Chapters 1 - 2A Jurisdiction, Civil Divisions

Chapter 1 Sovereignty, Jurisdiction, Emergency Operation, General Policies

Section 1.01 Extent.

1.01 Extent.

The sovereignty and jurisdiction of this state extend to all places within its boundaries as defined in the constitution and, concurrently, to the waters forming a common boundary between this and adjoining states, subject only to rights of jurisdiction acquired by the United States over places in it.

HIST: (1) RL s 1; 1984 c 628 art 1 s 1



Section 1.02 Jurisdiction over waters.

1.02 Jurisdiction over waters.

Courts and officers having jurisdiction in a county bordering upon Big Stone Lake, Lake Traverse, Bois de Sioux River, or the Red River of the North, have jurisdiction in civil and criminal cases upon those waters concurrently with the courts and officers of other states bordering on them, to the extent any of them forms a common boundary between this state and any other state.

HIST: (2) 1905 c 242 s 1; 1943 c 349 s 1; 1984 c 628 art 1 s 1



Section 1.03 Waters included.

1.03 Waters included.

The concurrent jurisdiction of a county and of courts and officers exercising jurisdiction throughout it extends over the water area that would be included if the boundary lines of the county were produced in the direction of their approach and extended across the waters to the opposite shore.

HIST: (3) 1905 c 242 s 2; 1943 c 349 s 2; 1984 c 628 art 1 s 1



Section 1.041 Concurrent jurisdiction of state and United States.

1.041 Concurrent jurisdiction of state and United States.

Subdivision 1. Rights of state. Except as otherwise expressly provided, the jurisdiction of the United States over any land or other property in this state owned for national purposes is concurrent with and subject to the jurisdiction and right of the state to cause its civil and criminal process to be executed there, to punish offenses against its laws committed there, and to protect, regulate, control, and dispose of any property of the state there.

Subd. 2. Land exchange commission may concur. In any case not otherwise provided for, the consent of the state to the acquisition by the United States of any land or right or interest in land in this state, desired for any authorized national purpose, with concurrent jurisdiction as defined in subdivision 1, may be given by concurrence of a majority of the members of the Land Exchange Commission created by the Constitution of Minnesota, Article XI, Section 10, upon finding that the acquisition and the methods of the acquisition and the exercise of the jurisdiction are consistent with the best interests of the state, if application for the state's consent is made by an authorized officer of the United States, setting forth a description of the property, with a map when necessary for its proper identification, and the authority for, purpose of, and method used or to be used in acquiring it. The commission may specify the method of acquisition as a condition of its consent.

In case of acquisition by purchase or gift, the state's consent shall be obtained before the execution of any instrument conveying the lands involved or any interest in them to the United States. In case of condemnation, consent shall be obtained before the commencement of a condemnation proceeding.

HIST: 1943 c 343 s 1; 1965 c 51 s 1; 1976 c 2 s 172; 1984 c 628 art 1 s 1



Section 1.042 Consent of state.

1.042 Consent of state.

Subdivision 1. Given for certain purposes. The consent of the State of Minnesota is given in accordance with the Constitution of the United States, Article I, Section 8, Clause 17, to the acquisition by the United States in any manner of any land or right or interest in land in this state required for sites for customs houses, courthouses, hospitals, sanitariums, post offices, prisons, reformatories, jails, forestry depots, supply houses, or offices, aviation fields or stations, radio stations, military or naval camps, bases, stations, arsenals, depots, terminals, cantonments, storage places, target ranges, or any other military or naval purpose of the United States.

Subd. 2. Jurisdiction ceded to United States. So far as jurisdiction, exclusive or partial, in or over any land or place in Minnesota acquired by the United States for any purpose specified in subdivision 1 is accepted by the head or other authorized officer of any department or independent establishment or agency of the United States as provided by the laws of the United States, the jurisdiction is ceded to the United States, subject to the conditions and reservations of subdivision 3. When the premises abut upon the navigable waters of Minnesota, the jurisdiction shall include the underwater lands adjacent to them lying between the line of low-water mark and the bulkhead or pierhead line as now or hereafter established.

Subd. 3. Conditions and reservations. The right of the state to cause its civil and criminal process to be executed in any ceded land or place is reserved to the state. The state also reserves the right to impose the following taxes:

(A) an income tax on persons residing in the land or place or receiving income from transactions occurring or services performed there;

(B) a sales or use tax levied on or measured by sales, receipts from sales, purchases, storage, or use of tangible personal property in the land or place;

(C) a tax on personal property situated in the land or place, or on the use of personal property by a private individual, association, or corporation there, except personal property owned by the United States or by law exempt from taxation; and

(D) a tax on the use of real property within the land or place by a private individual, association, or corporation.

HIST: 1943 c 343 s 2; Ex1959 c 85 s 3,4; 1984 c 628 art 1 s 1



Section 1.043 Jurisdiction, when to vest.

1.043 Jurisdiction, when to vest.

The jurisdiction granted or ceded to the United States over any place in the state under sections 1.041 or 1.042 shall not vest until the United States has acquired the title to or right of possession of the premises affected, and shall continue only while the United States owns or occupies them for the purposes to which the jurisdiction appertains as specified in those sections or until the United States relinquishes to the state full or partial jurisdiction under section 1.0431.

HIST: 1943 c 343 s 3; 1977 c 125 s 1; 1984 c 628 art 1 s 1



Section 1.0431 Retrocession.

1.0431 Retrocession.

Subdivision 1. General power. Notwithstanding any other law, all or any part of the jurisdiction acquired by the United States over any land or place in the state under section 1.041 or 1.042 or any other statute may be retroceded to the state in the manner provided in this section.

Subd. 2. Offer; acceptance; recording. Retrocession of jurisdiction shall be initiated by written offer to the governor by an authorized officer of the United States agency having supervision over the land. Retrocession shall not take effect until

(a) the governor, after consulting with the governing bodies of counties or municipalities where all or part of the federal lands are situated, has accepted jurisdiction on behalf of the state,

(b) a certificate evidencing acceptance is filed with the secretary of state, and

(c) a duplicate is recorded in the office of the county recorder of each county where the lands or any part of them are situated.

Subd. 3. State and local jurisdiction. The jurisdiction ceded to the state under subdivision 1 shall be exercised by the appropriate state authorities and by the local governmental units where all or part of the affected federal lands are situated.

HIST: 1977 c 125 s 2; 1984 c 628 art 1 s 1



Section 1.044 Upper Mississippi River Wild Life and Fish Refuge.

1.044 Upper Mississippi River Wild Life and Fish Refuge.

Consent of the State of Minnesota is given to the acquisition by the United States by purchase, gift, or lease of the areas of land or water, or both, in this state as the United States deems necessary for the establishment of the Upper Mississippi River Wild Life and Fish Refuge in accordance with and for the purposes of the act of Congress approved June 7, 1924, entitled "An act to establish the Upper Mississippi River Wild Life and Fish Refuge," reserving to the state full and complete jurisdiction and authority over the areas compatible with their maintenance and control by the United States for the purposes and under the terms of that act of Congress.

HIST: 1943 c 343 s 4; 1984 c 628 art 1 s 1



Section 1.045 State, consent to acquisition of lands.

1.045 State, consent to acquisition of lands.

Consent of the State of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the original boundaries of the Chippewa National Forest and the Superior National Forest for any purpose incident to the development or maintenance of those forests, subject to concurrent jurisdiction of the state and the United States as defined in section 1.041.

HIST: 1943 c 343 s 5; 1984 c 628 art 1 s 1



Section 1.0451 Limits on consent to federal acquisitions of lands in St. Louis, Lake, and Cook counties; water and land ownership; duties of state officials.

1.0451 Limits on consent to federal acquisitions of lands in St. Louis, Lake, and Cook counties; water and land ownership; duties of state officials.

Subdivision 1. Ownership of navigable waters and beds. Pursuant to applicable federal and state law under which Minnesota was admitted to the union on equal footing with the original 13 states, navigable waters and their beds located within the exterior boundaries of the state are owned by the state. In a few limited circumstances, as in section 1.044, relating to the Upper Mississippi Wildlife and Fish Refuge, the state has expressly granted its consent and concurrent jurisdiction to the United States to acquire interests in water, as well as land, for a limited purpose and in the limited area described in its consent. Unlike section 1.044, the consent granted by the state in section 1.045 to acquisitions by the United States for the Superior National Forest is limited to land, only. The state has never ceded to the United States, either expressly or implicitly, its ownership of and jurisdiction over the navigable waters and their beds that are located within the exterior boundaries of the forest.

Subd. 2. State ownership of and jurisdiction over certain lands. Pursuant to the Organic Act that created the territory of Minnesota (Act of Congress, March 3, 1849, 9 Stat. ch. 121, section 18), and the Enabling Act that authorized the people of the territory of Minnesota to establish the state of Minnesota (Act of Congress, February 26, 1857, 11 Stat. ch. 60, section 5, first paragraph), federal public domain lands located in sections 16 and 36 in every township at the time of statehood were granted to the state for the use of schools, together with equivalent land located in other sections if section 16 or 36 had been disposed of before statehood. In conformity with the terms of the federal grant, the citizens of Minnesota, by constitution, article XI, section 8, have dedicated the proceeds from the sale or other disposition of these school grant lands, and the proceeds from the sale or other disposition of lands subsequently received from the United States under swampland grants, to public school purposes. By constitution, article XI, sections 8 and 10, the disposition of school and swampland grant lands, frequently referred to as trust fund lands, is limited to sale at public auction or exchange. Roughly 100,000 acres of state-owned, mostly trust fund land, is located within that portion of the Superior National Forest that is described as the Boundary Waters Canoe Area Wilderness. Much of this state-owned trust fund land, as well as other state-owned land that is tax-forfeited and is held in trust for local taxing districts, is high-value lakeshore land. The state has not disposed of these lands to the United States and has not ceded jurisdiction over these lands, either expressly or implicitly, to the United States.

Subd. 3. Duties of constitutional officers and other state officials. In the discharge of their official duties, the governor, attorney general, other constitutional officers, and other public officials, such as the commissioner of natural resources, shall vigorously assert and defend, in all forums, the state's ownership of and jurisdiction over the navigable waters and their beds, the state trust fund lands and lands held in trust for local taxing districts located in the Superior National Forest, the natural resources related to these lands, waters, and beds, and the associated rights of the state and its citizens arising from the state's ownership and jurisdictional interests in these lands, waters, and beds. In furtherance of their duties, the governor, attorney general, other constitutional officers, and other public officials shall, additionally, be especially cognizant of the free rights of travel afforded to citizens of Minnesota and others under the Webster-Ashburton Treaty (proclaimed November 10, 1842) and the Root-Bryce Treaty (proclaimed May 13, 1910) on international and associated boundary waters. Also, in furtherance of their duties, in any exchange or other disposition of state-owned land located within the Boundary Waters Canoe Area Wilderness, the governor, attorney general, state auditor, commissioner of natural resources, and any other public official involved in such matters shall be especially cognizant of the high value of the lakeshore and other state land located within the area.

HIST: 1995 c 124 s 1



Section 1.046 Evidence of consent.

1.046 Evidence of consent.

The consent of the state given under sections 1.041 to 1.048 to the acquisition by the United States of any land or right or interest in land in this state or to the exercise of jurisdiction over any place in this state shall be evidenced by the certificate of the governor, issued in duplicate, under the great seal of the state, upon application by an authorized officer of the United States and upon proof that title to the property has vested in the United States. The certificate shall set forth

(a) a description of the property,

(b) the authority for, purpose of, and method used in acquiring it, and

(c) the conditions of the jurisdiction of the state and the United States over it,

and shall declare the consent of the state under sections 1.041 to 1.048, as the case may require. When necessary for proper identification of the property a map may be attached to the certificate, and the applicant may be required to furnish it. One duplicate of the certificate shall be filed with the secretary of state. The other shall be delivered to the applicant, who shall record it in the office of the county recorder of each county in which the land or any part of it is situated.

HIST: 1943 c 343 s 6; 1976 c 181 s 2; 1984 c 628 art 1 s 1



Section 1.047 Condemnation proceedings in state courts by United States.

1.047 Condemnation proceedings in state courts by United States.

When consent to the acquisition by the United States of any land or any right or interest in land by condemnation is given by sections 1.041 to 1.048, the United States may effect condemnation in the courts of this state in accordance with the laws of this state relating to eminent domain, or may effect condemnation in the courts of the United States as authorized by act of Congress. When consent by the Land Exchange Commission is required by section 1.041 the commission may specify which method of condemnation shall be used as a condition of its consent.

HIST: 1943 c 343 s 7; 1984 c 628 art 1 s 1



Section 1.048 Effect of repeal of certain laws.

1.048 Effect of repeal of certain laws.

Mason's Minnesota Statutes of 1927, sections 4 and 5, as amended by Laws 1941, chapter 66, and Mason's Minnesota Statutes of 1927, Sections 6, 6-2, 6-3, 6-4, 6-5, and 6-6, and Mason's Supplement 1940, Section 6-1, are repealed, but their repeal shall not affect any case in which the consent of the state to the acquisition of property or the exercise of jurisdiction by the United States was given by any of them and the acquisition of the property was completed before the taking effect of Laws 1943, chapter 343, nor any case in which the consent of the state was given by Laws 1941, chapter 66, before the taking effect of Laws 1943, chapter 343.

HIST: 1943 c 343 s 8; 1984 c 628 art 1 s 1



Section 1.049 Acquisition of lands in Tamarac National Wildlife Refuge by United States.

1.049 Acquisition of lands in Tamarac National Wildlife Refuge by United States.

Consent of the State of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the original boundaries of the Tamarac National Wildlife Refuge as established by Executive Order No. 7902 dated May 31, 1938, of the President of the United States for any purpose incident to the development or maintenance of that refuge, other acts notwithstanding.

HIST: 1955 c 346 s 1; 1984 c 628 art 1 s 1



Section 1.05 Waiver of immunity for violations of certain federal statutes.

1.05 Waiver of immunity for violations of certain federal statutes.

Subdivision 1. Age Discrimination in Employment Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Age Discrimination in Employment Act of 1967, United States Code, title 29, section 621, et seq., as amended, may bring a civil action against the state in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 2. Fair Labor Standards Act. An employee of the state who is aggrieved by the state's violation of the Fair Labor Standards Act of 1938, United States Code, title 29, section 201, et seq., as amended, may bring a civil action against the state in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 3. Family and Medical Leave Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Family and Medical Leave Act, United States Code, title 29, sections 2601 to 2654, as amended, may bring a civil action against the state in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 4. Americans with Disabilities Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Americans with Disabilities Act of 1990, United States Code, title 42, section 12101, as amended, may bring a civil action against the state in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

HIST: 2001 c 159 s 1



Section 1.12 Federal flowage easements over highways.

1.12 Federal flowage easements over highways.

When requested by the commissioner of transportation the governor, in behalf of the state, may grant, bargain, sell, and convey to the United States of America any easement for flowage in and upon any easement or fee owned by the State of Minnesota for trunk highway right-of-way purposes when it is required by the United States to aid a public improvement.

HIST: (6-7) 1937 c 124 s 1; 1976 c 166 s 7; 1984 c 628 art 1 s 1



Section 1.13 Moneys received credited to highway fund.

1.13 Moneys received credited to highway fund.

Any payment so received for the granting of an easement shall be deposited in the trunk highway fund.

HIST: (6-8) 1937 c 124 s 2; 1984 c 628 art 1 s 1



Section 1.135 State seal.

1.135 State seal.

Subdivision 1. Purpose. This section prescribes the design and states the historical symbolism of the Great Seal of the State of Minnesota.

Subd. 2. Official seal. The seal described in subdivision 3 is the "Great Seal of the State of Minnesota." When the seal, the impression of the seal, the scene within the seal, or its likeness is reproduced at state expense, it must conform to subdivision 3 and section 4.04. A seal, impression, scene, or likeness which does not conform to these provisions is not official.

Subd. 3. Design. The design of the seal is as described in this subdivision.

(a) The seal is composed of two concentric borders. The outside forms the border of the seal and the inside forms the border for the illustrations within the seal. The area between the two borders contains lettering.

(b) The seal is two inches in diameter. The outside border has a radius of one inch and resembles the serrated edge of a coin. The width of the border is 1/16 of an inch.

(c) The inside border has a radius of three-fourths of an inch and is composed of a series of closely spaced dots measuring 1/32 of an inch in diameter.

(d) Within the area between the borders "The Great Seal of the State of Minnesota" is printed in capital letters. Under that is the date "1858" with two dagger symbols separating the date and the letters. The lettering is 14-point century bold.

(e) In the area within the inside border is the portrayal of an 1858 Minnesota scene made up of various illustrations that serve to depict a settler plowing the ground near the falls of St. Anthony while he watches an Indian on horseback riding in the distance.

(f) For the purposes of description, when the area within the inside border is divided into quadrants, the following illustrations should be clearly visible in the area described.

(1) In the upper parts of quadrants one and two, the inscription "L'Etoile du Nord" is found on the likeness of a scroll whose length is equal to twice the length of the inscription, but whose ends are twice folded underneath and serve to enhance the inscription. The lettering is 7-point century bold.

(2) In quadrant two is found a likeness of a sun whose ambient rays form a background for a male Indian in loincloth and plume riding on horseback at a gallop. The Indian is sitting erect and is holding a spear in his left hand at an upward 60-degree angle to himself and is looking toward the settler in quadrant four.

(3) In quadrant one, three pine trees form a background for a picturesque resemblance of St. Anthony Falls in 1858.

(4) In quadrants three and four, cultivated ground is found across the lower half of the seal, which provides a background for the scenes in quadrants three and four.

(5) In quadrant three, a tree stump is found with an ax embedded in the stump and a period muzzle loader resting on it. A powder flask is hanging towards the end of the barrel.

(6) In quadrant four, a white barefoot male pioneer wearing clothing and a hat of that period is plowing the earth, using an animal-drawn implement from that period. The animal is not visible. The torso of the man continues into quadrant two, and he has his legs spread apart to simulate movement. He is looking at the Indian.

Subd. 4. Additional effects; size. Every effort shall be made to reproduce the seal with justification to the 12 o'clock position and with attention to the authenticity of the illustrations used to create the scene within the seal. The description of the scene in this section does not preclude the graphic inclusion of the effects of movement, sunlight, or falling water when the seal is reproduced. Nor does this section prohibit the enlargement, proportioned reduction, or embossment of the seal for its use in unofficial acts.

Subd. 5. Historical symbolism of seal. The sun, visible on the western horizon, signifies summer in the northern hemisphere. The horizon's visibility signifies the flat plains covering much of Minnesota. The Indian on horseback is riding due south and represents the great Indian heritage of Minnesota. The Indian's horse and spear and the Pioneer's ax, rifle, and plow represent tools that were used for hunting and labor. The stump symbolizes the importance of the lumber industry in Minnesota's history. The Mississippi River and St. Anthony Falls are depicted to note the importance of these resources in transportation and industry. The cultivated ground and the plow symbolize the importance of agriculture in Minnesota. Beyond the falls three pine trees represent the state tree and the three great pine regions of Minnesota; the St. Croix, Mississippi, and Lake Superior.

Subd. 6. State's duties. State agencies and departments using the seal, its impression, the scene within the seal or its likeness shall make every effort to bring any seal, impression, scene, or likeness currently fixed to a permanent object into accordance with this section and section 4.04. Expendable material to which the seal or any impression, scene, or likeness is currently affixed may be used until the supply is exhausted. All unused dies and engravings of the Great Seal shall be given to the Minnesota historical society, along with all historical information available about the seal, to be retained in the society's permanent collection.

HIST: 1983 c 119 s 1; 1987 c 384 art 1 s 1



Section 1.14 Repealed, 1961 c 561 s 17

1.14 Repealed, 1961 c 561 s 17



Section 1.141 Official state flag.

1.141 Official state flag.

Subdivision 1. Adoption. The design of the state flag proposed by the legislative interim commission acting under Laws 1955, Chapter 632, is adopted as the official state flag.

Subd. 2. Photograph. The secretary of state shall file a photograph of the state flag. The secretary shall also retain custodial control over the sample design flag of the commission for use by the public for copies.

Subd. 3. Description. The design of the flag shall conform substantially to the following description: The staff is surmounted by a bronze eagle with outspread wings; the flag is rectangular in shape and is on a medium blue background with a narrow gold border and a golden fringe. A circular emblem is contained in the center of the blue field. The circular emblem is on a general white background with a yellow border. The word MINNESOTA is inscribed in red lettering on the lower part of the white field. The white emblem background surrounding a center design contains 19 five pointed stars arranged symmetrically in four groups of four stars each and one group of three stars. The latter group is in the upper part of the center circular white emblem. The group of stars at the top in the white emblem consists of three stars of which the uppermost star is the largest and represents the north star. A center design is contained on the white emblem and is made up of the scenes from the great seal of the state of Minnesota, surrounded by a border of intertwining Cypripedium reginae, the state flower, on a blue field of the same color as the general flag background. The flower border design contains the figures 1819, 1858, 1893.

The coloring is the same on both sides of the flag, but the lettering and the figures appear reversed on one side.

Subd. 4. Official flag. The flag described above is the official flag of the state of Minnesota.

Subd. 5. Hours of flying. The official state flag shall be flown on the state capitol grounds at all times between sunrise and sunset.

HIST: 1957 c 155 s 1-4; 1959 c 371 s 1; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.142 State flower.

1.142 State flower.

Subdivision 1. Lady slipper. The pink and white lady slipper, Cypripedium reginae, is the official flower of the state of Minnesota.

Subd. 2. Photograph. A photograph of the pink and white lady slipper, obtained and approved by the commissioner of natural resources, shall be preserved in the office of the secretary of state.

HIST: 1967 c 291 s 1; 1969 c 1129 art 3 s 1; 1984 c 628 art 1 s 1



Section 1.143 State tree, designation.

1.143 State tree, designation.

Subdivision 1. Red or Norway pine. The Red pine (Pinus resinosa), more commonly known as Norway pine, is designated as the official state tree of the state of Minnesota.

Subd. 2. Photograph. A photograph of the Red pine, to be obtained and approved by the commissioner of natural resources, shall be certified and preserved in the office of the secretary of state.

HIST: 1953 c 20 s 1; 1983 c 119 s 2; 1984 c 628 art 1 s 1



Section 1.144 Repealed, 1983 c 119 s 4

1.144 Repealed, 1983 c 119 s 4



Section 1.145 State bird.

1.145 State bird.

Subdivision 1. Loon. The loon, Gavia immer, is the official bird of the state of Minnesota.

Subd. 2. Photograph. A photograph of the loon shall be preserved in the office of the secretary of state.

HIST: 1961 c 76 s 1,2; 1984 c 628 art 1 s 1



Section 1.146 State fish.

1.146 State fish.

Subdivision 1. Walleye. The walleye, Stizostedion v. vitreum, is the official fish of the state of Minnesota.

Subd. 2. Photograph. A photograph of the walleye shall be preserved in the office of the secretary of state.

HIST: 1965 c 576 s 1,2; 1984 c 628 art 1 s 1



Section 1.147 State gemstone.

1.147 State gemstone.

Subdivision 1. Lake Superior agate. The Lake Superior agate is the official gemstone of the state of Minnesota.

Subd. 2. Photograph. A photograph and a typical specimen of the Lake Superior agate shall be preserved in the office of the secretary of state.

HIST: 1969 c 404 s 1; 1984 c 628 art 1 s 1



Section 1.148 State grain.

1.148 State grain.

Subdivision 1. Wild rice. Zizania aquatica, commonly known as wild rice or manomin, is the official state grain of the state of Minnesota.

Subd. 2. Photograph. A photograph of zizania aquatica, commonly known as wild rice or manomin, may be displayed in the office of the secretary of state.

HIST: 1977 c 348 s 1; 1984 c 628 art 1 s 1



Section 1.149 State mushroom.

1.149 State mushroom.

Subdivision 1. Designation. Morchella esculenta, commonly known as the morel, sponge mushroom, or honeycomb morel, is adopted as the official state mushroom of the state of Minnesota.

Subd. 2. Photograph. A photograph of the morel, approved by the commissioner of natural resources, shall be preserved and may be displayed in the office of the secretary of state.

HIST: 1984 c 394 s 1



Section 1.1495 State drink.

1.1495 State drink.

Milk is adopted as the official drink of the state of Minnesota.

HIST: 1984 c 645 s 1



Section 1.1496 State muffin.

1.1496 State muffin.

The blueberry muffin is adopted as the official muffin of the state of Minnesota.

HIST: 1988 c 657 s 1



Section 1.1497 State butterfly.

1.1497 State butterfly.

The Monarch butterfly (Danaus plexippus) is the official butterfly of the state of Minnesota.

HIST: 2000 c 306 s 1



Section 1.1498 State photograph.

1.1498 State photograph.

Subdivision 1. Designation. The world-renowned photograph "Grace," depicting an elderly man bowing his head and giving thanks, taken in Bovey, Minnesota, in 1918, by Eric Enstrom, is designated as the state photograph.

Subd. 2. Placement. A copy of the photograph "Grace" must be displayed in the office of the secretary of state.

HIST: 2002 c 255 s 1



Section 1.15 Boundary Compact; Michigan, Wisconsin, Minnesota.

1.15 Boundary Compact; Michigan, Wisconsin, Minnesota.

The following compact is ratified and approved:

A COMPACT

Entered into by and between the State of Michigan, the State of Minnesota and the State of Wisconsin, states signatory hereto.

The contracting states solemnly agree:

1. That the boundary between the State of Michigan and the State of Wisconsin in the center of Lake Michigan be and it hereby is finally fixed and established as the line marked A-B-C-D-E-F-G on the map, Exhibit A, annexed hereto, which line is more particularly described as follows:

Starting at Point A, a point equidistant from either shore on the line which is the eastward continuation of the boundary line between Wisconsin and Illinois or latitude 42 degrees 29 minutes 37 seconds North;

Thence to Point B, a point equidistant from either shore on the line drawn through the Port Washington Fog Signal and Storm Signal and the White Lake Storm Signal, on a true azimuth of 354 degrees 12 minutes 00 seconds a distance of 61.55 statute miles;

Thence to Point C, a point equidistant from either shore on a line drawn through the Sheboygan Coast Guard Storm Signal, Fog Signal, Radio Beacon and Little Sable Point Light, on a true azimuth of 03 degrees 01 minute 15 seconds, a distance of 22.18 statute miles;

Thence to Point D, a point equidistant from either shore on a line drawn through the Twin River Point Light and Fog Signal and Big Sable Fog and Light Signal, on a true azimuth of 10 degrees 04 minutes 30 seconds, a distance of 30.33 statute miles;

Thence to Point E, a point equidistant from either shore on a line from Bailey's Harbor Inland Light and Point Betsie Fog Signal, Radio Beacon, and Distance Finding Station, on a true azimuth of 17 degrees 09 minutes 55 seconds, a distance of 54.20 statute miles;

Thence to Point F, a point equidistant from either shore on a line drawn through the Pilot Island Light and Fog Signal and Sleeping Bear Point Light, on a true azimuth of 33 degrees 29 minutes 10 seconds, a distance of 17.24 statute miles;

Thence to Point G, the point determined by the United States Supreme Court decree of March 12, 1936 which is a point 45,600 meters from the center of Rock Island Passage on a bearing of South 60 degrees East, on the true azimuth of 40 degrees 34 minutes 10 seconds, a distance of 15.66 statute miles. The latitude and longitude of the named control points is as follows:

Point A - Latitude 42 degrees 29' 37" Longitude 87 degrees 01' 15" Point B - Latitude 43 degrees 22' 50" Longitude 87 degrees 08' 50" Point C - Latitude 43 degrees 42' 00" Longitude 87 degrees 07' 20" Point D - Latitude 44 degrees 07' 55" Longitude 87 degrees 00' 45" Point E - Latitude 44 degrees 52' 50" Longitude 86 degrees 41' 10" Point F - Latitude 45 degrees 05' 20" Longitude 86 degrees 29' 30" Point G - Latitude 45 degrees 14' 10" Longitude 86 degrees 14' 55"

2. That the western boundary of the State of Michigan in the waters of Lake Superior and the eastern boundary in the waters of Lake Superior of the states of Minnesota and Wisconsin be and it hereby is finally fixed and established as the line marked M-N on the map, Exhibit B, annexed hereto, which line is more particularly described as follows:

Starting at Point M, the point where the line through the middle of the main channel of the Montreal River enters Lake Superior,

Thence in a direct line to Point N, the point where a line drawn through the most easterly point of Pigeon Point and the most southerly point of Pine Point intersects the international boundary, on a true azimuth of 23 degrees 27 minutes 24 seconds and a distance of 108.86 statute miles.

The latitude and longitude of the named control points is:

Point M - Latitude 46 degrees 34' 05" Longitude 90 degrees 25' 05" Point N - Latitude 48 degrees 00' 50" Longitude 89 degrees 29' 00"

3. That the boundary between the State of Minnesota and the State of Wisconsin in the center of Lake Superior be and it hereby is finally fixed and established as the line marked A-B-C-D on the map, Exhibit B, annexed hereto, which line is more particularly described as follows:

Starting at Point A which is the midpoint on the line M-N described in paragraph 2, supra;

Thence to Point B, the midpoint in a direct line between the mouth of Cross River, Minnesota and the Lighthouse on Outer Island in Wisconsin, on a true azimuth of 272 degrees 17 minutes 10 seconds, a distance of 33.15 statute miles;

Thence to Point C, the midpoint in a direct line between the Lighthouse on shore at Two Harbors, Minnesota and the light on the lakeward end of the government east pier at Port Wing, Wisconsin on a true azimuth of 235 degrees 27 minutes 40 seconds, a distance of 49.60 statute miles;

Thence to Point D, the midpoint in a direct line at right angles to the central axis of the Superior entry between the tops of the eastern ends of the pierheads at the lakeward ends of the United States government breakwaters at the Superior entry of Duluth Superior Harbor, on a true azimuth of 239 degrees 50 minutes 20 seconds, a distance of 26.43 statute miles;

The latitude and longitude of the named control points is as follows:

Point A - Latitude 47 degrees 17' 30" Longitude 89 degrees 57' 00" Point B - Latitude 47 degrees 18' 35" Longitude 90 degrees 39' 15" Point C - Latitude 46 degrees 54' 10" Longitude 91 degrees 31' 25" Point D - Latitude 46 degrees 42' 39.875" Longitude 92 degrees 00' 24.571"

4. All azimuths are measured clockwise from true north.

5. That this compact shall become operative immediately upon its ratification by any state as between it and the other state or states so ratifying. Ratification shall be made by act of the legislature of the ratifying state.

6. That immediately upon ratification of this compact by all three states, each state will appoint two members to a Joint Survey Commission to survey and mark the boundaries defined in this compact by establishing and perpetuating monuments at the reference points on shore by means of which the control points of said boundaries are located. The expense of marking the Lake Michigan Boundary shall be borne jointly by the states of Michigan and Wisconsin; the expense of marking the boundary line described in paragraph 2 above shall be borne equally by the states of Minnesota, Michigan and Wisconsin. The expense of marking the Lake Superior and Superior Bay boundary between Minnesota and Wisconsin shall be borne jointly by the states of Minnesota and Wisconsin.

HIST: 1947 c 589 s 1; 1984 c 628 art 1 s 1



Section 1.16 Maps on file.

1.16 Maps on file.

The maps referred to in the compact in section 1.15 as Exhibits A, B, and C are the original maps on file with the report of the Michigan-Minnesota-Wisconsin boundary conference in the office of the Secretary of State of Wisconsin, of which duplicate original maps are on file in the office of the Secretary of State of Minnesota.

HIST: 1947 c 589 s 2; 1984 c 628 art 1 s 1



Section 1.17 Repealed, 1996 c 310 s 1

1.17 Repealed, 1996 c 310 s 1



Section 1.18 Renumbered 1.049

1.18 Renumbered 1.049



Section 1.21 Great Lakes Basin Compact.

1.21 Great Lakes Basin Compact.

The Great Lakes Basin Compact is ratified, enacted into law, and entered into by this state as a party with any other state or province which, pursuant to Article II of the compact, has legally joined in it in the form substantially as follows:

The party states solemnly agree:

ARTICLE I

The purposes of this compact are, through means of joint or cooperative action:

1. To promote the orderly, integrated, and comprehensive development, use, and conservation of the water resources of the Great Lakes Basin (hereinafter called the Basin),

2. To plan for the welfare and development of the water resources of the Basin as a whole as well as for those portions of the Basin which may have problems of special concern.

3. To make it possible for the states of the Basin and their people to derive the maximum benefit from utilization of public works, in the form of navigational aids or otherwise, which may exist or which may be constructed from time to time.

4. To advise in securing and maintaining a proper balance among industrial, commercial, agricultural, water supply, residential, recreational, and other legitimate uses of the water resources of the Basin.

5. To establish and maintain an intergovernmental agency to the end that the purposes of this compact may be accomplished more effectively.

ARTICLE II

A. This compact shall enter into force and become effective and binding when it has been enacted by the legislatures of any four of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin and thereafter shall enter into force and become effective and binding as to any other of said states when enacted by the legislature thereof.

B. The Province of Ontario and the Province of Quebec, or either of them, may become states party to this compact by taking such action as their laws and the laws of the Government of Canada may prescribe for adherence thereto. For the purpose of this compact the word "state" shall be construed to include a province of Canada.

ARTICLE III

The Great Lakes Commission created by Article IV of this compact shall exercise its powers and perform its functions in respect to the Basin which, for the purposes of this compact, shall consist of so much of the following as may be within the party states:

1. Lakes Erie, Huron, Michigan, Ontario, St. Clair, Superior, and the St. Lawrence River, together with any and all natural or man-made water interconnections between or among them.

2. All rivers, ponds, lakes, streams, and other watercourses which, in their natural state or in their prevailing condition, are tributary to Lakes Erie, Huron, Michigan, Ontario, St. Clair, and Superior or any of them or which comprise part of any watershed draining into any of said lakes.

ARTICLE IV

A. There is hereby created an agency of the party states to be known as The Great Lakes Commission (hereinafter called the Commission). In that name the commission may sue and be sued, acquire, hold and convey real and personal property and any interest therein. The commission shall have a seal with the words "The Great Lakes Commission" and such other design as it may prescribe engraved thereon by which it shall authenticate its proceedings. Transactions involving real or personal property shall conform to the laws of the state in which the property is located, and the commissioner may by bylaws provide for the execution and acknowledgment of all instruments in its behalf.

B. The commission shall be composed of not less than three commissioners nor more than five commissioners from each party state designated or appointed in accordance with the law of the state which they represent and serving and subject to removal in accordance with such law.

C. Each state delegation shall be entitled to three votes in the commission. The presence of commissioners from a majority of the party states shall constitute a quorum for the transaction of business at any meeting of the commission. Actions of the commission shall be by a majority of the votes cast except that any recommendations made pursuant to Article VI of this compact shall require an affirmative vote of not less than a majority of the votes cast from each of a majority of the states present and voting.

D. The commissioners of any two or more party states may meet separately to consider problems of particular interest to their states but no action taken at any such meeting shall be deemed an action of the commission unless and until the commission shall specifically approve the same.

E. In the absence of any commissioner, his vote may be cast by another representative or commissioner of his state provided that said commissioner or other representative casting said vote shall have a written proxy in proper form as may be required by the commission.

F. The commission shall elect annually from among its members a chairman and vice-chairman. The commission shall appoint an executive director who shall also act as secretary-treasurer, and who shall be bonded in such amount as the commission may require. The executive director shall serve at the pleasure of the commission and at such compensation and under such terms and conditions as may be fixed by it. The executive director shall be custodian of the records of the commission with authority to affix the commission's official seal and to attest to and certify such records or copies thereof.

G. The executive director, subject to the approval of the commission in such cases as its bylaws may provide, shall appoint and remove or discharge such personnel as may be necessary for the performance of the commission's functions. Subject to the aforesaid approval, the executive director may fix their compensation, define their duties, and require bonds of such of them as the commission may designate.

H. The executive director, on behalf of, as trustee for, and with the approval of the commission, may borrow, accept, or contract for the services of personnel from any state or government or any subdivision or agency thereof, from any intergovernmental agency, or from any institution, person, firm or corporation; and may accept for any of the commission's purposes and functions under this compact any and all donations, gifts, and grants of money, equipment, supplies, materials, and services from any state or government or any subdivision or agency thereof or intergovernmental agency or from any institution, person, firm or corporation and may receive and utilize the same.

I. The commission may establish and maintain one or more offices for the transacting of its business and for such purposes the executive director, on behalf of, as trustee for, and with the approval of the commission, may acquire, hold and dispose of real and personal property necessary to the performance of its functions.

J. No tax levied or imposed by any party state or any political subdivision thereof shall be deemed to apply to property, transactions, or income of the commission.

K. The commission may adopt, amend and rescind bylaws, rules and regulations for the conduct of its business.

L. The organization meeting of the commission shall be held within six months from the effective date of this compact.

M. The commission and its executive director shall make available to the party states any information within its possession and shall always provide free access to its records by duly authorized representatives of such party states.

N. The commission shall keep a written record of its meetings and proceedings and shall annually make a report thereof to be submitted to the duly designated official of each party state.

O. The commission shall make and transmit annually to the legislature and Governor of each party state a report covering the activities of the commission for the preceding year and embodying such recommendations as may have been adopted by the commission. The commission may issue such additional reports as it may deem desirable.

ARTICLE V

A. The members of the commission shall serve without compensation, but the expenses of each commissioner shall be met by the state which he represents in accordance with the law of that state. All other expenses incurred by the commission in the course of exercising the powers conferred upon it by this compact, unless met in some other manner specifically provided by this compact, shall be paid by the commission out of its own funds.

B. The commission shall submit to the executive head or designated officer of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

C. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Detailed commission budgets shall be recommended by a majority of the votes cast, and the costs shall be allocated equitably among the party states in accordance with their respective interests.

D. The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under Article IV (H) of this compact, provided that the commission takes specific action setting aside such funds prior to the incurring of any obligations to be met in whole or in part in this manner. Except where the commission makes use of funds available to it under Article IV (H) hereof, the commission shall not incur any obligations prior to the allotment of funds by the party states adequate to meet the same.

E. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under the bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

F. The accounts of the commission shall be open at any reasonable time for inspection by such agency, representative or representatives of the party states as may be duly constituted for that purpose and by others who may be authorized by the commission.

ARTICLE VI

The commission shall have power to:

A. Collect, correlate, interpret, and report on data relating to the water resources and the use thereof in the Basin or any portion thereof.

B. Recommend methods for the orderly, efficient, and balanced development, use, and conservation of the water resources of the Basin or any portion thereof to the party states and to any other governments or agencies having interests in or jurisdiction over the Basin or any portion thereof.

C. Consider the need for and desirability of public works and improvements relating to the water resources in the Basin or any portion thereof.

D. Consider means of improving navigation and port facilities in the Basin or any portion thereof.

E. Consider means of improving and maintaining the fisheries of the Basin or any portion thereof.

F. Recommend policies relating to water resources including the institution and alteration of flood plain and other zoning laws, ordinances and regulations.

G. Recommend uniform or other laws, ordinances, or regulations relating to the development, use and conservation of the Basin's water resources to the party states or any of them and to other governments, political subdivisions, agencies or intergovernmental bodies having interests in or jurisdiction sufficient to affect conditions in the Basin or any portion thereof.

H. Consider and recommend amendments or agreements supplementary to this compact to the party states or any of them, and assist in the formulation and drafting of such amendments or supplementary agreements.

I. Prepare and publish reports, bulletins, and publications appropriate to this work and fix reasonable sale prices therefor.

J. With respect to the water resources of the Basin or any portion thereof, recommend agreements between the governments of the United States and Canada.

K. Recommend mutual arrangements expressed by concurrent or reciprocal legislation on the part of Congress and the Parliament of Canada including but not limited to such agreements and mutual arrangements as are provided for by Article XIII of the Treaty of 1909 Relating to Boundary Waters and Questions Arising Between the United States and Canada. (Treaty Series, No. 548.)

L. Cooperate with the governments of the United States and of Canada, the party states and any public or private agencies or bodies having interests in or jurisdiction sufficient to affect the Basin or any portion thereof.

M. At the request of the United States, or in the event that a province shall be a party state, at the request of the Government of Canada, assist in the negotiation and formulation of any treaty or other mutual arrangement or agreement between the United States and Canada with reference to the Basin or any portion thereof.

N. Make any recommendation and do all things necessary and proper to carry out the powers conferred upon the commission by this compact, provided that no action of the commission shall have the force of law in, or be binding upon, any party state.

ARTICLE VII

Each party state agrees to consider the action the commission recommends in respect to:

A. Stabilization of lake levels.

B. Measures for combating pollution, beach erosion, floods, and shore inundation.

C. Uniformity in navigation regulations within the constitutional powers of the states.

D. Proposed navigation aids and improvements.

E. Uniformity or effective coordinating action in fishing laws and regulations and cooperative action to eradicate destructive and parasitical forces endangering the fisheries, wild life and other water resources.

F. Suitable hydroelectric power developments.

G. Cooperative programs for control of soil and bank erosion for the general improvement of the Basin.

H. Diversion of waters from and into the Basin.

I. Other measures the commission may recommend to the states pursuant to Article VI of this compact.

ARTICLE VIII

This compact shall continue in force and remain binding upon each party state until renounced by act of the legislature of such state, in such form and manner as it may choose and as may be valid and effective to repeal a statute of said state, provided that such renunciation shall not become effective until six months after notice of such action shall have been officially communicated in writing to the executive head of the other party states.

ARTICLE IX

It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or the applicability thereof to any state, agency, person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to any state, agency, person or circumstance shall not be affected thereby, provided further that if this compact shall be held contrary to the constitution of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or of any party state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

HIST: 1955 c 691 s 1; 1984 c 628 art 1 s 1



Section 1.22 Commissioners.

1.22 Commissioners.

In pursuance of Article IV of the compact, there shall be five commissioners on the Great Lakes commission from this state. Two shall be members of the house of representatives and two shall be members of the state senate. One member shall be appointed by and serve at the pleasure of the governor. The house members shall be appointed by the speaker of the house and the members of the senate shall be appointed by the committee on committees. The commissioners shall exercise all voting rights conferred by the compact on the commissioners from the party state as provided in Article IV, (B and C) of the compact.

HIST: 1955 c 691 s 2; 1963 c 389 s 1; 1971 c 380 s 1; 1984 c 628 art 1 s 1



Section 1.23 State officers, duties.

1.23 State officers, duties.

All officers of this state shall do all things falling within their respective jurisdictions necessary to or incidental to carrying out the compact in every particular. It is the policy of this state to perform and carry out the compact and to accomplish its purposes. All officers, bureaus, departments and persons of the state government or administration shall, at reasonable times and upon request of the commission, furnish it with information and data possessed by them and aid it by loan of personnel or other means within their legal powers.

HIST: 1955 c 691 s 3; 1984 c 628 art 1 s 1



Section 1.24 Repealed, 1971 c 960 s 12

1.24 Repealed, 1971 c 960 s 12



Section 1.25 Repealed, 1996 c 310 s 1

1.25 Repealed, 1996 c 310 s 1



Section 1.26 Enemy attack, temporary relocation of seats of government.

1.26 Enemy attack, temporary relocation of seats of government.

Subdivision 1. Political subdivision defined. As used in this section, "political subdivision" includes counties, home rule charter and statutory cities, towns, townships, school districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

Subd. 2. State government. When, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government in the city of St. Paul, Ramsey county, Minnesota, the governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at a place, or places, in or out of the state as the governor deems advisable under the circumstances, and shall take action and issue orders as necessary for an orderly transition of the affairs of state government to the emergency temporary location, or locations. The emergency temporary location, or locations, shall remain the seat of government until the legislature by law establishes a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location.

Subd. 3. Validity of official acts of state government. While the seat of government remains at an emergency temporary location, or locations, all official acts required by law to be performed at the seat of government by any officer, agency, department or authority of this state, including the convening and meeting of the legislature in regular, extraordinary, or emergency session, shall be as valid and binding when performed at the emergency temporary location, or locations, as if performed at the normal location of the seat of government.

Subd. 4. Local governments. When, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at their regular or usual place or places, the governing body of each political subdivision of this state may meet at any place in or out of the territorial limits of the political subdivision on the call of the presiding officer or any two members of the governing body, and shall designate by ordinance, resolution or other manner, alternate or substitute places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be conducted during the emergency situation. The places may be in or out of the territorial limits of the political subdivision and the state.

Subd. 5. Validity of acts of local governments. While the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision shall exercise, at the location, or locations, all of the executive, legislative, and judicial powers and functions conferred upon it and its officers by its charter and the laws and constitution of this state. Acts of the governing body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

Subd. 6. Conflicting laws. This section shall be supreme if it is employed notwithstanding any other statute, charter or ordinance.

HIST: 1959 c 659 s 1-6; 1973 c 123 art 5 s 7; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.27 Local Interim Emergency Succession Act.

1.27 Local Interim Emergency Succession Act.

Subdivision 1. Short title. This section is the Local Interim Emergency Succession Act.

Subd. 2. Declaration of policy. Because of the existing possibility of a nuclear attack or a natural disaster requiring the declaration of a state of emergency, it is found urgent and necessary to insure the continuity of duly elected and lawful leadership of the political subdivisions of the state.

Subd. 3. Succession to local offices. The governing body of any county or municipality may enact ordinances or resolutions as necessary to provide for the continuity of its government and the emergency interim succession of its key government officials. The ordinances and resolutions shall provide a method for temporary emergency appointments to local public offices.

Subd. 4. Duties and term of successor. An "interim emergency successor," when designated by the governing body of a political subdivision under subdivision 3 shall exercise that office until the duly elected or appointed officer resumes the office or a successor is designated as required by law.

HIST: 1967 c 58 s 1-4; 1984 c 628 art 1 s 1



Section 1.31 Minnesota-Wisconsin Boundary Compact; policy.

1.31 Minnesota-Wisconsin Boundary Compact; policy.

A compact for the purpose of present and future protection, use and development in the public interest, of the boundary lands, river valleys, and waters comprising the boundaries of this state is ratified, enacted into law and entered into with the state of Wisconsin and all other jurisdictions legally joining in it in the form substantially as follows:

COMPACT

Sec. 1. Compact; purpose and intent.

In order to conduct studies and to develop recommendations relating to the present and future protection, use and development in the public interest, of the lands, river valleys and waters which form the boundary between this state and any other state party to this compact; and

In order to assist in coordinating the studies, conservation efforts and planning undertaken by the several departments, agencies or municipalities of the states parties to this compact with respect to such lands, river valleys and waters; and

In order to assist in the participation by states parties to this compact in federal programs which relate to the present and future protection, use and development in the public interest, of such boundary lands, river valleys or waters;

This state hereby solemnly agrees:

To cooperate with any neighboring state party to this compact for the purposes of, and subject to the limitations provided by, this compact;

To establish a boundary area commission;

To consider, and to promote the consideration by its municipalities of, the recommendations of the boundary area commission with respect to:

(1) Joint regional planning for the development of boundary areas;

(2) Measures for controlling air and water pollution, maintaining water quality, and controlling water use;

(3) Programs for control of soil and river bank erosion and the general improvement of the river basins;

(4) Diversion of waters from and into the rivers;

(5) Restrictions and regulation of land use development designed to preserve the scenic and recreational attributes of the river basins;

(6) Other restrictions, regulations or programs the commission may recommend to the party states.

Sec. 2. Commission created.

Subdivision 1. Members. There is hereby created an interstate commission to be known as the boundary area commission of the states parties to this compact. Each party state shall appoint five commissioners. The manner of appointing such commissioners, terms of office and provisions for removal and suspension of commissioners or appointments to fill vacancies shall be determined by each party state pursuant to the laws thereof but each commissioner shall be a resident of the state from which he is appointed.

Subd. 2. Compensation. The members of the commission shall serve without compensation, but the actual and necessary expenses incurred by any commissioner in the performance of his duties shall be met by the state which he represents, according to the laws thereof.

Subd. 3. Officers. The commission shall annually elect from among its members a chairman who cannot succeed himself, a vice chairman who shall not be a citizen of the state represented by the chairman, and a secretary treasurer.

Subd. 4. Meetings. The commission shall meet at the call of the chairman, or at the call of three of its members, upon five days' notice, but at least twice in each calendar year, and such mandatory meetings shall not be held in the same calendar quarter year.

Subd. 5. Advisory committees. In order to assist the commission in the execution of its functions, each party state shall create a legislative advisory committee comprising not more than ten members, and shall create a technical advisory committee consisting of not to exceed ten state administrative officers or employees having expertise in the subject matter areas of this compact. Members of the advisory committees shall be reimbursed as provided in subdivision 2.

Sec. 3. Members and duties.

Subdivision 1. General powers and duties. The boundary area commission shall make recommendations, review and correlate studies of the federal government and other agencies, develop plans and evolve findings and do all things necessary and proper to carry out the powers conferred upon the commission by this compact; provided that no recommendation, plan or finding of the commission shall have the force of law or be binding upon or limit the powers of any party state or its departments, agencies, or municipalities. The commission:

Subd. 2. Cooperation. Shall cooperate with the federal government of the United States and with any public or private agencies having an interest in, or jurisdiction sufficient to affect, the present and future protection, use and development in the public interest, of the lands, river valleys or waters comprising the boundary of this state with any other party state;

Subd. 3. Recommendations. (a) May make recommendations with regard to land and water use in such boundary areas to the proper department, agency or municipality of any party state, including proposed laws, administrative rules, ordinances or other regulations.

(b) For the purpose of obtaining information relative to land and water use in such areas, the commission may hold public hearings.

Subd. 4. Studies. (a) May study any land and water conservation, development and use factors which affect the boundary areas of the party states for the purpose of determining the most beneficial and practicable plan for:

1. Regional development;

2. Navigation, including public access to waters;

3. Dams and improvements for flood control and industry;

4. Agriculture;

5. Fish and wildlife;

6. Recreation, including protection of natural, scenic and other cultural resources;

7. The development of housing, commerce and industry;

8. Control of air and water pollution; and

9. Any other beneficial public purposes.

(b) May appoint subcommittees for the purpose of conducting specific studies under clause (a).

Sec. 4. Staff.

Subdivision 1. Employees. The commission shall, insofar as reasonably possible, maintain an even balance between the party states with respect to the number of employees and the responsibilities thereof, but this compact shall not create a self-executing obligation for the financing of a commission staff by the party states.

Subd. 2. Executive director. The commission may appoint an executive director and such other staff as may be necessary, on a full or part time basis, and may engage consultants as needed. Subject to the control of the commission, the executive director shall be in complete charge of the administrative functions of the commission, and shall have such additional powers and duties as the commission may delegate to and require of him.

Subd. 3. State departments and agencies to cooperate. All officers, employees, departments and agencies of the states parties to this compact are by this compact encouraged to do all things within their respective jurisdictions, to assist the commission in carrying out the duties imposed upon it by this compact.

Sec. 5. Operating reports.

Subdivision 1. Minutes. The commission shall compile and make available to the public a written record of its proceedings and recommendations. The commission may provide for the recording verbatim of any testimony given before it.

Subd. 2. Reports. On or before January 15 of each odd numbered year the commission shall make a report to the governor and legislature of each state party to this compact and such report shall include, without limitation because of enumeration, accounts of:

(a) The activities of the commission during the biennium then concluded, and its intended activities for the biennium then commenced; and

(b) The appropriations, gifts and grants, if any, received by the commission, and of the commission's expenditures from such funds as verified by the audit under section 6, subdivision 3 hereof.

Sec. 6. Finance.

Subdivision 1. Donations, gifts, grants and appropriations. The commission may accept, for any of its purposes and functions, donations, gifts, grants and appropriations of money, equipment, supplies, materials and services from the federal government of the United States, from any party state or from any department, agency or municipality thereof, or from any institution, person, firm or corporation.

Subd. 2. Expenditures. All expenses incurred by the commission in exercising the powers conferred, or executing the duties imposed, upon it by this compact, unless otherwise provided in this compact, shall be paid by the commission out of the funds then available to it. The commission shall not go into debt. Except as provided in section 2, subdivision 2, nothing in this compact shall be construed as obligating any party state to commit its credit for the operation of the commission.

Subd. 3. Annual audit. The commission shall keep accurate accounts of all receipts and disbursements which shall be audited as of December 31 of each year by a qualified public accountant.

Subd. 4. Budget. The commission shall submit to the officer designated by the laws of each party state, at such times as required by the laws of each party state, a budget of its actual past and estimated future expenditures, for such periods as are required by the laws of each party state.

Sec. 7. Entry into force and withdrawal.

Subdivision 1. Signature. The governor of each party state is authorized and directed to witness the ratification of this compact for his state by executing the final draft thereof in his own name as governor for and on behalf of his state and affixing thereto, pursuant to the laws of his state, the official seal of his state.

Subd. 2. Enabling legislation. This compact shall become operative immediately after the passage of an act by any two party states incorporating the provisions of this compact into the laws of such states.

Subd. 3. Withdrawal. Any state acceding to this compact reserves the right at any time to withdraw from such compact, but such withdrawal shall be based upon a law properly enacted according to the constitution and laws of the withdrawing party state.

Sec. 8. Construction and severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact or any part thereof shall be held contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and, as to the state so affected, in full force and effect as to all severable matters. (End of Compact)

HIST: 1965 c 807 s 1; 1984 c 628 art 1 s 1



Section 1.32 Commission, authority.

1.32 Commission, authority.

The Minnesota-Wisconsin boundary area commission has the powers, duties, and functions provided in the compact set out in section 1.31.

HIST: 1965 c 807 s 2; 1984 c 628 art 1 s 1



Section 1.33 Representatives, selection.

1.33 Representatives, selection.

The Minnesota representation on the Minnesota-Wisconsin boundary area commission shall consist of five commissioners appointed by the governor, each for a four-year term. The terms of the commissioners shall be staggered. Vacancies shall be filled by appointment by the governor for the unexpired term.

HIST: 1965 c 807 s 3; 1980 c 476 s 1; 1983 c 305 s 1; 1984 c 628 art 1 s 1



Section 1.331 Repealed, 1996 c 310 s 1

1.331 Repealed, 1996 c 310 s 1



Section 1.34 Legislative advisory committee.

1.34 Legislative advisory committee.

Subdivision 1. Members; selection. To assist the Minnesota-Wisconsin boundary area commission in the performance of its duties, a legislative advisory committee is created to be comprised of five members of the house of representatives appointed by the speaker, and five members of the senate appointed by the committee on committees. The members of the advisory committee shall be selected by January 31 of each odd numbered year. Vacancies, when the legislature is not in regular session, shall be filled by appointment of the last duly elected speaker, in the case of members of the house of representatives, and the last duly elected members of the committee on committees, in the case of members of the senate.

Subd. 2. Officers. The members of the legislative advisory committee shall select a chair and other officers as deemed necessary. The chair of the commission shall rotate every two years between the house and the senate.

HIST: 1965 c 807 s 4; 1973 c 705 s 1; 1984 c 628 art 1 s 1; 1986 c 444; 1997 c 202 art 2 s 1



Section 1.35 Technical advisory task force.

1.35 Technical advisory task force.

Subdivision 1. Appointed by commission. To assist the Minnesota-Wisconsin boundary area commission in the performance of its duties, a technical advisory task force comprised of ten members is created, to be appointed, as found necessary, by the commission and serve at its pleasure. Each member of the technical advisory task force shall have expertise in the subject matter of the duties of the Minnesota-Wisconsin boundary area commission and be an officer or employee of the executive branch of the state government, or of a governmental subdivision, or body politic and corporate of the state.

Subd. 2. Officers. The members of the technical advisory task force shall select a chair and other officers as deemed necessary.

HIST: 1965 c 807 s 5; 1984 c 531 s 1; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.36 Compensation and reimbursement for expenses.

1.36 Compensation and reimbursement for expenses.

Subdivision 1. Commission. Members of the commission shall serve without compensation, but the actual and necessary expenses incurred by any member in the performance of its duties shall be reimbursed from the appropriations made for the support of the commission.

Subd. 2. Advisory committee. Members of the legislative advisory committee shall be compensated and reimbursed for expenses in the same manner that members of legislative standing committees are compensated and reimbursed under section 3.101.

HIST: 1965 c 807 s 6; 1971 c 25 s 1; 1973 c 705 s 2; 1974 c 355 s 63; 1984 c 628 art 1 s 1; 1987 c 384 art 2 s 1



Section 1.37 Cooperation of state officers.

1.37 Cooperation of state officers.

All departments and agencies of the state shall cooperate with the commission and its advisory committees in the execution of their functions, and assist the commission to carry out its duties.

HIST: 1965 c 807 s 7; 1984 c 628 art 1 s 1



Section 1.38 Gifts.

1.38 Gifts.

The Minnesota commissioners may accept on behalf of the state a gift from any source, private or public, and use it for the purposes for which it is tendered, consistent with the duties of the Minnesota-Wisconsin boundary area commission. Money so received shall be deposited in the state treasury and is appropriated annually to the commissioners to carry out the terms of the gift.

HIST: 1965 c 807 s 8; 1984 c 628 art 1 s 1



Section 1.39 Budget.

1.39 Budget.

The Minnesota commissioners shall submit a budget of the estimated expenditures of the commission from time to time to the commissioner of administration for the period and in the form the commissioner of administration requires.

HIST: 1965 c 807 s 9; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.40 Appropriation.

1.40 Appropriation.

Money appropriated by Minnesota for the support of the commission shall be paid in amounts and at times as the Minnesota commissioners direct. A sufficient amount of the money appropriated shall be withheld to reimburse the Minnesota members of the commission and the members of the advisory committees for their expenses. Expenses of the commissioners shall be paid on the authorization of the chair of the commission, or upon the authorization of any other person designated by it. Expenses of the members of the two advisory committees shall be paid on the authorization of the respective chairs or any other member designated by the respective committees.

HIST: 1965 c 807 s 10; 1969 c 399 s 1; 1971 c 25 s 2; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.50 Freedom from violence.

1.50 Freedom from violence.

The state of Minnesota hereby adopts a policy of zero tolerance of violence. It is state policy that every person in the state has a right to live free from violence.

HIST: 1992 c 452 s 1






Chapter 2 Territorial Divisions

Section 2.01 Names and boundaries.

2.01 Names and boundaries.

The state is divided into the several counties named in the following schedule, the boundaries whereof, except as changed or established by vote of the people since the year 1892, are as fixed by the several laws referred to in the schedule after their respective names. The laws so referred to are hereby continued in force so far as they relate to the fixing of county lines at the respective dates of their passage.

SCHEDULE

Aitkin (G.S. 1866 c. 8 s. 2; 1871 c. 96; Sp. L. 1872 c. 145; 1887 c. 117); Anoka (G.S. 1866 c. 8 s. 4; Id. s. 36; Const. art. 11, s. 7); Becker (G.S. 1866 c. 8 s. 5); Beltrami (1866 c. 46; 1879 c. 10 s. 1; 1889 c. 75 s. 1); (Lake of the Woods County formed therefrom 1922); Benton (G.S. 1866 c. 8 s. 6); Big Stone (G.S. 1866 c. 8 s. 7; Sp. L. 1876 c. 159); Blue Earth (G.S. 1866 c. 8 s. 8); Brown (1865 c. 71 s. 3; G.S. 1866 c. 8 s. 9); Carlton (G.S. 1866 c. 8 s. 10); Carver (G.S. 1866 c. 8 s. 11); Cass (G.S. 1866 c. 8 s. 12; 1883 c. 78 s. 1, 1887 c. 116 s. 1, c. 117 s. 1, c. 118 s. 1; 1889 c. 75 s. 2); Chippewa (G.S. 1866 c. 8 s. 13; 1868 c. 113 s. 1); Chisago (G.S. 1866 c. 8 s. 14); Clay (G.S. 1866 c. 8 s. 15); Clearwater (formed by popular vote); Cook (1874 c. 100 s. 1); Cottonwood (1865 c. 71 s. 2; G.S. 1866 c. 16); Crow Wing (G.S. 1866 c. 8 s. 17; 1887 c. 118 s. 2); Dakota (G.S. 1866 c. 8 s. 18; 1871 c. 97 s. 1; 1874 c. 101 s. 1); Dodge (G.S. 1866 c. 8 s. 19); Douglas (G.S. 1866 c. 8 s. 20); Faribault (G.S. 1866 c. 8 s. 21); Fillmore (G.S. 1866 c. 8 s. 22); Freeborn (G.S. 1866 c. 8 s. 23); Goodhue (G.S. 1866 c. 8 s. 24); Grant (1868 c. 109 s. 5); Hennepin (G.S. 1866 c. 8 s. 25); Houston (G.S. 1866 c. 8 s. 26); Hubbard (1883 c. 78 s. 1); Isanti (G.S. 1866 c. 8 s. 27); Itasca (G.S. 1866 c. 8 s. 28; 1871 c. 96; 1887 c. 116 s. 1); (Koochiching County formed therefrom 1906); Jackson (G.S. 1866 c. 8 s. 29); Kanabec (G.S. 1866 c. 8 s. 30); Kandiyohi (G.S. 1866 c. 8 ss. 31, 41; 1870 c. 92 s. 1); Kittson (G.S. 1866 c. 8 s. 49; 1878 c. 59 s. 1; 1879 c. 10 s. 2); Koochiching (formed by popular vote 1906); Lac qui Parle (1871 c. 100 s. 1); Lake (G.S. 1866 c. 8 s. 33; 1874 c. 100 s. 1; 1895 c. 248); Lake of the Woods (formed by popular vote 1922); Le Sueur (Sts. 1849-58 c. 1 s. 71; G.S. 1866 c. 8 s. 34); Lincoln (1873 c. 92 s. 1); Lyon (1868 c. 112 s. 1; 1869 c. 94 s. 1; 1873 c. 92 s. 1); McLeod (G.S. 1866 c. 8 s. 38); Mahnomen (formed by popular vote 1906); Marshall (1879 c. 10 s. 3; 1883 c. 81 s. 1); Martin (G.S. 1866 c. 8 s. 37); Meeker (G.S. 1866 c. 8 s. 39; 1870 c. 97 s. 1); Mille Lacs (G.S. 1866 c. 8 s. 40); Morrison (G.S. 1866 c. 8 s. 42; 1867 c. 116 s. 1; 1870 c. 98 s. 1); Mower (G.S. 1866 c. 8 s. 43); Murray (G.S. 1866 c. 8 s. 44); Nicollet (G.S. 1866 c. 8 s. 45); Nobles (G.S. 1866 c. 8 s. 46); Norman (1881 c. 92 s. 1); (Mahnomen County formed therefrom 1906); Olmsted (G.S. 1866 c. 8 s. 47); Otter Tail (G.S. 1866 c. 8 s. 48; 1872 c. 87 s. 1); Pennington (formed by popular vote 1910); Pine (G.S. 1866 c. 8 s. 50); Pipestone (G.S. 1866 c. 8 s. 51); Polk (G.S. 1866 c. 8 s. 52; 1866 c. 46 s. 1; 1881 c. 92 s. 1); Pope (G.S. 1866 c. 8 s. 53; 1866 c. 44 s. 1); Ramsey (G.S. 1866 c. 8 s. 54; 1874 c. 101 s. 1); Red Lake (formed by popular vote); (Pennington County formed therefrom 1910); Redwood (1865 c. 71 s. 1; G.S. 1866 c. 8 s. 55; 1869 c. 94 s. 1; 1871 c. 98 s. 1; 1871 c. 100 s. 1; 1873 c. 92 s. 1); Renville (G.S. 1866 c. 8 s. 56; 1866 c. 43 s. 1; 1868 c. 10 s. 1; 1870 c. 97 s. 1); Rice (G.S. 1866 c. 8 s. 57); Rock (G.S. 1866 c. 8 s. 58); Roseau (formed by popular vote); St. Louis (G.S. 1866 c. 8 s. 59; 1895 c. 248); Scott (G.S. 1866 c. 8 s. 60; 1871 c. 97 s. 1; Sp. L. 1870 c. 2 subd. 1; Sp. L. 1875 c. 6 subd. 1 s. 2); Sherburne (G.S. 1866 c. 8 s. 61); Sibley (G.S. 1866 c. 8 s. 62); Stearns (G.S. 1866 c. 8 s. 63; 1870 c. 98 s. 1; 1874 c. 102 s. 1); Steele (G.S. 1866 c. 8 s. 64); Stevens (G.S. 1866 c. 8 s. 55; 1868 c. 109 s. 1); Swift (1870 c. 90 s. 1); Todd (G.S. 1866 c. 8 s. 66; 1867 c. 116 s. 2; 1868 c. 114 s. 1; 1874 c. 102 s. 1); Traverse (1881 c. 130 s. 1); Wabasha (G.S. 1866 c. 8 s. 68); Wadena (G.S. 1866 c. 8 s. 69); Waseca (G.S. 1866 c. 8 s. 70); Washington (G.S. 1866 c. 8 s. 71); Watonwan (G.S. 1866 c. 8 s. 72); Wilkin (1872 c. 83 s. 1); Winona (G.S. 1866 c. 8 s. 73); Wright (G.S. 1866 c. 8 s. 74); Yellow Medicine (1871 c. 98 s. 1).

HIST: (7) RL s 5



Section 2.019 Repealed, 1991 c 246 s 69

2.019 Repealed, 1991 c 246 s 69



Section 2.02 MS 1961 Repealed, Ex1966 c 1 s 71

2.02 MS 1957 Repealed, Ex1959 c 45 s 70

2.02 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.021 Number of members.

2.021 Number of members.

For each legislature, until a new apportionment shall have been made, the senate is composed of 67 members and the house of representatives is composed of 134 members.

HIST: Ex1966 c 1 s 1; 1983 c 191 s 3



Section 2.03 MS 1961 Repealed, Ex1966 c 1 s 71

2.03 MS 1957 Repealed, Ex1959 c 45 s 70

2.03 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.031 Apportionment.

2.031 Apportionment.

Subdivision 1. Legislative districts. The representatives in the senate and house of representatives are apportioned throughout the state in 67 senate districts and 134 house districts. Each senate district is entitled to elect one senator and each house district is entitled to elect one representative.

Subd. 2. Definition. The terms "county," "town," "township," "city," "ward," "precinct," "census tract," "block," and "unorganized territory" when used in a description of a legislative district in sections 2.043 to 2.703, mean a geographical area established as such by law and as it existed for purposes of the 1990 federal census.

HIST: Ex1966 c 1 s 2; 1973 c 123 art 5 s 7; 1983 c 191 s 4; 1991 c 246 s 1; 1994 c 612 s 1

* NOTE: The legislative districts in sections 2.043 to 2.703 *are superseded by the order of the Minnesota Special *Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160 *(March 19, 2002).



Section 2.04 MS 1961 Repealed, Ex1961 c 1 s 71

2.04 MS 1957 Repealed, Ex1959 c 45 s 70

2.04 MS 1961 Repealed, Ex1961 c 1 s 71



Section 2.041 Repealed, 1983 c 191 s 5

2.041 Repealed, 1983 c 191 s 5



Section 2.042 Repealed, 1991 c 246 s 69

2.042 Repealed, 1991 c 246 s 69



Section 2.043 First district.

2.043 First district.

Subdivision 1. Senate district. Senate district 1 consists of all of Kittson, Lake of the Woods, Marshall, Pennington, Red Lake, and Roseau Counties, and that portion of Polk County consisting of the city of East Grand Forks and the townships of Angus, Belgium, Brandt, Brislet, Esther, Euclid, Farley, Grand Forks, Helgeland, Higdem, Huntsville, Keystone, Northland, Rhinehart, Sandsville, Sullivan, and Tabor.

Subd. 2. House districts. Senate district 1 is divided into two house districts as follows:

(a) House district 1A consists of that portion of senate district 1 not included in house district 1B.

(b) House district 1B consists of all of Pennington and Red Lake Counties, that portion of Polk County contained in senate district 1, and that portion of Marshall County consisting of the cities of Alvarado, Oslo, Viking, and Warren, and the townships of Boxville, Comstock, McCrea, Oak Park, Vega, Viking, and Warrenton.

HIST: 1991 c 246 s 2; 1994 c 612 s 2



Section 2.05 MS 1961 Repealed, Ex1966 c 1 s 71

2.05 MS 1957 Repealed, Ex1959 c 45 s 70

2.05 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.051 Repealed, 1983 c 191 s 5

2.051 Repealed, 1983 c 191 s 5



Section 2.052 Repealed, 1991 c 246 s 69

2.052 Repealed, 1991 c 246 s 69



Section 2.053 Second district.

2.053 Second district.

Subdivision 1. Senate district. Senate district 2 consists of all of Clearwater, Mahnomen, and Norman Counties, that portion of Becker County not included in senate district 9 or 11, that portion of Beltrami County consisting of the cities of Blackduck, Funkley, and Kelliher, the townships of Alaska, Battle, Benville, Buzzle, Cormant, Durand, Hagali, Hamre, Hines, Hornet, Kelliher, Langor, Lee, Liberty, Maple Ridge, Minnie, Nebish, O'Brien, Quiring, Roosevelt, Shooks, Shotley, Spruce Grove, Steenerson, Summit, Waskish, and Woodrow, and the unorganized territories of Lower Red Lake, North Beltrami, Shotley Brook, and Upper Red Lake, that portion of Clay County consisting of the cities of Felton, Georgetown, and Ulen, and the townships of Felton, Flowing, Georgetown, Goose Prairie, Hagen, Keene, Kragnes, Morken, Ulen, and Viding, and that portion of Polk County not included in senate district 1.

Subd. 2. House districts. Senate district 2 is divided into two house districts as follows:

(a) House district 2A consists of all of Norman County, that portion of Becker County consisting of the townships of Atlanta, Cuba, Hamden, Riceville, Spring Creek, and Walworth, that portion of Clay County in senate district 2, that portion of Mahnomen County consisting of the cities of Bejou, Mahnomen, and Waubun, and the townships of Bejou, Chief, Gregory, Marsh Creek, Pembina, Popple Grove, and Rosedale, and that portion of Polk County consisting of the cities of Beltrami, Climax, Crookston, Erskine, Fertile, Fisher, McIntosh, Mentor, Nielsville, and Winger, and the townships of Andover, Badger, Bygland, Crookston, Fairfax, Fanny, Fisher, Garden, Garfield, Gentilly, Godfrey, Grove Park, Hammond, Hubbard, Kertsonville, King, Knute, Liberty, Lowell, Nesbit, Onstad, Parnell, Reis, Roome, Russia, Scandia, Sletten, Tilden, Tynsid, Vineland, Winger, and Woodside.

(b) House district 2B consists of that portion of senate district 2 not included in house district 2A.

HIST: 1991 c 246 s 3; 1994 c 612 s 3



Section 2.06 MS 1961 Repealed, Ex1966 c 1 s 71

2.06 MS 1957 Repealed, Ex1959 c 45 s 70

2.06 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.061 Repealed, 1983 c 191 s 5

2.061 Repealed, 1983 c 191 s 5



Section 2.062 Repealed, 1991 c 246 s 69

2.062 Repealed, 1991 c 246 s 69



Section 2.063 Third district.

2.063 Third district.

Subdivision 1. Senate district. Senate district 3 consists of all of Itasca County except the unorganized territory of Bowstring Lake, that portion of Aitkin County consisting of the cities of Aitkin, Hill City, and Palisade, the townships of Aitkin, Ball Bluff, Balsam, Cornish, Fleming, Hill Lake, Jevne, Libby, Logan, Macville, Morrison, Spencer, Turner, Verdon, Waukenabo, and Workman, and the unorganized territories of Northeast Aitkin and Northwest Aitkin, that portion of Koochiching County not included in senate district 6, and that portion of St. Louis County consisting of the city of Floodwood, the townships of Alango, Fine Lakes, Floodwood, French, Halden, Linden Grove, Morcom, Prairie Lake, and Sturgeon, the unorganized territory of McCormack Lake (59-21), that portion of the unorganized territory of Northwest St. Louis consisting of precinct 62-21, and that portion of the unorganized territory of Sand Lake consisting of the precinct of West Sand Lake (60-20).

Subd. 2. House districts. Senate district 3 is divided into two house districts as follows:

(a) House district 3A consists of that portion of senate district 3 not included in house district 3B.

(b) House district 3B consists of that portion of Aitkin County included in senate district 3, that portion of Itasca County consisting of the cities of Bovey, Coleraine, Keewatin, and Warba, the townships of Blackberry, Feeley, Goodland, Grand Rapids, Greenway, Harris, Iron Range, Lone Pine, Nashwauk, Sago, Splithand, Trout Lake, Wawina, and Wildwood, and the unorganized territory of Little Sand Lake, and that portion of St. Louis County consisting of the city of Floodwood and the townships of Fine Lakes, Floodwood, Halden, and Prairie Lake.

HIST: 1991 c 246 s 4; 1994 c 612 s 4



Section 2.07 MS 1961 Repealed, Ex1966 c 1 s 71

2.07 MS 1957 Repealed, Ex1959 c 45 s 70

2.07 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.071 Repealed, 1983 c 191 s 5

2.071 Repealed, 1983 c 191 s 5



Section 2.072 Repealed, 1991 c 246 s 69

2.072 Repealed, 1991 c 246 s 69



Section 2.073 Fourth district.

2.073 Fourth district.

Subdivision 1. Senate district. Senate district 4 consists of all of Hubbard County, that portion of Beltrami County not included in senate district 2, that portion of Cass County not included in senate district 12, that portion of Itasca County consisting of the unorganized territory of Bowstring Lake, and that portion of Wadena County not included in senate district 11.

Subd. 2. House districts. Senate district 4 is divided into two house districts as follows:

(a) House district 4A consists of that portion of Beltrami County in senate district 4, and that portion of Hubbard County consisting of the cities of Akeley and Laporte, and the townships of Akeley, Arago, Clay, Clover, Farden, Fern, Guthrie, Hart Lake, Helga, Hendrickson, Lake Alice, Lake Emma, Lake George, Lake Hattie, Lakeport, Mantrap, Rockwood, Schoolcraft, Steamboat River, Thorpe, and White Oak.

(b) House district 4B consists of that portion of senate district 4 not included in house district 4A.

HIST: 1991 c 246 s 5; 1994 c 612 s 5



Section 2.08 MS 1961 Repealed, Ex1966 c 1 s 71

2.08 MS 1957 Repealed, Ex1959 c 45 s 70

2.08 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.081 Repealed, 1983 c 191 s 5

2.081 Repealed, 1983 c 191 s 5



Section 2.082 Repealed, 1991 c 246 s 69

2.082 Repealed, 1991 c 246 s 69



Section 2.083 Fifth district.

2.083 Fifth district.

Subdivision 1. Senate district. Senate district 5 consists of that portion of St. Louis County consisting of the cities of Biwabik, Brookston, Buhl, Chisholm, Eveleth, Franklin, Gilbert, Hibbing, Iron Junction, Leonidas, McKinley, Meadowlands, Mountain Iron, and Virginia, the townships of Alborn, Angora, Arrowhead, Balkan, Biwabik, Cedar Valley, Cherry, Clinton, Colvin, Cotton, Culver, Ellsburg, Elmer, Embarrass, Fayal, Great Scott, Kelsey, Kugler, Lavell, McDavitt, Meadowlands, Ness, New Independence, Northland, Payne, Pike, Sandy, Stoney Brook, Toivola, Van Buren, Vermilion Lake, White, and Wuori, and the unorganized territories of Hay Lake, Heikkila Lake, Janette Lake, and Potshot Lake, that portion of the unorganized territory of Lake Vermilion consisting of Vermilion Lake Precinct, and that portion of the unorganized territory of Sand Lake consisting of the precincts of East Sand Lake (59-18), 60-18, and 60-19.

Subd. 2. House districts. Senate district 5 is divided into two house districts as follows:

(a) House district 5A consists of that portion of senate district 5 not included in house district 5B.

(b) House district 5B consists of that portion of St. Louis County consisting of the cities of Brookston, Buhl, Chisholm, Hibbing, Iron Junction, and Meadowlands, the townships of Alborn, Arrowhead, Balkan, Cedar Valley, Cherry, Clinton, Cotton, Culver, Ellsburg, Elmer, Great Scott, Kelsey, Lavell, McDavitt, Meadowlands, Ness, New Independence, Northland, Payne, Stoney Brook, Toivola, and Van Buren, and the unorganized territories of Janette Lake and Potshot Lake.

HIST: 1991 c 246 s 6; 1994 c 612 s 6



Section 2.09 MS 1961 Repealed, Ex1966 c 1 s 71

2.09 MS 1957 Repealed, Ex1959 c 45 s 70

2.09 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.091 Repealed, 1983 c 191 s 5

2.091 Repealed, 1983 c 191 s 5



Section 2.092 Repealed, 1991 c 246 s 69

2.092 Repealed, 1991 c 246 s 69



Section 2.093 Sixth district.

2.093 Sixth district.

Subdivision 1. Senate district. Senate district 6 consists of all of Cook and Lake Counties, that portion of Koochiching County consisting of the unorganized territory of Nett Lake, and that portion of St. Louis County not included in senate district 3, 5, 7, or 8.

Subd. 2. House districts. Senate district 6 is divided into two house districts as follows:

(a) House district 6A consists of that portion of senate district 6 not included in house district 6B.

(b) House district 6B consists of that portion of St. Louis County consisting of the townships of Alden, Canosia, Duluth, Fredenburg, Gnesen, Lakewood, Normanna, North Star, and Rice Lake, and that portion of the city of Duluth not included in senate district 7.

HIST: 1991 c 246 s 7; 1994 c 612 s 7



Section 2.10 MS 1961 Repealed, Ex1966 c 1 s 71

2.10 MS 1957 Repealed, Ex1959 c 45 s 70

2.10 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.101 Repealed, 1983 c 191 s 5

2.101 Repealed, 1983 c 191 s 5



Section 2.102 Repealed, 1991 c 246 s 69

2.102 Repealed, 1991 c 246 s 69



Section 2.103 Seventh district.

2.103 Seventh district.

Subdivision 1. Senate district. Senate district 7 consists of that portion of St. Louis County consisting of that portion of the city of Duluth lying west and south of a line described as follows: commencing at the intersection of the northern boundary of the city of Duluth and Calvary Road, easterly along Calvary Road to Woodland Avenue, southerly along Woodland Avenue to Bruce Street, easterly along Bruce Street to Wallace Avenue, southerly along Wallace Avenue to 5th Street, southwesterly along 5th Street to 21st Avenue, southeasterly along 21st Avenue to 4th Street, southwesterly along 4th Street to 15th Avenue, southeasterly along 15th Avenue to 1st Street, southwesterly along 1st Street to 12th Avenue East, southeasterly along 12th Avenue East to London Road, northeasterly along London Road to Chester Creek, southeasterly along Chester Creek to Lake Superior.

Subd. 2. House districts. Senate district 7 is divided into two house districts as follows:

(a) House district 7B consists of that portion of the city of Duluth lying east of a line described as follows: commencing at the intersection of the northern boundary of the city of Duluth and Rice Lake Road, southerly and southeasterly along Rice Lake Road and Arrowhead Road to Mesaba Avenue, southerly along Mesaba Avenue to 13th Street, northeasterly along 13th Street to 6th Avenue East, southeasterly along 6th Avenue East to State Highway 194, southwesterly along State Highway 194 to Mesaba Avenue, southerly along Mesaba Avenue to Lake Avenue, northwesterly along Lake Avenue to 9th Street, southwesterly along 9th Street to 1st Avenue West, northwesterly along 1st Avenue West to Clark House Creek, northwesterly along Clark House Creek to 13th Street, southwesterly along 13th Street to 5th Avenue West, southeasterly along 5th Avenue West to 9th Street, southwesterly along 9th Street to the intersection of 11th Avenue West and Observation Road, northerly and westerly along Observation Road to Arlington Avenue, southerly along Arlington Avenue to U.S. Highway 53, southerly along U.S. Highway 53 to 14th Street, southwesterly along 14th Street to Lincoln Park Drive, southeasterly along Lincoln Park Drive to Miller Creek, southerly along Miller Creek to an extension of 7th Street, northeasterly along the extension of 7th Street to 25th Avenue West, southeasterly along 25th Avenue West to 6th Street, northeasterly along 6th Street to 22nd Avenue West, southeasterly along 22nd Avenue West to Michigan Street, northeasterly along Michigan Street to 21st Avenue West, southeasterly along 21st Avenue West to Interstate Highway 35, southwesterly along Interstate Highway 35 to Interstate Highway 535, southeasterly along Interstate Highway 535 to St. Louis Bay.

(b) House district 7A consists of that portion of senate district 7 not included in house district 7B.

HIST: 1991 c 246 s 8; 1994 c 612 s 8



Section 2.11 MS 1961 Repealed, Ex1966 c 1 s 71

2.11 MS 1957 Repealed, Ex1959 c 45 s 70

2.11 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.111 Repealed, 1983 c 191 s 5

2.111 Repealed, 1983 c 191 s 5



Section 2.112 Repealed, 1991 c 246 s 69

2.112 Repealed, 1991 c 246 s 69



Section 2.113 Eighth district.

2.113 Eighth district.

Subdivision 1. Senate district. Senate district 8 consists of all of Carlton County, that portion of St. Louis County consisting of the cities of Hermantown and Proctor, and the townships of Brevator, Industrial, Midway, and Solway, that portion of Aitkin County not included in senate district 3, and that portion of Pine County not included in senate district 18.

Subd. 2. House districts. Senate district 8 is divided into two house districts as follows:

(a) House district 8A consists of that portion of St. Louis County included in senate district 8, and that portion of Carlton County consisting of the cities of Carlton, Cloquet, Scanlon, and Thomson, and the townships of Thomson and Twin Lakes.

(b) House district 8B consists of that portion of senate district 8 not included in house district 8A.

HIST: 1991 c 246 s 9; 1994 c 612 s 9



Section 2.12 MS 1961 Repealed, Ex1966 c 1 s 71

2.12 MS 1957 Repealed, Ex1959 c 45 s 70

2.12 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.121 Repealed, 1983 c 191 s 5

2.121 Repealed, 1983 c 191 s 5



Section 2.122 Repealed, 1991 c 246 s 69

2.122 Repealed, 1991 c 246 s 69



Section 2.123 Ninth district.

2.123 Ninth district.

Subdivision 1. Senate district. Senate district 9 consists of all of Wilkin County, that portion of Becker County consisting of the cities of Audubon and Lake Park, and the townships of Audubon, Cormorant, Lake Eunice, and Lake Park, that portion of Clay County not included in senate district 2, and that portion of Otter Tail County consisting of the cities of Elizabeth, Erhard, Pelican Rapids, and Rothsay, and the townships of Carlisle, Dunn, Elizabeth, Erhards Grove, Lida, Maplewood, Norwegian Grove, Orwell, Oscar, Pelican, Scambler, Trondhjem, and Western.

Subd. 2. House districts. Senate district 9 is divided into two house districts as follows:

(a) House district 9A consists of that portion of Clay County consisting of the city of Moorhead, Moorhead Township, and those portions of Oakport Township surrounded by the city of Moorhead. Notwithstanding section 2.031, subdivision 2, house district 9A does not include portions of Moorhead township annexed by the city of Dilworth after the 1990 federal census and before April 21, 1997.

(b) House district 9B consists of that portion of senate district 9 not included in house district 9A.

HIST: 1991 c 246 s 10; 1994 c 612 s 10; 1997 c 44 s 1



Section 2.13 MS 1961 Repealed, Ex1966 c 1 s 71

2.13 MS 1957 Repealed, Ex1959 c 45 s 70

2.13 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.131 Repealed, 1983 c 191 s 5

2.131 Repealed, 1983 c 191 s 5



Section 2.132 Repealed, 1991 c 246 s 69

2.132 Repealed, 1991 c 246 s 69



Section 2.133 Tenth district.

2.133 Tenth district.

Subdivision 1. Senate district. Senate district 10 consists of that portion of Douglas County not included in senate district 11 or 13, that portion of Otter Tail County not included in senate district 9 or 11, that portion of Pope County consisting of the cities of Glenwood, Long Beach, Villard, and Westport, and the townships of Glenwood, Grove Lake, Leven, Minnewaska, Reno, and Westport, and that portion of Stearns County consisting of the city of Sauk Centre and the townships of Ashley, Getty, Raymond, and Sauk Centre.

Subd. 2. House districts. Senate district 10 is divided into two house districts as follows:

(a) House district 10A consists of that portion of Douglas County consisting of the cities of Evansville, Millerville, and Miltona, and the townships of Evansville, Leaf Valley, Lund, Millerville, and Miltona, and that portion of Otter Tail County included in senate district 10.

(b) House district 10B consists of that portion of senate district 10 not included in house district 10A.

HIST: 1991 c 246 s 11; 1994 c 612 s 11



Section 2.14 MS 1961 Repealed, Ex1966 c 1 s 71

2.14 MS 1957 Repealed, Ex1959 c 45 s 70

2.14 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.141 Repealed, 1983 c 191 s 5

2.141 Repealed, 1983 c 191 s 5



Section 2.142 Repealed, 1991 c 246 s 69

2.142 Repealed, 1991 c 246 s 69



Section 2.143 Eleventh district.

2.143 Eleventh district.

Subdivision 1. Senate district. Senate district 11 consists of all of Todd County, that portion of Becker County consisting of the cities of Detroit Lakes and Frazee, and the townships of Burlington, Detroit, Erie, and Lake View, that portion of Douglas County consisting of the city of Osakis and the townships of Belle River, Osakis, and Spruce Hill, that portion of Otter Tail County consisting of the cities of Bluffton, Deer Creek, Dent, New York Mills, Perham, Vergas, and Wadena, and the townships of Blowers, Bluffton, Butler, Candor, Compton, Corliss, Deer Creek, Dora, Eastern, Edna, Gorman, Hobart, Homestead, Newton, Oak Valley, Otto, Paddock, Perham, Pine Lake, and Woodside, that portion of Stearns County consisting of the city of St. Rosa, that portion of Melrose Township not surrounded by the city of Melrose, and Millwood Township, and that portion of Wadena County consisting of the cities of Aldrich, Sebeka, Staples, Verndale, and Wadena, and the townships of Aldrich, Bullard, Leaf River, Red Eye, Rockwood, Thomastown, Wadena, and Wing River.

Subd. 2. House districts. Senate district 11 is divided into two house districts as follows:

(a) House district 11A consists of that portion of Becker County included in senate district 11, that portion of Otter Tail County included in senate district 11, excluding the townships of Eastern, Oak Valley, and Woodside, and that portion of Wadena County consisting of the cities of Sebeka and Wadena, and the townships of Leaf River, Red Eye, and Rockwood.

(b) House district 11B consists of that portion of senate district 11 not included in house district 11A.

HIST: 1991 c 246 s 12; 1994 c 612 s 12



Section 2.15 MS 1961 Repealed, Ex1966 c 1 s 71

2.15 MS 1957 Repealed, Ex1959 c 45 s 70

2.15 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.151 Repealed, 1983 c 191 s 5

2.151 Repealed, 1983 c 191 s 5



Section 2.152 Repealed, 1991 c 246 s 69

2.152 Repealed, 1991 c 246 s 69



Section 2.153 Twelfth district.

2.153 Twelfth district.

Subdivision 1. Senate district. Senate district 12 consists of all of Crow Wing County, that portion of Cass County consisting of the cities of Motley and Pillager, and that portion of Morrison County not included in senate district 14 or 17.

Subd. 2. House districts. Senate district 12 is divided into two house districts as follows:

(a) House district 12A consists of that portion of Crow Wing County consisting of the cities of Brainerd, Breezy Point, Crosby, Crosslake, Cuyuna, Emily, Fifty Lakes, Ironton, Jenkins, Manhattan Beach, Nisswa, Pequot Lakes, and Trommald, the townships of Center, Dean Lake, Fairfield, Gail Lake, Ideal, Irondale, Jenkins, Lake Edwards, Little Pine, Mission, Oak Lawn, Pelican, Perry Lake, Rabbit Lake, Ross Lake, Sibley, Timothy, and Wolford, and the unorganized territory of West Crow Wing.

(b) House district 12B consists of that portion of senate district 12 not included in house district 12A.

HIST: 1991 c 246 s 13; 1994 c 612 s 13



Section 2.16 MS 1961 Repealed, Ex1966 c 1 s 71

2.16 MS 1957 Repealed, Ex1959 c 45 s 70

2.16 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.161 Repealed, 1983 c 191 s 5

2.161 Repealed, 1983 c 191 s 5



Section 2.162 Repealed, 1991 c 246 s 69

2.162 Repealed, 1991 c 246 s 69



Section 2.163 Thirteenth district.

2.163 Thirteenth district.

Subdivision 1. Senate district. Senate district 13 consists of all of Big Stone, Grant, Lac qui Parle, Stevens, Swift, and Traverse Counties, that portion of Chippewa County not included in senate district 15, that portion of Douglas County consisting of the city of Kensington and the townships of Holmes City, Solem, and Urness, and that portion of Pope County not included in senate district 10 or 14.

Subd. 2. House districts. Senate district 13 is divided into two house districts as follows:

(a) House district 13A consists of all of Grant, Stevens, and Traverse Counties, that portion of Big Stone County consisting of the cities of Barry and Graceville, and the townships of Browns Valley, Graceville, Malta, Moonshine, and Toqua, that portion of Douglas County contained in senate district 13, that portion of Pope County contained in senate district 13, and that portion of Swift County consisting of the cities of Appleton, Danvers, and Holloway, and the townships of Appleton, Edison, Fairfield, Hegbert, Marysland, Moyer, Shible, Tara, and West Bank.

(b) House district 13B consists of that portion of senate district 13 not included in house district 13A.

HIST: 1991 c 246 s 14; 1994 c 612 s 14



Section 2.17 MS 1961 Repealed, Ex1966 c 1 s 71

2.17 MS 1957 Repealed, Ex1959 c 45 s 70

2.17 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.171 Repealed, 1983 c 191 s 5

2.171 Repealed, 1983 c 191 s 5



Section 2.172 Repealed, 1991 c 246 s 69

2.172 Repealed, 1991 c 246 s 69



Section 2.173 Fourteenth district.

2.173 Fourteenth district.

Subdivision 1. Senate district. Senate district 14 consists of that portion of Benton County consisting of the cities of Rice and Sartell, that portion of Morrison County consisting of the cities of Bowlus, Elmdale, Royalton, and Upsala, and the townships of Bellevue, Elmdale, Swan River, and Two Rivers, that portion of Pope County consisting of the cities of Brooten and Sedan, and the townships of Bangor, and Lake Johanna, and that portion of Stearns County not included in senate district 10, 11, 16, or 20.

Subd. 2. House districts. Senate district 14 is divided into two house districts as follows:

(a) House district 14A consists of that portion of senate district 14 not included in house district 14B.

(b) House district 14B consists of that portion of Pope County contained in senate district 14, and that portion of Stearns County consisting of the cities of Belgrade, Brooten, Cold Spring, Elrosa, Freeport, Greenwald, Kimball Prairie, Lake Henry, Meire Grove, Melrose, New Munich, Paynesville, Richmond, Rockville, Roscoe, St. Martin, and Spring Hill, and the townships of Collegeville, Crow Lake, Crow River, Eden Lake, Fair Haven, Farming, Grove, Lake George, Lake Henry, Luxemburg, Lynden, Maine Prairie, Munson, North Fork, Oak, Paynesville, Rockville, St. Martin, Spring Hill, Wakefield, and Zion, and that portion of Melrose Township surrounded by the city of Melrose.

HIST: 1991 c 246 s 15; 1994 c 612 s 15



Section 2.18 MS 1961 Repealed, Ex1966 c 1 s 71

2.18 MS 1957 Repealed, Ex1959 c 45 s 70

2.18 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.181 Repealed, 1983 c 191 s 5

2.181 Repealed, 1983 c 191 s 5



Section 2.182 Repealed, 1991 c 246 s 69

2.182 Repealed, 1991 c 246 s 69



Section 2.183 Fifteenth district.

2.183 Fifteenth district.

Subdivision 1. Senate district. Senate district 15 consists of all of Kandiyohi and Renville Counties, that portion of Chippewa County consisting of the city of Granite Falls, and Granite Falls Township, that portion of McLeod County consisting of the city of Stewart and the townships of Collins and Lynn, that portion of Meeker County consisting of the cities of Cedar Mills, Cosmos, and Grove City, and the townships of Acton, Cedar Mills, Cosmos, Danielson, and Greenleaf, and that portion of Yellow Medicine County consisting of the city of Granite Falls.

Subd. 2. House districts. Senate district 15 is divided into two house districts as follows:

(a) House district 15A consists of that portion of Kandiyohi County consisting of the cities of Kandiyohi, New London, Pennock, Regal, Spicer, Sunburg, and Willmar, and the townships of Arctander, Burbank, Colfax, Dovre, Green Lake, Harrison, Irving, Kandiyohi, Lake Andrew, Mamre, New London, Norway Lake, Roseville, St. Johns, and Willmar.

(b) House district 15B consists of that portion of senate district 15 not included in house district 15A.

HIST: 1991 c 246 s 16; 1994 c 612 s 16



Section 2.19 MS 1961 Repealed, Ex1966 c 1 s 71

2.19 MS 1957 Repealed, Ex1959 c 45 s 70

2.19 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.191 Repealed, 1983 c 191 s 5

2.191 Repealed, 1983 c 191 s 5



Section 2.192 Repealed, 1991 c 246 s 69

2.192 Repealed, 1991 c 246 s 69



Section 2.193 Sixteenth district.

2.193 Sixteenth district.

Subdivision 1. Senate district. Senate district 16 consists of that portion of Stearns County consisting of the cities of St. Cloud and Waite Park, and the townships of St. Augusta and St. Cloud, and that portion of Benton County consisting of the city of Sauk Rapids, except those portions of the city of Sauk Rapids surrounded by Sauk Rapids Township, the portions of Sauk Rapids Township surrounded by the city of Sauk Rapids, and the city of St. Cloud, except that portion of the city of St. Cloud lying east of a line described as follows: commencing at the intersection of the eastern boundary of the city of St. Cloud and State Highway 23, southwesterly along State Highway 23 to 14th Avenue Southeast, southerly along 14th Avenue Southeast to County Road 8, easterly along County Road 8 to the eastern boundary of the city of St. Cloud.

Subd. 2. House districts. Senate district 16 is divided into two house districts as follows:

(a) House district 16A consists of that portion of Benton County in senate district 16, and that portion of Stearns County consisting of that portion of the city of St. Cloud lying east and north of a line described as follows: commencing at the intersection of the Sauk River and an extension of 33rd Avenue North, southerly along the extension and 33rd Avenue North to 5th Street North, easterly along 5th Street North to 30th Avenue North, southerly along 30th Avenue North and 30th Avenue South to 1st Street South, easterly along 1st Street South to 25th Avenue South, northerly along 25th Avenue South and 25th Avenue North to 2nd Street North, easterly along 2nd Street North to Cooper Avenue North, southerly along Cooper Avenue North to West St. Germain Street, northeasterly along West St. Germain Street to 15th Avenue South, southeasterly along 15th Avenue South to 7th Street South, easterly along 7th Street South to East Lake Boulevard South, northerly along East Lake Boulevard South to 5th Street South, easterly along 5th Street South to 4th Avenue South, southerly along 4th Avenue South to 10th Street South, easterly along 10th Street South to the Mississippi River.

(b) House district 16B consists of that portion of senate district 16 not included in house district 16A.

HIST: 1991 c 246 s 17; 1994 c 612 s 17



Section 2.20 MS 1961 Repealed, Ex1966 c 1 s 71

2.20 MS 1957 Repealed, Ex1959 c 45 s 70

2.20 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.201 Repealed, 1983 c 191 s 5

2.201 Repealed, 1983 c 191 s 5



Section 2.202 Repealed, 1991 c 246 s 69

2.202 Repealed, 1991 c 246 s 69



Section 2.203 Seventeenth district.

2.203 Seventeenth district.

Subdivision 1. Senate district. Senate district 17 consists of Mille Lacs County, that portion of Benton County not included in senate district 14 or 16, that portion of Kanabec County not included in senate district 18, that portion of Sherburne County not included in senate district 19, and that portion of Morrison County consisting of the cities of Buckman, Genola, Harding, Hillman, and Lastrup, and the townships of Buckman, Granite, Hillman, Lakin, Leigh, Morrill, Mount Morris, Pierz, Pulaski, and Richardson.

Subd. 2. House districts. Senate district 17 is divided into two house districts as follows:

(a) House district 17A consists of that portion of senate district 17 not included in house district 17B.

(b) House district 17B consists of those portions of Benton and Sherburne Counties located in senate district 17.

HIST: 1991 c 246 s 18; 1994 c 612 s 18



Section 2.21 MS 1961 Repealed, Ex1966 c 1 s 71

2.21 MS 1957 Repealed, Ex1959 c 45 s 70

2.21 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.211 Repealed, 1983 c 191 s 5

2.211 Repealed, 1983 c 191 s 5



Section 2.212 Repealed, 1991 c 246 s 69

2.212 Repealed, 1991 c 246 s 69



Section 2.213 Eighteenth district.

2.213 Eighteenth district.

Subdivision 1. Senate district. Senate district 18 consists of all of Chisago County, all of Isanti County, that portion of Kanabec County consisting of the cities of Braham and Grasston, and the townships of Brunswick, Grass Lake, and South Fork, and that portion of Pine County consisting of the cities of Pine City and Rock Creek, and the townships of Pine City and Royalton.

Subd. 2. House districts. Senate district 18 is divided into two house districts as follows:

(a) House district 18A consists of all of Isanti County, that portion of Chisago County consisting of the city of Stacy and the township of Lent, that portion of Kanabec County contained in senate district 18, and that portion of Pine County consisting of Royalton Township.

(b) House district 18B consists of that portion of senate district 18 not included in house district 18A.

HIST: 1991 c 246 s 19; 1994 c 612 s 19



Section 2.22 MS 1961 Repealed, Ex1966 c 1 s 71

2.22 MS 1957 Repealed, Ex1959 c 45 s 70

2.22 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.221 Repealed, 1983 c 191 s 5

2.221 Repealed, 1983 c 191 s 5



Section 2.222 Repealed, 1991 c 246 s 69

2.222 Repealed, 1991 c 246 s 69



Section 2.223 Nineteenth district.

2.223 Nineteenth district.

Subdivision 1. Senate district. Senate district 19 consists of that portion of Sherburne County consisting of the cities of Becker, Big Lake, Clear Lake, and Elk River, and the townships of Becker, Big Lake, and Clear Lake, and that portion of Wright County consisting of the cities of Albertville, Annandale, Buffalo, Clearwater, Maple Lake, Monticello, and St. Michael, and the townships of Buffalo, Chatham, Clearwater, Corinna, Frankfort, Maple Lake, Monticello, Otsego, and Silver Creek.

Subd. 2. House districts. Senate district 19 is divided into two house districts as follows:

(a) House district 19A consists of that portion of senate district 19 not included in house district 19B.

(b) House district 19B consists of that portion of Sherburne County consisting of the city of Elk River, and that portion of Wright County consisting of the cities of Albertville, Buffalo, and St. Michael, and the townships of Buffalo, Frankfort, and Otsego.

HIST: 1991 c 246 s 20; 1994 c 612 s 20



Section 2.23 MS 1961 Repealed, Ex1966 c 1 s 71

2.23 MS 1957 Repealed, Ex1959 c 45 s 70

2.23 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.231 Repealed, 1983 c 191 s 5

2.231 Repealed, 1983 c 191 s 5



Section 2.232 Repealed, 1991 c 246 s 69

2.232 Repealed, 1991 c 246 s 69



Section 2.233 Twentieth district.

2.233 Twentieth district.

Subdivision 1. Senate district. Senate district 20 consists of that portion of Carver County consisting of the cities of Hamburg, Norwood, Watertown, and Young America, and the townships of Hollywood, Watertown, and Young America, that portion of McLeod County not included in senate district 15 or 23, that portion of Meeker County not included in senate district 15, that portion of Stearns County consisting of the city of Eden Valley, and that portion of Wright County not included in senate district 19, 33, or 34.

Subd. 2. House districts. Senate district 20 is divided into two house districts as follows:

(a) House district 20A consists of that portion of senate district 20 not included in house district 20B.

(b) House district 20B consists of that portion of Carver County included in senate district 20, that portion of McLeod County consisting of the cities of Lester Prairie, Plato, Silver Lake, and Winsted, and the townships of Bergen, Hale, Helen, Rich Valley, and Winsted, and that portion of Wright County consisting of the cities of Cokato, Howard Lake, Montrose, South Haven, and Waverly, and the townships of Albion, Cokato, French Lake, Marysville, Middleville, Southside, Victor, and Woodland.

HIST: 1991 c 246 s 21; 1994 c 612 s 21



Section 2.24 MS 1961 Repealed, Ex1966 c 1 s 71

2.24 MS 1957 Repealed, Ex1959 c 45 s 70

2.24 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.241 Repealed, 1983 c 191 s 5

2.241 Repealed, 1983 c 191 s 5



Section 2.242 Repealed, 1991 c 246 s 69

2.242 Repealed, 1991 c 246 s 69



Section 2.243 Twenty-first district.

2.243 Twenty-first district.

Subdivision 1. Senate district. Senate district 21 consists of all of Lincoln, Pipestone, and Rock Counties, all of Lyon County except that included in senate district 22, all of Yellow Medicine County excluding the city of Granite Falls, that portion of Murray County consisting of the cities of Chandler and Lake Wilson, and the townships of Cameron, Chanarambie, Ellsborough, and Moulton, that portion of Nobles County consisting of the cities of Adrian, Ellsworth, and Lismore, and the townships of Grand Prairie, Leota, Lismore, and Westside, and that portion of Redwood County consisting of the cities of Lucan, Milroy, Seaforth, Vesta, and Wabasso, and the townships of Gales, Granite Rock, Johnsonville, Sheridan, Underwood, Vail, Vesta, Waterbury, and Westline.

Subd. 2. House districts. Senate district 21 is divided into two house districts as follows:

(a) House district 21A consists of that portion of senate district 21 not included in house district 21B.

(b) House district 21B consists of all of Lincoln, Pipestone, and Rock Counties, that portion of Lyon County consisting of the city of Florence and the townships of Coon Creek, Island Lake, Nordland, and Shelburne, and those portions of Murray and Nobles Counties contained in senate district 21.

HIST: 1991 c 246 s 22; 1994 c 612 s 22



Section 2.25 MS 1961 Repealed, Ex1966 c 1 s 71

2.25 MS 1957 Repealed, Ex1959 c 45 s 70

2.25 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.251 Repealed, 1983 c 191 s 5

2.251 Repealed, 1983 c 191 s 5



Section 2.252 Repealed, 1991 c 246 s 69

2.252 Repealed, 1991 c 246 s 69



Section 2.253 Twenty-second district.

2.253 Twenty-second district.

Subdivision 1. Senate district. Senate district 22 consists of all of Cottonwood and Jackson Counties, that portion of Brown County consisting of the city of Comfrey and the townships of Albin, Bashaw, Mulligan, and Stately, that portion of Lyon County consisting of the cities of Balaton, Garvin, and Tracy, and the townships of Custer, Monroe, and Rock Lake, that portion of Martin County consisting of the cities of Ceylon, Dunnell, Ormsby, Sherburn, Trimont, and Welcome, and the townships of Cedar, Elm Creek, Fox Lake, Galena, Jay, Lake Belt, Lake Fremont, and Manyaska, that portion of Murray County not included in senate district 21, that portion of Nobles County not included in senate district 21, that portion of Redwood County consisting of the cities of Lamberton, Revere, and Walnut Grove, and the townships of Lamberton, North Hero, and Springdale, and that portion of Watonwan County consisting of the cities of Butterfield, Darfur, Odin, and Ormsby, and the townships of Adrian, Butterfield, Long Lake, Nelson, Odin, and St. James.

Subd. 2. House districts. Senate district 22 is divided into two house districts as follows:

(a) House district 22A consists of that portion of Cottonwood County consisting of the city of Westbrook and the townships of Ann, Rose Hill, Southbrook, and Westbrook, that portion of Jackson County consisting of the townships of Alba, Ewington, and La Crosse, that portion of Lyon County included in senate district 22, that portion of Murray County included in senate district 22, that portion of Nobles County included in senate district 22, and that portion of Redwood County consisting of the cities of Revere and Walnut Grove, and the townships of North Hero and Springdale.

(b) House district 22B consists of that portion of senate district 22 not included in house district 22A.

HIST: 1991 c 246 s 23; 1994 c 612 s 23



Section 2.26 MS 1961 Repealed, Ex1966 c 1 s 71

2.26 MS 1957 Repealed, Ex1959 c 45 s 70

2.26 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.261 Repealed, 1983 c 191 s 5

2.261 Repealed, 1983 c 191 s 5



Section 2.262 Repealed, 1991 c 246 s 69

2.262 Repealed, 1991 c 246 s 69



Section 2.263 Twenty-third district.

2.263 Twenty-third district.

Subdivision 1. Senate district. Senate district 23 consists of that portion of Blue Earth County consisting of the townships of Butternut Valley, Cambria, and Judson, except that portion of Judson Township lying within South Bend Township, that portion of Brown County consisting of the cities of Cobden, Evan, Hanska, New Ulm, Sleepy Eye, and Springfield, and the townships of Burnstown, Cottonwood, Eden, Home, Lake Hanska, Leavenworth, Linden, Milford, North Star, Prairieville, Sigel, and Stark, that portion of McLeod County consisting of the cities of Brownton and Glencoe, and the townships of Glencoe, Penn, Round Grove, and Sumter, that portion of Nicollet County not included in senate district 24, that portion of Redwood County not included in senate district 21 or 22, and all of Sibley County except for Faxon Township.

Subd. 2. House districts. Senate district 23 is divided into two house districts as follows:

(a) House district 23A consists of that portion of Brown County consisting of the cities of Cobden, Evan, New Ulm, Sleepy Eye, and Springfield, and the townships of Burnstown, Eden, Home, Milford, North Star, and Prairieville, and that portion of Redwood County included in senate district 23.

(b) House district 23B consists of that portion of senate district 23 not included in house district 23A.

HIST: 1991 c 246 s 24; 1994 c 612 s 24



Section 2.27 MS 1961 Repealed, Ex1966 c 1 s 71

2.27 MS 1957 Repealed, Ex1959 c 45 s 70

2.27 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.271 Repealed, 1983 c 191 s 5

2.271 Repealed, 1983 c 191 s 5



Section 2.272 Repealed, 1991 c 246 s 69

2.272 Repealed, 1991 c 246 s 69



Section 2.273 Twenty-fourth district.

2.273 Twenty-fourth district.

Subdivision 1. Senate district. Senate district 24 consists of that portion of Blue Earth County consisting of the cities of Mankato, North Mankato, and Skyline, the townships of Lime, Mankato, and South Bend, and that portion of Judson Township lying within South Bend Township, that portion of Le Sueur County consisting of the cities of Cleveland, Kasota, and LeSueur, and the townships of Cleveland, Kasota, Ottawa, and Washington, that portion of Nicollet County consisting of the cities of Mankato, North Mankato, and St. Peter, and the townships of Belgrade, Oshawa, and Traverse.

Subd. 2. House districts. Senate district 24 is divided into two house districts as follows:

(a) House district 24A consists of that portion of Nicollet County consisting of the city of Mankato, and that portion of Blue Earth County consisting of that portion of the city of Mankato south of U.S. Highway 14, less those portions of the city of Mankato surrounded by Mankato Township, plus those portions of Mankato Township surrounded by the city of Mankato, the city of Skyline, South Bend Township, and that portion of Judson Township lying within South Bend Township.

(b) House district 24B consists of that portion of senate district 24 not included in house district 24A.

HIST: 1991 c 246 s 25; 1994 c 612 s 25



Section 2.28 MS 1961 Repealed, Ex1966 c 1 s 71

2.28 MS 1957 Repealed, Ex1959 c 45 s 70

2.28 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.281 Repealed, 1983 c 191 s 5

2.281 Repealed, 1983 c 191 s 5



Section 2.282 Repealed, 1991 c 246 s 69

2.282 Repealed, 1991 c 246 s 69



Section 2.283 Twenty-fifth district.

2.283 Twenty-fifth district.

Subdivision 1. Senate district. Senate district 25 consists of all of Rice County, that portion of Dakota County consisting of the city of Northfield, that portion of Scott County consisting of the city of New Prague, that portion of Le Sueur County not included in senate district 24 or 35, and that portion of Waseca County consisting of the city of Elysian.

Subd. 2. House districts. Senate district 25 is divided into two house districts as follows:

(a) House district 25A consists of those portions of Dakota and Scott Counties included in senate district 25, that portion of Le Sueur County consisting of the cities of Heidelberg, Le Center, Montgomery, and New Prague, and the townships of Lanesburgh, Lexington, and Montgomery, and that portion of Rice County consisting of the cities of Dundas, Lonsdale, and Northfield, and the townships of Bridgewater, Forest, Webster, and Wheatland.

(b) House district 25B consists of that portion of senate district 25 not included in house district 25A.

HIST: 1991 c 246 s 26; 1994 c 612 s 26



Section 2.29 MS 1961 Repealed, Ex1966 c 1 s 71

2.29 MS 1957 Repealed, Ex1959 c 45 s 70

2.29 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.291 Repealed, 1983 c 191 s 5

2.291 Repealed, 1983 c 191 s 5



Section 2.292 Repealed, 1991 c 246 s 69

2.292 Repealed, 1991 c 246 s 69



Section 2.293 Twenty-sixth district.

2.293 Twenty-sixth district.

Subdivision 1. Senate district. Senate district 26 consists of all of Faribault County, that portion of Blue Earth County not included in senate district 23 or 24, that portion of Martin County not included in senate district 22, that portion of Waseca County not included in senate district 25 or 28, and that portion of Watonwan County not included in senate district 22.

Subd. 2. House districts. Senate district 26 is divided into two house districts as follows:

(a) House district 26A consists of that portion of senate district 26 not included in house district 26B.

(b) House district 26B consists of all of Faribault County, that portion of Blue Earth County consisting of the cities of Eagle Lake, Good Thunder, Madison Lake, Mapleton, Pemberton, and St. Clair, and the townships of Beauford, Danville, Decoria, Jamestown, Le Ray, Lyra, McPherson, Mapleton, Medo, and Sterling, and that portion of Waseca County consisting of the cities of Janesville, New Richland, and Waldorf, and the townships of Alton, Byron, Freedom, Janesville, New Richland, Vivian, and Wilton.

HIST: 1991 c 246 s 27; 1994 c 612 s 27



Section 2.30 MS 1961 Repealed, Ex1966 c 1 s 71

2.30 MS 1957 Repealed, Ex1959 c 45 s 70

2.30 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.301 Repealed, 1983 c 191 s 5

2.301 Repealed, 1983 c 191 s 5



Section 2.302 Repealed, 1991 c 246 s 69

2.302 Repealed, 1991 c 246 s 69



Section 2.303 Twenty-seventh district.

2.303 Twenty-seventh district.

Subdivision 1. Senate district. Senate district 27 consists of all of Freeborn County, and that portion of Mower County not included in senate district 31.

Subd. 2. House districts. Senate district 27 is divided into two house districts as follows:

(a) House district 27A consists of all of Freeborn County.

(b) House district 27B consists of that portion of senate district 27 not included in house district 27A.

HIST: 1991 c 246 s 28



Section 2.31 MS 1961 Repealed, Ex1966 c 1 s 71

2.31 MS 1957 Repealed, Ex1959 c 45 s 70

2.31 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.311 Repealed, 1983 c 191 s 5

2.311 Repealed, 1983 c 191 s 5



Section 2.312 Repealed, 1991 c 246 s 69

2.312 Repealed, 1991 c 246 s 69



Section 2.313 Twenty-eighth district.

2.313 Twenty-eighth district.

Subdivision 1. Senate district. Senate district 28 consists of all of Steele County, all of Dodge County except Vernon Township, that portion of Goodhue County consisting of the cities of Kenyon and Wanamingo, and the townships of Cherry Grove, Holden, Kenyon, Roscoe, and Wanamingo, that portion of Olmsted County consisting of the city of Byron and Kalmar Township, and that portion of Waseca County consisting of the city of Waseca and the townships of Blooming Grove, Iosco, Otisco, St. Mary, and Woodville.

Subd. 2. House districts. Senate district 28 is divided into two house districts as follows:

(a) House district 28A consists of that portion of Steele County consisting of the city of Owatonna and the townships of Clinton Falls, Deerfield, Meriden, and Owatonna, and that portion of Waseca County consisting of the city of Waseca and the townships of Blooming Grove, Iosco, St. Mary, and Woodville.

(b) House district 28B consists of that portion of senate district 28 not included in house district 28A.

HIST: 1991 c 246 s 29; 1994 c 612 s 28



Section 2.32 MS 1961 Repealed, Ex1966 c 1 s 71

2.32 MS 1957 Repealed, Ex1959 c 45 s 70

2.32 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.321 Repealed, 1983 c 191 s 5

2.321 Repealed, 1983 c 191 s 5



Section 2.322 Repealed, 1991 c 246 s 69

2.322 Repealed, 1991 c 246 s 69



Section 2.323 Twenty-ninth district.

2.323 Twenty-ninth district.

Subdivision 1. Senate district. Senate district 29 consists of Wabasha County, that portion of Dakota County consisting of the city of Hastings, the portion of Marshan Township surrounded by the city of Hastings, and Ravenna Township, and that portion of Goodhue County not included in senate district 28 or 37.

Subd. 2. House districts. Senate district 29 is divided into two house districts as follows:

(a) House district 29A consists of that portion of Dakota County included in senate district 29, and that portion of Goodhue County consisting of the city of Red Wing and Welch Township.

(b) House district 29B consists of that portion of senate district 29 not included in house district 29A.

HIST: 1991 c 246 s 30; 1994 c 612 s 29



Section 2.33 MS 1961 Repealed, Ex1966 c 1 s 71

2.33 MS 1957 Repealed, Ex1959 c 45 s 70

2.33 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.331 Repealed, 1983 c 191 s 5

2.331 Repealed, 1983 c 191 s 5



Section 2.332 Repealed, 1991 c 246 s 69

2.332 Repealed, 1991 c 246 s 69



Section 2.333 Thirtieth district.

2.333 Thirtieth district.

Subdivision 1. Senate district. Senate district 30 consists of that portion of Olmsted County consisting of those portions of the city of Rochester and the townships of Cascade, Marion, and Rochester lying within a line described as follows: commencing at the intersection of Country Club Road Northwest with the Rochester Township boundary and the boundary of the city of Rochester, easterly along Country Club Road Northwest to County Road 122, southerly along County Road 122 to Historic Drive Southwest, southeasterly along Historic Drive Southwest to County Road 122, southerly along County Road 122 to Salem Road Southwest, southeasterly and northeasterly along Salem Road Southwest to 17th Avenue Southwest, southerly along 17th Avenue Southwest to 16th Street Southwest, easterly along 16th Street Southwest to 11th Avenue Southeast, southerly along 11th Avenue Southeast to Pinewood Road Southeast, easterly along Pinewood Road Southeast to the eastern boundary of the city of Rochester, northerly and easterly along the boundary of the city of Rochester to the intersection of the boundary of the city of Rochester and Marion Street, southeasterly along Marion Street to the boundary of the city of Rochester, southeasterly, northerly, easterly, northerly, and westerly along the boundary of the city of Rochester to the intersection of the boundary of the city of Rochester and Sunrise Avenue Southeast, northerly along Sunrise Avenue Southeast to Rose Drive Southeast, northeasterly along Rose Drive Southeast to Harbor Drive Southeast, southeasterly, easterly, and northerly along Harbor Drive Southeast to the boundary of the city of Rochester, easterly along the boundary of the city of Rochester and Eastwood Road Southeast to 40th Avenue Southeast, northerly along 40th Avenue Southeast to the boundary of the city of Rochester, easterly, northerly, westerly, northerly, westerly, southerly, westerly, northerly, westerly, and northerly along the boundary of the city of Rochester to the intersection of West River Road, northerly along West River Road to the boundary of the city of Rochester, northerly and westerly along the boundary of the city of Rochester to 55th Street Northwest, westerly along 55th Street Northwest to the boundary of the city of Rochester, northerly, westerly, southerly, and westerly along the boundary of the city of Rochester to 55th Street Northwest, westerly along 55th Street Northwest to the boundary of the city of Rochester, northerly, westerly, and southerly along the boundary of the city of Rochester to 55th Street Northwest, westerly along 55th Street Northwest to the boundary of the city of Rochester, northwesterly along the boundary to 50th Avenue Northwest, southerly along 50th Avenue Northwest to Valley High Road Northwest, easterly along Valley High Road Northwest to the western boundary of the city of Rochester, southeasterly, westerly, and southerly to 19th Street Northwest, westerly along 19th Street Northwest to the boundary of the city of Rochester, southerly, westerly, southerly, easterly, and southerly along the boundary to the point of origin.

Subd. 2. House districts. Senate district 30 is divided into two house districts as follows:

(a) House district 30A consists of that portion of senate district 30 not included in house district 30B.

(b) House district 30B consists of that portion of senate district 30 lying south and east of a line described as follows: commencing at the intersection of County Road 122 and Country Club Road Northwest, easterly along Country Club Road Northwest to 2nd Street Southwest, easterly along 2nd Street Southwest to the boundary of the city of Rochester, northerly, easterly, and southerly along the boundary of the city of Rochester to 2nd Street Southwest, easterly to the extension of 20th Avenue Southwest, northerly along the extension of 20th Avenue Southwest and 20th Avenue Southwest to the boundary of the city of Rochester, then easterly, southerly, and easterly along the boundary of the city of Rochester to 2nd Street Northwest, easterly along 2nd Street Northwest to 18th Avenue Northwest, northerly along 18th Avenue Northwest and its extension to U.S. Highway 52, northerly along U.S. Highway 52 to 7th Street Northwest, easterly along 7th Street Northwest to 1st Avenue Northeast, northerly along 1st Avenue Northeast to West Silver Lake Road, northwesterly along West Silver Lake Road to North Broadway Avenue, northeasterly along North Broadway Avenue to 14th Street Northeast, southeasterly along 14th Street Northeast to 3rd Avenue Northeast, northerly along 3rd Avenue Northeast to North Broadway Avenue, northeasterly along North Broadway Avenue to Northern Heights Drive Northeast, southeasterly along Northern Heights Drive Northeast to 13th Avenue Northeast, northerly along 13th Avenue Northeast and its extension to the northern boundary of Cascade Township within senate district 30, easterly along the northern boundary of Cascade Township to the eastern boundary of senate district 30.

HIST: 1991 c 246 s 31; 1994 c 612 s 30



Section 2.34 MS 1961 Repealed, Ex1966 c 1 s 71

2.34 MS 1957 Repealed, Ex1959 c 45 s 70

2.34 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.341 Repealed, 1983 c 191 s 5

2.341 Repealed, 1983 c 191 s 5



Section 2.342 Repealed, 1991 c 246 s 69

2.342 Repealed, 1991 c 246 s 69



Section 2.343 Thirty-first district.

2.343 Thirty-first district.

Subdivision 1. Senate district. Senate district 31 consists of that portion of Dodge County consisting of Vernon Township, that portion of Fillmore County not included in senate district 32, that portion of Mower County consisting of the cities of Grand Meadow, Le Roy, Racine, Sargeant, and Taopi, and the townships of Bennington, Clayton, Frankford, Grand Meadow, Le Roy, Lodi, Pleasant Valley, Racine, and Sargeant, that portion of Olmsted County not included in senate district 28 or 30, and that portion of Winona County consisting of the city of St. Charles and the townships of St. Charles and Saratoga.

Subd. 2. House districts. Senate district 31 is divided into two house districts as follows:

(a) House district 31A consists of that portion of senate district 31 not included in house district 31B.

(b) House district 31B consists of those portions of Fillmore, Mower, and Winona Counties in senate district 31, and that portion of Olmsted County consisting of the cities of Chatfield, Dover, and Eyota, and the townships of Dover, Elmira, Eyota, Orion, Quincy, and Viola.

HIST: 1991 c 246 s 32; 1994 c 612 s 31



Section 2.35 MS 1961 Repealed, Ex1966 c 1 s 71

2.35 MS 1957 Repealed, Ex1959 c 45 s 70

2.35 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.351 Repealed, 1983 c 191 s 5

2.351 Repealed, 1983 c 191 s 5



Section 2.352 Repealed, 1991 c 246 s 69

2.352 Repealed, 1991 c 246 s 69



Section 2.353 Thirty-second district.

2.353 Thirty-second district.

Subdivision 1. Senate district. Senate district 32 consists of all of Houston County, that portion of Fillmore County consisting of the cities of Peterson, Rushford, and Rushford Village, and the township of Norway, and that portion of Winona County not included in senate district 31.

Subd. 2. House districts. Senate district 32 is divided into two house districts as follows:

(a) House district 32A consists of that portion of Winona County consisting of the cities of Elba, Goodview, Minneiska City, Minnesota City, Rollingstone, and Winona, and the townships of Elba, Mount Vernon, Rollingstone, Whitewater, and Winona.

(b) House district 32B consists of that portion of senate district 32 not included in house district 32A.

HIST: 1991 c 246 s 33; 1994 c 612 s 32



Section 2.36 MS 1961 Repealed, Ex1966 c 1 s 71

2.36 MS 1957 Repealed, Ex1959 c 45 s 70

2.36 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.361 Repealed, 1983 c 191 s 5

2.361 Repealed, 1983 c 191 s 5



Section 2.362 Repealed, 1991 c 246 s 69

2.362 Repealed, 1991 c 246 s 69



Section 2.363 Thirty-third district.

2.363 Thirty-third district.

Subdivision 1. Senate district. Senate district 33 consists of that portion of Hennepin County consisting of the cities of Corcoran, Dayton, Maple Grove, and Rogers, and the township of Hassan, that portion of the city of Champlin not included in senate district 48, and that portion of the city of Plymouth lying east and north of the line described as follows: commencing at the intersection of the northern boundary of the city of Plymouth and Interstate Highway 494, southerly along Interstate Highway 494 to County Road 47, easterly along County Road 47 to Pine View Lane North, southerly along Pine View Lane North to the Soo Line railroad tracks, easterly along the Soo Line railroad tracks to Larch Lane North, southerly along Larch Lane North to Old Rockford Road, easterly along Old Rockford Road to Zachary Lane North, southerly along Zachary Lane North to 36th Avenue North, easterly along 36th Avenue North to the eastern boundary of the city of Plymouth; and that portion of Wright County consisting of the city of Dayton.

Subd. 2. House districts. Senate district 33 is divided into two house districts as follows:

(a) House district 33A consists of that portion of senate district 33 not included in house district 33B.

(b) House district 33B consists of that portion of the city of Plymouth in senate district 33 and that portion of the city of Maple Grove lying south and east of a line described as follows: commencing at the intersection of the eastern boundary of the city of Maple Grove and 101st Avenue North, westerly along 101st Avenue North to Zachary Lane, southerly along Zachary Lane to the UPA/CPA power transmission line south of 97th Avenue North, westerly along the UPA/CPA power transmission line to the extension of Xenium Lane, southerly along the extension of Xenium Lane and Xenium Lane to County Road 30, westerly along County Road 30 to Interstate Highway 94, southeasterly along Interstate Highway 94 to Weaver Lake Road, westerly along Weaver Lake Road to the creek north of Fish Lake, southerly along the creek to Fish Lake, southerly along the eastern shore of Fish Lake to the boat launch at Fish Lake Regional Park, southerly from the boat launch along the hiking trail west of Fernbrook Lane to Timbercrest Drive, easterly along Timbercrest Drive to Maplewood Drive, northerly along Maplewood Drive to 73rd Avenue North, easterly along 73rd Avenue North and its extension to Interstate Highway 494, southerly along Interstate Highway 494 to the southern boundary of the city of Maple Grove.

HIST: 1991 c 246 s 34; 1994 c 612 s 33



Section 2.37 MS 1961 Repealed, Ex1966 c 1 s 71

2.37 MS 1957 Repealed, Ex1959 c 45 s 70

2.37 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.371 Repealed, 1983 c 191 s 5

2.371 Repealed, 1983 c 191 s 5



Section 2.372 Repealed, 1991 c 246 s 69

2.372 Repealed, 1991 c 246 s 69



Section 2.373 Thirty-fourth district.

2.373 Thirty-fourth district.

Subdivision 1. Senate district. Senate district 34 consists of that portion of Hennepin County consisting of the cities of Greenfield, Hanover, Independence, Long Lake, Loretto, Maple Plain, Medina, Minnetrista, Mound, Rockford, St. Bonifacius, and Spring Park, that portion of the city of Orono not included in senate district 43, and that portion of the city of Plymouth not included in senate district 33 or 45, and that portion of Wright County consisting of the cities of Delano, Hanover, and Rockford, and the townships of Franklin and Rockford.

Subd. 2. House districts. Senate district 34 is divided into two house districts as follows:

(a) House district 34A consists of that portion of Wright County included in senate district 34 and that portion of Hennepin County consisting of the cities of Hanover, Greenfield, Independence, Minnetrista, Mound, Rockford, Spring Park, and St. Bonifacius.

(b) House district 34B consists of that portion of senate district 34 not included in house district 34A.

HIST: 1991 c 246 s 35; 1994 c 612 s 34



Section 2.38 MS 1961 Repealed, Ex1966 c 1 s 71

2.38 MS 1957 Repealed, Ex1959 c 45 s 70

2.38 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.381 Repealed, 1983 c 191 s 5

2.381 Repealed, 1983 c 191 s 5



Section 2.382 Repealed, 1991 c 246 s 69

2.382 Repealed, 1991 c 246 s 69



Section 2.383 Thirty-fifth district.

2.383 Thirty-fifth district.

Subdivision 1. Senate district. Senate district 35 consists of that portion of Carver County not included in senate district 20 or 43, that portion of Le Sueur County consisting of the townships of Derrynane, Sharon, and Tyrone, that portion of Scott County not included in senate district 25, 37, or 41, and that portion of Sibley County consisting of Faxon Township.

Subd. 2. House districts. Senate district 35 is divided into two house districts as follows:

(a) House district 35A consists of that portion of senate district 35 not included in house district 35B.

(b) House District 35B consists of that portion of Scott County consisting of the cities of Jordan, Prior Lake, and Shakopee, and the townships of Jackson, Louisville, Sandcreek, and Spring Lake.

HIST: 1991 c 246 s 36; 1994 c 612 s 35



Section 2.39 MS 1961 Repealed, Ex1966 c 1 s 71

2.39 MS 1957 Repealed, Ex1959 c 45 s 70

2.39 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.391 Repealed, 1983 c 191 s 5

2.391 Repealed, 1983 c 191 s 5



Section 2.392 Repealed, 1991 c 246 s 69

2.392 Repealed, 1991 c 246 s 69



Section 2.393 Thirty-sixth district.

2.393 Thirty-sixth district.

Subdivision 1. Senate district. Senate district 36 consists of that portion of Dakota County consisting of that portion of the city of Burnsville lying south of a line described as follows: commencing at the intersection of the western boundary of the city of Burnsville and County Road 42, easterly along County Road 42 to Burnsville Parkway, northeasterly along Burnsville Parkway to West 136th Street, easterly along West 136th Street to County Road 5, southerly along County Road 5 to West 138th Street, southeasterly along West 138th Street and James Avenue to West 140th Street, southeasterly along West 140th Street to McAndrews Road, easterly along McAndrews Road to Nicollet Avenue, northerly along Nicollet Avenue to State Highway 13, northeasterly along State Highway 13 to Cliff Road, easterly along Cliff Road to the eastern boundary of the city of Burnsville, that portion of the city of Apple Valley lying south of a line described as follows: commencing at the intersection of the northern boundary of the city of Apple Valley with State Highway 77, southerly and then easterly along State Highway 77 and County Road 38 to Diamond Path, and southeasterly along Diamond Path to the eastern boundary of the city of Apple Valley, and that portion of the city of Lakeville north and east of a line described as follows: commencing at the intersection of the northern boundary of the city of Lakeville and Flagstaff Avenue, southerly along Flagstaff Avenue to Dodd Boulevard, northeasterly along Dodd Boulevard to the northern boundary of the city of Lakeville.

Subd. 2. House districts. Senate district 36 is divided into two house districts as follows:

(a) House district 36A consists of those portions of the cities of Apple Valley and Lakeville included in senate district 36.

(b) House district 36B consists of that portion of senate district 36 not included in house district 36A.

HIST: 1991 c 246 s 37; 1994 c 612 s 36



Section 2.40 MS 1961 Repealed, Ex1966 c 1 s 71

2.40 MS 1957 Repealed, Ex1959 c 45 s 70

2.40 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.401 Repealed, 1983 c 191 s 5

2.401 Repealed, 1983 c 191 s 5



Section 2.402 Repealed, 1991 c 246 s 69

2.402 Repealed, 1991 c 246 s 69



Section 2.403 Thirty-seventh district.

2.403 Thirty-seventh district.

Subdivision 1. Senate district. Senate district 37 consists of that portion of Dakota County not included in senate district 25, 29, 36, 38, 39, or 41, that portion of Goodhue County consisting of the cities of Cannon Falls and Dennison, and the townships of Cannon Falls, Leon, Stanton, and Warsaw, and that portion of Scott County consisting of the cities of Elko and New Market, and the townships of Cedar Lake, Credit River, and New Market.

Subd. 2. House districts. Senate district 37 is divided into two house districts as follows:

(a) House district 37A consists of that portion of house district 37 not included in house district 37B.

(b) House district 37B consists of that portion of senate district 37 consisting of that portion of Scott County located in senate district 37 and that portion of Dakota County consisting of that portion of the city of Lakeville included in senate district 37 and that portion of the city of Farmington lying north of a line described as follows: commencing at the intersection of the eastern boundary of the city of Farmington and the north branch of the Vermillion River, southwesterly along the north branch of the Vermillion River to Akin Road, northwesterly along Akin Road to 195th Street West, westerly along 195th Street West to Flagstaff Avenue, southerly along Flagstaff Avenue to 200th Street West, westerly along 200th Street West to the western boundary of the city of Farmington.

HIST: 1991 c 246 s 38; 1994 c 612 s 37



Section 2.41 MS 1961 Repealed, Ex1966 c 1 s 71

2.41 MS 1957 Repealed, Ex1959 c 45 s 70

2.41 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.411 Repealed, 1983 c 191 s 5

2.411 Repealed, 1983 c 191 s 5



Section 2.412 Repealed, 1991 c 246 s 69

2.412 Repealed, 1991 c 246 s 69



Section 2.413 Thirty-eighth district.

2.413 Thirty-eighth district.

Subdivision 1. Senate district. Senate district 38 consists of that portion of Dakota County consisting of the cities of Eagan, Lilydale, and Mendota, that portion of the city of Apple Valley not included in senate district 36, that portion of the city of Burnsville north and east of a line described as follows: commencing at the intersection of the northern boundary of the city of Burnsville and Interstate Highway 35W, southerly along Interstate Highway 35W to the Chicago Northwestern Transportation Company railroad tracks, easterly along the Chicago and Northwestern Transportation Company railroad tracks to Cliff Road, southerly and easterly along Cliff Road to Nicollet Avenue, southerly along Nicollet Avenue to State Highway 13, northeasterly along State Highway 13 to Cliff Road, easterly along Cliff Road to the eastern boundary of the city of Burnsville, and that portion of the city of Mendota Heights lying west and south of a line described as follows: commencing at the intersection of the northwestern boundary of the city of Mendota Heights and Wachtler Avenue, southerly along Wachtler Avenue to Wentworth Avenue, easterly along Wentworth Avenue to Dodd Road, southwesterly along Dodd Road to Marie Avenue, easterly along Marie Avenue to the eastern boundary of the city of Mendota Heights.

Subd. 2. House districts. Senate district 38 is divided into two house districts as follows:

(a) House district 38A consists of that portion of senate district 38 not included in house district 38B.

(b) House district 38B consists of that portion of the city of Apple Valley in senate district 38, that portion of the city of Burnsville east of a line described as follows: commencing at the intersection of State Highway 13 and the eastern boundary of the city of Burnsville, southwesterly along State Highway 13 to Cliff Road, easterly along Cliff Road to the eastern boundary of the city of Burnsville, and that portion of the city of Eagan lying south of a line described as follows: commencing at the intersection of the western boundary of the city of Eagan and Diffley Road, easterly along Diffley Road to Lexington Avenue, northerly along Lexington Avenue to Yankee Doodle Road, easterly along Yankee Doodle Road to Dodd Road, southeasterly along Dodd Road to the eastern boundary of the city of Eagan.

HIST: 1991 c 246 s 39; 1994 c 612 s 38



Section 2.42 MS 1961 Repealed, Ex1966 c 1 s 71

2.42 MS 1957 Repealed, Ex1959 c 45 s 70

2.42 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.421 Repealed, 1983 c 191 s 5

2.421 Repealed, 1983 c 191 s 5



Section 2.422 Repealed, 1991 c 246 s 69

2.422 Repealed, 1991 c 246 s 69



Section 2.423 Thirty-ninth district.

2.423 Thirty-ninth district.

Subdivision 1. Senate district. Senate district 39 consists of that portion of Dakota County consisting of the cities of Inver Grove Heights, South St. Paul, Sunfish Lake, West St. Paul, and that portion of the city of Mendota Heights not included in senate district 38.

Subd. 2. House districts. Senate district 39 is divided into two house districts as follows:

(a) House district 39A consists of that portion of senate district 39 consisting of the cities of West St. Paul and Sunfish Lake, that portion of the city of Mendota Heights included in senate district 39, that portion of the city of South St. Paul lying north and west of a line described as follows: commencing at the intersection of the southern boundary of the city of South St. Paul and 18th Avenue South, northerly along 18th Avenue South to Southview Boulevard, easterly along Southview Boulevard to 17th Avenue South, northerly along 17th Avenue South to 4th Street North, easterly along 4th Street North to 14th Avenue North, northerly along 14th Avenue North to Wentworth Avenue, easterly along Wentworth Avenue and its extension to the Mississippi River, and that portion of the city of Inver Grove Heights lying west and north of a line described as follows: commencing at the intersection of the northern boundary of the city of Inver Grove Heights and Babcock Trail, southerly along Babcock Trail to Upper 55th Street, westerly along Upper 55th Street to the western boundary of the city of Inver Grove Heights.

(b) House district 39B consists of that portion of senate district 39 not included in house district 39A.

HIST: 1991 c 246 s 40



Section 2.43 MS 1961 Repealed, Ex1966 c 1 s 71

2.43 MS 1957 Repealed, Ex1959 c 45 s 70

2.43 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.431 Repealed, 1983 c 191 s 5

2.431 Repealed, 1983 c 191 s 5



Section 2.432 Repealed, 1991 c 246 s 69

2.432 Repealed, 1991 c 246 s 69



Section 2.433 Fortieth district.

2.433 Fortieth district.

Subdivision 1. Senate district. Senate district 40 consists of that portion of Hennepin County consisting of that portion of the city of Bloomington not included in senate district 41, and that portion of the city of Richfield not included in senate district 63.

Subd. 2. House districts. Senate district 40 is divided into two house districts as follows:

(a) House district 40A consists of that portion of the city of Richfield included in senate district 40 and that portion of the city of Bloomington lying east and north of a line described as follows: commencing at the intersection of the northern boundary of the city of Bloomington and Interstate Highway 35W, southerly along Interstate Highway 35W to the Soo Line railroad tracks, northeasterly along the Soo Line railroad tracks to Lyndale Avenue South, southerly along Lyndale Avenue South to 95th Street, easterly along 95th Street to 3rd Avenue South, northerly along 3rd Avenue South to 95th Street, easterly along 95th Street to Clinton Avenue South, southerly along Clinton Avenue South to 96th Street, easterly along 96th Street to Chicago Avenue South, northerly along Chicago Avenue South to 94th Street, easterly along 94th Street to Riverview Avenue, southerly along Riverview Avenue to Old Shakopee Road, northeasterly along Old Shakopee Road to Old Cedar Avenue, southeasterly along Old Cedar Avenue to the Minnesota River.

(b) House district 40B consists of that portion of senate district 40 not included in house district 40A.

HIST: 1991 c 246 s 41; 1994 c 612 s 39



Section 2.44 MS 1961 Repealed, Ex1966 c 1 s 71

2.44 MS 1957 Repealed, Ex1959 c 45 s 70

2.44 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.441 Repealed, 1983 c 191 s 5

2.441 Repealed, 1983 c 191 s 5



Section 2.442 Repealed, 1991 c 246 s 69

2.442 Repealed, 1991 c 246 s 69



Section 2.443 Forty-first district.

2.443 Forty-first district.

Subdivision 1. Senate district. Senate district 41 consists of that portion of Dakota County consisting of that portion of the city of Burnsville not included in senate district 36 or 38, that portion of Scott County consisting of the city of Savage and that portion of the city of Shakopee lying within a line described as follows: commencing at the intersection of County Road 18 and the eastern boundary of the city of Shakopee, southwesterly along County Road 18 to State Highway 101, and southeasterly along State Highway 101 to the eastern boundary of the city of Shakopee, and that portion of Hennepin County consisting of that portion of the city of Bloomington lying west of a line described as follows: commencing at the intersection of the southern boundary of the city of Bloomington and an extension of Irwin Avenue South, northerly along the extension of Irwin Avenue South and Irwin Avenue South to Overlook Drive, westerly along Overlook Drive to Normandale Boulevard, northerly along Normandale Boulevard to Old Shakopee Road, easterly along Old Shakopee Road to Kell Avenue, southerly along Kell Avenue to 108th Street, easterly along 108th Street to Xerxes Avenue South, northerly along Xerxes Avenue South to Old Shakopee Road, northeasterly along Old Shakopee Road to Nine Mile Creek, northerly and westerly along Nine Mile Creek to West 90th Street, southwesterly along West 90th Street to Poplar Bridge Road, easterly along Poplar Bridge Road to Kingsdale Drive, southwesterly along Kingsdale Drive to Poplar Bridge Road, southwesterly along Poplar Bridge Road to Normandale Boulevard, northerly along Normandale Boulevard to the northern boundary of the city of Bloomington, and that portion of the city of Eden Prairie not included in senate district 42 or 43.

Subd. 2. House districts. Senate district 41 is divided into two house districts as follows:

(a) House district 41A consists of that portion of senate district 41 lying north of a line described as follows: commencing at the intersection of Purgatory Creek and the western boundary of senate district 41, southeasterly along Purgatory Creek to Pioneer Trail, southeasterly along Pioneer Trail to the Bloomington Ferry Road, southerly along the Bloomington Ferry Road to Old Shakopee Road, easterly along Old Shakopee Road to the eastern boundary of senate district 41.

(b) House district 41B consists of that portion of senate district 41 not included in house district 41A.

HIST: 1991 c 246 s 42; 1994 c 612 s 40



Section 2.45 MS 1961 Repealed, Ex1966 c 1 s 71

2.45 MS 1957 Repealed, Ex1959 c 45 s 70

2.45 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.451 Repealed, 1983 c 191 s 5

2.451 Repealed, 1983 c 191 s 5



Section 2.452 Repealed, 1991 c 246 s 69

2.452 Repealed, 1991 c 246 s 69



Section 2.453 Forty-second district.

2.453 Forty-second district.

Subdivision 1. Senate district. Senate district 42 consists of that portion of Hennepin County consisting of the city of Edina, the city of Chanhassen, and that portion of the city of Eden Prairie not included in senate district 43 and lying west and north of a line described as follows: commencing at the intersection of the southern boundary of the city of Eden Prairie with the NSP power transmission line that extends beyond the end of Concord Drive, northerly along the NSP power transmission line to Riverview Road, westerly along Riverview Road to Mooer Lane, northerly along Mooer Lane to Silverwood Drive, easterly along Silverwood Drive to Homeward Hills Road, northerly along Homeward Hills Road to Anderson Lakes Parkway, easterly along Anderson Lakes Parkway to Hidden Oaks Drive, northeasterly along Hidden Oaks Drive and its extension to the southern shore of Anderson Lake, southerly, southeasterly, and northeasterly along the southern shore of Anderson Lake to the eastern boundary of the city of Eden Prairie.

Subd. 2. House districts. Senate district 42 is divided into two house districts as follows:

(a) House district 42A consists of that portion of the city of Edina lying north and east of a line described as follows: commencing at the intersection of the western boundary of the city of Edina with State Highway 62, easterly along State Highway 62 to State Highway 100, southerly along State Highway 100 to West 66th Street, easterly along West 66th Street to West Shore Drive, southeasterly along West Shore Drive to Laguna Drive, easterly along Laguna Drive to Wooddale Avenue, southerly along Wooddale Avenue to Dunberry Lane, easterly along Dunberry Lane to Cornelia Drive, southerly along Cornelia Drive to West 70th Street, easterly along West 70th Street to France Avenue, southerly along France Avenue to the southern boundary of the city of Edina.

(b) House district 42B consists of that portion of senate district 42 not contained in house district 42A.

HIST: 1991 c 246 s 43; 1994 c 612 s 41



Section 2.46 MS 1961 Repealed, Ex1966 c 1 s 71

2.46 MS 1957 Repealed, Ex1959 c 45 s 70

2.46 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.461 Repealed, 1983 c 191 s 5

2.461 Repealed, 1983 c 191 s 5



Section 2.462 Repealed, 1991 c 246 s 69

2.462 Repealed, 1991 c 246 s 69



Section 2.463 Forty-third district.

2.463 Forty-third district.

Subdivision 1. Senate district. Senate district 43 consists of that portion of Carver County consisting of the cities of Chanhassen and Victoria, and that portion of Hennepin County consisting of the cities of Deephaven, Excelsior, Greenwood, Minnetonka Beach, Shorewood, Tonka Bay, and Woodland, that portion of the city of Eden Prairie lying north and west of a line described as follows: commencing at the intersection of the western boundary of the city of Eden Prairie and the Twin Cities and Western railroad tracks, northeasterly along the Twin Cities and Western railroad tracks to Valley View Road, easterly along Valley View Road to Baker Road, northerly along Baker Road to the northern boundary of the city of Eden Prairie, that portion of the city of Minnetonka lying south and west of a line described as follows: commencing at the intersection of the southern boundary of the city of Woodland and State Highway 101, southerly along State Highway 101 to Minnetonka Boulevard, easterly along Minnetonka Boulevard to Williston Road, southerly along Williston Road to Lake Street Extension, easterly along Lake Street Extension to Maple Lane, southerly along Maple Lane to State Highway 7, easterly along State Highway 7 to Interstate Highway 494, and southerly along Interstate Highway 494 to the southern boundary of the city of Minnetonka, and that portion of the city of Orono lying south of West Arm, Crystal Bay, Smith Bay, and Browns Bay of Lake Minnetonka.

Subd. 2. House districts. Senate district 43 is divided into two house districts as follows:

(a) House district 43A consists of that portion of senate district 43 lying in Carver County, and that portion of senate district 43 lying in Hennepin County consisting of the cities of Eden Prairie, Minnetonka Beach, Orono, and Tonka Bay, and that portion of the city of Shorewood lying west of a line described as follows: commencing at the intersection of the southern boundary of the city of Shorewood and Eureka Road, northerly along Eureka Road to Smithtown Road, westerly along Smithtown Road to Eureka Road, northerly along Eureka Road to Birch Bluff Road, easterly along Birch Bluff Road to the western boundary of the city of Tonka Bay, and northerly along that boundary to the southern boundary of the city of Orono.

(b) House district 43B consists of that portion of senate district 43 not included in house district 43A.

HIST: 1991 c 246 s 44; 1994 c 612 s 42



Section 2.47 MS 1961 Repealed, Ex1966 c 1 s 71

2.47 MS 1957 Repealed, Ex1959 c 45 s 70

2.47 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.471 Repealed, 1983 c 191 s 5

2.471 Repealed, 1983 c 191 s 5



Section 2.472 Repealed, 1991 c 246 s 69

2.472 Repealed, 1991 c 246 s 69



Section 2.473 Forty-fourth district.

2.473 Forty-fourth district.

Subdivision 1. Senate district. Senate district 44 consists of that portion of Hennepin County consisting of the cities of Hopkins and St. Louis Park, and that portion of the city of Minnetonka lying south and east of a line described as follows: commencing at the intersection of Interstate Highway 494 and the southern boundary of the city of Minnetonka, northerly along Interstate Highway 494 to Excelsior Boulevard, northeasterly and easterly along Excelsior Boulevard to the eastern boundary of the city of Minnetonka.

Subd. 2. House districts. Senate district 44 is divided into two house districts as follows:

(a) House district 44A consists of that portion of senate district 44 not included in house district 44B.

(b) House district 44B consists of that portion of senate district 44 in the city of St. Louis Park lying east of a line described as follows: commencing at the intersection of the northern boundary of the city of St. Louis Park and Flag Avenue, southerly along Flag Avenue to Westmoreland Lane, easterly along Westmoreland Lane and Franklin Avenue and its extension to Louisiana Avenue, southerly along Louisiana Avenue to the Burlington Northern railroad tracks, southwesterly along the Burlington Northern railroad tracks to Virginia Avenue, southerly along Virginia Avenue to West 28th Street, easterly along West 28th Street to Texas Avenue, southerly along Texas Avenue to the southern boundary of the city of St. Louis Park.

HIST: 1991 c 246 s 45; 1994 c 612 s 43



Section 2.48 MS 1961 Repealed, Ex1966 c 1 s 71

2.48 MS 1957 Repealed, Ex1959 c 45 s 70

2.48 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.481 Repealed, 1983 c 191 s 5

2.481 Repealed, 1983 c 191 s 5



Section 2.482 Repealed, 1991 c 246 s 69

2.482 Repealed, 1991 c 246 s 69



Section 2.483 Forty-fifth district.

2.483 Forty-fifth district.

Subdivision 1. Senate district. Senate district 45 consists of that portion of Hennepin County consisting of the city of Wayzata, that portion of the city of Golden Valley not included in senate district 46, the city of Medicine Lake, that portion of the city of Minnetonka not included in senate district 43 or 44, and that portion of the city of Plymouth lying south and east of a line described as follows: commencing at the intersection of the western boundary of the city of Plymouth with County Road 6, easterly along County Road 6 to Interstate Highway 494, northerly along Interstate Highway 494 to Rockford Road, easterly along Rockford Road to Zachary Lane, southerly along Zachary Lane to 36th Avenue North, easterly along 36th Avenue North to the eastern boundary of the city of Plymouth.

Subd. 2. House districts. Senate district 45 is divided into two house districts as follows:

(a) House district 45A consists of that portion of senate district 45 consisting of the city of Wayzata, that portion of the city of Minnetonka included in senate district 45, and that portion of the city of Plymouth included in senate district 45 lying west of Interstate Highway 494.

(b) House district 45B consists of that portion of senate district 45 not included in house district 45A.

HIST: 1991 c 246 s 46; 1994 c 612 s 44



Section 2.49 MS 1961 Repealed, Ex1966 c 1 s 71

2.49 MS 1957 Repealed, Ex1959 c 45 s 70

2.49 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.491 Repealed, 1983 c 191 s 5

2.491 Repealed, 1983 c 191 s 5



Section 2.492 Repealed, 1991 c 246 s 69

2.492 Repealed, 1991 c 246 s 69



Section 2.493 Forty-sixth district.

2.493 Forty-sixth district.

Subdivision 1. Senate district. Senate district 46 consists of that portion of Hennepin County consisting of the cities of Crystal, New Hope, and Robbinsdale, that portion of the city of Golden Valley lying north and west of a line described as follows: commencing at the intersection of the western boundary of the city of Golden Valley and an extension of Earl Street, easterly along the extension and Earl Street to Independence Avenue North, northerly along Independence Avenue North to Duluth Street, easterly along Duluth Street to Winnetka Avenue, and northerly along Winnetka Avenue to the northern boundary of the city of Golden Valley, and that portion of the city of Brooklyn Center lying south of a line described as follows: commencing at the intersection of the western boundary of the city of Brooklyn Center and County Road 10, easterly along County Road 10 to Shingle Creek, southerly along Shingle Creek to the southern boundary of the city of Brooklyn Center.

Subd. 2. House districts. Senate district 46 is divided into two house districts as follows:

(a) House district 46A consists of that portion of senate district 46 consisting of the city of New Hope, that portion of the city of Golden Valley included in senate district 46, and that portion of the city of Crystal lying west and north of a line described as follows: commencing at the intersection of the northern boundary of the city of Crystal and County Road 81, southeasterly along County Road 81 to the northern boundary of the city of Robbinsdale, westerly and southerly along the northern and western boundaries of the city of Robbinsdale to 43rd Avenue North, westerly along 43rd Avenue North to Brunswick Avenue North, southerly along Brunswick Avenue North to 42nd Avenue North, and westerly along 42nd Avenue North to the western boundary of the city of Crystal, and that portion of the city of Crystal surrounded by the city of New Hope.

(b) House district 46B consists of that portion of senate district 46 not included in house district 46A.

HIST: 1991 c 246 s 47; 1994 c 612 s 45



Section 2.50 MS 1961 Repealed, Ex1966 c 1 s 71

2.50 MS 1957 Repealed, Ex1959 c 45 s 70

2.50 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.501 Repealed, 1983 c 191 s 5

2.501 Repealed, 1983 c 191 s 5



Section 2.502 Repealed, 1991 c 246 s 69

2.502 Repealed, 1991 c 246 s 69



Section 2.503 Forty-seventh district.

2.503 Forty-seventh district.

Subdivision 1. Senate district. Senate district 47 consists of that portion of Hennepin County consisting of that portion of the city of Brooklyn Center not included in senate district 46 and that portion of the city of Brooklyn Park lying south and west of a line described as follows: commencing at the intersection of the western boundary of the city of Brooklyn Park and the southern boundary of the city of Osseo, easterly along the southern boundary of the city of Osseo to the Burlington Northern railroad tracks, southeasterly along the Burlington Northern railroad tracks to 85th Avenue North, easterly along 85th Avenue North to Xerxes Avenue, southerly along Xerxes Avenue to Pearson Parkway, southeasterly along Pearson Parkway to Newton Avenue, southerly along Newton Avenue to the southern boundary of the city of Brooklyn Park.

Subd. 2. House districts. Senate district 47 is divided into two house districts as follows:

(a) House district 47A consists of that portion of the city of Brooklyn Park contained in senate district 47 lying west of a line described as follows: commencing at the intersection of the northern boundary of senate district 47 and Noble Avenue, southerly along Noble Avenue to 83rd Avenue North, easterly along 83rd Avenue North to 82nd Avenue North, southerly and westerly along 82nd Avenue North to June Avenue, southerly along June Avenue and Brookdale Drive to 75th Avenue North, westerly along 75th Avenue North to Lee Avenue, southerly and westerly along Lee Avenue to Major Avenue, southerly along Major Avenue to 74th Avenue North, westerly along 74th Avenue North to Noble Avenue, southerly along Noble Avenue to the southern boundary of the city of Brooklyn Park.

(b) House district 47B consists of that portion of senate district 47 not located in house district 47A.

HIST: 1991 c 246 s 48; 1994 c 612 s 46



Section 2.51 MS 1961 Repealed, Ex1966 c 1 s 71

2.51 MS 1957 Repealed, Ex1959 c 45 s 70

2.51 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.511 Repealed, 1983 c 191 s 5

2.511 Repealed, 1983 c 191 s 5



Section 2.512 Repealed, 1991 c 246 s 69

2.512 Repealed, 1991 c 246 s 69



Section 2.513 Forty-eighth district.

2.513 Forty-eighth district.

Subdivision 1. Senate district. Senate district 48 consists of that portion of Anoka County consisting of that portion of the city of Coon Rapids not included in senate district 49, the city of Spring Lake Park, that portion of the city of Blaine south and west of a line described as follows: commencing at the intersection of the western boundary of the city of Blaine with the right-of-way of State Highway 610, southeasterly along the right-of-way of State Highway 610 to Central Avenue Northeast, northerly along Central Avenue Northeast to an extension of 91st Avenue Northeast, easterly along the extension and 91st Avenue Northeast to Isanti Street Northeast, southerly along Isanti Street Northeast to Radisson Road Northeast, southwesterly along Radisson Road Northeast to an extension of Hastings Street Northeast, southerly along the extension and Hastings Street Northeast to the southern boundary of the city of Blaine, and that portion of the city of Fridley lying north of a line described as follows: commencing at the intersection of the Mississippi River with Rice Creek, easterly along Rice Creek to East River Road, southeasterly along East River Road to Mississippi Way, easterly along Mississippi Way to Mississippi Street, easterly along Mississippi Street to 7th Street Northeast, southerly along 7th Street Northeast to 61st Avenue Northeast, easterly along 61st Avenue Northeast to West Moore Lake Drive, southeasterly along West Moore Lake Drive to State Highway 65, southerly along State Highway 65 to an extension of Lynde Drive, easterly along the extension and Lynde Drive to Regis Drive, northerly along Regis Drive to Hathaway Lane, easterly along Hathaway Lane and its extension to Matterhorn Drive, northerly along Matterhorn Drive to Gardena Avenue, easterly along Gardena Avenue to the eastern boundary of the city of Fridley, that portion of Ramsey County consisting of the city of Spring Lake Park, and that portion of Hennepin County consisting of that portion of the city of Brooklyn Park not included in senate district 47, the city of Osseo, and that portion of the city of Champlin lying east of a line described as follows: commencing at the intersection of the southern boundary of the city of Champlin with U.S. Highway 169, northerly along U.S. Highway 169 to Hayden Lake Road, westerly along Hayden Lake Road to the north-south NSP power transmission line west of Vera Street, northerly along that power transmission line to French Lake Road, northeasterly along French Lake Road to Dayton Road, southeasterly along Dayton Road to U.S. Highway 169, northerly along U.S. Highway 169 to the Mississippi River.

Subd. 2. House districts. Senate district 48 is divided into two house districts as follows:

(a) House district 48A consists of that portion of senate district 48 not included in house district 48B.

(b) House district 48B consists of that portion of senate district 48 located in Anoka and Ramsey Counties.

HIST: 1991 c 246 s 49; 1994 c 612 s 47



Section 2.52 MS 1961 Repealed, Ex1966 c 1 s 71

2.52 MS 1957 Repealed, Ex1959 c 45 s 70

2.52 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.521 Repealed, 1983 c 191 s 5

2.521 Repealed, 1983 c 191 s 5



Section 2.522 Repealed, 1991 c 246 s 69

2.522 Repealed, 1991 c 246 s 69



Section 2.523 Forty-ninth district.

2.523 Forty-ninth district.

Subdivision 1. Senate district. Senate district 49 consists of that portion of Anoka County consisting of the city of Anoka and that portion of the city of Coon Rapids lying north of a line described as follows: commencing at the intersection of the Mississippi River with Coon Creek, northerly along Coon Creek to the Burlington Northern railroad tracks, southeasterly along the Burlington Northern railroad tracks to Coon Rapids Boulevard Extension, easterly along Coon Rapids Boulevard Extension to the north-south Burlington Northern railroad tracks, northerly along the north-south Burlington Northern railroad tracks to Egret Boulevard, easterly along Egret Boulevard to U.S. Highway 10, southeasterly along U.S. Highway 10 to Pleasure Creek, and northeasterly along Pleasure Creek to the eastern boundary of the city of Coon Rapids.

Subd. 2. House districts. Senate district 49 is divided into two house districts as follows:

(a) House district 49A consists of the city of Anoka and that portion of the city of Coon Rapids lying north and west of a line described as follows: commencing at the intersection of the Mississippi River with the southern boundary of the campus of Anoka Ramsey State Community College, easterly along the southern boundary of the campus of Anoka Ramsey State Community College to Mississippi Boulevard, northerly along Mississippi Boulevard to Coon Rapids Boulevard, northwesterly along Coon Rapids Boulevard to Round Lake Boulevard, northerly along Round Lake Boulevard to 119th Avenue Northwest, easterly along 119th Avenue Northwest an extension of Lily Street, northerly along the extension of Lily Street to the Burlington Northern railroad tracks, northwesterly along the Burlington Northern railroad tracks to Main Street, easterly along Main Street to U.S. Highway 10, southeasterly along U.S. Highway 10 to Hanson Boulevard, northeasterly along Hanson Boulevard to Northdale Boulevard, easterly along Northdale Boulevard to Coon Creek, northerly along Coon Creek to Sand Creek, northeasterly and southeasterly along Sand Creek to the eastern boundary of the city of Coon Rapids.

(b) House district 49B consists of that portion of senate district 49 not located in house district 49A.

HIST: 1991 c 246 s 50; 1994 c 612 s 48



Section 2.53 MS 1961 Repealed, Ex1966 c 1 s 71

2.53 MS 1957 Repealed, Ex1959 c 45 s 70

2.53 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.531 Repealed, 1983 c 191 s 5

2.531 Repealed, 1983 c 191 s 5



Section 2.532 Repealed, 1991 c 246 s 69

2.532 Repealed, 1991 c 246 s 69



Section 2.533 Fiftieth district.

2.533 Fiftieth district.

Subdivision 1. Senate district. Senate district 50 consists of that portion of Anoka County consisting of the cities of Andover, Bethel, East Bethel, Ham Lake, Ramsey, and St. Francis, and the townships of Burns, Columbus, Linwood, and Oak Grove, and that portion of the city of Blaine lying north and west of a line described as follows: commencing at the intersection of University Avenue Northeast and Main Street, easterly along Main Street to Jefferson Street Northeast, northerly along Jefferson Street Northeast to 128th Avenue Northeast, easterly along 128th Avenue Northeast to Monroe Street Northeast, southerly along Monroe Street Northeast to 128th Avenue Northeast, easterly along 128th Avenue Northeast to Van Buren Street Northeast, southerly along Van Buren Street Northeast to 127th Lane Northeast, easterly along 127th Lane Northeast to Polk Street Northeast, northerly along Polk Street Northeast to 128th Avenue Northeast, easterly along 128th Avenue Northeast to Taylor Street Northeast, southerly along Taylor Street Northeast to 127th Avenue Northeast, easterly along 127th Avenue Northeast to Buchanan Street Northeast, northerly along Buchanan Street Northeast to 127th Lane Northeast, easterly along 127th Lane Northeast to Central Avenue Service Road, northerly along Central Avenue Service Road to 129th Avenue Northeast, easterly along 129th Avenue Northeast to Central Avenue Northeast, northerly along Central Avenue Northeast to the northern boundary of the city of Blaine.

Subd. 2. House districts. Senate district 50 is divided into two house districts as follows:

(a) House district 50A consists of that portion of senate district 50 not included in house district 50B.

(b) House district 50B consists of that portion of senate district 50 consisting of the cities of Andover and Ramsey, that portion of the city of Blaine included in senate district 50, and that portion of the city of Ham Lake lying west of State Highway 65.

HIST: 1991 c 246 s 51; 1994 c 612 s 49



Section 2.54 MS 1961 Repealed, Ex1966 c 1 s 71

2.54 MS 1957 Repealed, Ex1959 c 45 s 70

2.54 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.541 Repealed, 1983 c 191 s 5

2.541 Repealed, 1983 c 191 s 5



Section 2.542 Repealed, 1991 c 246 s 69

2.542 Repealed, 1991 c 246 s 69



Section 2.543 Fifty-first district.

2.543 Fifty-first district.

Subdivision 1. Senate district. Senate district 51 consists of that portion of Anoka County consisting of the cities of Centerville, Lexington, and Lino Lakes, and that portion of the city of Blaine not included in senate district 48, 50, or 53, and that portion of Washington County consisting of the cities of Forest Lake and Marine-on-St. Croix, the townships of Forest Lake, May, and New Scandia, and that portion of the city of Hugo lying west and north of a line described as follows: commencing at the intersection of the southern boundary of the city of Hugo and Goodview Avenue, northeasterly and northerly along Goodview Avenue to 137th Street North, easterly along 137th Street North to Homestead Avenue North, northerly along Homestead Avenue North to 140th Street North, and easterly along 140th Street North to the eastern boundary of the city of Hugo.

Subd. 2. House districts. Senate district 51 is divided into two house districts as follows:

(a) House district 51A consists of the city of Lexington and that portion of the city of Blaine included in senate district 51.

(b) House district 51B consists of that portion of senate district 51 not included in house district 51A.

HIST: 1991 c 246 s 52; 1994 c 612 s 50



Section 2.55 MS 1961 Repealed, Ex1966 c 1 s 71

2.55 MS 1957 Repealed, Ex1959 c 45 s 70

2.55 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.551 Repealed, 1983 c 191 s 5

2.551 Repealed, 1983 c 191 s 5



Section 2.552 Repealed, 1991 c 246 s 69

2.552 Repealed, 1991 c 246 s 69



Section 2.553 Fifty-second district.

2.553 Fifty-second district.

Subdivision 1. Senate district. Senate district 52 consists of that portion of Anoka County consisting of the cities of Columbia Heights and Hilltop and that portion of the city of Fridley not included in senate district 48, and that portion of Ramsey County consisting of the cities of Blaine, Mounds View, and New Brighton.

Subd. 2. House districts. Senate district 52 is divided into two house districts as follows:

(a) House district 52A consists of that portion of senate district 52 not included in house district 52B.

(b) House district 52B consists of that portion of Ramsey County consisting of the cities of Blaine and Mounds View and that portion of the city of New Brighton lying north and east of a line described as follows: commencing at the intersection of the western boundary of the city of New Brighton and 16th Street Northwest, easterly along 16th Street Northwest to Silver Lake Road, and southerly along Silver Lake Road to the southern boundary of the city of New Brighton.

HIST: 1991 c 246 s 53; 1994 c 612 s 51



Section 2.56 MS 1961 Repealed, Ex1966 c 1 s 71

2.56 MS 1957 Repealed, Ex1959 c 45 s 70

2.56 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.561 Repealed, 1983 c 191 s 5

2.561 Repealed, 1983 c 191 s 5



Section 2.562 Repealed, 1991 c 246 s 69

2.562 Repealed, 1991 c 246 s 69



Section 2.563 Fifty-third district.

2.563 Fifty-third district.

Subdivision 1. Senate district. Senate district 53 consists of that portion of Anoka County consisting of the city of Circle Pines and that portion of the city of Blaine lying within a line described as follows: commencing at the intersection of Interstate Highway 35W and the southern boundary of the city of Blaine, northerly along Interstate Highway 35W to an extension of 89th Avenue Northeast, easterly along the extension and 89th Avenue Northeast to Naples Street Northeast, northerly along Naples Street Northeast to Flowerfield Road, easterly along Flowerfield Road to Lexington Avenue, and clockwise along the boundaries of the city of Blaine to the point of origin, and that portion of Ramsey County consisting of the cities of Arden Hills, Gem Lake, North Oaks, Shoreview, and Vadnais Heights; that portion of White Bear Township bordered by boundaries of Anoka County and the cities of Shoreview and North Oaks; those portions of the city of White Bear Lake and White Bear Township lying west and north of a line described as follows: commencing at the intersection of Otter Lake Road and the northern boundary of the city of Gem Lake, northerly along Otter Lake Road to County Road H-2, easterly along County Road H-2 and its extension to the shoreline of Bald Eagle Lake, and northerly along the shoreline of Bald Eagle Lake to the northern boundary of Ramsey County; that portion of the city of Little Canada not included in senate district 54, and that portion of the city of Maplewood lying west and north of a line described as follows: commencing at the intersection of the northern boundary of the city of Maplewood and White Bear Avenue, southerly along White Bear Avenue to County Road C, and westerly along County Road C and its extension to the western boundary of the city of Maplewood.

Subd. 2. House districts. Senate district 53 is divided into two house districts as follows:

(a) House district 53A consists of that portion of senate district 53 not included in house district 53B.

(b) House district 53B consists of that portion of senate district 53 consisting of the cities of Gem Lake, North Oaks, and Vadnais Heights; those portions of the cities of Little Canada, Maplewood, and White Bear Lake, and White Bear Township included in senate district 53; and that portion of the city of Shoreview lying within a line described as follows: commencing at the intersection of State Highway 96 and Hodgson Road, southeasterly along Hodgson Road to Snail Lake Boulevard, westerly, southerly, and westerly along Snail Lake Boulevard to County Road F, westerly along County Road F to the western boundary of the city of Shoreview, and counterclockwise along the boundaries of the city of Shoreview to the point of origin.

HIST: 1991 c 246 s 54; 1994 c 612 s 52



Section 2.57 MS 1961 Repealed, Ex1966 c 1 s 71

2.57 MS 1957 Repealed, Ex1959 c 45 s 70

2.57 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.571 Repealed, 1983 c 191 s 5

2.571 Repealed, 1983 c 191 s 5



Section 2.572 Repealed, 1991 c 246 s 69

2.572 Repealed, 1991 c 246 s 69



Section 2.573 Fifty-fourth district.

2.573 Fifty-fourth district.

Subdivision 1. Senate district. Senate district 54 consists of that portion of Ramsey County consisting of the cities of Falcon Heights, Lauderdale, Roseville, and St. Anthony, that portion of the city of Maplewood lying within a line described as follows: commencing at the intersection of Rice Street and Larpenteur Avenue, easterly along Larpenteur Avenue to the Gateway State Trail, northeasterly along the Gateway State Trail to Hazelwood Street, northerly along Hazelwood Street to State Highway 36, easterly along State Highway 36 to White Bear Avenue, northerly along White Bear Avenue to County Road C, westerly along County Road C and its extension to the western boundary of the city of Maplewood, southerly and westerly along the western boundary of the city of Maplewood to the point of origin; that portion of the city of Little Canada lying south of a line described as follows: commencing at the intersection of the eastern boundary of the city of Little Canada and Keller Parkway, westerly and southerly along Keller Parkway to Little Canada Road, westerly along Little Canada Road to Interstate Highway 35E, northerly along Interstate Highway 35E to Interstate Highway 694, northwesterly along Interstate Highway 694 to the northern boundary of the city of Little Canada, and westerly along the northern boundary of the city of Little Canada to Rice Street, and that portion of Hennepin County consisting of the city of St. Anthony.

Subd. 2. House districts. Senate district 54 is divided into two house districts as follows:

(a) House district 54A consists of that portion of senate district 54 not included in house district 54B.

(b) House district 54B consists of those portions of the cities of Little Canada and Maplewood included in senate district 54, and that portion of the city of Roseville lying within a line described as follows: commencing at the intersection of Snelling Avenue and the northern boundary of the city of Roseville, southerly along Snelling Avenue to County Road C, easterly along County Road C to Hamline Avenue, southerly along Hamline Avenue to State Highway 36, easterly along State Highway 36 to Lexington Avenue, southerly along Lexington Avenue to County Road B, and easterly along County Road B to the eastern boundary of the city of Roseville, and northerly and westerly along the boundaries of the city of Roseville to the point of origin.

HIST: 1991 c 246 s 55; 1994 c 612 s 53



Section 2.58 MS 1961 Repealed, Ex1966 c 1 s 71

2.58 MS 1957 Repealed, Ex1959 c 45 s 70

2.58 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.581 Repealed, 1983 c 191 s 5

2.581 Repealed, 1983 c 191 s 5



Section 2.582 Repealed, 1991 c 246 s 69

2.582 Repealed, 1991 c 246 s 69



Section 2.583 Fifty-fifth district.

2.583 Fifty-fifth district.

Subdivision 1. Senate district. Senate district 55 consists of that portion of Ramsey County consisting of the city of North St. Paul; those portions of the city of White Bear Lake and White Bear Township not included in senate district 53; that portion of the city of Maplewood not included in senate district 53, 54, or 57, and that portion of the city of St. Paul not included in senate district 64, 65, 66, or 67; and that portion of Washington County consisting of the cities of Birchwood Village, White Bear Lake, and Willernie, and that portion of the city of Mahtomedi lying south and west of a line described as follows: commencing at the intersection of the western boundary of the city of Mahtomedi and Birchwood Road, easterly along Birchwood Road to Wildwood Road, northeasterly along Wildwood Road to Stillwater Road, easterly along Stillwater Road to the western boundary of the city of Willernie, northerly, easterly, and southerly along the boundary of the city of Willernie to Stillwater Road, easterly along Stillwater Road to Hilton Trail, and southerly along Hilton Trail to the southern boundary of the city of Mahtomedi.

Subd. 2. House districts. Senate district 55 is divided into two house districts as follows:

(a) House district 55A consists of that portion of senate district 55 not included in house district 55B.

(b) House district 55B consists of that portion of Ramsey County consisting of the city of North St. Paul and those portions of the cities of Maplewood and St. Paul included in senate district 55.

HIST: 1991 c 246 s 56; 1994 c 612 s 54



Section 2.59 MS 1961 Repealed, Ex1966 c 1 s 71

2.59 MS 1957 Repealed, Ex1959 c 45 s 70

2.59 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.591 Repealed, 1983 c 191 s 5

2.591 Repealed, 1983 c 191 s 5



Section 2.592 Repealed, 1991 c 246 s 69

2.592 Repealed, 1991 c 246 s 69



Section 2.593 Fifty-sixth district.

2.593 Fifty-sixth district.

Subdivision 1. Senate district. Senate district 56 consists of that portion of Washington County not included in senate district 51, 55, or 57.

Subd. 2. House districts. Senate district 56 is divided into two house districts as follows:

(a) House district 56A consists of the cities of Bayport, Dellwood, Oak Park Heights, and Stillwater, those portions of the cities of Hugo and Mahtomedi included in senate district 56, and the townships of Baytown, Grant, and Stillwater.

(b) House district 56B consists of that portion of senate district 56 not included in house district 56A.

HIST: 1991 c 246 s 57; 1994 c 612 s 55



Section 2.60 MS 1961 Repealed, Ex1966 c 1 s 71

2.60 MS 1957 Repealed, Ex1959 c 45 s 70

2.60 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.601 Repealed, 1983 c 191 s 5

2.601 Repealed, 1983 c 191 s 5



Section 2.602 Repealed, 1991 c 246 s 69

2.602 Repealed, 1991 c 246 s 69



Section 2.603 Fifty-seventh district.

2.603 Fifty-seventh district.

Subdivision 1. Senate district. Senate district 57 consists of that portion of Ramsey County consisting of that portion of the city of Maplewood lying south of Larpenteur Avenue, and that portion of Washington County consisting of the cities of Cottage Grove, Landfall, Newport, and St. Paul Park, and the township of Grey Cloud Island, and that portion of the city of Oakdale lying south and west of a line described as follows: commencing at the intersection of the western boundary of the city of Oakdale and the Chicago and Northwestern Transportation Company railroad tracks, easterly along the Chicago and Northwestern Transportation Company railroad tracks to Interstate Highway 694, southerly along Interstate Highway 694 to the southern boundary of the city of Oakdale; and that portion of the city of Woodbury lying west of a line described as follows: commencing at the intersection of the northern boundary of the city of Woodbury and Interstate Highway 494, southerly along Interstate Highway 494 to Valley Creek Road, easterly along Valley Creek Road to Interlachen Parkway, southerly along Interlachen Parkway to Pioneer Drive, southerly along Pioneer Drive to Bailey Road, easterly along Bailey Road to Woodbury Drive, and southerly along Woodbury Drive to the southern boundary of the city of Woodbury.

Subd. 2. House districts. Senate district 57 is divided into two house districts as follows:

(a) House district 57A consists of that portion of Ramsey County consisting of the portion of the city of Maplewood included in senate district 57 and that portion of Washington County consisting of the city of Landfall and those portions of the cities of Oakdale and Woodbury included in senate district 57.

(b) House district 57B consists of that portion of senate district 57 not included in house district 57A.

HIST: 1991 c 246 s 58; 1994 c 612 s 56



Section 2.61 MS 1961 Repealed, Ex1966 c 1 s 71

2.61 MS 1957 Repealed, Ex1959 c 45 s 70

2.61 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.611 Repealed, 1983 c 191 s 5

2.611 Repealed, 1983 c 191 s 5



Section 2.612 Repealed, 1991 c 246 s 69

2.612 Repealed, 1991 c 246 s 69



Section 2.613 Fifty-eighth district.

2.613 Fifty-eighth district.

Subdivision 1. Senate district. Senate district 58 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of the western boundary of the city of Minneapolis and Glenwood Avenue, easterly along Glenwood Avenue to the Burlington Northern railroad tracks, southeasterly and northeasterly along the Burlington Northern railroad tracks to Interstate Highway 94, southerly along Interstate Highway 94 to Interstate Highway 394, easterly along Interstate Highway 394 to Hawthorne Avenue, northeasterly along Hawthorne Avenue to 9th Street North, southerly along 9th Street North to Hennepin Avenue, northeasterly along Hennepin Avenue to Washington Avenue North, northwesterly along Washington Avenue North to Plymouth Avenue North, easterly and northeasterly along Plymouth Avenue North to the Mississippi River, northwesterly along the Mississippi River to the northern boundary of the city of Minneapolis, westerly along the northern boundary of the city of Minneapolis to the western boundary of the city of Minneapolis, southerly along the western boundary of the city of Minneapolis to the point of origin.

Subd. 2. House districts. Senate district 58 is divided into two house districts as follows:

(a) House district 58A consists of that portion of senate district 58 lying north of a line described as follows: commencing at the intersection of the western boundary of the city of Minneapolis and 21st Avenue North, easterly along 21st Avenue North to Upton Avenue North, northerly along Upton Avenue North to 24th Avenue North, easterly on 24th Avenue North to Sheridan Avenue North, northerly along Sheridan Avenue North to 26th Avenue North, easterly along 26th Avenue North to Penn Avenue North, northerly along Penn Avenue North to 29th Avenue North, easterly along 29th Avenue North to Humboldt Avenue North, northerly along Humboldt Avenue North to 30th Avenue North, easterly along 30th Avenue North to Dupont Avenue North, northerly along Dupont Avenue North to Lowry Avenue North, easterly along Lowry Avenue North to the Mississippi River.

(b) House district 58B consists of that portion of senate district 58 not included in house district 58A.

HIST: 1991 c 246 s 59; 1994 c 612 s 57



Section 2.62 MS 1961 Repealed, Ex1966 c 1 s 71

2.62 MS 1957 Repealed, Ex1959 c 45 s 70

2.62 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.621 Repealed, 1983 c 191 s 5

2.621 Repealed, 1983 c 191 s 5



Section 2.622 Repealed, 1991 c 246 s 69

2.622 Repealed, 1991 c 246 s 69



Section 2.623 Fifty-ninth district.

2.623 Fifty-ninth district.

Subdivision 1. Senate district. Senate district 59 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of the Mississippi River and the northern boundary of the city of Minneapolis, easterly along the northern boundary of the city of Minneapolis to the eastern boundary of the city of Minneapolis, southerly along the eastern boundary of the city of Minneapolis to the Mississippi River, northwesterly along the Mississippi River to State Highway 122, southwesterly along State Highway 122 to Interstate Highway 35W, southwesterly along Interstate Highway 35W to 7th Street South, northwesterly along 7th Street South to 5th Avenue South, southwesterly along 5th Avenue South to 9th Street South, northwesterly along 9th Street South to the eastern boundary of senate district 58, northerly along the eastern boundary of senate district 58 to the point of origin.

Subd. 2. House districts. Senate district 59 is divided into two house districts as follows:

(a) House district 59A consists of that portion of senate district 59 lying north of a line described as follows: commencing at the intersection of the Mississippi River and 8th Avenue Northeast, northeasterly along 8th Avenue Northeast to the east bank of the Mississippi River, southeasterly along the east bank of the Mississippi River to an extension of 3rd Avenue Northeast, northeasterly along the extension and 3rd Avenue Northeast to 5th Street Northeast, northwesterly along 5th Street Northeast to Broadway Street Northeast, easterly along Broadway Street Northeast to Central Avenue Northeast, northerly along Central Avenue Northeast to the Burlington Northern railroad tracks, southeasterly along the Burlington Northern railroad tracks to Fillmore Street Northeast, northerly along Fillmore Street Northeast to 14th Avenue Northeast, easterly along 14th Avenue Northeast to Johnson Street Northeast, southerly along Johnson Street Northeast to Interstate Highway 35W, northeasterly and easterly along Interstate Highway 35W to the eastern boundary of the city of Minneapolis.

(b) House district 59B consists of that portion of senate district 59 not included in house district 59A.

HIST: 1991 c 246 s 60; 1994 c 612 s 58



Section 2.63 MS 1961 Repealed, Ex1966 c 1 s 71

2.63 MS 1957 Repealed, Ex1959 c 45 s 70

2.63 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.631 Repealed, 1983 c 191 s 5

2.631 Repealed, 1983 c 191 s 5



Section 2.632 Repealed, 1991 c 246 s 69

2.632 Repealed, 1991 c 246 s 69



Section 2.633 Sixtieth district.

2.633 Sixtieth district.

Subdivision 1. Senate district. Senate district 60 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of the western boundary of the city of Minneapolis and West 50th Street, easterly along West 50th Street to Penn Avenue South, northerly along Penn Avenue South to Lake Harriet Parkway, easterly and northeasterly along Lake Harriet Parkway to West 46th Street, easterly along West 46th Street to Nicollet Avenue South, northerly along Nicollet Avenue South to West 36th Street, westerly along West 36th Street to Blaisdell Avenue South, northerly along Blaisdell Avenue South to West 34th Street, westerly along West 34th Street to Grand Avenue South, northerly along Grand Avenue South to West 32nd Street, westerly along West 32nd Street to Harriet Avenue South, northerly along Harriet Avenue South to West 31st Street, westerly along West 31st Street to Garfield Avenue South, northerly along Garfield Avenue South to West Lake Street, westerly along West Lake Street to Lyndale Avenue South, northerly along Lyndale Avenue South to Interstate Highway 94, easterly along Interstate Highway 94 and Interstate Highway 35W to the southern boundary of senate district 59, northwesterly along the southern boundary of senate district 59 to the southern boundary of senate district 58, westerly along the southern boundary of senate district 58 to the western boundary of the city of Minneapolis, southerly along the western boundary of the city of Minneapolis to the point of origin.

Subd. 2. House districts. Senate district 60 is divided into two house districts as follows:

(a) House district 60A consists of that portion of senate district 60 lying north of West Lake Street.

(b) House district 60B consists of that portion of senate district 60 not included in house district 60A.

HIST: 1991 c 246 s 61; 1994 c 612 s 59



Section 2.64 MS 1961 Repealed, Ex1966 c 1 s 71

2.64 MS 1957 Repealed, Ex1959 c 45 s 70

2.64 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.641 Repealed, 1983 c 191 s 5

2.641 Repealed, 1983 c 191 s 5



Section 2.642 Repealed, 1991 c 246 s 69

2.642 Repealed, 1991 c 246 s 69



Section 2.643 Sixty-first district.

2.643 Sixty-first district.

Subdivision 1. Senate district. Senate district 61 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of Lyndale Avenue South and Interstate Highway 94, easterly along Interstate Highway 94 and northeasterly along Interstate Highway 35W to State Highway 122, easterly along State Highway 122 to Cedar Avenue South, southerly along Cedar Avenue South to Minnehaha Avenue, southeasterly along Minnehaha Avenue to Cedar Avenue South, southwesterly and southerly along Cedar Avenue South to Hiawatha Avenue, southerly along Hiawatha Avenue to East 28th Street, westerly along East 28th Street to 21st Avenue South, southerly along 21st Avenue South to East 32nd Street, westerly along East 32nd Street to 19th Avenue South, southerly along 19th Avenue South to East 34th Street, westerly along East 34th Street to Bloomington Avenue South, southerly along Bloomington Avenue South to East 36th Street, westerly along East 36th Street to 10th Avenue South, southerly along 10th Avenue South to East 38th Street, westerly along East 38th Street to Elliot Avenue South, southerly along Elliot Avenue South to East 44th Street, westerly along East 44th Street to Chicago Avenue South, southerly along Chicago Avenue South to East 50th Street, westerly along East 50th Street to Park Avenue South, southerly along Park Avenue South to East Minnehaha Parkway, westerly along East Minnehaha Parkway to East 50th Street, westerly along East 50th Street to Stevens Avenue South, northerly along Stevens Avenue South to East 46th Street, westerly along East 46th Street to the eastern boundary of senate district 60, northerly along the eastern boundary of senate district 60, to the point of origin.

Subd. 2. House districts. Senate district 61 is divided into two house districts as follows:

(a) House district 61A consists of that portion of senate district 61 lying north of a line described as follows: commencing at the intersection of Lyndale Avenue South and West 25th Street, easterly along West 25th Street to Pillsbury Avenue South, southerly along Pillsbury Avenue South to West 26th Street, easterly along West 26th Street to 1st Avenue South, southerly along 1st Avenue South to West Lake Street, easterly along West Lake Street and East Lake Street to the eastern boundary of senate district 61.

(b) House district 61B consists of that portion of senate district 61 not included in house district 61A.

HIST: 1991 c 246 s 62; 1994 c 612 s 60



Section 2.65 MS 1961 Repealed, Ex1966 c 1 s 71

2.65 MS 1957 Repealed, Ex1959 c 45 s 70

2.65 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.651 Repealed, 1983 c 191 s 5

2.651 Repealed, 1983 c 191 s 5



Section 2.652 Repealed, 1991 c 246 s 69

2.652 Repealed, 1991 c 246 s 69



Section 2.653 Sixty-second district.

2.653 Sixty-second district.

Subdivision 1. Senate district. Senate district 62 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of State Highway 122 and Cedar Avenue South, northeasterly along State Highway 122 to the Mississippi River, southeasterly and southerly along the Mississippi River to an extension of East 54th Street, westerly along the extension of East 54th Street and East 54th Street to 40th Avenue South, southerly along 40th Avenue South to East 55th Street, easterly along East 55th Street to 41st Avenue South, southerly along 41st Avenue South to East 56th Street, westerly along East 56th Street to 28th Avenue South, southerly along 28th Avenue South to East 58th Street, westerly along East 58th Street to Longfellow Avenue South, northerly along Longfellow Avenue South to an extension of East 57th Street, westerly along the extension of East 57th Street to Cedar Avenue South, southerly along Cedar Avenue South to East 58th Street, westerly along East 58th Street to 14th Avenue South, northerly along 14th Avenue South to East 54th Street, easterly along East 54th Street to Bloomington Avenue South, northerly along Bloomington Avenue South to East 48th Street, westerly along East 48th Street to the eastern boundary of senate district 61, northerly along the eastern boundary of senate district 61 to the point of origin.

Subd. 2. House districts. Senate district 62 is divided into two house districts as follows:

(a) House district 62A consists of that portion of senate district 62 lying north of a line described as follows: commencing at the intersection of the western boundary of senate district 62 and East 36th Street, easterly along East 36th Street to Cedar Avenue South, southerly along Cedar Avenue South to East 38th Street, easterly along East 38th Street to Hiawatha Avenue, southeasterly along Hiawatha Avenue to East 42nd Street, easterly along East 42nd Street and its extension to the Mississippi River.

(b) House district 62B consists of that portion of senate district 62 not included in house district 62A.

HIST: 1991 c 246 s 63; 1994 c 612 s 61



Section 2.66 MS 1961 Repealed, Ex1966 c 1 s 71

2.66 MS 1957 Repealed, Ex1959 c 45 s 70

2.66 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.661 Repealed, 1983 c 191 s 5

2.661 Repealed, 1983 c 191 s 5



Section 2.662 Repealed, 1991 c 246 s 69

2.662 Repealed, 1991 c 246 s 69



Section 2.663 Sixty-third district.

2.663 Sixty-third district.

Subdivision 1. Senate district. Senate district 63 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis not contained in senate district 58, 59, 60, 61, or 62; that portion of the city of Richfield lying north and east of a line described as follows: commencing at the intersection of the western boundary of the city of Richfield and West 67th Street, easterly along West 67th Street and its extension to Interstate Highway 35W, southerly along Interstate Highway 35W to 73rd Street, easterly along 73rd Street to 2nd Avenue South, and southerly along 2nd Avenue South to the southern boundary of the city of Richfield, easterly along the southern boundary of the city of Richfield to the eastern boundary of the city of Richfield; and the unorganized territory of Fort Snelling.

Subd. 2. House districts. Senate district 63 is divided into two house districts as follows:

(a) House district 63A consists of that portion of senate district 63 north of a line described as follows: commencing at the intersection of the western boundary of the city of Minneapolis and State Highway 62, easterly along State Highway 62 to Lyndale Avenue South, northerly along Lyndale Avenue South to West 58th Street, easterly along West 58th Street and East 58th Street and its extension to Interstate Highway 35W, southerly along Interstate Highway 35W to East 60th Street, easterly along East 60th Street to Portland Avenue South, northerly along Portland Avenue South to East 57th Street, southeasterly along East 57th Street to Chicago Avenue South, southerly along Chicago Avenue South to East 58th Street, easterly along East 58th Street to the western boundary of senate district 62.

(b) House district 63B consists of that portion of senate district 63 not included in house district 63A.

HIST: 1991 c 246 s 64; 1994 c 612 s 62



Section 2.67 MS 1961 Repealed, Ex1966 c 1 s 71

2.67 MS 1957 Repealed, Ex1959 c 45 s 70

2.67 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.671 Repealed, 1983 c 191 s 5

2.671 Repealed, 1983 c 191 s 5



Section 2.672 Repealed, 1991 c 246 s 69

2.672 Repealed, 1991 c 246 s 69



Section 2.673 Sixty-fourth district.

2.673 Sixty-fourth district.

Subdivision 1. Senate district. Senate district 64 consists of that portion of Ramsey County consisting of that portion of the city of St. Paul located within an area described as follows: commencing at the intersection of the western boundary of the city of St. Paul and the southern boundary of senate district 66, easterly along the southern boundary of senate district 66 to Hamline Avenue, southerly along Hamline Avenue to Ayd Mill Road, southeasterly along Ayd Mill Road to Summit Avenue, easterly along Summit Avenue to Griggs Street, northerly along Griggs Street to Portland Avenue, easterly along Portland Avenue to Victoria Street, southerly along Victoria Street to Portland Avenue, easterly along Portland Avenue to Dale Street, southerly along Dale Street to Summit Avenue, easterly and northeasterly along Summit Avenue to Western Avenue, southerly along Western Avenue and its extension to Ramsey Street, easterly along Ramsey Street and Grand Avenue to Interstate Highway 35E, southwesterly along Interstate Highway 35E to the southern boundary of the city of St. Paul, and clockwise along the boundary of the city of St. Paul to the point of origin.

Subd. 2. House districts. Senate district 64 is divided into two house districts as follows:

(a) House district 64A consists of that portion of senate district 64 lying north of a line described as follows: commencing at the intersection of the western boundary of the city of St. Paul and the extension of St. Clair Avenue, easterly along the extension of St. Clair Avenue and St. Clair Avenue to Snelling Avenue, southerly along Snelling Avenue to Jefferson Avenue, easterly along Jefferson Avenue to Interstate Highway 35E.

(b) House district 64B consists of that portion of senate district 64 not included in house district 64A.

HIST: 1991 c 246 s 65; 1994 c 612 s 63



Section 2.68 MS 1961 Repealed, Ex1966 c 1 s 71

2.68 MS 1957 Repealed, Ex1959 c 45 s 70

2.68 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.681 Repealed, 1983 c 191 s 5

2.681 Repealed, 1983 c 191 s 5



Section 2.682 Repealed, 1991 c 246 s 69

2.682 Repealed, 1991 c 246 s 69



Section 2.683 Sixty-fifth district.

2.683 Sixty-fifth district.

Subdivision 1. Senate district. Senate district 65 consists of that portion of Ramsey County consisting of that portion of the city of St. Paul located within an area described as follows: commencing at the intersection of the southern boundary of the city of St. Paul and the eastern boundary of senate district 64, northerly, easterly, northerly, and northeasterly along the eastern boundary of senate district 64 to Grand Avenue, westerly along Grand Avenue and Ramsey Street to the extension of Western Avenue, northerly along the extension of Western Avenue and Western Avenue to Summit Avenue, southwesterly and westerly along Summit Avenue to Dale Street, northerly along Dale Street to Portland Avenue, westerly along Portland Avenue to Victoria Street, northerly along Victoria Street to Portland Avenue, westerly along Portland Avenue to Griggs Street, southerly along Griggs Street to Summit Avenue, westerly along Summit Avenue to Ayd Mill Road, northwesterly along Ayd Mill Road to Hamline Avenue, northerly along Hamline Avenue to Charles Avenue, easterly along Charles Avenue to Lexington Parkway, northerly along Lexington Parkway to Minnehaha Avenue, easterly along Minnehaha Avenue to Dale Street, northerly along Dale Street to the Burlington Northern railroad tracks, easterly along the Burlington Northern railroad tracks past Interstate Highway 35E to the north-south Burlington Northern railroad tracks, southeasterly along the north-south Burlington Northern railroad tracks to an extension of Clermont Street, southwesterly along the extension of Clermont Street to the Mississippi River, southerly along the Mississippi River to the southern boundary of the city of St. Paul, westerly and southwesterly along the southern boundary of the city of St. Paul to the point of origin.

Subd. 2. House districts. Senate district 65 is divided into two house districts as follows:

(a) House district 65A consists of that portion of senate district 65 lying west of a line described as follows: commencing at the intersection of the northern boundary of senate district 65 and Rice Street, southerly along Rice Street to John Ireland Boulevard, southwesterly along John Ireland Boulevard to Summit Avenue, southwesterly along Summit Avenue to the southern boundary of senate district 65.

(b) House district 65B consists of that portion of senate district 65 not included in house district 65A.

HIST: 1991 c 246 s 66; 1994 c 612 s 64



Section 2.69 MS 1961 Repealed, Ex1966 c 1 s 71

2.69 MS 1957 Repealed, Ex1959 c 45 s 70

2.69 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.691 Repealed, 1983 c 191 s 5

2.691 Repealed, 1983 c 191 s 5



Section 2.692 Repealed, 1991 c 246 s 69

2.692 Repealed, 1991 c 246 s 69



Section 2.693 Sixty-sixth district.

2.693 Sixty-sixth district.

Subdivision 1. Senate district. Senate district 66 consists of that portion of Ramsey County consisting of that portion of the city of St. Paul located within an area described as follows: commencing at the intersection of the western boundary of the city of St. Paul with the northern boundary of the city of St. Paul, easterly along the northern boundary of the city of St. Paul to Interstate Highway 35E, southerly along Interstate Highway 35E to Arlington Avenue, easterly along Arlington Avenue to Wheelock Parkway, southeasterly along Wheelock Parkway to Johnson Parkway, southeasterly along Johnson Parkway to Maryland Avenue, westerly along Maryland Avenue to Edgerton Street, southerly along Edgerton Street to Cook Avenue, westerly along Cook Avenue to DeSoto Street, southerly along DeSoto Street to Case Avenue, westerly along Case Avenue and its extension to Interstate Highway 35E, southerly along Interstate Highway 35E to the east-west Burlington Northern railroad tracks, westerly along the east-west Burlington Northern railroad tracks to Dale Street, southerly along Dale Street to Minnehaha Avenue, westerly along Minnehaha Avenue to Lexington Parkway, southerly along Lexington Parkway to Charles Avenue, westerly along Charles Avenue to Hamline Avenue, southerly along Hamline Avenue to Interstate Highway 94, westerly along Interstate Highway 94 to the western boundary of the city of St. Paul, northerly along the western boundary of the city of St. Paul to the point of origin.

Subd. 2. House districts. Senate district 66 is divided into two house districts as follows:

(a) House district 66A consists of that portion of senate district 66 lying east of a line described as follows: commencing at the intersection of the northern boundary of the city of St. Paul with Grotto Street, southerly along Grotto Street to Arlington Avenue, westerly along Arlington Avenue to Lexington Parkway, southeasterly along Lexington Parkway to East Como Lake Drive, southeasterly along East Como Lake Drive to East Como Boulevard, southerly along East Como Boulevard to the Burlington Northern railroad tracks, westerly along the Burlington Northern railroad tracks to Chatsworth Street, southerly along Chatsworth Street to Front Avenue, easterly along Front Avenue to Western Avenue, southerly along Western Avenue to the southern boundary of senate district 66.

(b) House district 66B consists of that portion of senate district 66 not included in house district 66A.

HIST: 1991 c 246 s 67; 1994 c 612 s 65



Section 2.70 MS 1961 Repealed, Ex1966 c 1 s 71

2.70 MS 1957 Repealed, Ex1959 c 45 s 70

2.70 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.701 Repealed, 1983 c 191 s 5

2.701 Repealed, 1983 c 191 s 5



Section 2.702 Repealed, 1991 c 246 s 69

2.702 Repealed, 1991 c 246 s 69



Section 2.703 Sixty-seventh district.

2.703 Sixty-seventh district.

Subdivision 1. Senate district. Senate district 67 consists of that portion of Ramsey County consisting of that portion of the city of St. Paul located within an area described as follows: commencing at the intersection of the southern boundary of the city of St. Paul with the eastern boundary of senate district 65, northerly and northwesterly along the eastern boundary of senate district 65 to the northern boundary of senate district 65, westerly along the northern boundary of senate district 65 to the eastern boundary of senate district 66, northerly and easterly along the eastern boundary of senate district 66 to Maryland Avenue, easterly along Maryland Avenue to Kennard Street, northerly along Kennard Street to Sherwood Avenue, easterly along Sherwood Avenue to White Bear Avenue, northerly along White Bear Avenue to the northern boundary of the city of St. Paul, easterly along the northern boundary of the city of St. Paul to the eastern boundary of the city of St. Paul, southerly along the eastern boundary of the city of St. Paul to the southern boundary of the city of St. Paul, westerly and northwesterly along the southern boundary of the city of St. Paul to the point of origin.

Subd. 2. House districts. Senate district 67 is divided into two house districts as follows:

(a) House district 67A consists of that portion of senate district 67 lying north of a line described as follows: commencing at the intersection of the eastern boundary of senate district 67 with Old Hudson Road, westerly along Old Hudson Road to Ruth Street, northerly along Ruth Street to Minnehaha Avenue, westerly along Minnehaha Avenue to Frank Street, northerly along Frank Street to East 7th Street, westerly along East 7th Street to Earl Street, northerly along Earl Street to the Burlington Northern railroad tracks, westerly along the Burlington Northern railroad tracks to the western boundary of senate district 67.

(b) House district 67B consists of that portion of senate district 67 not included in house district 67A.

HIST: 1991 c 246 s 68; 1994 c 612 s 66



Section 2.71 MS 1961 Repealed, Ex1966 c 1 s 71

2.71 MS 1957 Repealed, Ex1959 c 45 s 70

2.71 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.711 Repealed, 1983 c 191 s 5

2.711 Repealed, 1983 c 191 s 5



Section 2.712 Repealed, 1983 c 191 s 5

2.712 Repealed, 1983 c 191 s 5



Section 2.715 Repealed, Ex1966 c 1 s 71

2.715 Repealed, Ex1966 c 1 s 71



Section 2.72 Repealed, Ex1957 c 14 s 8

2.72 Repealed, Ex1957 c 14 s 8



Section 2.721 Repealed, 1961 c 561 s 17

2.721 Repealed, 1961 c 561 s 17



Section 2.722 Judicial districts.

2.722 Judicial districts.

Subdivision 1. Description. Effective July 1, 1959, the state is divided into ten judicial districts composed of the following named counties, respectively, in each of which districts judges shall be chosen as hereinafter specified:

1. Goodhue, Dakota, Carver, Le Sueur, McLeod, Scott, and Sibley; 33 judges; and four permanent chambers shall be maintained in Red Wing, Hastings, Shakopee, and Glencoe and one other shall be maintained at the place designated by the chief judge of the district;

2. Ramsey; 26 judges;

3. Wabasha, Winona, Houston, Rice, Olmsted, Dodge, Steele, Waseca, Freeborn, Mower, and Fillmore; 23 judges; and permanent chambers shall be maintained in Faribault, Albert Lea, Austin, Rochester, and Winona;

4. Hennepin; 60 judges;

5. Blue Earth, Watonwan, Lyon, Redwood, Brown, Nicollet, Lincoln, Cottonwood, Murray, Nobles, Pipestone, Rock, Faribault, Martin, and Jackson; 16 judges; and permanent chambers shall be maintained in Marshall, Windom, Fairmont, New Ulm, and Mankato;

6. Carlton, St. Louis, Lake, and Cook; 15 judges;

7. Benton, Douglas, Mille Lacs, Morrison, Otter Tail, Stearns, Todd, Clay, Becker, and Wadena; 25 judges; and permanent chambers shall be maintained in Moorhead, Fergus Falls, Little Falls, and St. Cloud;

8. Chippewa, Kandiyohi, Lac qui Parle, Meeker, Renville, Swift, Yellow Medicine, Big Stone, Grant, Pope, Stevens, Traverse, and Wilkin; 11 judges; and permanent chambers shall be maintained in Morris, Montevideo, and Willmar;

9. Norman, Polk, Marshall, Kittson, Red Lake, Roseau, Mahnomen, Pennington, Aitkin, Itasca, Crow Wing, Hubbard, Beltrami, Lake of the Woods, Clearwater, Cass and Koochiching; 22 judges; and permanent chambers shall be maintained in Crookston, Thief River Falls, Bemidji, Brainerd, Grand Rapids, and International Falls; and

10. Anoka, Isanti, Wright, Sherburne, Kanabec, Pine, Chisago, and Washington; 41 judges; and permanent chambers shall be maintained in Anoka, Stillwater, and other places designated by the chief judge of the district.

Subd. 2. Altering boundaries. The supreme court, with the consent of a majority of the chief judges of the judicial districts, may alter the boundaries or change the number of judicial districts, except the second and fourth judicial districts.

Subd. 3. Hennepin and Ramsey probate judges; courts. The probate judges of Ramsey and Hennepin probate courts in office on August 1, 1982, shall be district court judges of the second and fourth judicial districts, respectively, and shall continue in office for the balance of the term for which they were elected and shall be eligible for reelection. The offices of probate court of Ramsey and Hennepin counties, and all of their jurisdiction, records, powers, duties, functions, and personnel, are hereby transferred to the district courts of the second and fourth judicial districts respectively and made divisions of them. The chief judge of the fourth judicial district shall at all times assign at least two judges to the probate court duties.

Subd. 4. Determination of a judicial vacancy. (a) When a judge of the district court dies, resigns, retires, or is removed from office, the supreme court, in consultation with judges and attorneys in the affected district, shall determine within 90 days of receiving notice of a vacancy from the governor whether the vacant office is necessary for effective judicial administration or is necessary for adequate access to the courts. In determining whether the position is necessary for adequate access to the courts, the supreme court shall consider whether abolition or transfer of the position would result in a county having no chambered judge. The supreme court may continue the position, may order the position abolished, or may transfer the position to a judicial district where need for additional judges exists, designating the position as either a county, county/municipal or district court judgeship. The supreme court shall certify any vacancy to the governor, who shall fill it in the manner provided by law.

(b) If a judge of district court fails to timely file an affidavit of candidacy and filing fee or petition in lieu of a fee, the official with whom the affidavits of candidacy are required to be filed shall notify the supreme court that the incumbent judge is not seeking reelection. Within five days of receipt of the notice, the supreme court shall determine whether the judicial position is necessary for effective judicial administration or adequate access to the courts and notify the official responsible for certifying the election results of its determination. In determining whether the position is necessary for adequate access to the courts, the supreme court shall consider whether abolition or transfer of the position would result in a county having no chambered judge. The supreme court may continue the position, may order the position abolished, or may transfer the position to a judicial district where the need for additional judgeships exists. If the position is abolished or transferred, the election may not be held. If the position is transferred, the court shall also notify the governor of the transfer. Upon transfer, the position is vacant and the governor shall fill it in the manner provided by law. An order abolishing or transferring a position is effective the first Monday in the next January.

Subd. 4a. Referee vacancy; conversion to judgeship. When a referee of the district court dies, resigns, retires, or is voluntarily removed from the position, the chief judge of the district shall notify the supreme court and may petition to request that the position be converted to a judgeship. The supreme court shall determine within 90 days of the petition whether to order the position abolished or convert the position to a judgeship in the affected or another judicial district. The supreme court shall certify any judicial vacancy to the governor, who shall fill it in the manner provided by law. The conversion of a referee position to a judgeship under this subdivision shall not reduce the total number of judges and referees hearing cases in the family and juvenile courts.

Subd. 5. Judicial employees. The complement for the law clerk and court reporter assigned exclusively to a judgeship that is abolished under this section is abolished upon vacancy of the position. The complement for the law clerk and court reporter shall be transferred to the judicial district to which a judgeship is transferred pursuant to this section.

HIST: (11,12) RL s 7; 1907 c 146 s 1; 1909 c 11 s 1; 1909 c 126 s 12,13; 1911 c 193 s 1,2; 1911 c 205 s 1; 1913 c 150 s 1; 1913 c 320 s 1; 1915 c 16 s 1; 1917 c 484 s 1; 1917 c 490 s 1; 1917 c 494 s 1; 1921 c 329 s 1; 1923 c 199 s 1; 1923 c 222 s 1; 1923 c 387 s 1; 1925 c 75 s 1-4; 1931 c 104 s 1; 1951 c 698 s 1-3; 1953 c 584 s 1-3; 1953 c 687 s 1; 1953 c 694 s 1-3; 1955 c 483 s 1; Ex1957 c 14 s 1,2; 1959 c 701 s 1; Ex1961 c 61 s 1; 1963 c 860 s 1; 1965 c 737 s 1; 1967 c 182 s 1; 1967 c 840 s 1; Ex1967 c 22 s 1; 1971 c 392 s 1; Ex1971 c 7 s 3; Ex1971 c 32 s 21; 1977 c 432 s 1; 1982 c 398 s 1,2; 1Sp1985 c 13 s 57,58; 1987 c 404 s 59; 1990 c 594 art 1 s 38; 1991 c 146 s 1; 1991 c 345 art 1 s 36,37; 1994 c 636 art 8 s 1; 1995 c 226 art 6 s 1,2; 1999 c 216 art 6 s 1; 1Sp2001 c 8 art 5 s 1



Section 2.723 Expired

2.723 Expired



Section 2.724 Chief justice of supreme court, duties.

2.724 Chief justice of supreme court, duties.

Subdivision 1. Appointments. When public convenience and necessity require it, the chief justice of the supreme court may assign any judge of any court to serve and discharge the duties of judge of any court in a judicial district not that judge's own at such times as the chief justice may determine. A judge may appeal an assignment to serve on a court in a judicial district not that judge's own to the supreme court and the appeal shall be decided before the assignment is effective. Notwithstanding the provisions of this subdivision, no judge shall be assigned to serve on a court in a judicial district which is located more than 50 miles from the boundary of that judge's judicial district for more than 15 working days in any 12-month period, unless the judge consents to the assignment.

A transferred judge shall be subject to the assignment powers of the chief judge of the judicial district to which the judge is transferred.

Subd. 2. Procedure. To promote and secure more efficient administration of justice, the chief justice of the supreme court of the state shall supervise and coordinate the work of the courts of the state. The supreme court may provide by rule that the chief justice not be required to write opinions as a member of the supreme court. Its rules may further provide for it to hear and consider cases in divisions. It may by rule assign temporarily any retired justice of the supreme court or one judge of the court of appeals or district court judge at a time to act as a justice of the supreme court or any number of justices or retired justices of the supreme court to act as judges of the court of appeals. Upon the assignment of a court of appeals judge or a district court judge to act as a justice of the supreme court, a judge previously acting as a justice may complete unfinished duties of that position. Any number of justices may disqualify themselves from hearing and considering a case, in which event the supreme court may assign temporarily a retired justice of the supreme court, a court of appeals judge, or a district court judge to hear and consider the case in place of each disqualified justice. A retired justice who is acting as a justice of the supreme court or judge of the court of appeals under this section shall receive, in addition to retirement pay, out of the general fund of the state, an amount to make the retired justice's total compensation equal to the same salary as a justice or judge of the court on which the justice is acting.

Subd. 3. Retired justices and judges. (a) The chief justice of the supreme court may assign a retired justice of the supreme court to act as a justice of the supreme court pursuant to subdivision 2 or as a judge of any other court. The chief justice may assign a retired judge of any court to act as a judge of any court except the supreme court. The chief justice of the supreme court shall determine the pay and expenses to be received by a judge acting pursuant to this paragraph.

(b) A judge who has been elected to office and who has retired as a judge in good standing and is not practicing law may also be appointed to serve as judge of any court except the supreme court. A retired judge acting under this paragraph will receive pay and expenses in the amount established by the supreme court.

Subd. 4. State court supervision. The chief justice shall exercise general supervisory powers over the courts in the state, with powers including, but not limited to:

(a) Supervision of the courts' financial affairs, programs of continuing education for judicial and nonjudicial personnel and planning and operations research;

(b) Serving as chief representative of the court system and as liaison with other governmental agencies for the public; and

(c) Supervision of the administrative operations of the courts.

The chief justice may designate other justices or judges to assist in the performance of duties.

HIST: Ex1957 c 14 s 4,5; 1959 c 657 s 1; 1969 c 399 s 1; 1969 c 543 s 1; 1971 c 3 s 1; 1973 c 18 s 1; 1974 c 417 s 1; 1977 c 432 s 2; 1983 c 247 s 1; 1986 c 444; 1996 c 408 art 11 s 1; 1999 c 86 art 1 s 1; 1Sp2001 c 8 art 5 s 2



Section 2.73 Repealed, 2 Ex1961 c 2 s 10

2.73 Repealed, 2 Ex1961 c 2 s 10



Section 2.731 Number of districts.

2.731 Number of districts.

The state of Minnesota is divided into eight congressional districts, each of which is entitled to elect one representative to the Congress of the United States of America.

HIST: 2 Ex1961 c 2 s 1

* NOTE: The congressional districts in section 2.742 to *2.812 are superseded by the order of the Minnesota Special *Redistricting Panel in Zachman v. Kiffmeyer, No. CO-01-160 *(March 19, 2002).



Section 2.74 Repealed, 2 Ex1961 c 2 s 10

2.74 Repealed, 2 Ex1961 c 2 s 10



Section 2.741 Repealed, 1994 c 406 s 10

2.741 Repealed, 1994 c 406 s 10



Section 2.742 First district.

2.742 First district.

The first congressional district consists of:

(1) the counties of Blue Earth, Dodge, Faribault, Fillmore, Freeborn, Goodhue, Houston, Mower, Olmsted, Rice, Steele, Wabasha, Waseca, and Winona;

(2) that portion of Dakota county consisting of the cities of Hampton, Miesville, New Trier, Northfield, and Randolph; the townships of Castle Rock, Douglas, Eureka, Greenvale, Hampton, Randolph, Sciota, and Waterford; and that portion of Ravenna township lying south of a line described as follows: commencing at the intersection of the western boundary of Ravenna township and County Road 68, easterly along County Road 68 to Orluck Way, southerly and easterly along Orluck Way to Orono Trail, southeasterly along Orono Trail to Otero Avenue, northerly along Otero Avenue to County Road 68, easterly along County Road 68 to Ravenna Trail, southerly along Ravenna Trail to 205th Street East, easterly along 205th Street East to Rowan Avenue, northerly along Rowan Avenue to 202nd Street East, and easterly along 202nd Street East to the eastern boundary of Ravenna township;

(3) that portion of Le Sueur county consisting of the cities of Cleveland, Elysian, Kasota, Kilkenny, Le Center, Montgomery, and Waterville; the townships of Cleveland, Cordova, Elysian, Kasota, Kilkenny, Lexington, Montgomery, Sharon, Washington, and Waterville; and that portion of Lanesburgh township lying east and south of a line described as follows: commencing at the intersection of the southern boundary of Lanesburgh township and County Road 30, northerly along County Road 30 to County Road 28, easterly along County Road 28 to the Chicago and Northwestern railroad tracks, northerly along the Chicago and Northwestern railroad tracks to County Road 145, and easterly along County Road 145 to the eastern boundary of Lanesburgh township;

(4) that portion of Nicollet county consisting of the cities of Mankato and North Mankato and Belgrade township; and

(5) that portion of Scott county consisting of the cities of Elko and New Market and New Market township.

HIST: 1994 c 406 s 1



Section 2.75 Repealed, 2 Ex1961 c 2 s 10

2.75 Repealed, 2 Ex1961 c 2 s 10



Section 2.751 Repealed, 1994 c 406 s 10

2.751 Repealed, 1994 c 406 s 10



Section 2.752 Second district.

2.752 Second district.

The second congressional district consists of:

(1) the counties of Big Stone, Brown, Carver, Chippewa, Cottonwood, Jackson, Kandiyohi, Lac qui Parle, Lincoln, Lyon, McLeod, Martin, Meeker, Murray, Nobles, Pipestone, Redwood, Renville, Rock, Sibley, Swift, Watonwan, and Yellow Medicine;

(2) that portion of Hennepin county consisting of the city of Chanhassen;

(3) that portion of Le Sueur county not included in the first congressional district;

(4) that portion of Nicollet county not included in the first congressional district;

(5) that portion of Scott county consisting of the cities of Belle Plaine, Jordan, New Prague, Prior Lake, and Shakopee; and the townships of Belle Plaine, Blakeley, Cedar Lake, Credit River, Helena, Jackson, Louisville, St. Lawrence, Sand Creek, and Spring Lake;

(6) that portion of Stearns county consisting of the cities of Eden Valley and Paynesville and Paynesville township; and that portion of Eden Lake township lying west and south of a line described as follows: commencing at the intersection of the southern boundary of Eden Lake township and the Soo Line railroad tracks, northwesterly along the Soo Line railroad tracks to 150th Street, westerly along 150th Street to 248th Avenue, northerly along 248th Avenue to 153rd Street, and westerly along 153rd Street and its extension to the western boundary of Eden Lake township; and

(7) that portion of Wright county consisting of the cities of Albertville, Annandale, Buffalo, Clearwater, Cokato, Delano, Howard Lake, Maple Lake, Monticello, Montrose, St. Michael, South Haven, and Waverly; and the townships of Albion, Buffalo, Chatham, Clearwater, Cokato, Corinna, Frankfort, Franklin, French Lake, Maple Lake, Marysville, Middleville, Monticello, Otsego, Rockford, Silver Creek, Southside, Stockholm, Victor, and Woodland.

HIST: 1994 c 406 s 2



Section 2.76 Repealed, 2 Ex1961 c 2 s 10

2.76 Repealed, 2 Ex1961 c 2 s 10



Section 2.761 Repealed, 1994 c 406 s 10

2.761 Repealed, 1994 c 406 s 10



Section 2.762 Third district.

2.762 Third district.

The third congressional district consists of:

(1) that portion of Dakota county consisting of the city of Burnsville and that portion of the city of Lakeville lying north and west of a line described as follows: commencing at the intersection of the western boundary of the city of Lakeville and 185th Street West, easterly along 185th Street West to Kenyon Avenue, northerly along Kenyon Avenue to Steven Lane, northwesterly along Steven Lane to 172nd Street West, easterly along 172nd Street West to Kenwood Trail, southeasterly along Kenwood Trail to Interstate Highway 35, northerly along Interstate Highway 35 to an extension of 165th Street West, easterly along the extension and 165th Street West to Jaguar Avenue, northerly along Jaguar Avenue to 162nd Street West, easterly along 162nd Street West to Isleton Trail, and northeasterly along Isleton Trail to the northern boundary of the city of Lakeville;

(2) that portion of Hennepin county consisting of the cities of Bloomington, Brooklyn Center, Brooklyn Park, Champlin, Corcoran, Dayton, Deephaven, Eden Prairie, Excelsior, Greenfield, Greenwood, Hanover, Hopkins, Independence, Long Lake, Loretto, Maple Grove, Maple Plain, Medicine Lake, Medina, Minnetonka, Minnetonka Beach, Minnetrista, Mound, Orono, Osseo, Plymouth, Rockford, Rogers, St. Bonifacius, Shorewood, Spring Park, Tonka Bay, Wayzata, and Woodland; Hassan township; and that portion of the city of Edina lying south and west of a line described as follows: commencing at the intersection of the eastern boundary of the city of Edina and West 66th Street, westerly along West 66th Street to France Avenue, northerly along France Avenue to State Highway 62, westerly along State Highway 62 to State Highway 100, northerly along State Highway 100 to an extension of Valley View Road, westerly along the extension and Valley View Road to Clover Ridge, northerly and westerly along Clover Ridge to Tingdale Avenue, northerly along Tingdale Avenue to West 60th Street, westerly along West 60th Street to Hansen Road, northerly along Hansen Road to Benton Avenue, westerly along Benton Avenue to the Soo Line railroad tracks, northeasterly along the Soo Line railroad tracks to Hansen Road, northerly along Hansen Road to the NSP power transmission line, northerly along the NSP power transmission line to a line at right angles to the southern end of Oxford Avenue, easterly along the line to Oxford Avenue, northerly along Oxford Avenue to Division Street, westerly along Division Street to the NSP power transmission line, and northerly along the NSP power transmission line to the northern border of the city of Edina;

(3) that portion of Scott county consisting of the city of Savage; and

(4) that portion of Wright county not included in the second congressional district.

HIST: 1994 c 406 s 3



Section 2.77 Repealed, 2 Ex1961 c 2 s 10

2.77 Repealed, 2 Ex1961 c 2 s 10



Section 2.771 Repealed, 1994 c 406 s 10

2.771 Repealed, 1994 c 406 s 10



Section 2.772 Fourth district.

2.772 Fourth district.

The fourth congressional district consists of:

(1) Ramsey county;

(2) that portion of Dakota county consisting of the cities of Lilydale, Mendota, Mendota Heights, South St. Paul, Sunfish Lake, and West St. Paul; and that portion of the city of Inver Grove Heights lying north of a line described as follows: commencing at the intersection of the western boundary of the city of Inver Grove Heights and Upper 55th Street East, easterly along Upper 55th Street East to Babcock Trail, southerly along Babcock Trail to 70th Street East, easterly along 70th Street East to Blaine Avenue, northerly along Blaine Avenue to 65th Street East, easterly along 65th Street East to Buckley Way, easterly along Buckley Way to Cahill Avenue, southerly along Cahill Avenue to 70th Street East, easterly along 70th Street East to Carleda Avenue, northerly along Carleda Avenue to 69th Street East, easterly along 69th Street East to Carmen Avenue, northerly along Carmen Avenue to 68th Street East, easterly along 68th Street to Cloman Avenue, southerly along Cloman Avenue to 69th Street East, westerly along 69th Street East to Cleve Avenue, southerly along Cleve Avenue to 70th Street East, and easterly along 70th Street East to the northern boundary of the city of Inver Grove Heights; and

(3) that portion of Hennepin county consisting of the city of St. Anthony.

HIST: 1994 c 406 s 4



Section 2.78 Repealed, 2 Ex1961 c 2 s 10

2.78 Repealed, 2 Ex1961 c 2 s 10



Section 2.781 Repealed, 1994 c 406 s 10

2.781 Repealed, 1994 c 406 s 10



Section 2.782 Fifth district.

2.782 Fifth district.

The fifth congressional district consists of that portion of Hennepin county not included in the second, third, or fourth congressional district.

HIST: 1994 c 406 s 5



Section 2.79 Repealed, 2 Ex1961 c 2 s 10

2.79 Repealed, 2 Ex1961 c 2 s 10



Section 2.791 Repealed, 1994 c 406 s 10

2.791 Repealed, 1994 c 406 s 10



Section 2.792 Sixth district.

2.792 Sixth district.

The sixth congressional district consists of:

(1) the counties of Anoka and Washington; and

(2) that portion of Dakota county not included in the first, third, or fourth congressional district.

HIST: 1994 c 406 s 6



Section 2.80 Repealed, 2 Ex1961 c 2 s 10

2.80 Repealed, 2 Ex1961 c 2 s 10



Section 2.801 Repealed, 1994 c 406 s 10

2.801 Repealed, 1994 c 406 s 10



Section 2.802 Seventh district.

2.802 Seventh district.

The seventh congressional district consists of:

(1) the counties of Becker, Beltrami, Clay, Clearwater, Douglas, Grant, Hubbard, Kittson, Lake of the Woods, Mahnomen, Marshall, Norman, Otter Tail, Pennington, Polk, Pope, Red Lake, Roseau, Stevens, Todd, Traverse, Wadena, and Wilkin;

(2) that portion of Benton county consisting of the cities of Rice, St. Cloud, Sartell, and Sauk Rapids; and the townships of Graham, Langola, Mayhew Lake, Minden, Sauk Rapids, and Watab;

(3) that portion of Morrison county consisting of the cities of Bowlus, Elmdale, Flensburg, Motley, Randall, Sobieski, Swanville, and Upsala; and the townships of Culdrum, Cushing, Darling, Elmdale, Green Prairie, Motley, Parker, Pike Creek, Rail Prairie, Rosing, Scandia Valley, Swan River, Swanville, and Two Rivers;

(4) that portion of Sherburne county consisting of the city of St. Cloud, Haven township, and that portion of Palmer township lying within a line described as follows: commencing at the intersection of the southern boundary of Palmer township and 115th Avenue, northerly along 115th Avenue to 57th Street, westerly along 57th Street to 98th Avenue, northerly along 98th Avenue to 50th Street, easterly and northeasterly along 50th Street to 105th Avenue, northeasterly along 105th Avenue to County Road 48, easterly along County Road 48 to the eastern boundary of Palmer township, and northerly, westerly, southerly, and easterly along the boundary of Palmer township to the point of origin; and

(5) that portion of Stearns county not included in the second congressional district.

HIST: 1994 c 406 s 7



Section 2.81 Repealed, 2 Ex1961 c 2 s 10

2.81 Repealed, 2 Ex1961 c 2 s 10



Section 2.811 Repealed, 1994 c 406 s 10

2.811 Repealed, 1994 c 406 s 10



Section 2.812 Eighth district.

2.812 Eighth district.

The eighth congressional district consists of the counties of Aitkin, Carlton, Cass, Chisago, Cook, Crow Wing, Isanti, Itasca, Kanabec, Koochiching, Lake, Mille Lacs, Pine, and St. Louis, and those portions of Benton, Morrison, and Sherburne counties not included in the seventh congressional district.

HIST: 1994 c 406 s 8



Section 2.82 Repealed, 2 Ex1961 c 2 s 10

2.82 Repealed, 2 Ex1961 c 2 s 10



Section 2.91 Redistricting plans.

2.91 Redistricting plans.

Subdivision 1. Distribution. Upon enactment of a redistricting plan for the legislature or for Congress, the legislative coordinating commission shall deposit the plan with the secretary of state. The secretary of state shall provide copies of the relevant portions of the redistricting plan to each county auditor, who shall provide a copy of the relevant portions of the plan to each municipal clerk within the county. The secretary of state, with the cooperation of the commissioner of administration, shall make copies of the plan file, maps, and tables available to the public for the cost of publication. The revisor of statutes shall code a metes and bounds description of the districts in Minnesota Statutes.

Subd. 2. Corrections. The legislature intends that a redistricting plan encompass all the territory of this state, that no territory be omitted or duplicated, that all districts consist of convenient contiguous territory substantially equal in population, and that political subdivisions not be divided more than necessary to meet constitutional requirements. Therefore, in implementing a redistricting plan for the legislature or for Congress, the secretary of state, after notifying the legislative coordinating commission and the revisor of statutes, shall order the following corrections:

(a) If a territory in this state is not named in the redistricting plan but lies within the boundaries of a district, it is a part of the district within which it lies.

(b) If a territory in this state is not named in the redistricting plan but lies between the boundaries of two or more districts, it is a part of the contiguous district having the smallest population.

(c) If a territory in this state is assigned in the redistricting plan to two or more districts, it is part of the district having the smallest population.

(d) If a territory in this state is assigned to a district that consists of other territory containing a majority of the population of the district but with which it is not contiguous, the territory is a part of the contiguous district having the smallest population.

(e) If the description of a district boundary line that divides a political subdivision is ambiguous because a highway, street, railroad track, power transmission line, river, creek, or other physical feature or census block boundary that forms part of the district boundary is omitted or is not properly named or has been changed, or because a compass direction for the boundary line is wrong, the secretary of state shall add or correct the name or compass direction and resolve the ambiguity in favor of creating districts of convenient, contiguous territory of substantially equal population that do not divide political subdivisions more than is necessary to meet constitutional requirements.

Subd. 3. Notice of corrections. The secretary of state shall provide a copy of each correction order to each affected county auditor, municipal clerk, and candidate.

Subd. 4. Recommendations to legislature. The secretary of state and the revisor of statutes shall recommend to the legislature any additional technical corrections to the redistricting plan they deem necessary or desirable.

HIST: 1994 c 406 s 9; 1994 c 612 s 67






Chapter 2A Reapportionment Implementation Act

Section 2A.01 Repealed, 1Sp1981 c 4 art 1 s 186

2A.01 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.02 Repealed, 1Sp1981 c 4 art 1 s 186

2A.02 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.03 Repealed, 1Sp1981 c 4 art 1 s 186

2A.03 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.04 Repealed, 1Sp1981 c 4 art 1 s 186

2A.04 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.05 Repealed, 1Sp1981 c 4 art 1 s 186

2A.05 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.06 Repealed, 1Sp1981 c 4 art 1 s 186

2A.06 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.07 Repealed, 1Sp1981 c 4 art 1 s 186

2A.07 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.08 Repealed, 1Sp1981 c 4 art 1 s 186

2A.08 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.09 Repealed, 1Sp1981 c 4 art 1 s 186

2A.09 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.10 Repealed, 1Sp1981 c 4 art 1 s 186

2A.10 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.11 Repealed, 1Sp1981 c 4 art 1 s 186

2A.11 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.12 Repealed, 1Sp1981 c 4 art 1 s 186

2A.12 Repealed, 1Sp1981 c 4 art 1 s 186









Chapters 3 - 3C Legislature

Chapter 3 Legislature

Section 3.01 Subdivisions renumbered, repealed, or no longer in effect

3.01 Subdivision 1. Repealed, 1973 c 1 s 3

Subd. 2. Repealed, 1971 c 71 s 1



Section 3.011 Sessions.

3.011 Sessions.

The legislature shall meet at the seat of government on the first Tuesday after the first Monday in January of each odd-numbered year. When the first Monday in January falls on January 1, it shall meet on the first Wednesday after the first Monday. It shall also meet when called by the governor to meet in special session.

HIST: 1973 c 1 s 1; 1988 c 469 art 1 s 1



Section 3.012 Legislative day.

3.012 Legislative day.

A legislative day is a day when either house of the legislature is called to order. A legislative day begins at seven o'clock a.m. and continues until seven o'clock a.m. of the following calendar day.

HIST: 1973 c 1 s 2; 1988 c 469 art 1 s 1



Section 3.02 Evidence of membership.

3.02 Evidence of membership.

For all purposes of organization of either house of the legislature, a certificate of election to it, duly executed by the secretary of state, is prima facie evidence of the right to membership of the person named in it.

HIST: (25) RL s 10; 1969 c 9 s 1; 1988 c 469 art 1 s 1; 1999 c 132 s 1



Section 3.03 Repealed, 1961 c 561 s 17

3.03 Repealed, 1961 c 561 s 17



Section 3.04 Repealed, 1961 c 561 s 17

3.04 Repealed, 1961 c 561 s 17



Section 3.05 Organization.

3.05 Organization.

At noon of the day appointed for convening the legislature, the members shall meet in their respective chambers. The lieutenant governor shall call the senate to order and the secretary of state, the house of representatives. In the absence of either officer, the oldest member present shall act in the officer's place. The person so acting shall appoint, from the members present, a clerk pro tem, who shall call the legislative districts in the order of their numbers. As each is called, the persons claiming to be members from each shall present their certificates to be filed. All whose certificates are so presented shall then stand and be sworn.

HIST: (28) RL s 13; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.055 Open meetings.

3.055 Open meetings.

Subdivision 1. Meetings to be open. Meetings of the legislature shall be open to the public, including sessions of the senate, sessions of the house of representatives, joint sessions of the senate and the house of representatives, and meetings of a standing committee, committee division, subcommittee, conference committee, or legislative commission, but not including a caucus of the members of any of those bodies from the same house and political party nor a delegation of legislators representing a geographic area or political subdivision. For purposes of this section, a meeting occurs when a quorum is present and action is taken regarding a matter within the jurisdiction of the body. Each house shall provide by rule for posting notices of meetings, recording proceedings, and making the recordings and votes available to the public.

Subd. 1a. Meetings by interactive TV. (a) A meeting governed by this section may be conducted by interactive television so long as:

(1) all members of the body participating in the meeting, wherever their physical location, can hear and see one another and can hear and see all discussion and testimony presented at any location at which at least one member is present;

(2) members of the public present at the regular meeting location of the body can hear and see all discussion and testimony and all votes of members of the body; and

(3) at least one member of the body is physically present at the regular meeting location.

(b) Each member of a body participating in a meeting by interactive television is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If interactive television is used to conduct a meeting, to the extent practical, a body shall allow a person to monitor the meeting electronically from a remote location. The body may require the person making such a connection to pay for documented marginal costs that the body incurs as a result of the additional connection.

(d) House and senate rules governing notice of meetings must provide for giving notice that interactive television will be used to conduct a meeting.

Subd. 2. Enforcement. The house of representatives and the senate shall adopt rules to implement this section. Remedies provided by rules of the house and senate are exclusive. No court or administrative agency has jurisdiction to enforce, enjoin, penalize, award damages, or otherwise act upon a violation or alleged violation of this section, to invalidate any provision of law because of a violation of this section, or to otherwise interpret this section.

HIST: 1990 c 608 art 6 s 1; 1993 c 370 s 1; 1997 c 154 s 1



Section 3.056 Designation of successor committee.

3.056 Designation of successor committee.

If a law assigns a power or duty to a named legislative committee or its chair, and the committee has been renamed or no longer exists, the speaker of the house of representatives or the senate committee on rules and administration shall designate the successor committee or chair for the law as provided in this section. If the committee has been renamed but retains jurisdiction of the subject of the power or duty, the speaker or senate committee shall designate the renamed committee as successor. If the committee has been renamed and jurisdiction of the subject of the power or duty has been transferred to another committee, the speaker or senate committee shall designate the committee with current jurisdiction as the successor. If the named committee no longer exists, the speaker or senate committee shall designate as successor the committee with the jurisdiction that most closely corresponds with the former jurisdiction of the named committee. The house of representatives and the senate shall maintain a list on the World Wide Web of renamed or successor committees to committees that are referenced in law.

HIST: 1993 c 4 s 1; 1997 c 202 art 2 s 2



Section 3.06 Officers and employees.

3.06 Officers and employees.

Subdivision 1. Election. Thereupon, if a quorum is present, the houses shall elect the following officers, any of whom may be removed by resolution of the appointing body.

The senate shall elect a secretary, a first and a second assistant secretary, an enrolling clerk, an engrossing clerk, a sergeant-at-arms, an assistant sergeant-at-arms, and a chaplain.

The house shall elect a speaker, who shall be a member of the house, a chief clerk, a first and a second assistant clerk, an index clerk, a chief sergeant-at-arms, a first and a second assistant sergeant-at-arms, a postmaster, an assistant postmaster, and a chaplain.

Subd. 2. Successors. If an officer of the house of representatives or senate resigns or dies, the duties of the officer shall be performed by a successor as provided in the rules of the officer's house until a successor is elected at a regular or special session.

HIST: (29,30) GS 1894 s 220; RL s 14; 1905 c 52 s 1; Ex1936 c 4 s 1; 1947 c 233 s 1; 1Sp1987 c 2 s 1; 1988 c 469 art 1 s 1



Section 3.07 Additional employees.

3.07 Additional employees.

Each house, after its organization, may appoint and at pleasure remove the employees provided for by its permanent rules or recommended by its committee on rules. All officers and employees shall receive the compensation provided by the permanent rules of the electing or appointing body or recommended by its committee on rules. Unless otherwise expressly provided by law, no officer or employee shall receive any other compensation for services.

HIST: (31) RL s 15; 1947 c 233 s 2; 1986 c 444; 1988 c 469 art 1 s 1; 2000 c 457 s 1



Section 3.073 Organization of special session.

3.073 Organization of special session.

The officers elected, the rules adopted, and the committees established by the legislature and by each house during the preceding regular session shall serve and be in effect during a special session, except as the legislature or a house provides otherwise.

HIST: 1978 c 566 s 1; 1988 c 469 art 1 s 1



Section 3.08 Election; duties.

3.08 Election; duties.

In addition to the duties prescribed by law, the officers and employees shall perform the services required of them by rule or vote of the appointing body or by direction of a committee of the appointing body.

HIST: (32) RL s 16; 1947 c 233 s 3; 1988 c 469 art 1 s 1



Section 3.081 Repealed, 1977 c 286 s 21

3.081 Repealed, 1977 c 286 s 21



Section 3.082 Members' employment; continuation.

3.082 Members' employment; continuation.

A member of the legislature of the state of Minnesota who held a position, other than a temporary position, in the employ of a private employer in Minnesota at the commencement of service in a legislative session, who applies for reemployment not later than 30 days after the last legislative day in each calendar year, shall be continued in or restored to the position, or to a position of like seniority, status and pay. Retirement benefits under an employer-sponsored pension or retirement plan shall not be reduced because of time spent in legislative service.

HIST: 1974 c 306 s 1; 1984 c 574 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.083 Retention of seniority, fringe benefits and tenure.

3.083 Retention of seniority, fringe benefits and tenure.

Subdivision 1. Entitlement to benefits and position. A member of the legislature who is continued in or restored to a position in accordance with section 3.082:

(1) shall be continued or restored without loss of seniority;

(2) may participate in insurance or other benefits offered by the employer under its established rules and practices; and

(3) shall not be discharged without good cause from the position for three years after the continuation or restoration except in the reverse order of seniority with the employer within the field of the legislator's training and experience.

Subd. 2. No employer discrimination. No employer or employee organization may discharge or otherwise discriminate against an employee or member who is or was a member of the legislature in retribution for statements made or beliefs held by the employee or member in the capacity as a member of the legislature. For purposes of this subdivision, "employee organization" means a union or organization of employees which exists, in whole or in part, for collective bargaining or dealing with employers concerning grievances or term or conditions of employment.

HIST: 1974 c 306 s 2; 1978 c 650 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.085 Repealed, 1974 c 306 s 5

3.085 Repealed, 1974 c 306 s 5



Section 3.086 Repealed, 1974 c 306 s 5

3.086 Repealed, 1974 c 306 s 5



Section 3.087 Right of action in district court.

3.087 Right of action in district court.

If a private employer fails or refuses to comply with sections 3.082 and 3.083, the district court where the private employer maintains a place of business may, upon the filing of a complaint by the member entitled to the benefits of sections 3.082 and 3.083, specifically require the employer to comply with their provisions and compensate the member for any loss of wages or benefits suffered by reason of the employer's unlawful action. The court shall order a speedy hearing in the case and advance it on the calendar.

HIST: 1955 c 690 s 3; 1974 c 306 s 3; 1988 c 469 art 1 s 1



Section 3.088 Leave of absence.

3.088 Leave of absence.

Subdivision 1. Leave of absence without pay. Subject to this section, any appointed officer or employee of a political subdivision, municipal corporation, or school district of the state or an institution of learning maintained by the state who serves as a legislator or is elected to a full-time city or county office in Minnesota is entitled to a leave of absence from the public office or to employment without pay when on the business of the office, with right of reinstatement as provided in this section.

Subd. 2. Reinstatement. Except as provided in this section, upon the completion of the last legislative day in each calendar year, or, in the case of an elected city or county official, on the completion of the final day of the term to which the official was elected, the officer or employee shall be reinstated in the public position held at the time of entry into the legislature or taking city or county office, or be placed in a public position of like seniority, status, and pay if it is available at the same salary which would have been received if the leave had not been taken, upon the following conditions:

(1) that the position has not been abolished or that its term, if limited, has not expired;

(2) that the legislator makes a written application for reinstatement to the appointing authority within 30 days after the last legislative day in a calendar year or, in the case of an elected city or county official, within 30 days after the expiration of the elected term; and

(3) that the request for reinstatement is made not later than ten years after the granting of the leave.

Upon reinstatement, the officer or employee shall have the same rights with respect to accrued and future seniority status, efficiency rating, vacation, insurance benefits, sick leave, and other benefits as if actually employed during the time of the leave. No public employer is required to compensate a reinstated employee or officer for time spent by that employee or officer away from work for the employer and on the business of the state legislature during the period between the first and last legislative day in each calendar year or on the business of an elected city or county office. No officer or employee reinstated shall be removed or discharged within one year after reinstatement except for cause and after notice and hearing, but this does not extend a term of service limited by law.

Subd. 3. Pension and retirement rights. A public officer or employee who receives leave of absence under this section or is elected as a state constitutional officer and has rights in a state, municipal, or other public pension, retirement, or relief system shall retain all the rights accrued up to the time of taking leave. Time spent by the employee as a member of the legislature or as an elected city or county official or state constitutional officer shall be calculated in the same manner as if the employee had spent that time in the service of the public employer for the purpose of determining vesting of the employee's rights in the employer's pension, retirement, or relief system. Under no circumstances shall two governmental units pay the employee's share of pension contributions when the employee is on leave of absence to serve in the legislature or as an elected city or county official.

Subd. 4. Vacancies to be filled temporarily. When a public officer or employee is absent with leave under this section and it is necessary to provide for the performance of the duties of the absentee's position during the absence, the authority having power to fill a vacancy in the position may appoint an acting incumbent, who shall qualify as required for the regular incumbent, receive the same compensation as fixed by law or proper authority, and have the powers and perform the duties of the position until the return of the regular incumbent. This section does not preclude making other lawful provision for the discharge of the duties of the position.

Subd. 5. Supplementary. The rights and privileges granted by this section do not apply if the elected office is constitutionally or legally incompatible with the public office or employment or the elected person chooses to take leave as provided by other law.

Subd. 6. Pensions. Notwithstanding any other law or ordinance or state, municipal, or other public retirement or relief association rule or bylaw, a person shall not be disqualified from receiving a legislative retirement pension or allowance because the person is entitled to receive a public pension or retirement benefit as a result of employment by another public employer. The person shall receive both the legislative retirement pension or allowance and any state, municipal, or other public pension or retirement benefit for which the person has qualified.

HIST: 1974 c 306 s 4; 1977 c 140 s 1-4; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1991 c 308 s 1



Section 3.09 Compensation of employees.

3.09 Compensation of employees.

The compensation of officers and employees shall be at the rates fixed by the permanent rules of the electing or appointing body or recommended by its committee on rules.

HIST: (33) RL s 17; 1907 c 229 s 1; 1909 c 132 s 1; Ex1936 c 115 s 1; Ex1937 c 82 s 1; 1947 c 233 s 5; 1988 c 469 art 1 s 1; 2000 c 457 s 2



Section 3.095 Legislative employees, leaves.

3.095 Legislative employees, leaves.

The legislative coordinating commission shall adopt plans for sick leave and annual leave for the employees of the legislature and of legislative committees and commissions.

HIST: 1965 c 901 s 76; 1973 c 507 s 45; 1980 c 617 s 47; 1981 c 210 s 47; 1988 c 469 art 1 s 1; 2000 c 457 s 3



Section 3.096 Transfer of leave.

3.096 Transfer of leave.

An employee in the classified or unclassified service who accepts a position as an employee of the legislature shall have accrued vacation and sick leave transferred and placed to the employee's credit on the legislative records. An employee of the legislature who accepts a position in the classified or unclassified service shall have accrued vacation and sick leave transferred and placed to the employee's credit on the records of the new appointing authority. Vacation and sick leave are not transferred if the new position does not provide for the leave. The amount of vacation and sick leave that may be transferred is subject to any limitations imposed by the receiving agency's collective bargaining agreement or compensation plan.

HIST: Ex1967 c 48 s 65; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 221 s 2; 2000 c 457 s 4



Section 3.098 Expense reports.

3.098 Expense reports.

The house of representatives and senate shall by rule require detailed quarterly reports of expenditures by the house of representatives and senate to their respective committees on rules and legislative administration. These reports are public information.

HIST: 1993 c 370 s 9; 1999 c 99 s 6



Section 3.099 Members; compensation and expenses, flexible sessions.

3.099 Members; compensation and expenses, flexible sessions.

Subdivision 1. Pay days; mileage; per diem. The compensation of each member of the legislature is due on the first day of the regular legislative session of the term and payable in equal parts on January 15, in the first month of each term and on the first day of each following month during the term for which the member was elected. The compensation of each member of the legislature elected at a special election is due on the day the member takes the oath of office and payable within ten days of taking the oath for the remaining part of the month in which the oath was taken, and then in equal parts on the first day of each following month during the term for which the member was elected.

Each member shall receive mileage for necessary travel to the place of meeting and returning to the member's residence in the amount and for trips as authorized by the senate for senate members and by the house of representatives for house members.

Each member shall also receive per diem living expenses during a regular or special session of the legislature in the amounts and for the purposes as determined by the senate for senate members and by the house of representatives for house members.

On January 15 in the first month of each term and on the first day of each following month, the secretary of the senate and the chief clerk of the house of representatives shall certify to the commissioner of finance, in duplicate, the amount of compensation then payable to each member of their respective houses and its total.

Subd. 2. Repealed, 1987 c 404 s 191

Subd. 3. Leaders. The senate committee on rules and administration for the senate and the house committee on rules and legislative administration for the house may each designate for their respective body up to three leadership positions to receive up to 140 percent of the compensation of other members.

At the commencement of each biennial legislative session, each house of the legislature shall adopt a resolution designating its majority and minority leader.

The majority leader is the person elected by the caucus of members in each house which is its largest political affiliation. The minority leader is the person elected by the caucus which is its second largest political affiliation.

HIST: Ex1971 c 32 s 22 subd 1; 1973 c 492 s 14; 1977 c 35 s 10; 1984 c 654 art 2 s 30; 1Sp1985 c 13 s 59; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.10 Repealed, Ex1971 c 32 s 22 subd 2

3.10 Repealed, Ex1971 c 32 s 22 subd 2



Section 3.101 Living expenses.

3.101 Living expenses.

A member of the legislature in addition to the compensation and mileage otherwise provided by law shall be reimbursed for living and other expenses incurred in the performance of duties or engaging in official business during a regular or special session and when the legislature is not in session in the manner and amount prescribed by the senate committee on rules and administration for senators and by the house committee on rules and legislative administration for house members.

HIST: 1969 c 1139 s 70; 1984 c 648 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.102 Repealed, 1984 c 648 s 2

3.102 Repealed, 1984 c 648 s 2



Section 3.103 Special session living expenses.

3.103 Special session living expenses.

Each member of the legislature, during a special session, shall be reimbursed for expenses incurred in the performance of duties in the same amounts, for the same purposes, and in the same manner as authorized for senators and members of the house of representatives at the last regular session before the special session. Reimbursement for travel shall not exceed one round trip per member for each seven calendar days in which the legislature meets in the special session.

HIST: Ex1971 c 3 s 70; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.11 Repealed, 1957 c 811 s 2

3.11 Repealed, 1957 c 811 s 2



Section 3.12 Repealed, 1961 c 561 s 17

3.12 Repealed, 1961 c 561 s 17



Section 3.13 Repealed, 1977 c 35 s 21

3.13 Repealed, 1977 c 35 s 21



Section 3.14 Contempts.

3.14 Contempts.

Each house may punish, as a contempt, a breach of its privileges, or of the privileges of its members, but only for the following offenses:

(1) arresting or causing to be arrested, a member or officer in violation of the member's privilege from arrest;

(2) disorderly conduct in its view and presence, or in the view and presence of any of its committees, tending to interrupt its proceedings;

(3) giving or offering a bribe to a member, or attempting by menace or corrupt or improper means, directly or indirectly, to control or influence a member in giving or withholding the member's vote.

No person shall be excused from attending and testifying before either house of the legislature, or a committee of either house, for an alleged offense upon an investigation of giving or offering a bribe, or attempting by menace or corrupt or improper means, directly or indirectly, to control or influence a member in giving or withholding the member's vote upon the ground that the person's required testimony or evidence, documentary or otherwise, may tend to convict the person of a crime or subject the person to a penalty. No person shall be prosecuted, or subjected to a penalty for a transaction, matter, or thing concerning which the person may so testify, or produce evidence, documentary or otherwise. No testimony, so given or produced, shall be received against the person in any criminal investigation or proceeding.

HIST: (38) RL s 19; 1907 c 319 s 1; 1971 c 227 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.15 Punishment for contempt.

3.15 Punishment for contempt.

Punishment for contempt shall be by imprisonment. The term of imprisonment shall not extend beyond the session at which it is inflicted. When either house shall direct the imprisonment of a person for a contempt the keeper of the jail of the county in which the seat of government is situated shall receive and detain the person in close confinement during the term fixed by the order of commitment, or until the detainee is discharged by vote of the committing body or due process of law.

HIST: (39) RL s 20; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.151 Disturbing legislature or intimidating member.

3.151 Disturbing legislature or intimidating member.

A person is guilty of a gross misdemeanor who:

(1) willfully disturbs the legislature, or either house of it, while in session;

(2) commits disorderly conduct in the presence and view of either house, tending to interrupt its proceedings or impair the respect due to its authority; or

(3) willfully, by intimidation or otherwise, prevents a member of the legislature from attending a session of the member's house, or of a committee of it, or from giving the member's vote upon a question which may come before the house, or from performing any other official act.

HIST: (10000) RL s 4815; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.152 Repealed, 1971 c 227 s 3

3.152 Repealed, 1971 c 227 s 3



Section 3.153 Legislative subpoenas.

3.153 Legislative subpoenas.

Subdivision 1. Commissions; committees. A joint legislative commission established by law and composed exclusively of legislators or a standing or interim legislative committee, by a two-thirds vote of its members, may request the issuance of subpoenas, including subpoenas duces tecum, requiring the appearance of persons, production of relevant records, and the giving of relevant testimony. Subpoenas shall be issued by the chief clerk of the house or the secretary of the senate upon receipt of the request. A person subpoenaed to attend a meeting of the legislature or a hearing of a legislative committee or commission shall receive the same fees and expenses provided by law for witnesses in district court.

Subd. 2. Service. Service of a subpoena authorized by this section shall be made in the manner provided for the service of subpoenas in civil actions at least seven days before the date fixed in the subpoena for appearance or production of records unless a shorter period is authorized by a majority vote of all the members of the committee or commission.

Subd. 3. Counsel. Any person served with a subpoena may choose to be accompanied by counsel if a personal appearance is required and shall be served with a notice to that effect. The person shall also be served with a copy of the resolution or statute establishing the committee or commission and a general statement of the subject matter of the commission or committee's investigation or inquiry.

Subd. 4. Attachment. To carry out the authority granted by this section, a committee or commission authorized by subdivision 1 to request the issuance of subpoenas may, by a two-thirds vote of its members, request the issuance of an attachment to compel the attendance of a witness who, having been duly subpoenaed to attend, fails to do so. The chief clerk of the house or the secretary of the senate upon receipt of the request shall apply to the district court in Ramsey county for issuance of the attachment.

Subd. 5. Failure to respond. Any person who without lawful excuse fails to respond to a subpoena issued under this section or who, having been subpoenaed, willfully refuses to be sworn or affirm or to answer any material or proper question before a committee or commission is guilty of a misdemeanor.

HIST: 1971 c 227 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 385 s 1



Section 3.16 Members, officers and attorneys excused from court duty.

3.16 Members, officers and attorneys excused from court duty.

No member or officer of, or attorney employed by, the legislature shall be compelled to attend as a witness in a court of this state during a session of the legislature, or while attending a meeting of a legislative committee or commission when the legislature is not in session unless the court in which the action is pending orders it, upon sufficient showing and with the consent of the presiding officer of the body of which the witness is an employee or the consent of the body of which the witness is a member. No cause or proceeding, civil or criminal, in court or before a commission or an officer or referee of a court or commission or a motion or hearing on the cause or proceeding, in which a member or officer of, or an attorney employed by, the legislature is a party, attorney, or witness shall be tried or heard during a session of the legislature or while the member, officer, or attorney is attending a meeting of a legislative committee or commission when the legislature is not in session. The matter shall be continued until the legislature or the committee or commission meeting has adjourned.

The member, officer, or attorney may, with the consent of the body of the legislature of which the person is a member, officer, or employee, waive this privilege. The cause or proceeding, motion, or hearing may then be tried or heard at a time that will not conflict with legislative duties.

HIST: (40) 1909 c 51 s 1; 1925 c 18 s 1; 1927 c 47 s 1; 1929 c 19 s 1; 1941 c 45 s 1; 1957 c 183 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.17 Journals.

3.17 Journals.

A journal of the daily proceedings in each house shall be printed and laid before each member at the beginning of the next day's session. After it has been publicly read and corrected, a copy, kept by the secretary and chief clerk, respectively, and a transcript as approved shall be certified by the secretary or clerk to the printer, who shall print the corrected permanent journal. Executive messages, addresses, reports, communications, and voluminous documents other than amendments to the constitution or to bills and resolutions and the protests of members submitted under the constitution, article 4, section 11, shall be omitted from the journals, unless otherwise ordered by vote. Before distributing journals and other publications to members, legislative staff, and others, each house shall notify prospective recipients of the cost of the publications and the availability of the same information on the Internet.

HIST: (41) RL s 21; 1976 c 2 s 172; 1988 c 469 art 1 s 1; 1999 c 250 art 1 s 36



Section 3.18 Other records.

3.18 Other records.

Each house may determine, by rule or resolution, the number of copies of its journal to be printed, and the form and contents of its other records.

It may have printed, in an appendix to its journal, the documents it desires. If both houses order the same document to be so printed, it shall be inserted only in the appendix to the senate journal.

HIST: (42) RL s 22; 1988 c 469 art 1 s 1



Section 3.185 Altering draft of bill.

3.185 Altering draft of bill.

A person who fraudulently alters the draft of a bill or resolution which has been presented to either house of the legislature to be passed or adopted, with intent to procure its passage or adoption by either house or certification by the presiding officer in language different from that intended by the house, is guilty of a gross misdemeanor.

HIST: (10001) RL s 4816; 1988 c 469 art 1 s 1



Section 3.19 Engrossing and enrolling.

3.19 Engrossing and enrolling.

All bills shall be engrossed or enrolled as provided by section 3C.04 and the rules of the senate and the house of representatives or their joint rules. In engrossing or enrolling bills, copying machines and other labor saving devices and equipment shall be used to the greatest possible extent.

HIST: (43) 1905 c 153 s 1; 1959 c 366 s 1; 1988 c 469 art 1 s 1; 1988 c 479 s 1



Section 3.191 Altering engrossed bill.

3.191 Altering engrossed bill.

A person who fraudulently alters the engrossed copy or enrollment of a bill which has been passed by the legislature, with intent to procure its approval by the governor, certification by the secretary of state, or printing or publication by the printer of the statutes, in language different from that in which it was passed by the legislature, is guilty of a felony.

HIST: (10002) RL s 4817; 1988 c 469 art 1 s 1



Section 3.195 Reports to the legislature.

3.195 Reports to the legislature.

Subdivision 1. Distribution of reports. (a) A report to the legislature required of a department or agency shall be made, unless otherwise specifically required by law, by filing one copy with the secretary of the senate, one copy with the chief clerk of the house of representatives, and six copies with the legislative reference library. The same distribution procedure shall be followed for other reports and publications unless otherwise requested by a legislator or the legislative reference library.

(b) A public entity as defined in section 16B.122, shall not distribute a report or publication to a member or employee of the legislature, except the secretary of the senate, the chief clerk of the house of representatives, and the legislative reference library, unless the entity has determined that the member or employee wants the reports or publications published by that entity or the member or employee has requested the report or publication. This prohibition applies to both mandatory and voluntary reports and publications. A report or publication may be summarized in an executive summary and distributed as the entity chooses. Distribution of a report to legislative committee or commission members during a committee or commission hearing is not prohibited by this section.

(c) A report or publication produced by a public entity may not be sent to both the home address and the office address of a representative or senator unless mailing to both addresses is requested by the representative or senator.

(d) Reports, publications, periodicals, and summaries under this subdivision must be printed in a manner consistent with section 16B.122.

Subd. 2. Identification of documents. When a report or publication as defined in section 3.302, subdivision 3, is submitted by a department or agency to the legislative reference library, the department or agency shall supply to the library the information necessary to identify the document as required by section 3.302, subdivision 3a.

Subd. 3. Checklist of state documents. The legislative reference library shall monthly publish and distribute to legislators a checklist of state documents. Enough copies of the checklist for distribution to all state agencies, public, university and college libraries shall be provided by the documents section, department of administration.

HIST: 1974 c 456 s 1; 1976 c 30 s 1; 1983 c 255 s 1; 1988 c 469 art 1 s 1; 1991 c 337 s 1



Section 3.196 Audits.

3.196 Audits.

The house of representatives and the senate shall each contract with the state auditor or a certified public accountant to perform an audit at least biennially.

HIST: 1993 c 192 s 34



Section 3.197 Required reports.

3.197 Required reports.

A report to the legislature must contain, at the beginning of the report, the cost of preparing the report, including any costs incurred by another agency or another level of government.

HIST: 1994 c 559 s 1



Section 3.198 Repealed, 1Sp1995 c 3 art 9 s 42

3.198 Repealed, 1Sp1995 c 3 art 9 s 42



Section 3.20 Form of act; submission.

3.20 Form of act; submission.

Every act for the submission of an amendment to the constitution shall set forth the section as it will read if the amendment is adopted, with only the other matter necessary to show in what section or article the alteration is proposed. It shall be submitted and voted upon at the next general election as provided by the law relating to general elections. If adopted, the governor shall announce the fact by proclamation.

HIST: (45) RL s 24; 1988 c 469 art 1 s 1



Section 3.21 Notice.

3.21 Notice.

At least four months before the election, the attorney general shall furnish to the secretary of state a statement of the purpose and effect of all amendments proposed, showing clearly the form of the existing sections and how they will read if amended. If a section to which an amendment is proposed exceeds 150 words in length, the statement shall show the part of the section in which a change is proposed, both its existing form and as it will read when amended, together with the portions of the context that the attorney general deems necessary to understand the amendment.

HIST: (46) RL s 25; 1907 c 152; 1913 c 299 s 1; 1941 c 136 s 1; 1951 c 699 s 1; 1974 c 38 s 1; 1974 c 184 s 1; 1978 c 725 s 1; 1979 c 252 s 2; 1984 c 543 s 1; 1Sp1985 c 13 s 60; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 513 art 3 s 17



Section 3.22 Payment.

3.22 Payment.

The publisher of each newspaper publishing the proposed amendments shall, before receiving fees for the publication and before the first day of January following an election year, file with the secretary of state an affidavit showing the qualification and legality of the newspaper and stating that the amendments have been published as required by law.

HIST: 1913 c 299 s 2; 1977 c 42 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.221 Committees and commissions to consider science and technology policy.

3.221 Committees and commissions to consider science and technology policy.

Appropriate committees and commissions of the legislature must consider how proposed legislation that potentially affects scientific and technological development in the state conforms to the state's science and technology policy in section 3.222.

HIST: 1992 c 467 s 1



Section 3.222 Science and technology policy.

3.222 Science and technology policy.

Subdivision 1. Scope. The science and technology policy in this section lists five goals that contribute to Minnesota's long-term economic growth. Development of these goals is critical if the state is to create an environment conducive to the growth and expansion of technology-based companies, as well as to improve the competitive ability of existing industries.

Subd. 2. Encouragement and support of innovation and development of new technologies. (a) Minnesota has a long tradition of innovation and entrepreneurship. However, with the dramatic changes taking place in the global economy, the pace of technological change and shortened product life cycles, entrepreneurs and emerging technology-based companies are finding it increasingly difficult to compete effectively without appropriate resources. These entities represent the future of Minnesota's economy.

(b) To give these entrepreneurs and emerging technology-based companies a greater chance at success, the state must support excellence in innovation and nurture their creative spirit by providing incentives to spur growth.

Subd. 3. Support for industrial modernization and technology transfer to small companies. (a) The vast majority of Minnesota companies, both in rural and metropolitan areas, employ fewer than 50 employees. These small companies generally lack the resources to identify and implement available technologies that can help them modernize their industrial processes and develop their products in a more efficient manner. This is particularly pronounced in the manufacturing area.

(b) The state must play a critical role in improving the competitive ability of these companies by making available information, technical expertise, and other services required to access existing, off-the-shelf technologies.

Subd. 4. Strengthen research and development partnerships between industry and academia. (a) Continued research and development is a prerequisite to the commercialization of new products and the growth of technology-based companies.

(b) State government must play a significant role in supporting applied research and development initiatives. To maximize the impact, these initiatives in research and development must be closely tied to the research needs of the state's technology-based companies.

Subd. 5. Development of literate and technology skilled work force. (a) To compete in the future, communities will have to increasingly rely on knowledge-based economies. Not only will the work force of the future need to be more technically skilled than at present, but the basic level of literacy will also have to continually increase.

(b) State government must continue to invest extensively in Minnesota's human capital and must produce more scientists and engineers. This investment is required throughout the educational system.

Subd. 6. Take advantage of opportunities in technology development. (a) Investment in programs that match federal funds for scientific and technological initiatives, match industry support, or otherwise support the development of research facilities is crucial to scientific and technological development in Minnesota.

(b) The state must have the ability to act on individual opportunities that may occur from time to time and that would enhance Minnesota's technology infrastructure.

HIST: 1992 c 467 s 2



Section 3.225 Professional and technical service contracts.

3.225 Professional and technical service contracts.

Subdivision 1. Application. This section applies to a contract for professional or technical services entered into by the house of representatives, the senate, the legislative coordinating commission, or any group under the jurisdiction of the legislative coordinating commission. For purposes of this section, "professional or technical services" has the meaning defined in section 16C.08, subdivision 1, but does not include legal services for official legislative business.

Subd. 2. Requirements for all contracts. Before entering into a contract for professional or technical services, the contracting entity must determine that:

(1) all provisions of section 16C.16, subdivision 3, relating to purchases from small businesses, have been verified or complied with;

(2) the work to be performed under the contract is necessary to the entity's achievement of its responsibilities;

(3) the contract will not establish an employment relationship between the state or the entity and any persons performing under the contract;

(4) no current legislative employees will engage in the performance of the contract;

(5) no state agency has previously performed or contracted for the performance of tasks which would be substantially duplicated under the proposed contract;

(6) the contracting entity has specified a satisfactory method of evaluating and using the results of the work to be performed; and

(7) the combined contract and amendments will not extend for more than five years.

Subd. 3. Contracts over $5,000. Before an entity may seek to enter into a professional or technical services contract valued in excess of $5,000, it must determine that:

(1) no current legislative employee is able and available to perform the services called for by the contract;

(2) reasonable efforts were made to publicize the availability of the contract to the public;

(3) the entity has received, reviewed, and accepted a detailed work plan from the contractor for performance under the contract; and

(4) the entity has developed, and fully intends to implement, a written plan providing for: the assignment of personnel to a monitoring and liaison function; the periodic review of interim reports or other indications of past performance; and the ultimate utilization of the final product of the services.

Subd. 4. Renewals. The renewal of a professional or technical service contract must comply with all requirements, including notice, applicable to the original contract. A renewal contract must be identified as such. All notices and reports on a renewal contract must state the date of the original contract and the amount previously paid under the contract.

Subd. 5. Reports. (a) The house of representatives, the senate, and the legislative coordinating commission shall submit to the legislative reference library a monthly listing of all contracts for professional or technical services executed in the preceding month. The report must identify the parties and the contract amount, duration, and tasks to be performed.

(b) The monthly report must:

(1) be sorted by contracting entity and by contractor;

(2) show the aggregate value of contracts issued by each agency and issued to each contractor;

(3) distinguish between contracts that are being issued for the first time and contracts that are being renewed;

(4) state the termination date of each contract; and

(5) categorize contracts according to subject matter, including topics such as contracts for training, contracts for research and opinions, and contracts for computer systems.

(c) Within 30 days of final completion of a contract over $40,000 covered by this subdivision, the chief executive of the entity entering into the contract must file a one-page performance report with the legislative reference library. The report must:

(1) summarize the purpose of the contract, including why it was necessary to enter into a contract;

(2) state the amount spent on the contract; and

(3) explain why this amount was a cost-effective way to enable the entity to provide its services or products better or more efficiently.

Subd. 6. Contract terms. (a) A professional or technical services contract must by its terms permit the contracting entity to unilaterally terminate the contract prior to completion, upon payment of just compensation, if the entity determines that further performance under the contract would not serve entity purposes. If the final product of the contract is a written report, a copy must be filed with the legislative reference library.

(b) The terms of a contract must provide that no more than 90 percent of the amount due under the contract may be paid until the final product has been reviewed by the person entering into the contract on behalf of the contracting entity, and that person has certified that the contractor has satisfactorily fulfilled the terms of the contract.

HIST: 1995 c 254 art 1 s 35; 1997 c 202 art 2 s 4; 1998 c 386 art 2 s 1,2



Section 3.23 Appropriations.

3.23 Appropriations.

A standing appropriation, within the meaning of this section and section 3.24, is one which sets apart a specified or unspecified and open amount of public money or funds of the state general fund for expenditure for a purpose and makes the amount, or a part of it, available for use continuously and at a time more distant than the end of the second fiscal year after the session of the legislature at which the appropriation is made.

Every appropriation stated to be an "annual appropriation," "payable annually," "appropriated annually," or "annually appropriated," and every appropriation described by equivalent terms or language is a standing appropriation as defined in this section.

HIST: (48) 1913 c 140 s 1; 1969 c 399 s 1; 1988 c 469 art 1 s 1



Section 3.24 Standing appropriation repealed.

3.24 Standing appropriation repealed.

Every provision of law constituting a standing appropriation of money from the general fund, or derived from revenue of the state, or in any way justifying the continuous payment of money from the treasury of the state, is repealed, except:

(1) a provision for a tax levy or fees or receipts for a purpose and set apart in a special fund; and

(2) the miscellaneous receipts of state educational, charitable, and penal institutions, and the state agricultural society.

Acts containing provisions for standing appropriations shall remain unaffected by this section and section 3.23, except as to the appropriations.

HIST: (49) 1913 c 140 s 2; 1969 c 399 s 1; 1988 c 469 art 1 s 1



Section 3.25 Renumbered 16A.575

3.25 Renumbered 16A.575



Section 3.251 Commission on uniform state laws.

3.251 Commission on uniform state laws.

The commission on uniform state laws consists of four appointed commissioners and any persons who have served as appointed commissioners for 20 or more years. Before the first day of June, each odd-numbered year, the governor, the attorney general, and the chief justice of the supreme court shall appoint three persons learned in the law to serve as commissioners for a term of two years, and until their successors are appointed. The fourth appointed commissioner is the revisor of statutes or the revisor's designated assistant. If a vacancy occurs in the commission, the appointing officers shall fill the vacancy for the remainder of the term.

HIST: 1943 c 348 s 1; 1969 c 39 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 68 s 1



Section 3.252 Commissioners to represent state.

3.252 Commissioners to represent state.

The commissioners shall:

(1) represent this state in the National Conference of Commissioners on Uniform State Laws;

(2) examine legal subjects on which uniformity of legislation in the different states is desirable;

(3) ascertain the best means to effect uniformity;

(4) represent Minnesota in conventions of similar commissioners of other states;

(5) cooperate in the consideration and drafting of uniform acts for submission to the legislatures of the several states; and

(6) prepare bills adapting the uniform acts to our statutes for introduction in the legislature.

The commission shall keep a record of all its transactions.

HIST: 1943 c 348 s 2; 1969 c 540 s 1; 1988 c 469 art 1 s 1



Section 3.253 No compensation for commissioners.

3.253 No compensation for commissioners.

The commissioners serve without compensation for services as commissioners.

HIST: 1943 c 348 s 3; 1988 c 469 art 1 s 1



Section 3.254 Expired

3.254 Expired



Section 3.29 Repealed, 1985 c 285 s 54

3.29 Repealed, 1985 c 285 s 54



Section 3.30 Legislative advisory commission.

3.30 Legislative advisory commission.

Subdivision 1. Appropriation; transfers. A general contingent appropriation for each year of the biennium is authorized in the amount the legislature deems sufficient. Additional special contingent appropriations as the legislature deems necessary are authorized. Transfers from the appropriations to the appropriations of the various departments and agencies may be made by the commissioner of finance subject to the following provisions:

(a) Transfers may be authorized by the commissioner of finance not exceeding $5,000 for the same purpose for any quarterly period.

(b) Transfers exceeding $5,000 but not exceeding $10,000 may be authorized by the commissioner of finance with the approval of the governor.

(c) Transfers exceeding $10,000 may be authorized by the governor but no transfer exceeding $10,000 may be made until the governor has consulted the legislative advisory commission and it has made its recommendation on the transfer. Its recommendation is advisory only. Failure or refusal of the commission to make a recommendation is a negative recommendation.

The commissioner of finance shall return to the appropriate contingent account any funds transferred under this subdivision that the commissioner determines are not needed.

Subd. 2. Members; duties. The majority leader of the senate or a designee, the chair of the senate committee on finance, and the chair of the senate division of finance responsible for overseeing the items being considered by the commission, the speaker of the house of representatives or a designee, the chair of the house committee on ways and means, and the chair of the appropriate finance committee, or division of the house committee responsible for overseeing the items being considered by the commissioner, constitute the legislative advisory commission. The division chair of the finance committee in the senate and the division chair of the appropriate finance committee or division in the house shall rotate according to the items being considered by the commission. If any of the members elect not to serve on the commission, the house of which they are members, if in session, shall select some other member for the vacancy. If the legislature is not in session, vacancies in the house membership of the commission shall be filled by the last speaker of the house or, if the speaker is not available, by the last chair of the house rules committee, and by the last senate committee on committees or other appointing authority designated by the senate rules in case of a senate vacancy. The commissioner of finance shall be secretary of the commission and keep a permanent record and minutes of its proceedings, which are public records. The commissioner of finance shall transmit, under section 3.195, a report to the next legislature of all actions of the commission. Members shall receive traveling and subsistence expenses incurred attending meetings of the commission. The commission shall meet from time to time upon the call of the governor or upon the call of the secretary at the request of two or more of its members. A recommendation of the commission must be made at a meeting of the commission unless a written recommendation is signed by all the members entitled to vote on the item.

Subd. 2a. Repealed, 1976 c 231 s 34

Subd. 3. Limitations. This section does not prevent the appropriation of separate contingent funds to the governor and the attorney general or limit their use as authorized by other law.

Subd. 4. Repealed by amendment, 1988 c 469 art 1 s 1

HIST: 1943 c 594 s 1; 1971 c 713 s 1,2; Ex1971 c 48 s 3; 1973 c 492 s 4 subd 2, s 14; 1975 c 271 s 6; 1976 c 149 s 1; 1976 c 231 s 1; 1986 c 444; 1987 c 404 s 60; 1988 c 469 art 1 s 1; 1989 c 139 s 1,2; 1993 c 4 s 2; 1993 c 369 s 35



Section 3.3005 Federal money; expenditure review.

3.3005 Federal money; expenditure review.

Subdivision 1. Definition. As used in this section, the term "state agency" means all agencies in the executive branch of state government, but does not include the Minnesota historical society, the University of Minnesota, or the Minnesota state colleges and universities.

Subd. 2. Governor's request to legislature. A state agency shall not expend money received by it under federal law for any purpose unless a request to spend federal money from that source for that purpose in that fiscal year has been submitted by the governor to the legislature as a part of a budget request submitted during or within ten days before the start of a regular legislative session, or unless specifically authorized by law or as provided by this section. A budget request submitted to the legislature according to this subdivision must be submitted at least 20 days before the deadline set by the legislature for legislative budget committees to act on finance bills.

Subd. 2a. Review of federal funds spending request. Twenty days after a governor's budget request that includes a request to spend federal money is submitted to the legislature under subdivision 2, a state agency may expend money included in that request unless, within the 20-day period, a member of the legislative advisory commission requests further review. If a legislative advisory commission member requests further review of a federal funds spending request, the agency may not expend the federal funds until the request has been satisfied and withdrawn, the expenditure is approved in law, or the regular session of the legislature is adjourned for the year.

Subd. 3. State match. If a request to spend federal money is included in the governor's budget or spending the money is authorized by law but the amount of federal money received requires a state match greater than that included in the budget request or authorized by law, the amount that requires an additional state match may be allotted for expenditure after the requirements of subdivision 5 or 6 are met.

Subd. 3a. Change in purpose. If a request to spend federal money is included in a governor's budget request and approved according to subdivision 2a, but the purpose for which the money is to be used changes from the time of the request and approval, the amount may be allotted for expenditure after a revised request is submitted according to subdivision 2 or the requirements of subdivision 5 or 6 are met.

Subd. 3b. Increase in amount. If a request to spend federal money is included in a governor's budget request and approved according to subdivision 2 or 5 and the amount of money available increases after the request is made and authorized, the additional amount may be allotted for expenditure after a revised request is submitted according to subdivision 2, or the requirements of subdivision 5 or 6 are met.

Subd. 4. Interim procedures; urgencies. If federal money becomes available to the state for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and the availability of money from that source or for that purpose or in that fiscal year could not reasonably have been anticipated and included in the governor's budget request, and an urgency requires that all or part of the money be allotted before the legislature reconvenes or prior to the end of the 20-day period specified in subdivision 2, it may be allotted to a state agency after the requirements of subdivision 5 are met.

Subd. 5. Legislative advisory commission review. Federal money that becomes available under subdivision 3, 3a, 3b, or 4 may be allotted after the commissioner of finance has submitted the request to the members of the legislative advisory commission for their review and recommendation for further review. If a recommendation is not made within ten days, no further review by the legislative advisory commission is required, and the commissioner shall approve or disapprove the request. If a recommendation by any member is for further review the governor shall submit the request to the legislative advisory commission for its review and recommendation. Failure or refusal of the commission to make a recommendation promptly is a negative recommendation.

Subd. 6. Interim procedures; nonurgencies. If federal money becomes available to the state for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and subdivision 4 does not apply, a request to expend the federal money may be submitted by the commissioner of finance to members of the legislative advisory commission for their review and recommendation. This request must be submitted by October 1 of any year. If any member of the commission makes a negative recommendation or a recommendation for further review on a request by October 20 of the same year, the commissioner shall not approve expenditure of that federal money. If a request to expend federal money submitted under this subdivision receives a negative recommendation or a recommendation for further review, the request may be submitted again under subdivision 2. If the members of the commission make a positive recommendation or no recommendation, the commissioner shall approve or disapprove the request and the federal money may be allotted for expenditure.

HIST: Ex1979 c 1 s 14; 1980 c 614 s 35; 1981 c 356 s 250; 1984 c 654 art 2 s 31; 1986 c 444; 1988 c 469 art 1 s 1; 1996 c 395 s 18; 1998 c 366 s 14,15; 1999 c 250 art 1 s 35; 1Sp2001 c 10 art 2 s 1-7



Section 3.301 Repealed, 1973 c 598 s 5

3.301 Repealed, 1973 c 598 s 5



Section 3.302 Legislative reference library.

3.302 Legislative reference library.

Subdivision 1. Establishment. A legislative reference library is established under the control of the legislative coordinating commission.

Subd. 2. Collection; purpose. The library shall collect, index, and make available in suitable form information relative to governmental and legislative subjects which will aid members of the legislature to perform their duties in an efficient and economical manner. It shall maintain an adequate collection of public documents of Minnesota and other states. It may enter into loan agreements with other libraries.

Subd. 3. State documents. The library is a depository of all documents published by the state and shall receive them automatically without cost. As used in this chapter, "document" includes any publication issued by the state, constitutional officers, departments, commissions, councils, bureaus, research centers, societies, task forces, including advisory task forces created under section 15.014 or 15.0593, or other agencies supported by state funds, or any publication prepared for the state by private individuals or organizations and issued in print, including all forms of duplicating other than by the use of carbon paper, considered to be of interest or value to the library. Intraoffice or interoffice memos and forms and information concerning only the internal operation of an agency are not included.

Subd. 3a. Identification of documents. For all documents deposited under subdivision 3, the library shall require that the issuing agency supply proper bibliographic identification. The identification shall appear on the title page of each volume and include a complete title, a statement of authorship, the name of the publisher, and the date and place of publication. If possible the document shall be consecutively paged. The issuing agency shall include a statement citing the statute or session law with which the report complies, if there is one.

Subd. 4. Studies and reports. The library may use its collection to prepare studies and reports to provide pertinent information about subjects of concern to members of the legislature. It may publish the studies and reports.

HIST: 1969 c 1130 s 2; 1973 c 598 s 3; 1975 c 271 s 6; 1976 c 30 s 2; 1983 c 255 s 2; 1Sp1985 c 13 s 61; 1988 c 469 art 1 s 1



Section 3.3025 Director of legislative reference library.

3.3025 Director of legislative reference library.

Subdivision 1. The legislative coordinating commission shall appoint a qualified director of the legislative reference library. It shall fix the director's salary if it is not provided by law. The director shall serve at the pleasure of the commission and be reimbursed for necessary travel expenses.

Subd. 2. Subject to the approval of the commission, the director shall employ and may fix the compensation of technical research, clerical, and stenographic assistants as necessary to efficiently discharge the duties imposed upon the office. The director shall procure the necessary furniture and supplies.

Subd. 3. The library shall be kept open during the time provided by law for other state offices. When the legislature is in session, the library shall be kept open at the hours most convenient to members of the legislature.

HIST: 1975 c 252 s 1; 1975 c 271 s 6; 1988 c 469 art 1 s 1



Section 3.3026 Repealed, 1994 c 634 art 1 s 26

3.3026 Repealed, 1994 c 634 art 1 s 26



Section 3.303 Legislative coordinating commission; creation and organization.

3.303 Legislative coordinating commission; creation and organization.

Subdivision 1. The legislative coordinating commission is created to coordinate the legislative activities of the senate and house of representatives.

Subd. 2. The commission consists of the majority leader of the senate, the president of the senate, two senators appointed by the majority leader, the minority leader of the senate, and one senator appointed by the minority leader; and the majority leader of the house of representatives, the speaker of the house of representatives, two representatives appointed by the speaker, the minority leader of the house of representatives, and one representative appointed by the minority leader. Each member shall serve until a successor is named during a regular session following appointment. A vacancy shall be filled for the unexpired term in the same manner as the original appointment.

Subd. 3. The president of the senate and the speaker of the house shall alternate annually as chair of the commission.

Subd. 4. The members of the commission shall serve without compensation but be reimbursed in the same manner as members of standing committees of the senate and the house of representatives.

Subd. 5. The commission shall represent the legislature and assist state agencies to make arrangements to accommodate and appropriately recognize individuals or groups visiting Minnesota as direct or indirect representatives of foreign governments, other states, or subdivisions or agencies of foreign governments or other states and to provide other services determined by the commission.

Subd. 6. The commission may make grants, employ an executive director and other staff, and obtain office space, equipment, and supplies necessary to perform its duties.

HIST: 1973 c 598 s 1; 1975 c 271 s 6; 1Sp1985 c 13 s 62; 1986 c 444; 1987 c 404 s 61; 1988 c 469 art 1 s 1; 1995 c 248 art 2 s 1



Section 3.304 Office of legislative research.

3.304 Office of legislative research.

Subdivision 1. Revisor and legislative reference library; jurisdiction of legislative coordinating commission. The legislative coordinating commission may establish under its jurisdiction and control an office of legislative research and may include within it the office of revisor of statutes and the legislative reference library. The commission may appoint, set salaries for, and delegate authority to, the personnel it deems necessary to perform the functions required.

Subd. 2. Repealed, 1995 c 248 art 2 s 8

Subd. 2a. Joint legislative studies. The legislative coordinating commission shall oversee and coordinate all joint legislative studies mandated by the legislature and may require regular progress reports to the commission and appropriate standing committees of the house of representatives and the senate. Appropriations for all joint legislative studies except those specifically assigned to an existing legislative commission shall be made to the legislative coordinating commission. Responsibility and appropriations for a joint legislative study may be delegated by the legislative coordinating commission to an existing staff office of the house of representatives or senate, a legislative commission, a joint legislative committee or office or a state agency. The office, commission, joint committee, or agency responsible for the study may contract with another agent for assistance.

Subd. 3. State agencies to cooperate with legislative coordinating commission. The legislative coordinating commission may call upon any agency or political subdivision of the state for available data, and the agencies shall cooperate with the commission to the fullest possible extent.

Subd. 4. Repealed, 1975 c 252 s 10

Subd. 5. Expenses of legislative coordinating commission. One-half the expenses of the legislative coordinating commission not including the expenses of the office of the revisor of statutes and the legislative reference library, as determined by the commission, shall be allocated from the legislative expense fund of each house of the legislature to a legislative research account. The expenses of the commission other than the expenses of the office of the revisor of statutes and the legislative reference library, shall be paid from the legislative research account upon vouchers signed by the chair of the commission.

Subd. 6. Repealed, 1975 c 252 s 10

Subd. 7. Repealed, 1975 c 252 s 10

HIST: 1973 c 598 s 2; 1974 c 404 s 1,2; 1975 c 252 s 2-5; 1975 c 271 s 6; 1981 c 356 s 251; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.305 Legislative coordinating commission; bicameral legislative administration.

3.305 Legislative coordinating commission; bicameral legislative administration.

Subdivision 1. Definitions. (a) "Legislative commission" means a joint commission, committee, or other entity in the legislative branch composed exclusively of members of the senate and the house of representatives.

(b) "Joint offices" means the revisor of statutes, legislative reference library, the office of legislative auditor, and any other joint legislative service office.

Subd. 1a. Approval of budgets; compensation. The budget request of a legislative commission or joint office shall be submitted to the legislative coordinating commission for review and approval before its submission to the appropriate fiscal committees of the senate and the house of representatives. In reviewing the budgets, the legislative coordinating commission shall evaluate and make recommendations on how to improve the efficiency and effectiveness of bicameral support functions and services and on whether there is a continuing need for the various legislative commissions. The executive director of the legislative coordinating commission shall recommend and the commission shall establish the compensation of all employees of any legislative commission or joint office, except classified employees of the legislative audit commission.

Subd. 2. Transfers. The legislative coordinating commission may transfer unobligated balances among general fund appropriations to the legislature.

Subd. 3. Employees. All employees of legislative commissions and joint offices are employees of the legislature in the unclassified service of the state, except classified employees in the legislative auditor's office.

Subd. 4. Administrative staff for commissions. The executive director of the legislative coordinating commission shall provide and manage office space and equipment and hire, supervise, and manage all administrative, clerical, and secretarial staff for all legislative commissions, except the legislative advisory commission and the legislative audit commission.

Subd. 5. Geographic information systems. The executive director of the legislative coordinating commission shall maintain a geographic information systems office. The office shall maintain the data, facilities, and technical capacity to draw electoral district boundaries. The legislative coordinating commission shall establish procedures to provide members of the house and senate with geographic information and mapping services on request.

Subd. 6. Bicameral working groups. The legislative coordinating commission may establish joint commissions, committees, subcommittees, task forces, and similar bicameral working groups to assist and advise the coordinating commission in carrying out its duties. The customary appointing authority in each house shall appoint the members of any such entity. The coordinating commission may delegate to an entity, in writing, specific powers and duties of the coordinating commission. All entities established by the commission under this subdivision expire on January 1 of each odd-numbered year, unless renewed by affirmative action of the commission.

Subd. 7. Membership on legislative commissions. The appointment of a member to a legislative commission, except a member serving ex officio, is rendered void by three unexcused absences of the member from the meetings of the commission. If an appointment becomes void, the legislative commission shall notify the appointing authority of this and request another appointment.

Subd. 8. Rule review. Upon written request of two or more of its members or five or more members of the legislature, the legislative coordinating commission shall review a state agency rule as defined in section 14.02, subdivision 4. The commission may perform this review by holding one or more commission meetings or by establishing a bicameral group as provided in subdivision 6 to hold these meetings.

HIST: 1978 c 548 s 1; 1983 c 299 s 1; 1988 c 469 art 1 s 1; 1992 c 513 art 4 s 25; 1995 c 248 art 2 s 2; 1997 c 187 art 5 s 1



Section 3.3056 Committees; task forces.

3.3056 Committees; task forces.

A legislative commission may appoint legislators to a committee, subcommittee, or task force to assist and advise the commission in carrying out its duties. With the consent of the speaker of the house of representatives and the subcommittee on committees of the senate, a commission may appoint legislators who are not members of the commission to the committee, subcommittee, or task force. The legislative commission must pay for any expenses of the committee, subcommittee, or task force out of funds appropriated to the legislative commission.

HIST: 1996 c 470 s 1



Section 3.31 Repealed, 1969 c 1130 s 4 subd 6

3.31 Repealed, 1969 c 1130 s 4 subd 6



Section 3.32 Repealed, 1969 c 1130 s 4 subd 6

3.32 Repealed, 1969 c 1130 s 4 subd 6



Section 3.33 Repealed, 1969 c 1130 s 4 subd 6

3.33 Repealed, 1969 c 1130 s 4 subd 6



Section 3.34 Repealed, 1969 c 1130 s 4 subd 6

3.34 Repealed, 1969 c 1130 s 4 subd 6



Section 3.35 Repealed, 1969 c 1130 s 4 subd 6

3.35 Repealed, 1969 c 1130 s 4 subd 6



Section 3.351 Expired, 1980 c 579 s 34

3.351 Expired, 1980 c 579 s 34



Section 3.36 Repealed, 1969 c 1130 s 4 subd 6

3.36 Repealed, 1969 c 1130 s 4 subd 6



Section 3.37 Repealed, 1969 c 1130 s 4 subd 6

3.37 Repealed, 1969 c 1130 s 4 subd 6



Section 3.38 Repealed, 1969 c 1130 s 4 subd 6

3.38 Repealed, 1969 c 1130 s 4 subd 6



Section 3.39 Repealed, 1969 c 1130 s 4 subd 6

3.39 Repealed, 1969 c 1130 s 4 subd 6



Section 3.40 Expired

3.40 Expired



Section 3.41 Repealed, 1951 c 37 s 1

3.41 Repealed, 1951 c 37 s 1



Section 3.42 Expired, 1953 c 749 s 26

3.42 Expired, 1953 c 749 s 26



Section 3.421 Repealed, 1973 c 660 s 1

3.421 Repealed, 1973 c 660 s 1



Section 3.43 Expired, 1953 c 749 s 26

3.43 Expired, 1953 c 749 s 26



Section 3.431 Repealed, 1973 c 660 s 1

3.431 Repealed, 1973 c 660 s 1



Section 3.44 Expired, 1953 c 749 s 26

3.44 Expired, 1953 c 749 s 26



Section 3.441 Repealed, 1973 c 660 s 1

3.441 Repealed, 1973 c 660 s 1



Section 3.45 Expired, 1953 c 749 s 26

3.45 Expired, 1953 c 749 s 26



Section 3.451 Repealed, 1973 c 660 s 1

3.451 Repealed, 1973 c 660 s 1



Section 3.46 Expired, 1953 c 749 s 26

3.46 Expired, 1953 c 749 s 26



Section 3.461 Repealed, 1973 c 660 s 1

3.461 Repealed, 1973 c 660 s 1



Section 3.47 Expired, 1953 c 749 s 26

3.47 Expired, 1953 c 749 s 26



Section 3.471 Repealed, 1973 c 660 s 1

3.471 Repealed, 1973 c 660 s 1



Section 3.472 Repealed, 1983 c 301 s 235

3.472 Repealed, 1983 c 301 s 235



Section 3.48 Expired, 1953 c 749 s 26

3.48 Expired, 1953 c 749 s 26



Section 3.49 Expired, 1953 c 749 s 26

3.49 Expired, 1953 c 749 s 26



Section 3.50 Expired, 1953 c 749 s 26

3.50 Expired, 1953 c 749 s 26



Section 3.51 Expired, 1953 c 749 s 26

3.51 Expired, 1953 c 749 s 26



Section 3.52 Expired, 1953 c 749 s 26

3.52 Expired, 1953 c 749 s 26



Section 3.53 Expired, 1953 c 749 s 26

3.53 Expired, 1953 c 749 s 26



Section 3.54 Expired, 1953 c 749 s 26

3.54 Expired, 1953 c 749 s 26



Section 3.55 Expired, 1953 c 749 s 26

3.55 Expired, 1953 c 749 s 26



Section 3.56 Expired, 1953 c 749 s 26

3.56 Expired, 1953 c 749 s 26



Section 3.57 Expired, 1953 c 749 s 26

3.57 Expired, 1953 c 749 s 26



Section 3.58 Expired, 1953 c 749 s 26

3.58 Expired, 1953 c 749 s 26



Section 3.59 Expired, 1953 c 749 s 26

3.59 Expired, 1953 c 749 s 26



Section 3.60 Expired, 1953 c 749 s 26

3.60 Expired, 1953 c 749 s 26



Section 3.61 Expired, 1953 c 749 s 26

3.61 Expired, 1953 c 749 s 26



Section 3.62 Expired, 1953 c 749 s 26

3.62 Expired, 1953 c 749 s 26



Section 3.63 Expired, 1953 c 749 s 26

3.63 Expired, 1953 c 749 s 26



Section 3.64 Expired, 1953 c 749 s 26

3.64 Expired, 1953 c 749 s 26



Section 3.65 Expired, 1953 c 749 s 26

3.65 Expired, 1953 c 749 s 26



Section 3.66 Repealed, 1976 c 331 s 42

3.66 Repealed, 1976 c 331 s 42



Section 3.67 Repealed, 1976 c 331 s 42

3.67 Repealed, 1976 c 331 s 42



Section 3.68 Repealed, 1976 c 331 s 42

3.68 Repealed, 1976 c 331 s 42



Section 3.69 Repealed, 1976 c 331 s 42

3.69 Repealed, 1976 c 331 s 42



Section 3.70 Repealed, 1976 c 331 s 42

3.70 Repealed, 1976 c 331 s 42



Section 3.71 Repealed, 1976 c 331 s 42

3.71 Repealed, 1976 c 331 s 42



Section 3.72 Repealed, 1976 c 331 s 42

3.72 Repealed, 1976 c 331 s 42



Section 3.73 Repealed, 1969 c 886 s 8

3.73 Repealed, 1969 c 886 s 8



Section 3.731 Repealed, 1971 c 962 s 12 subd 3

3.731 Repealed, 1971 c 962 s 12 subd 3



Section 3.7311 Repealed, 1976 c 331 s 42

3.7311 Repealed, 1976 c 331 s 42



Section 3.732 Settlement of claims.

3.732 Settlement of claims.

Subdivision 1. Definitions. As used in this section and section 3.736 the terms defined in this section have the meanings given them.

(1) "State" includes each of the departments, boards, agencies, commissions, courts, and officers in the executive, legislative, and judicial branches of the state of Minnesota and includes but is not limited to the housing finance agency, the higher education services office, the higher education facilities authority, the health technology advisory committee, the armory building commission, the zoological board, the iron range resources and rehabilitation board, the state agricultural society, the University of Minnesota, the Minnesota state colleges and universities, state hospitals, and state penal institutions. It does not include a city, town, county, school district, or other local governmental body corporate and politic.

(2) "Employee of the state" means all present or former officers, members, directors, or employees of the state, members of the Minnesota national guard, members of a bomb disposal unit approved by the commissioner of public safety and employed by a municipality defined in section 466.01 when engaged in the disposal or neutralization of bombs or other similar hazardous explosives, as defined in section 299C.063, outside the jurisdiction of the municipality but within the state, or persons acting on behalf of the state in an official capacity, temporarily or permanently, with or without compensation. It does not include either an independent contractor or members of the Minnesota national guard while engaged in training or duty under United States Code, title 10, or title 32, section 316, 502, 503, 504, or 505, as amended through December 31, 1983. Notwithstanding sections 43A.02 and 611.263, for purposes of this section and section 3.736 only, "employee of the state" includes a district public defender or assistant district public defender in the second or fourth judicial district and a member of the health technology advisory committee.

(3) "Scope of office or employment" means that the employee was acting on behalf of the state in the performance of duties or tasks lawfully assigned by competent authority.

(4) "Judicial branch" has the meaning given in section 43A.02, subdivision 25.

Subd. 2. Claims of $7,000 or less. The head of each department or agency of the state, or a designee, acting on behalf of the state, shall attempt to determine, adjust and settle, at any time, any claim for money damages of $7,000 or less against the state for injury to or loss of property or personal injury or death caused by an act or omission of any employee of the state while acting within the scope of office or employment, under circumstances where the state, if a private person, would be liable to the claimant. The settlement is final and conclusive on all officers of the state, unless procured by fraud. The acceptance by the claimant of a settlement is final and conclusive on the claimant and constitutes a complete release of any claim against the state and the employee of the state whose act or omission gave rise to the claim, by reason of the same subject matter.

Subd. 3. Attorney general approval. A settlement made under this section is not valid unless it is supported by a claim in writing, and is approved in writing by the attorney general as to its form and legality. The claim shall be in the form that the attorney general prescribes.

Subd. 4. Repealed, 1978 c 793 s 98

Subd. 5. Action in court. Nothing in this section is to be construed to deny a claimant who is not paid under this section from bringing an action at law in the courts of this state.

Subd. 6. Settlement. The head of each department or agency, or a designee, acting on behalf of the state, may enter into structured settlements, through the negotiation, creation, and use of annuities or similar financial plans for claimants, to resolve claims arising from the alleged negligence of the state, its agencies, or employees. Sections 16C.03, subdivision 4, 16C.05, and 16C.06 do not apply to the state's selection of and contracts with structured settlement consultants or purveyors of structured settlement plans.

HIST: 1971 c 962 s 13; 1973 c 123 art 5 s 7; 1973 c 349 s 2; 1974 c 557 s 8-10; 1975 c 271 s 6; 1975 c 321 s 2; 1976 c 331 s 30-32; 1978 c 669 s 1; 1983 c 193 s 1; 1983 c 258 s 9; 1983 c 301 s 58; 1984 c 619 s 10; 1985 c 166 s 1; 1Sp1985 c 13 s 374; 1986 c 444; 1987 c 7 s 1; 1988 c 469 art 1 s 1; 1988 c 530 s 1; 1988 c 602 s 1; 1988 c 717 s 1; 1989 c 335 art 3 s 1; 1993 c 146 art 2 s 8; 1993 c 345 art 5 s 1; 1995 c 212 art 3 s 59; 1995 c 226 art 4 s 1; 1996 c 395 s 18; 1997 c 17 s 3; 1998 c 386 art 2 s 3



Section 3.735 Repealed, 1976 c 331 s 42

3.735 Repealed, 1976 c 331 s 42



Section 3.736 Tort claims.

3.736 Tort claims.

Subdivision 1. General rule. The state will pay compensation for injury to or loss of property or personal injury or death caused by an act or omission of an employee of the state while acting within the scope of office or employment or a peace officer who is not acting on behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4, under circumstances where the state, if a private person, would be liable to the claimant, whether arising out of a governmental or proprietary function. Nothing in this section waives the defense of judicial or legislative immunity except to the extent provided in subdivision 8.

Subd. 2. Procedure. Claims of various kinds shall be considered and paid only in accordance with the statutory procedures provided. If there is no other applicable statute, a claim shall be brought under this section as a civil action in the courts of the state.

Subd. 3. Exclusions. Without intent to preclude the courts from finding additional cases where the state and its employees should not, in equity and good conscience, pay compensation for personal injuries or property losses, the legislature declares that the state and its employees are not liable for the following losses:

(a) a loss caused by an act or omission of a state employee exercising due care in the execution of a valid or invalid statute or rule;

(b) a loss caused by the performance or failure to perform a discretionary duty, whether or not the discretion is abused;

(c) a loss in connection with the assessment and collection of taxes;

(d) a loss caused by snow or ice conditions on a highway or public sidewalk that does not abut a publicly owned building or a publicly owned parking lot, except when the condition is affirmatively caused by the negligent acts of a state employee;

(e) a loss caused by wild animals in their natural state, except as provided in section 3.7371;

(f) a loss other than injury to or loss of property or personal injury or death;

(g) a loss caused by the condition of unimproved real property owned by the state, which means land that the state has not improved, state land that contains idled or abandoned mine pits or shafts, and appurtenances, fixtures, and attachments to land that the state has neither affixed nor improved;

(h) a loss involving or arising out of the use or operation of a recreational motor vehicle, as defined in section 84.90, subdivision 1, within the right-of-way of a trunk highway, as defined in section 160.02, except that the state is liable for conduct that would entitle a trespasser to damages against a private person;

(i) a loss incurred by a user arising from the construction, operation, or maintenance of the outdoor recreation system, as defined in section 86A.04, or for a loss arising from the construction, operation, maintenance, or administration of grants-in-aid trails as defined in section 85.018, or for a loss arising from the construction, operation, or maintenance of a water access site created by the iron range resources and rehabilitation board, except that the state is liable for conduct that would entitle a trespasser to damages against a private person. For the purposes of this clause, a water access site, as defined in section 86A.04 or created by the iron range resources and rehabilitation board, that provides access to an idled, water filled mine pit, also includes the entire water filled area of the pit and, further, includes losses caused by the caving or slumping of the mine pit walls;

(j) a loss of benefits or compensation due under a program of public assistance or public welfare, except if state compensation for loss is expressly required by federal law in order for the state to receive federal grants-in-aid;

(k) a loss based on the failure of a person to meet the standards needed for a license, permit, or other authorization issued by the state or its agents;

(l) a loss based on the usual care and treatment, or lack of care and treatment, of a person at a state hospital or state corrections facility where reasonable use of available appropriations has been made to provide care;

(m) loss, damage, or destruction of property of a patient or inmate of a state institution;

(n) a loss for which recovery is prohibited by section 169A.48, subdivision 2;

(o) a loss caused by an aeration, bubbler, water circulation, or similar system used to increase dissolved oxygen or maintain open water on the ice of public waters, that is operated under a permit issued by the commissioner of natural resources;

(p) a loss incurred by a visitor to the Minnesota zoological garden, except that the state is liable for conduct that would entitle a trespasser to damages against a private person;

(q) a loss arising out of a person's use of a logging road on public land that is maintained exclusively to provide access to timber on that land by harvesters of the timber, and is not signed or otherwise held out to the public as a public highway; and

(r) a loss incurred by a user of property owned, leased, or otherwise controlled by the Minnesota National Guard or the department of military affairs, except that the state is liable for conduct that would entitle a trespasser to damages against a private person.

The state will not pay punitive damages.

Subd. 4. Limits. The total liability of the state and its employees acting within the scope of their employment on any tort claim shall not exceed:

(a) $300,000 when the claim is one for death by wrongful act or omission and $300,000 to any claimant in any other case;

(b) $750,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 1998, and before January 1, 2000; or

(c) $1,000,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 2000.

If the amount awarded to or settled upon multiple claimants exceeds the applicable limit under clause (b) or (c), any party may apply to the district court to apportion to each claimant a proper share of the amount available under the applicable limit under clause (b) or (c). The share apportioned to each claimant shall be in the proportion that the ratio of the award or settlement bears to the aggregate awards and settlements for all claims arising out of the occurrence.

The limitation imposed by this subdivision on individual claimants includes damages claimed for loss of services or loss of support arising out of the same tort.

Subd. 4a. Securities claims limits. The total liability of the state and its employees acting within the scope of their employment on any claim of whatever matter arising from the issuance and sale of securities by the state shall not exceed:

(a) $100,000 to any one person or

(b) $500,000 to all claimants in respect of the securities of the same series.

The limitations in clauses (a) and (b) shall not affect the obligation of the issuing state entity to pay the indebtedness under the securities in accordance with their terms and from the sources pledged to their payment.

Subd. 5. Notice required. Except as provided in subdivision 6, every person, whether plaintiff, defendant or third party plaintiff or defendant, who claims compensation from the state or a state employee acting within the scope of employment for or on account of any loss or injury shall present to the attorney general or, in the case of a claim against the University of Minnesota, to the person designated by the regents of the university as the university attorney, and any state employee from whom the claimant will seek compensation, within 180 days after the alleged loss or injury is discovered, a notice stating its time, place and circumstances, the names of any state employees known to be involved, and the amount of compensation or other relief demanded. Actual notice of sufficient facts to reasonably put the state or its insurer on notice of a possible claim complies with the notice requirements of this section. Failure to state the amount of compensation or other relief demanded does not invalidate the notice, but the claimant shall furnish full information available regarding the nature and extent of the injuries and damages within 15 days after demand by the state. The time for giving the notice does not include the time during which the person injured is incapacitated by the injury from giving the notice.

Subd. 6. Claims for wrongful death; notice. When the claim is one for death by wrongful act or omission, the notice may be presented by the personal representative, surviving spouse, or next of kin, or the consular officer of the foreign country of which the deceased was a citizen, within one year after the alleged injury or loss resulting in the death. If the person for whose death the claim is made has presented a notice that would have been sufficient had the person lived, an action for wrongful death may be brought without additional notice.

Subd. 7. Payment. A state agency, including an entity defined as part of the state in section 3.732, subdivision 1, clause (1), incurring a tort claim judgment or settlement obligation or whose employees acting within the scope of their employment incur the obligation shall seek approval to make payment by submitting a written request to the commissioner of finance. The request shall contain a description of the tort claim that causes the request, specify the amount of the obligation and be accompanied by copies of judgments, settlement agreements or other documentation relevant to the obligation for which the agency seeks payment. Upon receipt of the request and review of the claim, the commissioner of finance shall determine the proper appropriation from which to make payment. If there is enough money in an appropriation or combination of appropriations to the agency for its general operations and management to pay the claim without unduly hindering the operation of the agency, the commissioner shall direct that payment be made from that source. Claims relating to activities paid for by appropriations of dedicated receipts shall be paid from those appropriations if practicable. On determining that an agency has sufficient money in these appropriations to pay only part of a claim, the commissioner shall pay the remainder of the claim from the money appropriated to the commissioner for the purpose. On determining that the agency does not have enough money to pay any part of the claim, the commissioner shall pay all of the claim from money appropriated to the commissioner for the purpose. Payment shall be made only upon receipt of a written release by the claimant in a form approved by the attorney general, or the person designated as the university attorney, as the case may be.

No attachment or execution shall issue against the state.

Subd. 8. Liability insurance. A state agency, including an entity defined as a part of the state in section 3.732, subdivision 1, clause (1), may procure insurance against liability of the agency and its employees for damages resulting from the torts of the agency and its employees. Procurement of the insurance is a waiver of the limits of governmental liability under subdivisions 4 and 4a only to the extent that valid and collectible insurance, including where applicable, proceeds from the Minnesota Guarantee Fund, exceeds those limits and covers the claim. Purchase of insurance has no other effect on the liability of the agency and its employees. Procurement of commercial insurance, participation in the risk management fund under section 16B.85, or provisions of an individual self-insurance plan with or without a reserve fund or reinsurance does not constitute a waiver of any governmental immunities or exclusions.

Subd. 9. Indemnification. The state shall defend, save harmless, and indemnify any employee of the state against expenses, attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the employee in connection with any tort, civil, or equitable claim or demand, or expenses, attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the employee in connection with any claim or demand arising from the issuance and sale of securities by the state, whether groundless or otherwise, arising out of an alleged act or omission occurring during the period of employment if the employee provides complete disclosure and cooperation in the defense of the claim or demand and if the employee was acting within the scope of employment. Except for elected employees, an employee is conclusively presumed to have been acting within the scope of employment if the employee's appointing authority issues a certificate to that effect. This determination may be overruled by the attorney general. The determination of whether an employee was acting within the scope of employment is a question of fact to be determined by the trier of fact based upon the circumstances of each case:

(i) in the absence of a certification,

(ii) if a certification is overruled by the attorney general,

(iii) if an unfavorable certification is made, or

(iv) with respect to an elected official.

The absence of the certification or an unfavorable certification is not evidence relevant to a determination by the trier of fact. It is the express intent of this provision to defend, save harmless, and indemnify any employee of the state against the full amount of any final judgment rendered by a court of competent jurisdiction arising from a claim or demand described herein, regardless of whether the limitations on liability specified in subdivision 4 or 4a are, for any reason, found to be inapplicable. This subdivision does not apply in case of malfeasance in office or willful or wanton actions or neglect of duty, nor does it apply to expenses, attorneys' fees, judgments, fines, and amounts paid in settlement of claims for proceedings brought by or before responsibility or ethics boards or committees.

Subd. 9a. Peace officer indemnification. The state shall defend, save harmless, and indemnify a peace officer who is not acting on behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4, the same as if the officer were an employee of the state.

Subd. 10. Judgment as bar. The judgment in an action under this section is a complete bar to any action by the claimant, by reason of the same subject matter, against the state employee whose act or omission gave rise to the claim.

Subd. 11. Statute of limitation. The statute of limitations for all tort claims brought against the state is as provided in chapter 541 and other laws.

HIST: 1976 c 331 s 33; 1978 c 669 s 2,3; 1978 c 793 s 32; 1982 c 423 s 1; 1983 c 331 s 1; 1985 c 84 s 1,2; 1985 c 166 s 2,3; 1985 c 248 s 70; 1Sp1985 c 13 s 64; 1Sp1985 c 16 art 1 s 1; 1986 c 444; 1986 c 455 s 1,2; 1987 c 184 s 1; 1987 c 373 s 1; 1988 c 469 art 1 s 1; 1988 c 530 s 2; 1989 c 331 s 1; 1990 c 594 art 1 s 39; 1991 c 313 s 1; 1992 c 513 art 4 s 26; 1997 c 210 s 1; 1997 c 249 s 1; 2000 c 373 s 1; 2000 c 478 art 2 s 7



Section 3.7365 Legal counsel; reimbursement.

3.7365 Legal counsel; reimbursement.

If reimbursement is requested by the officer or employee, a state department or agency may reimburse a state officer or employee for any reasonable costs and reasonable attorney's fees incurred by the person to defend charges of a criminal nature brought against the person that arose out of the reasonable and lawful performance of duties for the state.

HIST: 1998 c 362 s 8



Section 3.737 Livestock owners; compensation for destroyed or crippled animals.

3.737 Livestock owners; compensation for destroyed or crippled animals.

Subdivision 1. Compensation required. (a) Notwithstanding section 3.736, subdivision 3, paragraph (e), or any other law, a livestock owner shall be compensated by the commissioner of agriculture for livestock that is destroyed by a gray wolf or is so crippled by a gray wolf that it must be destroyed. The owner is entitled to the fair market value of the destroyed livestock as determined by the commissioner, upon recommendation of a university extension agent or a conservation officer.

(b) Either the agent or the conservation officer must make a personal inspection of the site. The agent or the conservation officer must take into account factors in addition to a visual identification of a carcass when making a recommendation to the commissioner. The commissioner, upon recommendation of the agent or conservation officer, shall determine whether the livestock was destroyed by a gray wolf and any deficiencies in the owner's adoption of the best management practices developed in subdivision 5. The commissioner may authorize payment of claims only if the agent or the conservation officer has recommended payment. The owner shall file a claim on forms provided by the commissioner and available at the university extension agent's office.

Subd. 2. Deduction from payment. Payments made under this section shall be reduced by amounts received by the owner as proceeds from an insurance policy covering livestock losses, or from any other source for the same purpose including, but not limited to, a federal program.

Subd. 3. Rules. The commissioner shall adopt and may amend rules to carry out this section which shall include: methods of valuation of livestock destroyed; criteria for determination of the cause for livestock loss; notice requirements by the owner of destroyed livestock; and other matters determined necessary by the commissioner to carry out this section.

Subd. 4. Payment, denial of compensation. (a) If the commissioner finds that the livestock owner has shown that the loss of the livestock was likely caused by a gray wolf, the commissioner shall pay compensation as provided in this section and in the rules of the department.

(b) For a gray wolf depredation claim submitted by a livestock owner after September 1, 1999, the commissioner shall, based on the report from the university extension agent and conservation officer, evaluate the claim for conformance with the best management practices developed by the commissioner in subdivision 5. The commissioner must provide to the livestock owner an itemized list of any deficiencies in the livestock owner's adoption of best management practices that were noted in the university extension agent's or conservation officer's report.

(c) If the commissioner denies compensation claimed by an owner under this section, the commissioner shall issue a written decision based upon the available evidence. It shall include specification of the facts upon which the decision is based and the conclusions on the material issues of the claim. A copy of the decision shall be mailed to the owner.

(d) A decision to deny compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but may be reviewed upon a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and set a time for hearing within 90 days of the filing.

Subd. 5. Gray wolf best management practices. By September 1, 1999, the commissioner must develop best management practices to prevent gray wolf depredation on livestock farms. The commissioner shall periodically update the best management practices when new practices are found by the commissioner to prevent gray wolf depredation on livestock farms. The commissioner must provide an updated copy of the best management practices for gray wolf depredation to all livestock owners who are still engaged in livestock farming and have previously submitted livestock claims under this section.

HIST: 1977 c 450 s 4; 1982 c 424 s 130; 1982 c 629 s 1; 1983 c 247 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1998 c 401 s 11-13; 2000 c 463 s 1,22



Section 3.7371 Compensation for crop damage caused by elk.

3.7371 Compensation for crop damage caused by elk.

Subdivision 1. Authorization. Notwithstanding section 3.736, subdivision 3, paragraph (e), or any other law, a person who owns an agricultural crop shall be compensated by the commissioner of agriculture for an agricultural crop that is damaged or destroyed by elk as provided in this section.

Subd. 2. Claim form. The crop owner must prepare a claim on forms provided by the commissioner and available at the county extension agent's office. The claim form must be filed with the commissioner. A claim form may not be filed for crop damage or destruction that occurs before June 3, 1987.

Subd. 3. Compensation. The crop owner is entitled to the target price or the market price, whichever is greater, of the damaged or destroyed crop plus adjustments for yield loss determined according to agricultural stabilization and conservation service programs for individual farms, adjusted annually, as determined by the commissioner, upon recommendation of the county extension agent for the owner's county. The commissioner, upon recommendation of the agent, shall determine whether the crop damage or destruction is caused by elk and, if so, the amount of the crop that is damaged or destroyed. In any calendar year, a crop owner may not be compensated for a damaged or destroyed crop that is less than $100 in value and may be compensated up to $20,000, as determined under this section, if normal harvest procedures for the area are followed.

Subd. 4. Insurance deduction. Payments authorized by this section must be reduced by amounts received by the owner as proceeds from an insurance policy covering crop losses, or from any other source for the same purpose including, but not limited to, a federal program.

Subd. 5. Decision on claims; opening land to hunting. If the commissioner finds that the crop owner has shown that the damage or destruction of the owner's crop was caused more probably than not by elk, the commissioner shall pay compensation as provided in this section and the rules of the commissioner. Total compensation to all claimants shall not exceed the amount of funds appropriated for Laws 1987, chapter 373. A crop owner who receives compensation under this section may, by written permission, permit hunting on the land at the landowner's discretion.

Subd. 6. Denial of claim; appeal. (a) If the commissioner denies compensation claimed by a crop owner under this section, the commissioner shall issue a written decision based upon the available evidence including a statement of the facts upon which the decision is based and the conclusions on the material issues of the claim. A copy of the decision must be mailed to the crop owner.

(b) A decision denying compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but a crop owner may have the claim reviewed in a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and set a time for hearing within 90 days after the filing.

Subd. 7. Rules. The commissioner shall adopt rules and may adopt emergency rules and amend rules to carry out this section. The rules must include:

(1) methods of valuation of crops damaged or destroyed;

(2) criteria for determination of the cause of the crop damage or destruction;

(3) notice requirements by the owner of the damaged or destroyed crop; and

(4) any other matters determined necessary by the commissioner to carry out this section.

HIST: 1987 c 373 s 2; 1988 c 469 art 1 s 1; 1995 c 33 s 1



Section 3.738 Injury or death of patient or inmate.

3.738 Injury or death of patient or inmate.

Subdivision 1. Legislative authority. Claims and demands arising out of injury to or death of a patient of a state institution under the control of the commissioner of human services or the veterans homes board of directors or an inmate of a state correctional facility while performing assigned duties shall be presented to, heard, and determined by the legislature.

Subd. 2. Evaluation of claims. Claims that are approved under this section shall be paid pursuant to legislative appropriation following evaluation of each claim by the appropriate committees of the senate and house of representatives. Compensation will not be paid for pain and suffering.

Subd. 3. Exclusive remedy. The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies.

HIST: 1977 c 450 s 6; 1979 c 260 s 1; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1; 1993 c 155 s 1; 1999 c 169 s 6



Section 3.739 Injury or death of conditionally released inmate.

3.739 Injury or death of conditionally released inmate.

Subdivision 1. Permissible claims. Claims and demands arising out of the circumstances described in this subdivision shall be presented to, heard, and determined as provided in subdivision 2:

(1) an injury to or death of an inmate of a state, regional, or local correctional facility or county jail who has been conditionally released and ordered to perform compensated or uncompensated work for a state agency, a political subdivision or public corporation of this state, a nonprofit educational, medical, or social service agency, or a private business or individual, as a condition of the release, while performing the work;

(2) an injury to or death of a person sentenced by a court, granted a suspended sentence by a court, or subject to a court disposition order, and who, under court order, is performing work (a) in restitution, (b) in lieu of or to work off fines or court ordered costs, (c) in lieu of incarceration, or (d) as a term or condition of a sentence, suspended sentence, or disposition order, while performing the work;

(3) an injury to or death of a person, who has been diverted from the court system and who is performing work as described in paragraph (1) or (2) under a written agreement signed by the person, and if a juvenile, by a parent or guardian; and

(4) an injury to or death of any person caused by an individual who was performing work as described in paragraph (1), (2), or (3).

Subd. 2. Evaluation and payment of claims. Claims of $500 or less subject to this section shall be investigated by the state or local agency responsible for supervising the work to determine if the claim is valid and if the loss is covered by the claimant's insurance. The investigating agency shall submit all appropriate claims to the department of corrections. Subject to the limitations contained in subdivision 2a, the department shall pay the portion of an approved claim that is not covered by the claimant's insurance. This payment shall be made within a reasonable time. On or before the first day of each legislative session, the department shall submit to the appropriate committees of the senate and the house of representatives a list of the claims paid by it during the preceding calendar year and shall be reimbursed by legislative appropriation for the claims paid. For the purposes of this paragraph, in the case of a juvenile claimant the term "claimant's insurance" includes the insurance of the juvenile's parents if the juvenile is covered by the insurance.

A claim in excess of $500, and a claim that was not paid by the department may be presented to, heard, and determined by the appropriate committees of the senate and the house of representatives and, if approved, shall be paid pursuant to legislative claims procedure.

No juvenile claimant receiving payment under this section may be identified by name either in the list of claimants submitted by the department or in the legislative appropriation.

Subd. 2a. Limitations. Compensation paid under this section is limited to reimbursement for medical expenses and compensation for permanent total disability, permanent partial disability, or death. Reimbursement for medical expenses under this section is limited to the amount which would be payable for the same expenses under the medical assistance program authorized under chapter 256B. No compensation shall be paid under this section for pain and suffering. Payments made under this section shall be reduced by any proceeds received by the claimant or the medical care provider from any insurance policy covering the loss. For the purposes of this section, "insurance policy" does not include the medical assistance program authorized under chapter 256B or the general assistance medical care program authorized under chapter 256D.

Subd. 3. Exclusive remedy. The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies against the state, its political subdivisions, or employees of the state or its political subdivisions.

HIST: 1979 c 260 s 2; 1984 c 513 s 1-3; 1985 c 242 s 1-3; 1986 c 444; 1988 c 469 art 1 s 1; 1996 c 360 s 7,8; 1998 c 367 art 9 s 1; 1999 c 126 s 1; 1999 c 169 s 7; 2000 c 260 s 1



Section 3.74 Expired

3.74 Expired



Section 3.741 Expired

3.741 Expired



Section 3.742 Expired

3.742 Expired



Section 3.743 Expired

3.743 Expired



Section 3.744 Expired

3.744 Expired



Section 3.745 Expired

3.745 Expired



Section 3.746 Expired

3.746 Expired



Section 3.747 Expired

3.747 Expired



Section 3.748 Expired

3.748 Expired



Section 3.749 Legislative claims; filing fee.

3.749 Legislative claims; filing fee.

A person filing a claim with the joint senate-house of representatives subcommittee on claims must pay a filing fee of $5. The money must be deposited by the clerk of the subcommittee in the state treasury and credited to the general fund. A claimant who is successful in obtaining an award from the subcommittee shall be reimbursed for the fee paid.

HIST: 1994 c 620 s 1



Section 3.75 Repealed, 1969 c 1066 s 19 subd 2

3.75 Repealed, 1969 c 1066 s 19 subd 2



Section 3.751 Contract claims.

3.751 Contract claims.

Subdivision 1. Waiver of immunity. When a controversy arises out of a contract for work, services, the delivery of goods, debt obligations of the state incurred under article XI of the Minnesota Constitution, or revenue obligations of a retirement fund incurred under section 356B.10 entered into by a state agency through established procedure, in respect to which controversy a party to the contract would be entitled to redress against the state in a court, if the state were suable, and no claim against the state has been made in a bill pending in the legislature for the same redress against it, the state waives immunity from suit in connection with the controversy and confers jurisdiction on the district court to determine it in the manner provided for civil actions in the district court. Only a party to the contract may bring action against the state.

Subd. 2. Limitation of action. No action shall be maintained unless it is commenced within 90 days after the plaintiff has been furnished by the state with a final estimate under the contract, or, at the election of the plaintiff, within six months after the work provided for under the contract is completed.

Subd. 3. Venue; procedure. The action may be brought in the district court in the county where the cause of action or some part of it arose or in the district court in Ramsey county. The action shall be commenced by filing a complaint with the administrator of court and serving a summons and copy of the complaint upon the attorney general at the state capitol. The state shall have 40 days from the date of the service to serve an answer upon the plaintiff. The action shall proceed in the district court as other actions at law.

Subd. 4. Appeal. An appeal from a final order or judgment in the action may be taken as in other civil cases.

Subd. 5. Trunk highways. This section does not apply to controversies arising out of a contract to construct or repair a state trunk highway.

HIST: 1961 c 453 s 4; 1975 c 271 s 6; 1976 c 331 s 34; 1Sp1982 c 3 s 1; 1983 c 247 s 3; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1999 c 222 art 22 s 1; 2002 c 392 art 11 s 52



Section 3.752 Repealed, 1976 c 331 s 42

3.752 Repealed, 1976 c 331 s 42



Section 3.753 Repealed, 1976 c 331 s 42

3.753 Repealed, 1976 c 331 s 42



Section 3.754 Budget requests; property improvement claims.

3.754 Budget requests; property improvement claims.

All state departments and agencies including the board of trustees of the Minnesota state colleges and universities shall include in their budget requests the amounts necessary to reimburse counties and municipalities for claims involving assessments for improvements benefiting state-owned property in their communities. Each department and agency shall pay the assessments when due or, if a department or agency feels that it was not fairly assessed, notify the chairs of the committee on finance of the senate and the committee on ways and means of the house of representatives for a review of the assessment. Assessments on state-owned property under the control of the board of trustees of the Minnesota state colleges and universities are governed by section 135A.131. All agencies and departments should negotiate assessment costs with counties and municipalities prior to commencement of improvements benefiting state-owned property.

HIST: 1973 c 349 s 2; 1974 c 557 s 14; 1975 c 321 s 2; 1988 c 469 art 1 s 1; 1994 c 620 s 2; 1996 c 395 s 18; 1997 c 183 art 3 s 38



Section 3.755 Damage by escaping inmates.

3.755 Damage by escaping inmates.

The department of corrections and the department of human services shall pay all claims involving property damage, not covered by insurance, resulting from actions of escaping inmates or runaway patients occurring while making their escape. The departments must verify the reasonableness of the amounts claimed. Upon the approval of the commissioner of human services or the commissioner of corrections as to the institutions under their respective control, the superintendent or chief executive officer of an institution may pay out of the current expense appropriation of the institution to an employee of the institution the amount of any property damage sustained by the employee, not in excess of $250, because of action of a patient or inmate of the institution.

HIST: 1974 c 557 s 12; 1976 c 163 s 1; 1979 c 102 s 13; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1



Section 3.756 Misdemeanor.

3.756 Misdemeanor.

A person who knowingly and willfully presents, or attempts to present, a false or fraudulent claim; or a state officer who knowingly and willfully participates, or assists, in the preparation or presentation of a false or fraudulent claim is guilty of a misdemeanor. A state officer convicted of such an offense also forfeits office.

HIST: 1957 c 899 s 19; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.76 Repealed, 1976 c 331 s 42

3.76 Repealed, 1976 c 331 s 42



Section 3.761 Renumbered 15.471

3.761 Renumbered 15.471



Section 3.762 Renumbered 15.472

3.762 Renumbered 15.472



Section 3.763 Renumbered 15.473

3.763 Renumbered 15.473



Section 3.764 Renumbered 15.474

3.764 Renumbered 15.474



Section 3.765 Renumbered 15.475

3.765 Renumbered 15.475



Section 3.77 Repealed, 1976 c 331 s 42

3.77 Repealed, 1976 c 331 s 42



Section 3.78 Repealed, 1976 c 331 s 42

3.78 Repealed, 1976 c 331 s 42



Section 3.79 Repealed, 1976 c 331 s 42

3.79 Repealed, 1976 c 331 s 42



Section 3.80 Repealed, 1976 c 331 s 42

3.80 Repealed, 1976 c 331 s 42



Section 3.81 Repealed, 1976 c 331 s 42

3.81 Repealed, 1976 c 331 s 42



Section 3.82 Repealed, 1976 c 331 s 42

3.82 Repealed, 1976 c 331 s 42



Section 3.83 Repealed, 1976 c 331 s 42

3.83 Repealed, 1976 c 331 s 42



Section 3.84 Renumbered 3.756

3.84 Renumbered 3.756



Section 3.841 Legislative coordinating commission.

3.841 Legislative coordinating commission.

For purposes of sections 3.842 and 3.843, "commission" means the legislative coordinating commission or a legislative commission or subcommittee established by the coordinating commission under section 3.305, subdivision 6, to exercise the powers and discharge the duties of the coordinating commission under sections 3.842 and 3.843 or other law requiring action by the coordinating commission on matters relating to administrative rules.

HIST: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1986 c 444; 1989 c 155 s 6; 1993 c 370 s 2; 1994 c 629 s 1; 1997 c 98 s 1



Section 3.842 Review of rules by commission or committee.

3.842 Review of rules by commission or committee.

Subdivision 1. Purpose. The commission shall promote adequate and proper rules by agencies and an understanding upon the part of the public respecting them.

Subd. 2. Jurisdiction. The jurisdiction of the commission includes all rules as defined in section 14.02, subdivision 4. The commission also has jurisdiction of rules filed with the secretary of state in accordance with sections 14.38, subdivisions 5, 6, 7, 8, 9, and 11; 14.386; and 14.388.

The commission may periodically review statutory exemptions to the rulemaking provisions of this chapter.

Subd. 3. Hearings. The commission may hold public hearings to investigate complaints with respect to rules if it considers the complaints meritorious and worthy of attention. If the rules that are the subject of the public hearing were adopted without a rulemaking hearing, it may request the office of administrative hearings to hold the public hearing and prepare a report summarizing the testimony received at the hearing. The office of administrative hearings shall assess the costs of the public hearing to the agency whose rules are the subject of the hearing.

Subd. 4. Repealed, 1997 c 98 s 17

Subd. 4a. Objections to rules. (a) For purposes of this subdivision, "committee" means the house of representatives policy committee or senate policy committee with primary jurisdiction over state governmental operations. The commission or a committee may object to a rule as provided in this subdivision. If the commission or a committee objects to all or some portion of a rule because the commission or committee considers it to be beyond the procedural or substantive authority delegated to the agency, including a proposed rule submitted under section 14.15, subdivision 4, or 14.26, subdivision 3, paragraph (c), the commission or committee may file that objection in the office of the secretary of state. The filed objection must contain a concise statement of the commission's or committee's reasons for its action. An objection to a proposed rule submitted by the commission or a committee under section 14.15, subdivision 4, or 14.26, subdivision 3, paragraph (c), may not be filed before the rule is adopted.

(b) The secretary of state shall affix to each objection a certification of the date and time of its filing and as soon after the objection is filed as practicable shall transmit a certified copy of it to the agency issuing the rule in question and to the revisor of statutes. The secretary of state shall also maintain a permanent register open to public inspection of all objections by the commission or committee.

(c) The commission or committee shall publish and index an objection filed under this section in the next issue of the State Register. The revisor of statutes shall indicate the existence of the objection adjacent to the rule in question when that rule is published in Minnesota Rules.

(d) Within 14 days after the filing of an objection by the commission or committee to a rule, the issuing agency shall respond in writing to the objecting entity. After receipt of the response, the commission or committee may withdraw or modify its objection.

(e) After the filing of an objection by the commission or committee that is not subsequently withdrawn, the burden is upon the agency in any proceeding for judicial review or for enforcement of the rule to establish that the whole or portion of the rule objected to is valid.

(f) The failure of the commission or a committee to object to a rule is not an implied legislative authorization of its validity.

(g) In accordance with sections 14.44 and 14.45, the commission or a committee may petition for a declaratory judgment to determine the validity of a rule objected to by the commission or committee. The action must be started within two years after an objection is filed in the office of the secretary of state.

(h) The commission or a committee may intervene in litigation arising from agency action. For purposes of this paragraph, agency action means the whole or part of a rule, or the failure to issue a rule.

Subd. 5. Repealed, 1997 c 98 s 17

Subd. 6. Repealed, 1997 c 98 s 17

Subd. 7. Repealed, 1997 c 98 s 17

HIST: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1984 c 655 art 1 s 4; 1Sp1985 c 13 s 84; 1989 c 155 s 2,6; 1994 c 629 s 2,3; 1995 c 233 art 2 s 1-3; 1997 c 98 s 2,3; 2000 c 469 s 1



Section 3.843 Public hearings by state agencies.

3.843 Public hearings by state agencies.

By a vote of a majority of its members, the commission may request any agency issuing rules to hold a public hearing in respect to recommendations made under section 3.842, including recommendations made by the commission to promote adequate and proper rules by that agency and recommendations contained in the commission's biennial report. The agency shall give notice as provided in section 14.14, subdivision 1, of a hearing under this section, to be conducted in accordance with sections 14.05 to 14.28. The hearing must be held not more than 60 days after receipt of the request or within any other longer time period specified by the commission in the request.

HIST: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1989 c 155 s 6; 1995 c 233 art 2 s 56; 1997 c 98 s 4



Section 3.844 Repealed, 1997 c 98 s 17

3.844 Repealed, 1997 c 98 s 17



Section 3.845 Repealed, 1997 c 98 s 17

3.845 Repealed, 1997 c 98 s 17



Section 3.846 Repealed, 1995 c 233 art 2 s 57

3.846 Repealed, 1995 c 233 art 2 s 57



Section 3.85 Legislative commission on pensions and retirement.

3.85 Legislative commission on pensions and retirement.

Subdivision 1. Creation. The legislative commission on pensions and retirement is created to study and investigate public retirement systems.

Subd. 2. Powers. The commission shall make a continuing study and investigation of retirement benefit plans applicable to nonfederal government employees in this state. The powers and duties of the commission include, but are not limited to the following:

(a) studying retirement benefit plans applicable to nonfederal government employees in Minnesota, including federal plans available to the employees;

(b) making recommendations within the scope of its study, including attention to financing of the various pension funds and financing of accrued liabilities;

(c) considering all aspects of pension planning and operation and making recommendations designed to establish and maintain sound pension policy for all funds;

(d) filing a report at least biennially to each session of the legislature;

(e) analyzing each item of proposed pension and retirement legislation, including amendments to each, with particular reference to analysis of their cost, actuarial soundness, and adherence to sound pension policy, and reporting its findings to the legislature;

(f) creating and maintaining a library for reference concerning pension and retirement matters, including information about laws and systems in other states; and

(g) studying, analyzing, and preparing reports in regard to subjects certified to the commission for study.

Subd. 3. Membership. The commission consists of five members of the senate appointed by the subcommittee on committees of the committee on rules and administration and five members of the house of representatives appointed by the speaker. Members shall be appointed at the commencement of each regular session of the legislature for a two-year term beginning January 16 of the first year of the regular session. Members continue to serve until their successors are appointed. Vacancies that occur while the legislature is in session shall be filled like regular appointments. If the legislature is not in session, senate vacancies shall be filled by the last subcommittee on committees of the senate committee on rules and administration or other appointing authority designated by the senate rules, and house vacancies shall be filled by the last speaker of the house, or if the speaker is not available, by the last chair of the house rules committee.

Subd. 4. Office, meetings, officers. The commission shall maintain an office in the capitol group of buildings in space which the commissioner of administration shall provide. The commission shall hold meetings at the times and places it may designate. It shall select a chair, a vice-chair, and other officers from its membership as it deems necessary.

Subd. 5. Staff. The commission may employ professional and technical assistants as it deems necessary to perform the duties prescribed in this section.

Subd. 6. Assistance of other agencies. The commission may request information from any state officer or agency or public pension fund or plan as defined in section 356.615, paragraph (b), including a volunteer firefighters' relief association to which sections 69.771 to 69.776 apply, to assist it to carry out the terms of this section. The officer, agency, or public pension fund or plan shall promptly furnish any data requested.

Subd. 7. Repealed, 1996 c 310 s 1

Subd. 8. Expenses, reimbursement. The members of the commission and its assistants shall be reimbursed for all expenses actually and necessarily incurred in the performance of their duties. Reimbursement for expenses incurred shall be made under the rules governing state employees.

Subd. 9. Expenses and reports. Expenses of the commission shall be approved by the chair or another member as the rules of the commission provide. The expenses shall then be paid like other state expenses. A general summary or statement of expenses incurred by the commission and paid shall be made to the legislature by November 15 of each even-numbered year.

Subd. 10. Standards for pension valuations and cost estimates. The commission shall adopt standards prescribing specific detailed methods to calculate, evaluate, and display current and proposed law liabilities, costs, and actuarial equivalents of all public employee pension plans in Minnesota. These standards shall be consistent with chapter 356 and be updated annually.

Subd. 11. Valuations and reports to legislature. (a) The commission shall contract with an established actuarial consulting firm to conduct annual actuarial valuations for the retirement plans named in paragraph (b). The contract must include provisions for performing cost analyses of proposals for changes in benefit and funding policies.

(b) The contract for actuarial valuation must include the following retirement plans:

(1) the teachers retirement plan, teachers retirement association;

(2) the general state employees retirement plan, Minnesota state retirement system;

(3) the correctional employees retirement plan, Minnesota state retirement system;

(4) the state patrol retirement plan, Minnesota state retirement system;

(5) the judges retirement plan, Minnesota state retirement system;

(6) the Minneapolis employees retirement plan, Minneapolis employees retirement fund;

(7) the public employees retirement plan, public employees retirement association;

(8) the public employees police and fire plan, public employees retirement association;

(9) the Duluth teachers retirement plan, Duluth teachers retirement fund association;

(10) the Minneapolis teachers retirement plan, Minneapolis teachers retirement fund association;

(11) the St. Paul teachers retirement plan, St. Paul teachers retirement fund association;

(12) the legislators retirement plan, Minnesota state retirement system;

(13) the elective state officers retirement plan, Minnesota state retirement system; and

(14) local government correctional service retirement plan, public employees retirement association.

(c) The contract must specify completion of annual actuarial valuation calculations on a fiscal year basis with their contents as specified in section 356.215, and the standards for actuarial work adopted by the commission.

The contract must specify completion of annual experience data collection and processing and a quadrennial published experience study for the plans listed in paragraph (b), clauses (1), (2), and (7), as provided for in the standards for actuarial work adopted by the commission. The experience data collection, processing, and analysis must evaluate the following:

(1) individual salary progression;

(2) rate of return on investments based on current asset value;

(3) payroll growth;

(4) mortality;

(5) retirement age;

(6) withdrawal; and

(7) disablement.

(d) The actuary retained by the commission shall annually prepare a report to the legislature, including the commentary on the actuarial valuation calculations for the plans named in paragraph (b) and summarizing the results of the actuarial valuation calculations. The commission-retained actuary shall include with the report the actuary's recommendations concerning the appropriateness of the support rates to achieve proper funding of the retirement funds by the required funding dates. The commission-retained actuary shall, as part of the quadrennial published experience study, include recommendations to the legislature on the appropriateness of the actuarial valuation assumptions required for evaluation in the study.

(e) If the actuarial gain and loss analysis in the actuarial valuation calculations indicates a persistent pattern of sizable gains or losses, as directed by the commission, the actuary retained by the commission shall prepare a special experience study for a plan listed in paragraph (b), clause (3), (4), (5), (6), (8), (9), (10), (11), (12), (13), or (14), in the manner provided for in the standards for actuarial work adopted by the commission.

(f) The term of the contract between the commission and the actuary retained by the commission is four years. The contract is subject to competitive bidding procedures as specified by the commission.

Subd. 12. Allocation of actuarial cost. (a) The commission shall assess each retirement plan specified in subdivision 11, paragraph (b), its appropriate portion of the compensation paid to the actuary retained by the commission for the actuarial valuation calculations, quadrennial projection valuations, and quadrennial experience studies. The total assessment is 100 percent of the amount of contract compensation for the actuarial consulting firm retained by the commission for actuarial valuation calculations, including any public employees police and fire plan consolidation accounts of the public employees retirement association established before March 2, 1999, for which the municipality declined merger under section 353.665, subdivision 1, or established after March 1, 1999, annual experience data collection and processing, and quadrennial experience studies and quadrennial projection valuations.

The portion of the total assessment payable by each retirement system or pension plan must be determined based on each plan's proportion of the actuarial services required, as determined by the commission's retained actuary, to complete the actuarial valuation calculations, annual experience data collection and processing, and quadrennial experience studies for all plans.

(b) The assessment must be made within 30 days following the end of the fiscal year and must be reported to the executive director of the legislative commission on pensions and retirement and to the chief administrative officers of the applicable retirement plans. The amount of the assessment is appropriated from the retirement fund applicable to the retirement plan. Receipts from assessments must be transmitted to the executive director of the legislative commission on pensions and retirement and must be deposited in the state treasury and credited to the general fund.

HIST: 1967 c 549 s 1-6; 1969 c 399 s 1; 1971 c 818 s 1,2; 1974 c 406 s 53; 1975 c 271 s 6; 1981 c 224 s 1; 1984 c 564 s 1,2; 1Sp1985 c 7 s 1,2,35; 1Sp1985 c 13 s 65; 1986 c 359 s 1; 1986 c 444; 1987 c 259 s 1; 1987 c 404 s 62; 1988 c 469 art 1 s 1; 1991 c 269 art 3 s 1; 1995 c 248 art 2 s 3; 1995 c 254 art 1 s 36; 1997 c 202 art 2 s 5; 1997 c 233 art 1 s 1,2; 1998 c 390 art 8 s 1; 1999 c 222 art 2 s 1,2; art 4 s 1; art 20 s 1; 2000 c 461 art 1 s 1; 2001 c 7 s 1; 1Sp2001 c 10 art 2 s 8



Section 3.855 Employee relations.

3.855 Employee relations.

Subdivision 1. Repealed, 1995 c 248 art 2 s 8

Subd. 1a. Definitions. "Commission" means the legislative coordinating commission or a legislative commission established by the coordinating commission, as provided in section 3.305, subdivision 6, to exercise the powers and discharge the duties of the coordinating commission under this section or other law requiring action by the coordinating commission on matters of public employment or compensation.

Subd. 2. State employee negotiations. (a) The commissioner of employee relations shall regularly advise the commission on the progress of collective bargaining activities with state employees under the state Public Employment Labor Relations Act. During negotiations, the commission may make recommendations to the commissioner as it deems appropriate but no recommendation shall impose any obligation or grant any right or privilege to the parties.

(b) The commissioner shall submit to the chair of the commission any negotiated collective bargaining agreements, arbitration awards, compensation plans, or salaries for legislative approval or disapproval. Negotiated agreements shall be submitted within five days of the date of approval by the commissioner or the date of approval by the affected state employees, whichever occurs later. Arbitration awards shall be submitted within five days of their receipt by the commissioner. If the commission disapproves a collective bargaining agreement, award, compensation plan, or salary, the commission shall specify in writing to the parties those portions with which it disagrees and its reasons. If the commission approves a collective bargaining agreement, award, compensation plan, or salary, it shall submit the matter to the legislature to be accepted or rejected under this section.

(c) When the legislature is not in session, the commission may give interim approval to a negotiated collective bargaining agreement, salary, compensation plan, or arbitration award. When the legislature is not in session, failure of the commission to disapprove a collective bargaining agreement or arbitration award within 30 days constitutes approval. The commission shall submit the negotiated collective bargaining agreements, salaries, compensation plans, or arbitration awards for which it has provided approval to the entire legislature for ratification at a special legislative session called to consider them or at its next regular legislative session as provided in this section. Approval or disapproval by the commission is not binding on the legislature.

(d) When the legislature is not in session, the proposed collective bargaining agreement, arbitration decision, salary, or compensation plan must be implemented upon its approval by the commission, and state employees covered by the proposed agreement or arbitration decision do not have the right to strike while the interim approval is in effect. Wages and economic fringe benefit increases provided for in the agreement or arbitration decision paid in accordance with the interim approval by the commission are not affected, but the wages or benefit increases must cease to be paid or provided effective upon the rejection of the agreement, arbitration decision, salary, or compensation plan, or upon adjournment of the legislature without acting on it.

Subd. 3. Other salaries and compensation plans. The commission shall also:

(1) review and approve, reject, or modify a plan for compensation and terms and conditions of employment prepared and submitted by the commissioner of employee relations under section 43A.18, subdivision 2, covering all state employees who are not represented by an exclusive bargaining representative and whose compensation is not provided for by chapter 43A or other law;

(2) review and approve, reject, or modify a plan for total compensation and terms and conditions of employment for employees in positions identified as being managerial under section 43A.18, subdivision 3, whose salaries and benefits are not otherwise provided for in law or other plans established under chapter 43A;

(3) review and approve, reject, or modify recommendations for salaries submitted by the governor or other appointing authority under section 15A.0815, subdivision 5, covering agency head positions listed in section 15A.0815;

(4) review and approve, reject, or modify recommendations for salaries of officials of higher education systems under section 15A.081, subdivisions 7b and 7c; and

(5) review and approve, reject, or modify plans for compensation, terms, and conditions of employment proposed under section 43A.18, subdivisions 3a and 4.

Subd. 4. Other duties. The commission shall:

(1) continually monitor the state's civil service system provided for in chapter 43A, rules of the commissioner of employee relations, and the collective bargaining process provided for in chapter 179A, as applied to state employees;

(2) research and analyze the need for improvements in those statutory sections;

(3) adopt rules consistent with this section relating to the scheduling and conduct of commission business and other organizational and procedural matters;

(4) perform other related functions delegated to it by the legislature; and

(5) adopt changes, as necessary, to the uniform collective bargaining agreement settlement document developed under section 179A.07, subdivision 7. Any modifications to the form approved by the commission must be submitted to the legislature in the same manner as compensation plans under subdivision 3.

HIST: 1979 c 332 art 1 s 2; 1980 c 617 s 1; 1981 c 314 s 1; 1982 c 560 s 1; 1983 c 299 s 2; 1984 c 462 s 27; 1986 c 444; 1988 c 469 art 1 s 1; 1993 c 4 s 3; 1994 c 560 art 2 s 1-3; 1995 c 239 s 1; 1995 c 248 art 2 s 4; 1996 c 425 s 1; 1997 c 156 s 1; 2Sp1997 c 3 s 1; 1Sp2001 c 10 art 2 s 9



Section 3.86 Repealed, 1983 c 301 s 235

3.86 Repealed, 1983 c 301 s 235



Section 3.861 Repealed, 1995 c 248 art 2 s 8

3.861 Repealed, 1995 c 248 art 2 s 8



Section 3.862 Repealed, 1994 c 587 art 3 s 21

3.862 Repealed, 1994 c 587 art 3 s 21



Section 3.8625 Expired

3.8625 Expired



Section 3.863 Repealed, 1995 c 248 art 2 s 8

3.863 Repealed, 1995 c 248 art 2 s 8



Section 3.864 Repealed, 1995 c 248 art 2 s 8

3.864 Repealed, 1995 c 248 art 2 s 8



Section 3.865 Repealed, 1991 c 265 art 8 s 20

3.865 Repealed, 1991 c 265 art 8 s 20



Section 3.866 Repealed, 1991 c 265 art 8 s 20

3.866 Repealed, 1991 c 265 art 8 s 20



Section 3.87 Repealed, 1974 c 470 s 43

3.87 Repealed, 1974 c 470 s 43



Section 3.873 Repealed, 1999 c 86 art 1 s 83

3.873 Repealed, 1999 c 86 art 1 s 83



Section 3.875 Repealed, 1Sp1985 c 13 s 66 subd 8

3.875 Repealed, 1Sp1985 c 13 s 66 subd 8



Section 3.88 Repealed, 1974 c 470 s 43

3.88 Repealed, 1974 c 470 s 43



Section 3.881 Repealed, 1995 c 248 art 2 s 8

3.881 Repealed, 1995 c 248 art 2 s 8



Section 3.882 Repealed, 1995 c 248 art 2 s 8

3.882 Repealed, 1995 c 248 art 2 s 8



Section 3.884 Legislative commission on Minnesota-Ontario matters.

3.884 Legislative commission on Minnesota-Ontario matters.

Subdivision 1. Establishment. A legislative advisory commission on Minnesota-Ontario matters is established. The commission is made up of 12 Minnesota members appointed as provided in subdivision 2, with the intent of meeting with a like commission of Ontario citizens appointed as provided by the appropriate government authority of Ontario for the purpose of making recommendations regarding Minnesota-Ontario issues of mutual interest involving natural resources, transportation, economic development, and social matters. A report and appropriate recommendations must be made annually to the appointing bodies.

Subd. 2. Minnesota appointees. Six of the Minnesota members must be appointed by the speaker of the house, three from among the members of the house of representatives and three from Minnesota citizens with interest in and knowledge of Minnesota-Ontario issues; and six members appointed by the subcommittee on committees of the committee on rules and administration of the senate, three from among the members of the senate and three from Minnesota citizens with an interest in and knowledge of Minnesota-Ontario issues. The most senior house member shall convene the first meeting of the commission.

Subd. 3. Terms. Minnesota legislative members shall serve for the term of the legislative office to which they were elected. The terms, compensation, and removal of the nonlegislative members of the commission shall be as provided in section 15.059. Notwithstanding section 15.059, subdivision 5, the commission shall continue to exist.

Subd. 4. Officers. (a) There must be cochairs of the commission. The Ontario section must have a chair and the Minnesota section must have a chair. The Ontario chair must conduct meetings held in Canada and the Minnesota chair must conduct meetings held in the United States.

(b) There must be vice-chairs of the respective sections. There must be elected one secretary from the commission at large.

(c) Officers shall be elected by the respective contingent.

(d) The Minnesota chair shall alternate every two years between house and senate appointees.

Subd. 5. Staff. The commission may hire the staff necessary to carry out its duties.

HIST: 2000 c 484 art 2 s 1

* NOTE: This section, as added by Laws 2000, chapter 484, *article 2, section 1, is effective the day after a like *commission is authorized by the appropriate authority of the *government of Ontario. Laws 2000, chapter 484, article 2, *section 3.



Section 3.8841 Legislative commission on metropolitan government.

3.8841 Legislative commission on metropolitan government.

Subdivision 1. Established. The legislative commission on metropolitan government is established to oversee the metropolitan council's operating and capital budgets, work program, and capital improvement program.

Subd. 2. Membership. The commission consists of four senators appointed by the senate subcommittee on committees of the committee on rules and administration, three senators appointed by the senate minority leader, four state representatives appointed by the speaker of the house, and three state representatives appointed by the house minority leader. All members must reside in or represent a portion of the seven-county metropolitan area. The appointing authorities must ensure balanced geographic representation. Each appointing authority must make appointments as soon as possible after the opening of the next regular session of the legislature in each odd-numbered year.

Subd. 3. Terms; vacancies. Members of the commission serve for a two-year term beginning upon appointment and expiring upon appointment of a successor after the opening of the next regular session of the legislature in the odd-numbered year. A vacancy in the membership of the commission must be filled for the unexpired term in a manner that will preserve the representation established by this section.

Subd. 4. Chair. The commission must meet as soon as practicable after members are appointed in each odd-numbered year to elect its chair and other officers as it may determine necessary. A chair serves a two-year term, expiring in the odd-numbered year after a successor is elected. The chair must alternate biennially between the senate and the house.

Subd. 5. Compensation. Members serve without compensation but may be reimbursed for their reasonable expenses as members of the legislature.

Subd. 6. Staff. Legislative staff must provide administrative and research assistance to the commission.

Subd. 7. Meetings; procedures. The commission meets at the call of the chair. If there is a quorum, the commission may take action by a simple majority vote of commission members present.

Subd. 8. Powers; duties; metropolitan council levy, budget oversight. The commission must monitor, review, and make recommendations to the metropolitan council and to the legislature for the following calendar year on:

(1) the tax rate and dollar amount of the metropolitan council's property tax levies and any proposed increases in the rate or dollar amount of tax;

(2) any request for an increase in the debt of the metropolitan council;

(3) the overall work and role of the metropolitan council;

(4) the metropolitan council's proposed operating and capital budgets, work program, and capital improvement program; and

(5) the metropolitan council's implementation of the operating and capital budgets, work program, and capital improvement program.

Subd. 9. Powers; duties; metropolitan council appointments oversight. The commission must monitor appointments to the metropolitan council and may make recommendations on appointments to the nominating committee under section 473.123, subdivision 3, or to the governor before the governor makes the appointments. The commission may also make recommendations to the senate before appointments are presented to the senate for its advice and consent.

HIST: 1Sp2001 c 10 art 2 s 13



Section 3.885 Legislative commission on planning and fiscal policy.

3.885 Legislative commission on planning and fiscal policy.

Subdivision 1. Membership. The legislative commission on planning and fiscal policy consists of 18 members of the senate and the house of representatives appointed by the legislative coordinating commission. Vacancies on the commission are filled in the same manner as original appointments. The commission shall elect a chair and a vice-chair from among its members. The chair alternates between a member of the senate and a member of the house in January of each odd-numbered year.

Subd. 1a. Repealed, 1995 c 248 art 2 s 8

Subd. 2. Compensation. Members of the commission are compensated as provided by section 3.101.

Subd. 3. Repealed, 1995 c 248 art 2 s 8

Subd. 4. Agencies to cooperate. All departments, agencies, and education institutions of the executive and judicial branches must comply with a request of the commission for information, data, estimates, and statistics on the funding revenue operations, and other affairs of the department, agency, or education institution. The commissioner of finance and the commissioner of revenue shall provide the commission with full and free access to information, data, estimates, and statistics in the possession of the finance and revenue departments on the state budget, revenue, expenditures, and tax expenditures.

Subd. 5. Duties. (a) The commission shall:

(1) provide the legislature with research and analysis of current and projected state revenue, state expenditures, and state tax expenditures;

(2) provide the legislature with a report analyzing the governor's proposed levels of revenue and expenditures for biennial budgets submitted under section 16A.11 as well as other supplemental budget submittals to the legislature by the governor;

(3) provide an analysis of the impact of the governor's proposed revenue and expenditure plans for the next biennium;

(4) conduct research on matters of economic and fiscal policy and report to the legislature on the result of the research;

(5) provide economic reports and studies on the state of the state's economy, including trends and forecasts for consideration by the legislature;

(6) conduct budget and tax studies and provide general fiscal and budgetary information;

(7) review and make recommendations on the operation of state programs in order to appraise the implementation of state laws regarding the expenditure of funds and to recommend means of improving their efficiency;

(8) recommend to the legislature changes in the mix of revenue sources for programs, in the percentage of state expenditures devoted to major programs, and in the role of the legislature in overseeing state government expenditures and revenue projections;

(9) make a continuing study and investigation of the building needs of the government of the state of Minnesota, including, but not limited to the following: the current and future requirements of new buildings, the maintenance of existing buildings, rehabilitating and remodeling of old buildings, the planning for administrative offices, and the exploring of methods of financing building and related costs; and

(10) conduct a continuing study of state-local finance, analyzing and making recommendations to the legislature on issues including levels of state support for political subdivisions, basic levels of local need, balances of local revenues and options, relationship of local taxes to individuals' ability to pay, and financial reporting by political subdivisions. In conducting this study, the commission shall consult with the governor, the staff of executive branch agencies, and the governor's advisory commission on state-local relations.

(b) In performing its duties under paragraph (a), the commission shall consider, among other things:

(1) the relative dependence on state tax revenues, federal funds, and user fees to support state-funded programs, and whether the existing mix of revenue sources is appropriate, given the purposes of the programs;

(2) the relative percentages of state expenditures that are devoted to major programs such as education, assistance to local government, aid to individuals, state agencies and institutions, and debt service; and

(3) the role of the legislature in overseeing state government expenditures, including legislative appropriation of money from the general fund, legislative appropriation of money from funds other than the general fund, state agency receipt of money into revolving and other dedicated funds and expenditure of money from these funds, and state agency expenditure of federal funds.

(c) The commission's recommendations must consider the long-term needs of the state. The recommendations must not duplicate work done by standing committees of the senate and house of representatives.

The commission shall report to the legislature on its activities and recommendations by January 15 of each odd-numbered year.

The commission shall provide the public with printed and electronic copies of reports and information for the legislature. Copies must be provided at the actual cost of furnishing each copy.

Subd. 6. Repealed, 1995 c 248 art 2 s 8

Subd. 7. Repealed, 1995 c 248 art 2 s 8

Subd. 8. Repealed, 1995 c 248 art 2 s 8

Subd. 9. Repealed, 1990 c 604 art 10 s 32

HIST: 1987 c 404 s 63; 1988 c 469 art 1 s 1; 1988 c 686 art 1 s 32; 1989 c 155 s 6; 1Sp1989 c 1 art 1 s 4-9; 1990 c 604 art 10 s 1,2; 1991 c 345 art 2 s 5,6



Section 3.887 Repealed, 1989 c 326 art 2 s 1

3.887 Repealed, 1989 c 326 art 2 s 1



Section 3.89 Repealed, 1974 c 470 s 43

3.89 Repealed, 1974 c 470 s 43



Section 3.90 Repealed, 1974 c 470 s 43

3.90 Repealed, 1974 c 470 s 43



Section 3.91 Repealed, 1974 c 470 s 43

3.91 Repealed, 1974 c 470 s 43



Section 3.92 Repealed, 1974 c 470 s 43

3.92 Repealed, 1974 c 470 s 43



Section 3.921 Standing committees as interim study committees.

3.921 Standing committees as interim study committees.

Subdivision 1. Interim studies. Each standing committee or subcommittee of the senate and house of representatives is continued during the intervals between sessions of the legislature to make studies and investigations within its general jurisdiction, as directed by the committee on rules and administration of the senate and the committee on rules and legislative administration of the house of representatives, or by resolution or law.

Subd. 2. Vacancies. Vacancies in a committee or subcommittee during the intervals shall be filled by the last elected speaker of the house of representatives for house committees and by the last elected senate committee on committees for senate committees.

Subd. 3. Expenses. A standing committee of the senate that requires money to defray expenses of its operations during the interim shall prepare and submit a budget to the senate committee on rules and administration for its approval. The money must not be spent by the standing committee without prior approval of the senate committee on rules and administration. A standing committee of the house of representatives that requires money to defray expenses of its operations during the interim shall prepare and submit a budget to the rules and legislative administration committee of the house of representatives for its approval. The money must not be spent by the standing committee without prior approval of the rules and legislative administration committee of the house of representatives.

Subd. 4. Certification to finance commissioners. The expenses of a committee shall be paid upon the certification to the commissioner of finance of their amount. Payment of the expenses is directed from any direct appropriation for them to the legislature or either branch of it.

HIST: 1963 c 887 s 1; 1973 c 492 s 14; 1973 c 720 s 69; 1988 c 469 art 1 s 1



Section 3.922 Indian affairs council.

3.922 Indian affairs council.

Subdivision 1. Creation, membership. The state Indian affairs council is created to consist of the following ex officio members:

the governor or a member of the governor's official staff designated by the governor,

the commissioner of children, families, and learning,

the commissioner of human services,

the commissioner of natural resources,

the commissioner of human rights,

the commissioner of trade and economic development,

the commissioner of corrections,

the commissioner of the Minnesota housing finance agency,

the commissioner of iron range resources and rehabilitation,

the commissioner of health,

each of whom may designate a staff member to serve instead, and

three members of the house of representatives appointed by the speaker, and three members of the senate appointed by its subcommittee on committees.

Voting members of the council are the elected tribal chair of:

the Fond du Lac Reservation business committee;

the Grand Portage Reservation business committee;

the Mille Lacs Reservation business committee;

the White Earth Reservation business committee;

the Bois Forte (Nett Lake) Reservation business committee;

the Leech Lake Reservation business committee;

the Red Lake tribal council;

the Upper Sioux board of trustees;

the Lower Sioux tribal council;

the Shakopee-Mdewankanton general council;

the Prairie Island tribal council; and

two members to be selected under subdivision 2.

The chairs of the Indian committees, trusts, or councils may designate in writing a member who has been elected at large to an office in the committee, trust, or council, to serve instead. Members appointed to represent the house of representatives, the senate or tribal governments shall no longer serve on the council when they are no longer members of the bodies which they represent and their offices shall be vacant. A member who is a designee of a tribal chair shall cease to be a member at the end of the term of the designating tribal chair. Ex officio members or their designees on the council shall not vote.

Subd. 2. Additional members. Two members of the council shall be elected at large by Indian residents of Minnesota who are legal members and eligible voters of a federally recognized tribe in accordance with the criteria of the tribe and are not members of any federally recognized tribe with a reservation in Minnesota. The election shall be in a manner prescribed by the secretary of state. The manner of election, certification, and contest shall, as far as reasonably possible, be consistent with procedures employed in general elections in the state to ensure a fair election and ready access to the election process by eligible voters. The voting procedure shall include voting by absentee ballot. A person is eligible to serve as an at-large member of the council if at the time of the election the person is a qualified voter within the requirements of the Minnesota Constitution, article VII and a member of a federally recognized tribe that does not have a reservation in Minnesota. The election shall be certified and regulated by the secretary of state. Elections shall be held by April 14, 1981, and by every fourth April 14 thereafter. The term of office for at-large members is four years commencing on the April 20 following the election and ending at 12:01 a.m., April 20 four years later.

Subd. 3. Compensation; expenses. Compensation of nonlegislator members is as provided in section 15.059, but, because the council performs functions that are not purely advisory, the expiration dates provided in that section do not apply. Expenses of the council must be approved by two of any three members of the council designated by the council and then be paid in the same manner as other state expenses. The executive secretary shall inform the commissioner of finance in writing of the names of the persons authorized to approve expenses.

Subd. 4. Meetings. Meetings may be called by the chair or at the written request of five members of the council. A majority of the voting members of the council is a quorum.

Subd. 5. Officers; personnel; authority. The council shall annually elect a chair and other officers as it may deem necessary. The chair may appoint subcommittees necessary to fulfill the duties of the council. It shall also employ and prescribe the duties of employees and agents as it deems necessary. The compensation of the executive director of the board is as provided by section 43A.18. All employees are in the unclassified service. The chair is an ex officio member of the state board of human rights. Appropriations and other funds of the council are subject to chapter 16C. The council may contract in its own name. Contracts must be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and spend in its own name, grants and gifts of money consistent with the powers and duties specified in this section. The council shall maintain its primary office in Bemidji. It shall also maintain personnel and office space in St. Paul.

Subd. 6. Duties. The primary duties of the council are to:

(1) clarify for the legislature and state agencies the nature of tribal governments and the relationship of tribal governments to the Indian people of Minnesota;

(2) assist the secretary of state in establishing an election of at-large members of the council;

(3) make recommendations to members of the legislature on desired and needed legislation to benefit the statewide Indian community and communicate to the members of the legislature when legislation has or will have an adverse effect on the statewide Indian community;

(4) provide, through the elected apparatus of the council, an effective conduit to the legislature for programs, proposals, and projects submitted by tribal governments, organizations, committees, groups, or individuals;

(5) provide a continuing dialogue with members of the tribal governments to improve their knowledge of the legislative process, state agencies, and governmental due process;

(6) assist in establishing Indian advisory councils in cooperation with state agencies that deliver services to the Indian community;

(7) assist state agencies in defining what groups, organizations, committees, councils, or individuals are eligible for delivery of their respective services;

(8) assist in providing resources, tribal and other, in the delivery of services to the statewide Indian community;

(9) act as a liaison between local, state, and national units of government in the delivery of services to the Indian population of Minnesota;

(10) assist state agencies in implementing and updating studies of services delivered to the Indian community;

(11) provide, for the benefit of all levels of state government, a continuing liaison between governmental bodies and elected tribal governments and officials;

(12) interact with private organizations involved with Indian concerns to develop and implement programs to assist Indian people, as they affect state agencies and departments;

(13) act as an intermediary, when requested and if necessary, between Indian interests and state agencies and departments when questions, problems, or conflicts exist or arise;

(14) provide information for and direction to a program to assist Indian citizens to assume all the rights, privileges, and duties of citizenship, and to coordinate and cooperate with local, state, and national private agencies providing services to the Indian people;

(15) develop educational programs, community organization programs, leadership development programs, motivational programs, and business development programs for Indian persons who have been, are, or will be subject to prejudice and discrimination;

(16) cooperate and consult with appropriate commissioners and agencies to develop plans and programs to most effectively serve the needs of Indians; and

(17) review data provided by the commissioner of human services under section 260C.215, subdivision 5, and present recommendations on the out-of-home placement of Indian children. Recommendations must be presented to the commissioner and the legislature by February 1, 1990; November 1, 1990; and November 1 of each year thereafter.

Subd. 7. State officials and departments; cooperation. In carrying out these objectives and to ascertain Indian needs, the council shall have the right to confer with state officials and other governmental units and have access to records as necessary to obtain needed information. The council also shall have the right to call upon various state departments for technical advice and service as needed to fulfill its purposes.

Subd. 8. Advisory council. An advisory council on urban Indians shall advise the board on the unique problems and concerns of Minnesota Indians who reside in urban areas of the state. The council must be appointed by the board and consist of six Indians residing in the vicinity of Minneapolis, St. Paul, Bemidji, and Duluth. At least one member of the council must be a resident of each city. The terms, compensation, and removal of members are as provided in section 15.059, but the expiration dates provided in that section do not apply.

Subd. 9. Repealed, 1997 c 7 art 2 s 67

Subd. 10. Rulemaking. Notwithstanding section 116J.64, subdivision 7, or other law, the council does not have authority to adopt, amend, or repeal rules or to adjudicate contested cases or appeals. Rules adopted before July 1, 2001, may continue in effect until amended or repealed by law.

HIST: 1963 c 888 s 2 subd 2-4,6-8; 1965 c 888 s 7 subd 1,3; 1967 c 299 s 9; Ex1967 c 55 s 1,2; 1969 c 540 s 3; 1969 c 975 s 17; 1969 c 1005 s 1,2; 1969 c 1129 art 3 s 1; 1974 c 539 s 1; 1975 c 54 s 1; 1975 c 271 s 6; 1976 c 314 s 1; 1980 c 374 s 1; 1981 c 356 s 68; 1983 c 260 s 1; 1983 c 289 s 115 subd 1; 1983 c 299 s 3; 1983 c 301 s 59; 1984 c 654 art 5 s 58; 1986 c 344 s 1; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 375 s 1; 1988 c 469 art 1 s 1; 1988 c 629 s 1,2; 1988 c 689 art 2 s 1; 1991 c 292 art 3 s 1,2; 1Sp1995 c 3 art 16 s 13; 1996 c 420 s 1,2; 1998 c 386 art 2 s 4; 1999 c 139 art 4 s 2; 2001 c 88 s 1; 1Sp2001 c 4 art 2 s 1



Section 3.9221 Indian tribes; compacts to be negotiated.

3.9221 Indian tribes; compacts to be negotiated.

Subdivision 1. Definition. For purposes of this section, "act" means the Indian Gaming Regulatory Act, Public Law Number 100-497, and future amendments to it.

Subd. 2. Negotiations authorized. The governor or the governor's designated representatives shall, pursuant to section 11 of the act, negotiate in good faith a tribal-state compact regulating the conduct of class III gambling, as defined in section 4 of the act, on Indian lands of a tribe requesting negotiations. The agreement may include any provision authorized under section 11(d)(3)(C) of the act. The attorney general is the legal counsel for the governor or the governor's representatives in regard to negotiating a compact under this section. If the governor appoints designees to negotiate under this subdivision, the designees must include at least two members of the senate and two members of the house of representatives, two of whom must be the chairs of the senate and house of representatives standing committees with jurisdiction over gambling policy.

Subd. 3. Time limits. (a) In the case of negotiations undertaken pursuant to a request for negotiations received before April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe expires 180 days after April 20, 1989.

(b) In the case of negotiations undertaken pursuant to a request for negotiations received after April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe expires 180 days after receipt of the request by the governor.

Subd. 4. Terms of compact; rights of parties. A compact agreed to on behalf of the state under this section must contain:

(1) a provision recognizing the right of each party to the agreement, including the legislature by joint resolution, to request that the agreement be renegotiated or replaced by a new compact, and providing the terms under which either party, including the legislature, can request a renegotiation or the negotiation of a new compact; and

(2) a provision that in the event of a request for a renegotiation or a new compact the existing compact will remain in effect until renegotiated or replaced.

Subd. 5. Report. The governor, the attorney general, and the governor's designated representatives shall report to the house and senate committees having jurisdiction over gambling regulation annually. This report shall contain information on compacts negotiated, and an outline of prospective negotiations.

HIST: 1989 c 44 s 1; 1991 c 336 art 2 s 1; 1994 c 633 art 7 s 1,2



Section 3.9222 Legislative commission on the economic status of women.

3.9222 Legislative commission on the economic status of women.

Subdivision 1. Creation. A legislative commission is created to study and report on the economic status of women in Minnesota.

Subd. 2. Members. The commission consists of five members of the house of representatives appointed by the speaker and five members of the senate appointed by the committee on committees. Members serve until the expiration of their legislative terms.

Subd. 3. Duties. The commission shall study all matters relating to the economic status of women in Minnesota, including:

(1) economic security of homemakers and women in the labor force,

(2) opportunities for education and vocational training,

(3) employment opportunities,

(4) the contributions of women to the economy,

(5) women's access to benefits and services provided to citizens of this state, and

(6) laws and business practices constituting barriers to the full participation by women in the economy.

The commission shall study also the adequacy of programs and services relating to families in Minnesota, including single-parent families and members beyond the nuclear or immediate family.

Subd. 4. Reports. The commission shall report its findings and recommendations to the governor and the legislature by December 15 of each even-numbered year and supplement its findings and recommendations by December 15 of each odd-numbered year. The report shall recommend legislation and administrative action to enable women to achieve full participation in the economy. The report shall also recommend methods to encourage the development of coordinated, interdepartmental goals and objectives and the coordination of programs, services and facilities among all state departments and public and private providers of services related to children, youth and families.

Subd. 5. Meetings; officers. The commission may hold meetings and hearings at the times and places it designates to accomplish the purposes in this section. It shall select a chair and other officers from its membership as it deems necessary.

Subd. 6. Staff, office, services. The legislative coordinating commission shall supply the commission with necessary staff, office space, and administrative services.

Subd. 7. Gifts, grants, loans. When any person, corporation, the United States government, or any other entity offers money to the commission by way of gift, grant, or loan, to assist the commission to carry out its powers and duties, the commission may accept the offer by majority vote. Upon acceptance, the chair shall receive the money subject to the terms of the offer, but no money shall be accepted or received as a loan nor indebtedness incurred except in the manner and under the limitations otherwise provided by law.

HIST: 1976 c 337 s 1; 1978 c 793 s 82,83; 1981 c 356 s 371-373; 3Sp1981 c 2 art 1 s 7; 1983 c 301 s 60; 1984 c 655 art 1 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.9223 Council on affairs of Chicano/Latino people.

3.9223 Council on affairs of Chicano/Latino people.

Subdivision 1. Membership. The state council on affairs of Chicano/Latino people consists of 11 members appointed by the governor, including eight members representing each of the state's congressional districts and three members appointed at large. The demographic composition of the council members must accurately reflect the demographic composition of Minnesota's Chicano/Latino community, including migrant workers, as determined by the state demographer. Membership, terms, compensation, removal of members, and filling of vacancies are as provided in section 15.0575. Because the council performs functions that are not purely advisory, the council is not subject to the expiration date in section 15.059. Two members of the house of representatives appointed by the speaker and two members of the senate appointed by the subcommittee on committees of the committee on rules and administration shall serve as nonvoting members of the council. The council shall annually elect from its membership a chair and other officers it deems necessary.

Subd. 2. Chicano/Latino people. For purposes of subdivisions 3 to 7, the term "Chicano/Latino person" means a person who was born in, or whose ancestors are from, Argentina, Bolivia, Brazil, Chile, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador, El Salvador, Guatemala, Honduras, Mexico, Nicaragua, Peru, Panama, Paraguay, Puerto Rico, Uruguay, or Venezuela.

Subd. 3. Duties. The council shall:

(1) advise the governor and the legislature on the nature of the issues confronting Chicano/Latino people in this state, including the unique problems encountered by Chicano/Latino migrant agricultural workers;

(2) advise the governor and the legislature on statutes or rules necessary to ensure Chicano/Latino people access to benefits and services provided to people in this state;

(3) recommend to the governor and the legislature legislation to improve the economic and social condition of Chicano/Latino people in this state;

(4) serve as a conduit to state government for organizations of Chicano/Latino people in the state;

(5) serve as a referral agency to assist Chicano/Latino people to secure access to state agencies and programs;

(6) serve as a liaison with the federal government, local government units, and private organizations on matters relating to the Chicano/Latino people of this state;

(7) perform or contract for the performance of studies designed to suggest solutions to problems of Chicano/Latino people in the areas of education, employment, human rights, health, housing, social welfare, and other related programs;

(8) implement programs designed to solve problems of Chicano/Latino people when authorized by other statute, rule, or order; and

(9) publicize the accomplishments of Chicano/Latino people and their contributions to this state.

Subd. 4. Review and recommendation authority. All applications for the receipt of federal money and proposed rules of a state agency that will have their primary effect on Chicano/Latino people must be submitted to the council for review and recommendation at least 15 days before submission to a federal agency or initial publication in the State Register.

Subd. 5. Powers. The council may contract in its own name. Contracts must be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the power and duties specified in this section.

The council shall appoint an executive director who is experienced in administrative activities and familiar with the problems and needs of Chicano/Latino people. The council may delegate to the executive director powers and duties under this section that do not require council approval. The executive director and council staff serve in the unclassified service. The executive director may be removed at any time by a majority vote of the entire council. The executive director shall recommend to the council the appropriate staffing necessary to carry out its duties. The commissioner of administration shall provide the council with necessary administrative services.

Subd. 6. State agency assistance. Other state agencies shall supply the council upon request with advisory staff services on matters relating to the jurisdiction of the council. The council shall cooperate and coordinate its activities with other state agencies to the highest possible degree.

Subd. 7. Report. The council shall prepare and distribute a report to the governor and legislature by November 15 of each even-numbered year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting Chicano/Latino people, and list the specific objectives that the council seeks to attain during the next biennium.

HIST: 1978 c 510 s 1-7; 1981 c 356 s 374,375; 1983 c 260 s 2; 1983 c 305 s 2; 1Sp1985 c 13 s 67; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 3; 1988 c 686 art 1 s 33; 1988 c 689 art 2 s 2; 1991 c 292 art 3 s 3; 1996 c 420 s 3



Section 3.9225 Council on Black Minnesotans.

3.9225 Council on Black Minnesotans.

Subdivision 1. Creation. A state council on Black Minnesotans consists of 13 members appointed by the governor. The members of the council must be broadly representative of the Black community of the state and include at least five males and at least five females. One member of the council must be a person whose ethnic heritage is from West Africa, and one member of the council must be a person whose ethnic heritage is from East Africa. Membership terms, compensation, removal of members, and filling of vacancies for nonlegislative members are as provided in section 15.0575. Because the council performs functions that are not purely advisory, the council is not subject to the expiration date in section 15.059. Two members of the house of representatives appointed by the speaker and two members of the senate appointed by the subcommittee on committees of the committee on rules and administration shall serve as nonvoting members of the council. The council shall annually elect from its membership a chair and other officers it deems necessary.

Subd. 2. Definitions. For the purpose of this section:

(1) "Black" describes persons who consider themselves as having origin in any of the black racial groups of Africa;

(2) "East Africa" means the eastern region of the continent of Africa, comprising areas occupied by the countries of Burundi, Kenya, Rwanda, Tanzania, Uganda, and Somalia; and

(3) "West Africa" means the western region of the continent of Africa comprising areas occupied by the countries of Mauritania, Senegal, The Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, Cote d'Ivoire, Ghana, Togo, Benin, Nigeria, Burkina Faso, and those parts of Mali and Niger south of the Sahara.

Subd. 3. Duties. The council shall:

(a) advise the governor and the legislature on the nature of the issues confronting Black people in this state;

(b) advise the governor and the legislature on statutes or rules necessary to ensure that Black people have access to benefits and services provided to people in this state;

(c) recommend to the governor and the legislature any revisions in the state's affirmative action program and other steps that are necessary to eliminate underutilization of Blacks in the state's work force;

(d) recommend to the governor and the legislature legislation to improve the economic and social condition of Black people in this state;

(e) serve as a conduit to state government for organizations of Black people in the state;

(f) serve as a referral agency to assist Black people to secure access to state agencies and programs;

(g) serve as a liaison with the federal government, local government units, and private organizations on matters relating to the Black people of this state;

(h) perform or contract for the performance of studies designed to suggest solutions to problems of Black people in the areas of education, employment, human rights, health, housing, social welfare, and other related areas;

(i) implement programs designed to solve problems of Black people when authorized by other statute, rule, or order;

(j) review data provided by the commissioner of human services under section 260C.215, subdivision 5, and present recommendations on the out-of-home placement of Black children. Recommendations must be presented to the commissioner and the legislature by February 1, 1990; November 1, 1990; and November 1 of each year thereafter; and

(k) publicize the accomplishments of Black people and their contributions to this state.

Subd. 4. Review of grant applications. All applications by a state department or agency for the receipt of federal funds which will have their primary effect on Black Minnesotans shall be submitted to the council for review and recommendation at least 30 days before submission to a federal agency.

Subd. 5. Powers. The council may contract in its own name, but no money shall be accepted or received as a loan nor indebtedness incurred except as otherwise provided by law. Contracts shall be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the power and duties specified in subdivisions 1 to 7.

The council shall appoint an executive director who is experienced in administrative activities and familiar with the problems and needs of Black people. The council may delegate to the executive director powers and duties under subdivisions 1 to 7 which do not require council approval. The executive director serves in the unclassified service and may be removed at any time by the council. The executive director shall recommend to the council, and the council may appoint the appropriate staff necessary to carry out its duties. Staff members serve in the unclassified service. The commissioner of administration shall provide the council with necessary administrative services.

Subd. 6. State agency assistance. Other state agencies shall supply the council upon request with advisory staff services on matters relating to the jurisdiction of the council. The council shall cooperate and coordinate its activities with other state agencies to the highest possible degree.

Subd. 7. Report. The council shall prepare and distribute a report to the governor and legislature by November 15 of each even-numbered year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting Black people, and list the specific objectives which the council seeks to attain during the next biennium.

HIST: 1980 c 614 s 187; 1981 c 20 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 4; 1988 c 686 art 1 s 34; 1988 c 689 art 2 s 3; 1991 c 292 art 3 s 4; 1992 c 408 s 1; 1996 c 420 s 4; 1999 c 139 art 4 s 2; 2001 c 39 s 1,2



Section 3.9226 Council on Asian-Pacific Minnesotans.

3.9226 Council on Asian-Pacific Minnesotans.

Subdivision 1. Membership. The state council on Asian-Pacific Minnesotans consists of 23 members. Nineteen members are appointed by the governor and must be broadly representative of the Asian-Pacific community of the state. Each Asian-Pacific ethnic community from the area described in subdivision 2 may be represented by no more than one council member. In making appointments, the governor shall consider an appointee's proven dedication and commitment to the Asian-Pacific community and any special skills possessed by the appointee that might be beneficial to the council, including at a minimum experience in public policy, legal affairs, social work, business, management, or economics. Terms, compensation, and filling of vacancies for appointed members are as provided in section 15.0575. Because the council performs functions that are not purely advisory, the council is not subject to the expiration date in section 15.059. Two members of the house of representatives appointed under the rules of the house of representatives and two members of the senate appointed under the rules of the senate shall serve as nonvoting members of the council. In making legislative appointments, the speaker of the house of representatives and the subcommittee on committees of the committee on rules and administration of the senate shall consult with the council in an effort to select appointees knowledgeable and interested in the affairs of the Asian-Pacific community. The council shall annually elect from its membership a chair and other officers it deems necessary. The council shall encourage Asian-Pacific ethnic communities and organizations to designate persons to serve as liaisons with the council. Liaisons may participate in council meetings, but may not vote, and may serve on council committees.

The council shall adopt rules to implement designation of Asian-Pacific ethnic communities to be represented with seats on the council.

Subd. 2. Definition. For the purpose of this section, the term Asian-Pacific means a person whose ethnic heritage is from any of the countries in Asia east of, and including, Afghanistan, or the Pacific Islands.

Subd. 3. Duties. The council shall:

(1) advise the governor and the legislature on issues confronting Asian-Pacific people in this state, including the unique problems of non-English-speaking immigrants and refugees;

(2) advise the governor and the legislature of administrative and legislative changes necessary to ensure that Asian-Pacific people have access to benefits and services provided to people in this state;

(3) recommend to the governor and the legislature any revisions in the state's affirmative action program and other steps that are necessary to eliminate underutilization of Asian-Pacific people in the state's work force;

(4) recommend to the governor and the legislature legislation to improve the economic and social condition of Asian-Pacific people in this state;

(5) serve as a conduit to state government for organizations of Asian-Pacific people in the state;

(6) serve as a referral agency to assist Asian-Pacific people to secure access to state agencies and programs;

(7) serve as a liaison with the federal government, local government units, and private organizations on matters relating to the Asian-Pacific people of this state;

(8) perform or contract for the performance of studies designed to suggest solutions to the problems of Asian-Pacific people in the areas of education, employment, human rights, health, housing, social welfare, and other related areas;

(9) implement programs designed to solve the problems of Asian-Pacific people when authorized by other law;

(10) publicize the accomplishments of Asian-Pacific people and their contributions to this state;

(11) work with other state and federal agencies and organizations to develop small business opportunities and promote economic development for Asian-Pacific Minnesotans;

(12) supervise development of an Asian-Pacific trade primer, outlining Asian and Pacific customs, cultural traditions, and business practices, including language usage, for use by Minnesota's export community;

(13) cooperate with other state and federal agencies and organizations to develop improved state trade relations with Asian and Pacific countries; and

(14) assist recent immigrants in adaptation into the culture and promote the study of English as a second language.

Subd. 4. Review of grant applications and budget requests. State departments and agencies shall consult with the council concerning any application for federal money that will have its primary effect on Asian-Pacific Minnesotans before development of the application. The council shall advise the governor and the commissioner of finance concerning any state agency request that will have its primary effect on Asian-Pacific Minnesotans.

Subd. 5. Powers. (a) The council may contract in its own name but may not accept or receive a loan or incur indebtedness except as otherwise provided by law. Contracts must be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the powers and duties specified in this section.

(b) The council shall appoint an executive director who is experienced in administrative activities and familiar with the problems and needs of Asian-Pacific people. The council may delegate to the executive director powers and duties under this section that do not require council approval. The executive director serves in the unclassified service and may be removed at any time by the council. The executive director shall appoint the appropriate staff necessary to carry out the duties of the council. All staff members serve in the unclassified service. The commissioner of administration shall provide the council with necessary administrative services.

Subd. 6. State agency assistance. At its request, state agencies shall supply the council with advisory staff services on matters relating to its jurisdiction. The council shall cooperate and coordinate its activities with other state agencies to the highest possible degree.

Subd. 7. Report. The council shall prepare and distribute a report to the governor and legislature by November 15 of each even-numbered year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting Asian-Pacific people, and list the specific objectives that the council seeks to attain during the next biennium.

Subd. 8. Repealed, 1987 c 404 s 191

HIST: 1Sp1985 c 13 s 68; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 5; 1988 c 686 art 1 s 35; 1988 c 689 art 2 s 4; 1989 c 343 s 1; 1991 c 292 art 3 s 5; 1992 c 408 s 2; 1996 c 420 s 5-8



Section 3.9227 Repealed, 1995 c 248 art 2 s 8

3.9227 Repealed, 1995 c 248 art 2 s 8



Section 3.923 Repealed, 1973 c 377 s 1

3.923 Repealed, 1973 c 377 s 1



Section 3.924 Renumbered 129B.01

3.924 Renumbered 129B.01



Section 3.925 Renumbered 129B.02

3.925 Renumbered 129B.02



Section 3.9251 Renumbered 129B.03

3.9251 Renumbered 129B.03



Section 3.926 Renumbered 129B.04

3.926 Renumbered 129B.04



Section 3.927 Renumbered 129B.05

3.927 Renumbered 129B.05



Section 3.9271 Repealed, 1979 c 334 art 7 s 7

3.9271 Repealed, 1979 c 334 art 7 s 7



Section 3.9272 Repealed, 1979 c 334 art 7 s 7

3.9272 Repealed, 1979 c 334 art 7 s 7



Section 3.9273 Repealed, 1979 c 334 art 7 s 7

3.9273 Repealed, 1979 c 334 art 7 s 7



Section 3.9274 Repealed, 1979 c 334 art 7 s 7

3.9274 Repealed, 1979 c 334 art 7 s 7



Section 3.9275 Repealed, 1979 c 334 art 7 s 7

3.9275 Repealed, 1979 c 334 art 7 s 7



Section 3.9276 Renumbered 129B.06

3.9276 Renumbered 129B.06



Section 3.9277 Renumbered 129B.07

3.9277 Renumbered 129B.07



Section 3.9278 Renumbered 129B.08

3.9278 Renumbered 129B.08



Section 3.9279 Subdivisions renumbered, repealed, or no longer in effect

3.9279 Subdivision 1. Renumbered 129B.09 subdivision 1

Subd. 2. Renumbered 129B.09 subd 2

Subd. 3. Renumbered 129B.09 subd 3

Subd. 4. Renumbered 129B.09 subd 4

Subd. 5. Renumbered 129B.09 subd 5

Subd. 6. Renumbered 129B.09 subd 6

Subd. 7. Renumbered 129B.09 subd 7

Subd. 8. Renumbered 129B.09 subd 8

Subd. 9. Renumbered 129B.09 subd 9

Subd. 10. Renumbered 129B.09 subd 10

Subd. 11. Renumbered 129B.09 subd 11

Subd. 12. Renumbered 129B.09 subd 12

Subd. 13. Repealed, 1981 c 358 art 6 s 45



Section 3.93 Definitions.

3.93 Definitions.

As used in sections 3.93 to 3.96 "attack" means an action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means.

HIST: 1961 c 572 s 1; 1988 c 469 art 1 s 1



Section 3.94 Place of session.

3.94 Place of session.

Whenever, in the event of an attack, or a finding by the executive council that an attack may be imminent, the governor deems the place of the legislative session then prescribed to be unsafe, the governor may change it to any other place within or without the state which the governor deems safe and convenient.

HIST: 1961 c 572 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.95 Special session in event of attack.

3.95 Special session in event of attack.

In the event of an attack, if the legislature is not in session, the governor shall convene a special session as soon as practicable, but within 30 days after the inception of the attack. If the governor fails to issue the call, the legislature, on the first Tuesday after the first Monday more than 30 days after the inception of the attack, shall convene without call at the place where the governor then maintains official office.

HIST: 1961 c 572 s 3; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.96 Quorum and vote requirements.

3.96 Quorum and vote requirements.

In the event of an attack the quorum requirement for the legislature is a majority of the members of each house who convene for the session. If the affirmative vote of a specified proportion of members of the legislature would otherwise be required to approve a bill, resolution, or for any other action, the same proportion of the members of each house convening at the session is sufficient.

HIST: 1961 c 572 s 4; 1988 c 469 art 1 s 1



Section 3.965 Subdivisions renumbered, repealed, or no longer in effect

3.965 Subdivision 1. Renumbered 14.39

Subd. 2. Renumbered 14.40

Subd. 3. Renumbered 14.41

Subd. 4. Renumbered 14.42

Subd. 5. Renumbered 14.43

Subd. 6. Repealed, 3Sp1981 c 2 art 1 s 75



Section 3.97 Legislative audit commission.

3.97 Legislative audit commission.

Subdivision 1. Policy. Continuous legislative review of the spending of public funds and financing at all levels of government is required in the public interest to enable the enactment of appropriate legislation.

Subd. 2. Membership; terms; meetings; compensation; powers. The legislative audit commission consists of:

(1) the majority leader of the senate and the president of the senate or their designees;

(2) the chair of the senate committee on governmental operations and reform or a designee who is a member of the committee;

(3) a chair of a senate committee on finance designated by the majority leader;

(4) four members of the senate appointed by the senate minority leader;

(5) the speaker of the house and the chair of the house committee on rules or their designees;

(6) the chair of the house committee on governmental operations and gaming or a designee who is a member of the committee;

(7) the chair of the house ways and means committee or a designee who is a member of the committee; and

(8) four members of the house appointed by the house minority leader.

The appointed members of the commission shall serve for a term commencing upon appointment and expiring at the opening of the next regular session of the legislature in the odd-numbered year and until a successor is appointed. A vacancy in the membership of the commission shall be filled for the unexpired term in a manner that will preserve the representation established by this subdivision.

The commission shall meet in January of each odd-numbered year to elect its chair and other officers as it may determine necessary. A chair shall serve a two-year term, expiring on January 1 in the odd-numbered year following election, and until a successor is elected. The chair shall alternate biennially between the senate and the house. The commission shall meet at the call of the chair or the executive secretary. The members shall serve without compensation but be reimbursed for their reasonable expenses as members of the legislature. The commission may exercise the powers prescribed by section 3.153.

Subd. 3. Transfer of department. The department of public examiner is transferred from the executive to the legislative branch.

Subd. 3a. Evaluation topics. (a) The commission shall periodically select topics for the legislative auditor to evaluate. Topics may include any agency, program, or activity established by law to achieve a state purpose, or any topic that affects the operation of state government, but the commission shall give primary consideration to topics that are likely, upon examination, to produce recommendations for cost savings, increased productivity, or the elimination of duplication among public agencies. Legislators and legislative committees may suggest topics for evaluation, but the legislative auditor shall only conduct evaluations approved by the commission.

(b) The commission is requested to direct the auditor, in response to a suggestion from an individual legislator of an evaluation topic, to estimate the scope of the proposed evaluation and the time required to complete it. The estimate must be reported to the legislator who submitted the suggestion and to the commission. The commission must determine within 60 days of receiving the estimate whether to proceed with the suggested evaluation and must convey its decision to the legislator along with the reasons for its decision.

Subd. 4. Renumbered 3.971, subdivision 1

Subd. 5. Renumbered 3.971, subd 2

Subd. 6. Renumbered 3.971, subd 3a

Subd. 7. Renumbered 3.971, subd 4

Subd. 8. Renumbered 3.971, subd 5

Subd. 9. Renumbered 3.979, subdivision 1

Subd. 10. Renumbered 3.979, subd 2

Subd. 11. Renumbered 3.979, subd 3

Subd. 11a. Renumbered 3.979, subd 4

Subd. 12. Renumbered subd 3a

HIST: 1973 c 492 s 12; 1973 c 720 s 76 subd 2; 1975 c 204 s 90; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 351 s 1; 1991 c 345 art 1 s 38; 1993 c 4 s 5; 1994 c 632 art 3 s 15; 1997 c 184 s 1; 1999 c 99 s 1,23; 1Sp2001 c 10 art 2 s 10



Section 3.971 Legislative auditor.

3.971 Legislative auditor.

Subdivision 1. Appointment and term. The legislative auditor is the executive secretary of the commission. The legislative auditor shall be appointed by the commission for a six-year term and serve in the unclassified service. When in office, the legislative auditor may not at any time hold any other public office. The legislative auditor may not be removed from office before the expiration of the term of service except for cause after public hearing.

Subd. 2. Staff; compensation. The legislative auditor shall establish a financial audits division and a program evaluation division to fulfill the duties prescribed in this section. Each division must be supervised by a deputy auditor, appointed by the legislative auditor, with the approval of the commission, for a term coterminous with the legislative auditor's term. The deputy auditors may be removed before the expiration of their terms only for cause. The legislative auditor and deputy auditors may each appoint a confidential secretary to serve at pleasure. The salaries and benefits of the legislative auditor, deputy auditors and confidential secretaries shall be determined by the compensation plan approved by the legislative coordinating commission. The deputy auditors may perform and exercise the powers, duties and responsibilities imposed by law on the legislative auditor when authorized by the legislative auditor. The deputy auditors and the confidential secretaries serve in the unclassified civil service, but all other employees of the legislative auditor are in the classified civil service. While in office, a person appointed deputy for the financial audit division must hold an active license as a certified public accountant.

Subd. 3. Repealed, 1998 c 366 s 90

Subd. 3a. Transfer of powers, duties, and responsibilities. All the powers, duties, and responsibilities of the department of public examiner relating to the state of Minnesota, its departments and agencies as described in Minnesota Statutes 1971, section 215.03, and any other law concerning powers, duties, and responsibilities of the public examiner not otherwise dealt with by Laws 1973, chapter 492, are transferred to the legislative auditor. Nothing in this subdivision shall supersede the powers conferred upon the commissioner of finance under section 16A.055.

Subd. 4. Prescribed duties. In addition to the legislative auditing duties concerning state financial matters, the legislative auditor shall also exercise and perform duties prescribed by rule of the legislature or either body of it or by the commission.

Subd. 5. Testimonial powers. The legislature may, by rule, provide to the legislative auditor the testimonial powers that are conferred by law on legislative standing commissions or committees.

Subd. 6. Financial audits. The legislative auditor shall audit the financial statements of the state of Minnesota required by section 16A.50 and, as resources permit, shall audit Minnesota state colleges and universities, the University of Minnesota, state agencies, departments, boards, commissions, courts, and other state organizations subject to audit by the legislative auditor, including the state agricultural society, agricultural utilization research institute, Minnesota Technology, Inc., Minnesota historical society, labor interpretive center, Minnesota partnership for action against tobacco, metropolitan sports facilities commission, metropolitan airports commission, and metropolitan mosquito control district. Financial audits must be conducted according to generally accepted government auditing standards. The legislative auditor shall see that all provisions of law respecting the appropriate and economic use of public funds are complied with and may, as part of a financial audit or separately, investigate allegations of noncompliance by employees of departments and agencies of the state government and the other organizations listed in this subdivision.

Subd. 7. Program evaluations. The legislative auditor shall conduct program evaluations to determine the degree to which the activities and programs entered into or funded by the state are accomplishing their goals and objectives, including a critical analysis of goals and objectives, measurement of program results and effectiveness, alternative means of achieving the same results, and efficiency in the allocation of resources. The legislative auditor shall recommend ways to improve the effectiveness of the programs, reduce the cost of providing state services, and eliminate services of one agency that overlap with or duplicate the services performed by another agency. At the direction of the commission the legislative auditor may conduct program evaluations of any state department, board, commission, or agency and any metropolitan agency, board, or commission created under chapter 473; or any program or activity established or funded, in whole or in part, by the state. After an evaluation report has been released, the legislative auditor may periodically conduct a follow-up review to assess what changes have occurred.

Subd. 8. Best practices reviews. (a) The legislative auditor shall conduct best practices reviews that examine the procedures and practices used to deliver local government services, determine the methods of local government service delivery, identify variations in cost and effectiveness, and identify practices to save money or provide more effective service delivery. The legislative auditor shall recommend to local governments service delivery methods and practices to improve the cost-effectiveness of services. The legislative auditor and the board of government innovation and cooperation shall notify each other of projects being conducted relating to improving local government services.

(b) The commission shall approve local government services to be reviewed with advice from an advisory council appointed by the legislative auditor and consisting of:

(1) three representatives from the Association of Minnesota Counties;

(2) three representatives from the League of Minnesota Cities;

(3) two representatives from the Association of Metropolitan Municipalities;

(4) one representative from the Minnesota Association of Townships; and

(5) one representative from the Minnesota Association of School Administrators.

HIST: (53-13,3286-9,3286-16) 1925 c 426 art 3 s 10; 1939 c 431 art 4 s 2,9; 1949 c 33 s 1; 1973 c 492 s 12,27; 1973 c 720 s 76 subd 2; 1975 c 204 s 90,91; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1984 c 638 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 703 art 1 s 7; 1989 c 351 s 1; 1991 c 345 art 1 s 38,39; 1993 c 4 s 5; 1993 c 192 s 35; 1994 c 632 art 3 s 15,16; 1997 c 184 s 1,2; 1998 c 325 s 1; 1999 c 99 s 2,23



Section 3.972 Audits of agencies.

3.972 Audits of agencies.

Subdivision 1. Public accountant. For the purposes of this section, "public accountant" means a certified public accountant or certified public accounting firm licensed by the board of accountancy under chapter 326A.

Subd. 2. Audits of state and semistate agencies. The legislative auditor shall make a constant audit of all financial affairs of all departments and agencies of the state, and of the financial records and transactions of public boards, associations, and societies supported, wholly or in part, by state funds. Once in each year, if funds and personnel permit, without previous notice, the legislative auditor shall visit each state department and agency, association or society and, so far as practicable,

(1) inspect;

(2) thoroughly examine its books and accounts, verifying the funds, securities, and other assets;

(3) check the items of receipts and disbursements with its voucher records;

(4) ascertain the character of the official bonds for its officers and the financial ability of the bonding institution;

(5) inspect its sources of revenue and the use and disposition of state appropriations and property;

(6) investigate the methods of purchase and sale and the character of contracts on public account;

(7) ascertain proper custody and depository for its funds and securities;

(8) verify the inventory of public property and other assets held in trust; and

(9) ascertain that all financial transactions and operations involving the public funds and property of the state comply with the spirit and purpose of the law, are sound by modern standards of financial management and are for the best protection of the public interest.

Subd. 3. Audit contracts. Notwithstanding any other law, a state department, board, commission, or other state agency shall not negotiate a contract with a public accountant for an audit, except a contract negotiated by the state auditor for an audit of a local government, unless the contract has been reviewed by the legislative auditor. The legislative auditor shall not participate in the selection of the public accountant but shall review and submit written comments on the proposed contract within seven days of its receipt. Upon completion of the audit, the legislative auditor shall be given a copy of the final report.

HIST: (3276) 1913 c 555 s 3; 1949 c 33 s 2; 1973 c 492 s 28; 1983 c 317 s 2; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 542 s 4; 2001 c 109 art 2 s 1



Section 3.973 Repealed, 1999 c 99 s 24

3.973 Repealed, 1999 c 99 s 24



Section 3.974 Distribution of written report.

3.974 Distribution of written report.

For each audit, evaluation, or other review completed, the legislative auditor shall provide a written report to the organization or individual audited, evaluated, or reviewed; the legislative reference library; and the legislative audit commission.

HIST: (3286-10) 1939 c 431 art 4 s 3; 1973 c 492 s 29; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 99 s 3



Section 3.9741 Cost of certain audits.

3.9741 Cost of certain audits.

Subdivision 1. Metropolitan commission. Upon the audit of the financial accounts and affairs of a commission under section 473.595, 473.604, or 473.703, the affected metropolitan commission is liable to the state for the total cost and expenses of the audit, including the salaries paid to the examiners while actually engaged in making the examination. The legislative auditor may bill the metropolitan commission either monthly or at the completion of the audit. All collections received for the audits must be deposited in the general fund.

Subd. 2. Post-secondary education board. The legislative auditor may enter into an interagency agreement with the board of trustees of the Minnesota state colleges and universities to conduct financial audits, in addition to audits conducted under section 3.972, subdivision 2. All payments received for audits requested by the board shall be added to the appropriation for the legislative auditor.

HIST: 1984 c 638 s 2; 1988 c 469 art 1 s 1; 1993 c 13 art 2 s 2; 1Sp1993 c 2 art 3 s 1; 1995 c 212 art 4 s 1; 1995 c 254 art 1 s 37



Section 3.975 Duties concerning misuse of public money or other resources.

3.975 Duties concerning misuse of public money or other resources.

If a legislative auditor's examination discloses misuse of public money or other public resources, the legislative auditor shall file a report with the legislative audit commission, the attorney general, and the appropriate county attorney. The attorney general shall seek recovery of money and other resources as the evidence may warrant. The county attorney shall cause criminal proceedings to be instituted as the evidence may warrant.

HIST: (3286-11) 1939 c 431 art 4 s 4; 1973 c 492 s 30; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 99 s 4



Section 3.976 Renumbered 6.74

3.976 Renumbered 6.74



Section 3.977 Renumbered 6.75

3.977 Renumbered 6.75



Section 3.978 Auxiliary powers.

3.978 Auxiliary powers.

Subdivision 1. Subpoena power. In all matters relating to official duties, the legislative auditor has the powers possessed by courts of law to issue and have subpoenas served.

Subd. 2. Inquiry and inspection power; duty to aid legislative auditor. All public officials and their deputies and employees, and all corporations, firms, and individuals having business involving the receipt, disbursement, or custody of public funds shall at all times afford reasonable facilities for examinations by the legislative auditor, make returns and reports required by the legislative auditor, attend and answer under oath the legislative auditor's lawful inquiries, produce and exhibit all books, accounts, documents, and property that the legislative auditor may desire to inspect, and in all things aid the legislative auditor in the performance of duties.

Subd. 3. Penalties. (a) If a person refuses or neglects to obey any lawful direction of the legislative auditor, a deputy or assistant, or withholds any information, book, record, paper or other document called for by the legislative auditor for the purpose of examination, after having been lawfully required by order or subpoena, upon application by the auditor, a judge of the district court in the county where the order or subpoena was made returnable shall compel obedience or punish disobedience as for contempt, as in the case of a similar order or subpoena issued by the court.

(b) A person who swears falsely concerning any matter stated under oath is guilty of a gross misdemeanor.

HIST: 1974 c 118 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.979 Data classification and disclosure.

3.979 Data classification and disclosure.

Subdivision 1. Data practices. The legislative auditor is subject to the Government Data Practices Act, chapter 13, and shall protect from unlawful disclosure data classified as not public. If data provided by the legislative auditor to the commission is disseminated by the commission or its members or agents in violation of section 13.05, subdivision 4, the commission is subject to liability under section 13.08, subdivisions 1 and 3.

Subd. 2. Access to data by commission members. Members of the commission have access to data that is collected or used by the legislative auditor and classified as not public or as private or confidential only as authorized by resolution of the commission. The commission may not authorize its members to have access to private or confidential data on individuals collected or used in connection with the collection of any tax.

Subd. 3. Audit data. (a) "Audit" as used in this subdivision means a financial audit, review, program evaluation, best practices review, or investigation. Data relating to an audit are not public or with respect to data on individuals are confidential until the final report of the audit has been released by the legislative auditor or the audit is no longer being actively pursued. Upon release of a final audit report by the legislative auditor, data relating to an audit are public except data otherwise classified as not public.

(b) Data related to an audit but not published in the audit report and that the legislative auditor reasonably believes will be used in litigation are not public and with respect to data on individuals are confidential until the litigation has been completed or is no longer being actively pursued.

(c) Data on individuals that could reasonably be used to determine the identity of an individual supplying data for an audit are private if the data supplied by the individual were needed for an audit and the individual would not have provided the data to the legislative auditor without an assurance that the individual's identity would remain private, or the legislative auditor reasonably believes that the subject would not have provided the data.

(d) The definitions of terms provided in section 13.02 apply for purposes of this subdivision.

Subd. 4. Review of data; data protection. If, before releasing a report, the legislative auditor provides a person with data relating to the audit for the purpose of review and verification of the data, the person must protect the data from unlawful disclosure or be subject to the penalties and liabilities provided in sections 13.08 and 13.09.

Subd. 5. Commissioner's opinion; legislative auditor access to data. If, after the commissioner of administration issues an opinion under section 13.072 that a person requesting access to data held by a state agency is entitled to that access, the state agency continues to refuse to provide the data or the person making the request is told that the data sought does not exist, the legislative audit commission may instruct the legislative auditor to review all state agency data related to the request. Following the review, the legislative auditor shall provide all public data obtained, if any, to the legislative audit commission.

HIST: 1973 c 492 s 12; 1973 c 720 s 76 subd 2; 1975 c 204 s 90; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 351 s 1; 1991 c 345 art 1 s 38; 1993 c 4 s 5; 1994 c 632 art 3 s 15; 1997 c 184 s 1; 1999 c 99 s 23; 1Sp2001 c 10 art 2 s 11



Section 3.98 Fiscal notes.

3.98 Fiscal notes.

Subdivision 1. Preparation. The head or chief administrative officer of each department or agency of the state government, including the supreme court, shall prepare a fiscal note at the request of the chair of the standing committee to which a bill has been referred, or the chair of the house ways and means committee, or the chair of the senate committee on finance.

For purposes of this subdivision, "supreme court" includes all agencies, committees, and commissions supervised or appointed by the state supreme court or the state court administrator.

Subd. 2. Contents. (a) The fiscal note, where possible, shall:

(1) cite the effect in dollar amounts;

(2) cite the statutory provisions affected;

(3) estimate the increase or decrease in revenues or expenditures;

(4) include the costs which may be absorbed without additional funds;

(5) include the assumptions used in determining the cost estimates; and

(6) specify any long-range implication.

(b) The fiscal note may comment on technical or mechanical defects in the bill but shall express no opinions concerning the merits of the proposal.

Subd. 3. Distribution. A copy of the fiscal note shall be delivered to the chair of the appropriations committee of the house of representatives, the chair of the finance committee of the senate, the chair of the standing committee to which the bill has been referred, to the chief author of the bill and to the commissioner of finance.

Subd. 4. Uniform procedure. The commissioner of finance shall prescribe a uniform procedure to govern the departments and agencies of the state in complying with the requirements of this section.

HIST: 1974 c 355 s 34; 1978 c 793 s 33,34; 1986 c 444; 1988 c 469 art 1 s 1; 1991 c 292 art 8 s 1; 1993 c 4 s 6; 1Sp2001 c 10 art 2 s 12



Section 3.981 Repealed, 1Sp1989 c 1 art 1 s 13

3.981 Repealed, 1Sp1989 c 1 art 1 s 13



Section 3.982 Repealed, 1997 c 231 art 11 s 8

3.982 Repealed, 1997 c 231 art 11 s 8



Section 3.983 Repealed, 1Sp1989 c 1 art 1 s 13

3.983 Repealed, 1Sp1989 c 1 art 1 s 13



Section 3.984 Repealed, 1994 c 629 s 6

3.984 Repealed, 1994 c 629 s 6



Section 3.985 Rule notes.

3.985 Rule notes.

The governor or the chair of a standing committee to which a bill delegating rulemaking authority has been referred may require an agency to which the rulemaking authority is granted under a bill to prepare a rulemaking note on the proposed delegation of authority. The rulemaking note shall contain any of the following information requested by the governor or the chair of the standing committee: the reasons for the grant of authority; the person or groups the rules would impact; estimated cost of the rule for affected persons; estimated cost to the agency of adopting the rules; and any areas of controversy anticipated by the agency. The rulemaking note must be delivered to the governor and to the chair of the standing committee to which the bill delegating the rulemaking authority has been referred.

HIST: 1994 c 629 s 4



Section 3.986 Definitions.

3.986 Definitions.

Subdivision 1. Scope. The terms used in sections 3.986 to 3.989 have the meanings given them in this section.

Subd. 2. Local fiscal impact. (a) "Local fiscal impact" means increased or decreased costs or revenues that a political subdivision would incur as a result of a law enacted after June 30, 1997, or rule proposed after December 31, 1999:

(1) that mandates a new program, eliminates an existing mandated program, requires an increased level of service of an existing program, or permits a decreased level of service in an existing mandated program;

(2) that implements or interprets federal law and, by its implementation or interpretation, increases or decreases program or service levels beyond the level required by the federal law;

(3) that implements or interprets a statute or amendment adopted or enacted pursuant to the approval of a statewide ballot measure by the voters and, by its implementation or interpretation, increases or decreases program or service levels beyond the levels required by the ballot measure;

(4) that removes an option previously available to political subdivisions, or adds an option previously unavailable to political subdivisions, thus requiring higher program or service levels or permitting lower program or service levels, or prohibits a specific activity and so forces political subdivisions to use a more costly alternative to provide a mandated program or service;

(5) that requires that an existing program or service be provided in a shorter time period and thus increases the cost of the program or service, or permits an existing mandated program or service to be provided in a longer time period, thus permitting a decrease in the cost of the program or service;

(6) that adds new requirements to an existing optional program or service and thus increases the cost of the program or service because the political subdivisions have no reasonable alternative other than to continue the optional program;

(7) that affects local revenue collections by changes in property or sales and use tax exemptions;

(8) that requires costs previously incurred at local option that have subsequently been mandated by the state; or

(9) that requires payment of a new fee or increases the amount of an existing fee, or permits the elimination or decrease of an existing fee mandated by the state.

(b) When state law is intended to achieve compliance with federal law or court orders, state mandates shall be determined as follows:

(1) if the federal law or court order is discretionary, the state law is a state mandate;

(2) if the state law exceeds what is required by the federal law or court order, only the provisions of the state law that exceed the federal requirements are a state mandate; and

(3) if the state law does not exceed what is required by the federal statute or regulation or court order, the state law is not a state mandate.

Subd. 3. Mandate. A "mandate" is a requirement imposed upon a political subdivision in a law by a state agency or by judicial authority that, if not complied with, results in:

(1) civil liability;

(2) criminal penalty; or

(3) administrative sanctions such as reduction or loss of funding.

Subd. 4. Political subdivision. A "political subdivision" is a county or home rule charter or statutory city.

Subd. 5. Requiring an increased level of service. "Requiring an increased level of service" includes requiring that an existing service be provided in a shorter time.

HIST: 1997 c 231 art 11 s 1; 1998 c 389 art 16 s 1,2; 1999 c 243 art 16 s 1



Section 3.987 Local impact notes for state-mandated actions.

3.987 Local impact notes for state-mandated actions.

Subdivision 1. Local impact notes. The commissioner of finance shall coordinate the development of a local impact note for any proposed legislation introduced after June 30, 1997, or any rule proposed after December 31, 1999, upon request of the chair or the ranking minority member of either legislative tax committee. Upon receipt of a request to prepare a local impact note, the commissioner must notify the authors of the proposed legislation or, for an administrative rule, the head of the relevant executive agency or department, that the request has been made. The local impact note must be made available to the public upon request. If the action is among the exceptions listed in section 3.988, a local impact note need not be requested nor prepared. The commissioner shall make a reasonable and timely estimate of the local fiscal impact on each type of political subdivision that would result from the proposed legislation. The commissioner of finance may require any political subdivision or the commissioner of an administrative agency of the state to supply in a timely manner any information determined to be necessary to determine local fiscal impact. The political subdivision, its representative association, or commissioner shall convey the requested information to the commissioner of finance with a signed statement to the effect that the information is accurate and complete to the best of its ability. The political subdivision, its representative association, or commissioner, when requested, shall update its determination of local fiscal impact based on actual cost or revenue figures, improved estimates, or both. Upon completion of the note, the commissioner must provide a copy to the authors of the proposed legislation or, for an administrative rule, to the head of the relevant executive agency or department.

Subd. 2. Mandate explanations. Before a committee hearing on a bill that seeks to impose program or financial mandates on political subdivisions, the chair or ranking minority member of the committee may request that the author must provide the committee with a note that gives appropriate responses to the following guidelines. The note must state and list:

(1) the policy goals that are sought to be attained and any performance standards that are to be imposed on political subdivisions;

(2) any performance standards that will allow political subdivisions flexibility and innovation of method in achieving those goals;

(3) the process by which each standard governs input such as staffing and other administrative aspects of the program;

(4) the sources of additional revenue, in addition to existing funding for similar programs, that are directly linked to imposition of the mandates that will provide adequate and stable funding for their requirements;

(5) the reasons why financial incentives or voluntary compliance would not yield the equity, efficiency, or desired level of statewide uniformity in the proposed program;

(6) what input has been obtained to ensure that the implementing agencies have the capacity to carry out the delegated responsibilities; and

(7) the efforts put forth, if any, to involve political subdivisions in the creation or development of the proposed mandate.

Subd. 3. Repealed, 1998 c 389 art 16 s 36

Subd. 4. No mandate restriction. Except as specifically provided by this article, nothing in this article restricts or eliminates the authority of the state to create or impose programs by law upon political subdivisions.

HIST: 1997 c 231 art 11 s 2; 1998 c 300 art 3 s 1; 1998 c 389 art 16 s 3,4; 1999 c 243 art 16 s 2



Section 3.988 Exceptions to local impact notes.

3.988 Exceptions to local impact notes.

Subdivision 1. Costs resulting from inflation. A local impact note need not be prepared for increases in the cost of providing an existing service if the increases result directly from inflation. "Resulting directly from inflation" means attributable to maintaining an existing level of service rather than increasing the level of service. A cost-of-living increase in welfare benefits is an example of a cost resulting directly from inflation.

Subd. 2. Costs not the result of a new program or increased service. A local impact note need not be prepared for increased local costs that do not result from a new program or an increased level of service.

Subd. 3. Miscellaneous exceptions. A local impact note or an attachment as provided in section 3.987, subdivision 2, need not be prepared for the cost of a mandated action if the law, including a rulemaking, containing the mandate:

(1) accommodates a specific local request;

(2) results in no new local government duties;

(3) leads to revenue losses from exemptions to taxes;

(4) provided only clarifying or conforming, nonsubstantive charges on local government;

(5) imposes additional net local costs that are minor (an amount less than or equal to one-half of one percent of the local revenue base as defined in section 477A.011, subdivision 27, or $50,000, whichever is less for any single local government if the mandate does not apply statewide or less than $1,000,000 if the mandate is statewide);

(6) is a law or executive order enacted before July 1, 1997, or a rule initially implementing a law enacted before July 1, 1997;

(7) implements something other than a law or executive order, such as a federal, court, or voter-approved mandate;

(8) results in savings that equal or exceed costs;

(9) requires the holding of elections;

(10) ensures due process or equal protection;

(11) provides for the notification and conduct of public meetings;

(12) establishes the procedures for administrative and judicial review of actions taken by political subdivisions;

(13) protects the public from malfeasance, misfeasance, or nonfeasance by officials of political subdivisions;

(14) relates directly to financial administration, including the levy, assessment, and collection of taxes;

(15) relates directly to the preparation and submission of financial audits necessary to the administration of state laws; or

(16) requires uniform standards to apply to public and private institutions without differentiation.

HIST: 1997 c 231 art 11 s 3; 1998 c 389 art 16 s 5



Section 3.989 Reimbursement to local political subdivisions for costs of state mandates.

3.989 Reimbursement to local political subdivisions for costs of state mandates.

Subdivision 1. Definitions. In this section:

(1) "Class A state mandates" means those laws under which the state mandates to political subdivisions, their participation, the organizational structure of the program, and the procedural regulations under which the law must be administered; and

(2) "Class B state mandates" means those mandates resulting from legislation enacted after July 1, 1998, that specifically reference this section and that allow the political subdivisions to opt for administration of a law with program elements mandated beforehand and with an assured revenue level from the state of at least 90 percent of full program and administrative costs.

Subd. 2. Report. The commissioner of finance shall prepare by September 1, 2000, and by September 1 of each even-numbered year thereafter, a report of the costs of local mandates established after June 30, 1997.

The commissioner shall include the statewide total of the statement of costs of local mandates after June 30, 1997, as a notation in the state biennial budget.

Subd. 3. Certain political subdivisions; report. The political subdivisions that have opted to administer class B state mandates shall report to the commissioner of finance by September 1, 1998, and by September 1 of each year thereafter, identifying each instance when revenue for a class B state mandate has fallen below 85 percent of the total cost of the program and the political subdivision intends to cease administration of the program.

The commissioner shall forward a copy of the report to the chairs of the appropriate funding committees of the senate and the house for proposed inclusion of the shortfall as a line item appropriation in the state budget for the next fiscal year.

The political subdivision may exercise its option to cease administration only if the legislature has failed to include the shortfall as an appropriation in the state budget for the next fiscal year.

Subd. 4. Exemptions. Laws and executive orders enumerated in section 3.988 are exempted from this section.

HIST: 1997 c 231 art 11 s 4; 1998 c 389 art 16 s 6,7






Chapter 3A Legislators' Retirement

Section 3A.01 Definitions.

3A.01 Definitions.

Subdivision 1. Purposes. The terms defined in this section for the purposes of this chapter shall be given the meanings ascribed to them.

Subd. 2. Dependent child. "Dependent child" means any natural or adopted child of a deceased member of the legislature or former legislator who is under the age of 18, or who is under the age of 22 and is a full-time student, and who in either case is unmarried and was actually dependent for more than one-half of support upon such legislator for a period of at least 90 days immediately prior to the legislator's death. It also includes any child of the member of the legislature or former legislator conceived during the lifetime of, and born after the death of, the member or former legislator. This subdivision shall be retroactive as to any dependent child under the age of 22 years as of April 1, 1975.

Subd. 3. Member of the legislature. "Member of the legislature" means a member of the house of representatives or the senate of the state of Minnesota who has subscribed to the oath of office.

Subd. 4. Retirement. "Retirement" means the time after a former legislator is entitled to a retirement allowance. "Former legislator" means a legislator who has ceased to be a member of the legislature for any reason, including, but not limited to, expiration of the term for which a member of the legislature was elected, or death of such member.

Subd. 5. Repealed, 1971 c 928 s 11

Subd. 6. Director. "Director" means the executive director of the Minnesota state retirement system.

Subd. 6a. Salary. "Salary" means the regular compensation payable under law to legislators and paid to the person for service as a legislator. The term includes the monthly compensation paid to the legislator, and the per diem payments paid during a regular or special session to the legislator. The term does not include per diem payments paid other than during the regular or special session, additional compensation attributable to a leadership position under section 3.099, subdivision 3, living expense payments under section 3.101, and special session living expense payments under section 3.103.

Subd. 7. Average monthly salary. "Average monthly salary" means the average of the member's highest five successive years of salary received as a member of the legislature and upon which the member has made contributions under section 3A.03, subdivision 1, payments for past service under section 3A.02, subdivision 2, or payments in lieu of contributions under Minnesota Statutes 1992, section 3A.031, prior to July 1, 1994.

Subd. 8. Normal retirement age. "Normal retirement age" means the age of 60 years with regard to any member of the legislature whose service terminates prior to the beginning of the 1981 legislative session, and the age of 62 years with regard to any member of the legislature whose service terminates after the beginning of the 1981 session.

HIST: 1965 c 896 s 1; 1974 c 445 s 1; 1975 c 368 s 1,2; 1978 c 796 s 1,2; 1981 c 224 s 2,3,274; 1986 c 444; 1989 c 319 art 11 s 13; art 16 s 1,2; 1995 c 186 s 1



Section 3A.011 Administration of plan.

3A.011 Administration of plan.

The Minnesota state retirement system shall administer the legislators retirement plan in accordance with chapter 356A.

HIST: 1989 c 319 art 8 s 1



Section 3A.02 Retirement allowance.

3A.02 Retirement allowance.

Subdivision 1. Qualifications. (a) A former legislator is entitled, upon written application to the director, to receive a retirement allowance monthly, if the person:

(1) has served at least six full years, without regard to the application of section 3A.10, subdivision 2, or has served during all or part of four regular sessions as a member of the legislature, which service need not be continuous;

(2) has attained the normal retirement age;

(3) has retired as a member of the legislature; and

(4) has made all contributions provided for in section 3A.03, has made payments for past service under subdivision 2, or has made payments in lieu of contributions under Minnesota Statutes 1992, section 3A.031, prior to July 1, 1994.

(b) This paragraph applies to members of the legislature who terminate service as a legislator before July 1, 1997. For service rendered before the beginning of the 1979 legislative session, but not to exceed eight years of service, the retirement allowance is an amount equal to five percent per year of service of that member's average monthly salary. For service in excess of eight years rendered before the beginning of the 1979 legislative session, and for service rendered after the beginning of the 1979 legislative session, the retirement allowance is an amount equal to 2-1/2 percent per year of service of that member's average monthly salary.

(c) This paragraph applies to members of the legislature who terminate service as a legislator after June 30, 1997. The retirement allowance is an amount equal to the applicable rate or rates under paragraph (b) per year of service of the member's average monthly salary adjusted for that person on an actuarial equivalent basis to reflect the change in the postretirement interest rate actuarial assumption under section 356.215, subdivision 8, from five percent to six percent. The adjustment must be calculated by or, alternatively, the adjustment procedure must be specified by, the actuary retained by the legislative commission on pensions and retirement. The purpose of this adjustment is to ensure that the total amount of benefits that the actuary predicts an individual member will receive over the member's lifetime under this paragraph will be the same as the total amount of benefits the actuary predicts the individual member would receive over the member's lifetime under the law in effect before enactment of this paragraph.

(d) The retirement allowance accrues beginning with the first day of the month of receipt of the application, but not before age 60, and for the remainder of the former legislator's life, if the former legislator is not serving as a member of the legislature or as a constitutional officer or commissioner as defined in section 352C.021, subdivisions 2 and 3. The annuity does not begin to accrue prior to retirement as a legislator. No annuity payment may be made retroactive for more than 180 days before the date the annuity application is filed with the director.

(e) Any member who has served during all or part of four regular sessions is considered to have served eight years as a member of the legislature.

(f) The retirement allowance ceases with the last payment that accrued to the retired legislator during the retired legislator's lifetime, except that the surviving spouse, if any, is entitled to the retirement allowance for the calendar month in which the retired legislator died.

Subd. 1a. Repealed, 1973 c 653 s 47

Subd. 1b. Reduced retirement allowance. (a) Upon separation from service after the beginning of the 1981 legislative session, a former member of the legislature who has attained the age set by the board of directors of the Minnesota state retirement system and who is otherwise qualified in accordance with subdivision 1 is entitled upon making written application on forms supplied by the director to a retirement allowance in an amount equal to the retirement allowance specified in subdivision 1 reduced so that the reduced annuity is the actuarial equivalent of the annuity that would be payable if the former member of the legislature deferred receipt of the annuity and the annuity amount were augmented at an annual rate of three percent compounded annually from the date the annuity begins to accrue until age 62.

(b) The age set by the board of directors under paragraph (a) cannot be less than the early retirement age under section 352.116, subdivision 1a.

(c) If there is an actuarial cost to the plan of resetting the early retirement age under paragraph (a), the retired legislator is required to pay an additional amount to cover the full actuarial value. The additional amount must be paid in a lump sum within 30 days of the certification of the amount by the executive director.

(d) The executive director of the Minnesota state retirement system shall report to the legislative commission on pensions and retirement on the utilization of this provision on or before September 1, 2000.

Subd. 2. Payment for past service. Any member of the legislature who is a member on July 1, 1965 or thereafter, may, notwithstanding the provisions of subdivision 1, clause (1), receive credit for service rendered as a member of the legislature prior to July 1, 1965, and the pension based thereon provided that the member pays to the director for credit to the member's account an amount equal to nine percent of all salary received for all periods of service rendered as a member of the legislature, even if such periods are not continuous and exceed ten years in duration. Such payment may be made at any time after the commencement of any regular session of the legislature in which the member serves.

Subd. 3. Appropriation. The amounts required for payment of retirement allowances provided by this section are appropriated annually to the director from the participation in the Minnesota postretirement investment fund and shall be paid monthly to the recipients entitled thereto.

Subd. 4. Deferred annuities augmentation. (a) The deferred annuity of any former legislator must be augmented as provided herein. The required reserves applicable to the deferred annuity, determined as of the date the benefit begins to accrue using an appropriate mortality table and an interest assumption of six percent, must be augmented from the first of the month following termination of service, or July 1, 1973, whichever is later, to the first day of the month in which the annuity begins to accrue, at the rate of five percent per annum compounded annually until January 1, 1981, and thereafter at the rate of three percent per annum compounded annually until January 1 of the year in which the former legislator attains age 55. From that date to the effective date of retirement, the rate is five percent compounded annually.

(b) The retirement allowance of, or the survivor benefit payable on behalf of, a former member of the legislature who terminated service before July 1, 1997, which is not first payable until after June 30, 1997, must be increased on an actuarial equivalent basis to reflect the change in the postretirement interest rate actuarial assumption under section 356.215, subdivision 8, from five percent to six percent under a calculation procedure and tables adopted by the board of directors of the Minnesota state retirement system and approved by the actuary retained by the legislative commission on pensions and retirement.

Subd. 5. Optional annuities. (a) The board of directors shall establish an optional retirement annuity in the form of a joint and survivor annuity and an optional retirement annuity in the form of a period certain and life thereafter. Except as provided in paragraph (b), these optional annuity forms must be actuarially equivalent to the normal annuity computed under this section, plus the actuarial value of any surviving spouse benefit otherwise potentially payable at the time of retirement under section 3A.04, subdivision 1. An individual selecting an optional annuity under this subdivision waives any rights to surviving spouse benefits under section 3A.04, subdivision 1.

(b) If a retired legislator selects the joint and survivor annuity option, the retired legislator must receive a normal single-life annuity if the designated optional annuity beneficiary dies before the retired legislator and no reduction may be made in the annuity to provide for restoration of the normal single-life annuity in the event of the death of the designated optional annuity beneficiary.

(c) The surviving spouse of a legislator who has attained at least age 60 and who dies while a member of the legislature may elect an optional joint and survivor annuity under paragraph (a), in lieu of surviving spouse benefits under section 3A.04, subdivision 1.

HIST: 1965 c 896 s 2; 1967 c 877 s 1,2; 1969 c 155 s 1; 1969 c 399 s 1; 1969 c 1115 s 1; 1971 c 928 s 1,2; 1973 c 653 s 1-3; 1974 c 445 s 2-4; 1975 c 368 s 3-5; 1977 c 35 s 12; 1978 c 796 s 3-6; 1980 c 607 art 14 s 45 subd 2; 1981 c 224 s 4; 1986 c 444; 1989 c 319 art 16 s 3-5; 1993 c 307 art 1 s 1; art 2 s 1; 1994 c 528 art 1 s 1; 1995 c 186 s 2; 1995 c 262 art 8 s 1; 1997 c 233 art 1 s 3,4; 1999 c 222 art 9 s 1; 2002 c 392 art 11 s 52







